Exhibit 10.3

SECOND AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of April 19, 2010 (this “Amendment”), is by and among (a) MISSION BROADCASTING,
INC. (the “Borrower”), a Delaware corporation, (b) certain Lenders (as defined
below) and (c) BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) for itself and the other Lenders party to that certain
Third Amended and Restated Credit Agreement, dated April 1, 2005, as amended by
that certain First Amendment to Third Amended and Restated Credit Agreement,
dated as of October 8, 2009 (as further amended, supplemented, and restated or
otherwise modified and in effect from time to time, the “Credit Agreement”), by
and among the Borrower, the lending institutions party thereto (the “Lenders”)
and the Administrative Agent. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Credit Agreement as set
forth on Annex I.

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
modify certain terms and conditions of the Credit Agreement as specifically set
forth in this Amendment;

NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Lenders and the Administrative Agent hereby
agree as follows:

§1. Amendment to Credit Agreement. The Credit Agreement is hereby amended in its
entirety and replaced with the document attached hereto as Annex I.

§2. Amendment to Exhibit C to Credit Agreement. Exhibit C to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit C to Annex II.

§3. Amendment to Exhibit D-2 to Credit Agreement. Exhibit D-2 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit D-2 to Annex II.

§4. Amendment to Exhibit D-3 to Credit Agreement. Exhibit D-3 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit D-3 to Annex II.

§5. Amendment to Exhibit D-4 to Credit Agreement. Exhibit D-4 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit D-4 to Annex II.

§6. Amendment to Exhibit D-5 to Credit Agreement. Exhibit D-5 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Exhibit D-5 to Annex II.

§7. Amendment to Schedule 1.01(C) to Credit Agreement. Schedule 1.01(C) to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 1.01(C) to Annex II.

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

§8. Amendment to Schedule 2.01 to Credit Agreement. Schedule 2.01 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 2.01 to Annex II.

§9. Amendment to Schedule 5.09 to Credit Agreement. Schedule 5.09 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 5.09 to Annex II.

§10. Amendment to Schedule 5.16 to Credit Agreement. Schedule 5.16 to the Credit
Agreement is hereby amended in its entirety and replaced with the document
attached hereto as Schedule 5.16 to Annex II.

§11. Amendment to Schedule 5.17(c) to Credit Agreement. Schedule 5.17(c) to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 5.17(c) to Annex II.

§12. Amendment to Schedule 6.17(a) to Credit Agreement. Schedule 6.17(a) to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 6.17(a) to Annex II.

§13. Amendment to Schedule 8.01(a) to Credit Agreement. Schedule 8.01(a) to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 8.01(a) to Annex II.

§14. Amendment to Schedule 8.01(b) to Credit Agreement. Schedule 8.01(b) to the
Credit Agreement is hereby amended in its entirety and replaced with the
document attached hereto as Schedule 8.01(b) to Annex II.

§15. Amendment to Add a New Exhibit L to Credit Agreement. A new Exhibit L to
the Credit Agreement is hereby added in its entirety in the form attached hereto
as Exhibit L to Annex II.

§16. Amendment to Add a New Schedule 1.01(D) to Credit Agreement. A new Schedule
1.01(D) to the Credit Agreement is hereby added in its entirety in the form
attached hereto as Schedule 1.01(D) to Annex II.

§17. Amendment to Add a New Schedule 5.26 to Credit Agreement. A new Schedule
5.26 to the Credit Agreement is hereby added in its entirety in the form
attached hereto as Schedule 5.26 to Annex II.

§18. Amendment to Add a New Schedule 6.17(a)(i) to Credit Agreement. A new
Schedule 6.17(a)(i) to the Credit Agreement is hereby added in its entirety in
the form attached hereto as Schedule 6.17(a)(i) to Annex II.

§19. Conditions to Effectiveness. This Amendment shall become effective as of
the date set forth above upon the satisfaction of the following conditions:

(a) there shall exist no Default immediately after giving effect to this
Amendment; and

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received a counterpart signature page to
this Amendment, duly executed and delivered by the Borrower, each Guarantor and
each Lender; and

(c) the Administrative Agent and the Lenders shall have received a legal opinion
of counsel to the Credit Parties, which shall be in form, scope and substance
reasonably satisfactory to the Administrative Agent and include, without
limitation (i) opinions regarding FCC matters and (ii) an unqualified no
conflicts opinion with respect to (A) the Credit Agreement, (B) the Loan
Documents, (C) the Nexstar Loan Documents, and (D) all public and other
indebtedness of each Nexstar Entity and each Mission Entity, including without
limitation, the Original 2010 Senior Second Lien Secured Notes and the Unsecured
Notes; and

(d) the representations and warranties set forth in this Amendment shall be true
and correct as of the date of this Amendment; and

(e) the Administrative Agent shall have received, in form and substance
reasonably acceptable to it, all resolutions, incumbency certificates,
certificates of no default, and such other certificates and documents as
reasonably requested by the Administrative Agent or the Lenders; and

(f) the Administrative Agent shall have received, (i) for the pro rata account
of the Revolving Lenders, an amendment fee equal to seventy-five basis points
(0.75%) of the Revolving Commitment of each such Lender as reduced pursuant to
this Amendment and (ii) for the pro rata account of the Term Lenders, a
refinanced issue discount of 1.00% of the new Term B Loan Amount as reduced
pursuant to this Amendment; and

(g) the Administrative Agent shall have received all other invoiced fees and
expenses due and owing in connection with this Amendment; and

(h) the Administrative Agent shall have received (i) an amendment and
restatement of the Security Agreement, (ii) a confirmation of the Pledge
Agreement, the Smith Pledge Agreement and each Guaranty Agreement, substantially
in the form of Exhibits D-2, D-3, D-4 and D-5 attached to Annex II and, (iii) at
the request of the Administrative Agent, such other confirmations and
affirmations of any of the other Loan Documents by the applicable Credit
Parties, in each case reasonably acceptable to the Administrative Agent and the
Lenders; and

(i) the Administrative Agent shall have received a copy of the executed Third
Amendment to the Nexstar Credit Agreement (the “Nexstar Third Amendment”) on
terms reasonably acceptable to the Administrative Agent and all conditions to
effectiveness of such Third Amendment to the Nexstar Credit Agreement shall have
been satisfied or waived (except the condition relating to the effectiveness of
this Amendment); and

(j) the Administrative Agent shall have received (i) a Compliance Certificate in
the form of Exhibit C attached hereto and executed by the Borrower; provided
such Compliance Certificate delivered in connection with this Amendment shall
not be required to include a certification as to compliance with Section 6.20
and (ii) a copy of the executed compliance certificate delivered by the Nexstar
Borrower pursuant to the Nexstar Third Amendment (the “Nexstar Compliance
Certificate”), which attaches a schedule in form and detail reasonably
satisfactory to the Administrative Agent of Consolidated Total Debt,
Consolidated First Lien

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

Indebtedness, Consolidated Operating Cash Flow, Consolidated Net Income,
Consolidated Total Leverage Ratio, Consolidated First Lien Indebtedness Ratio,
Consolidated Fixed Charge Coverage Ratio, each calculated pursuant to the
applicable definitions set forth in the Nexstar Credit Agreement attached as
Annex I to the Nexstar Third Amendment and as of the date hereof (provided that
with respect to Consolidated Operating Cash Flow and Consolidated Net Income,
such calculation shall be for the Measurement Period ending on the last day of
the most recently completed fiscal quarter of the Borrower for which financial
statements have been delivered) in each case demonstrating compliance with the
applicable financial covenants set forth in Section 7.09 of the Nexstar Credit
Agreement as set forth in Annex I to the Nexstar Third Amendment, prepared by
the principal financial or accounting officer of the Nexstar Borrower; and

(k) the Administrative Agent shall have received a duly executed and completed
2010 Intercreditor Agreement; and

(l) the issuance of at least $325 million of the Original 2010 Senior Second
Lien Secured Notes shall have been consummated, and the 2010 Indenture and the
other 2010 Indenture Documentation shall have been entered into, in each case on
terms and conditions as set forth on Schedule 1.01(D), and on such other terms
and conditions, and pursuant to documentation, in each case acceptable to the
Administrative Agent and each of the Lenders; and

(m) (i) the Administrative Agent shall have received, on behalf of the Lenders
in accordance with their ratable outstandings, a prepayment of Loans (with a
corresponding reduction of the Revolving Commitments with respect to prepayments
applied to the outstanding Revolving Loans) from the Net Cash Proceeds of the
issuance of the Original 2010 Senior Second Lien Secured Notes so that the
Aggregate Term B Loan Amount for the Borrower does not exceed $39,000,000 and
the Aggregate Revolving Commitment does not exceed $10,000,000 and (ii) to the
extent requested by the Administrative Agent, Lenders shall have entered into
agreements among the Lenders (including, without limitation, assignment and
assumption agreements), in each case of (i) and (ii) preceding, in a manner such
that after the application of prepayments and the effectiveness of the
agreements (if any), (A) the Revolving Commitment of each Revolving Lender is
not more than the Revolving Commitment of such Lender set forth on Schedule
2.01, and (B) the Term B Loan Amount of each Term Lender is not more than the
Term B Loan Amount of such Lender as set forth on Schedule 2.01, and (C) the
initial percentage of each Revolving Lender and each Term Loan Lender of the
Revolving Facility and the Term Facility, respectively, is in each case that
percentage set forth on Schedule 2.01; and

(n) the Borrower shall have paid all reasonable invoiced fees and expenses of
the Administrative Agent’s counsel, (i) Winstead PC and (ii) Covington & Burling
LLP, as special FCC counsel for the Administrative Agent; and

(o) the Administrative Agent shall have received a duly executed and completed
Revolver Reallocation Letter.

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

§20. Affirmation of Lenders Regarding Waiver of First Amendment Outstanding
Deliverables; One-Time Limited Waiver.

(a) Each of the Lenders party to this Amendment hereby acknowledge that despite
the Borrower’s reasonable efforts, the Borrower was unable to deliver certain
leasehold mortgages required pursuant to Section 6.17(a) of the Credit Agreement
as amended by the First Amendment to the Credit Agreement dated October 8, 2009
(the “First Amendment Outstanding Deliverables”). Neither the Majority Revolver
Lenders nor the Majority Lenders objected to the waiver of such First Amendment
Outstanding Deliverables. Each of the Lenders party to this Amendment hereby
affirms its consent to the waiver of such First Amendment Outstanding
Deliverables.

(b) In accordance with Section 11.01 of the Credit Agreement, the Administrative
Agent, the Majority Lenders and the Majority Revolver Lenders hereby agree to
waive any Default arising under subsections (c), (d) or (l) of Section 8.01 of
the Credit Agreement solely as a result of any breach of Sections 6.17, 6.20 or
Section 4.8 of the Security Agreement arising from the establishment of three
new deposit accounts without first obtaining deposit account control agreements
for such accounts acceptable to the Administrative Agent. Except as set forth in
this Section 20, nothing in this Amendment constitutes a waiver of (i) any
existing or future Defaults under the Loan Documents or (ii) any other provision
of the Credit Agreement or other Loan Documents.

§21. Affirmation of Mission Entities. Each of the Mission Entities hereby
affirms its Obligations under the Credit Agreement, each of the other Loan
Documents to which each is a party, and each of the Nexstar Loan Documents to
which each is a party, and each hereby affirms its absolute and unconditional
promise to pay to the Lenders the Loans and all other amounts due (i) under the
Credit Agreement (as amended hereby) and the other Loan Documents and (ii) under
the Nexstar Credit Agreement and the Nexstar Loan Documents.

§22. Representations and Warranties. Each of the Mission Entities represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties. Each of the representations and warranties
contained in Article V of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case, such representations and
warranties were true and correct in all respects) when made. Each of the
representations and warranties contained in Article V of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(giving effect to this Amendment and giving effect to the amended and added
Schedules to the Credit Agreement attached in Annex II hereto), except to the
extent such representations and warranties are already qualified by materiality,
in which case, such representations and warranties are true and correct in all
respects and to the extent that such representations and warranties relate
specifically to a prior date. Each of the Schedules attached to the Credit
Agreement, as amended by this Amendment, and attached to each of the Loan
Documents as amended in connection with this Amendment, reflects disclosures and
information that is true, complete and accurate.

(b) Enforceability. The execution and delivery by the Mission Entities of this
Amendment, and the performance by the Mission Entities of this Amendment and the
Credit Agreement, as amended hereby, and each of the Loan Documents (and
amendments, restatements and substitutions therefore in connection with this
Amendment) are within the corporate authority of each of the Mission Entities
and have been duly authorized by all

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

necessary corporate proceedings. This Amendment and the Credit Agreement, as
amended, and each of the Loan Documents (and amendments, restatements and
substitutions therefore in connection with this Amendment) hereby, constitute
valid and legally binding obligations of each of the Mission Entities,
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency or similar laws relating to
or affecting the enforcement of creditors’ rights generally or by equitable
principles of general applicability.

(c) No Default. No Default has occurred and is continuing, and no Default will
result from the execution, delivery and performance by the Mission Entities of
this Amendment, the other Loan Documents or from the consummation of the
transactions contemplated herein.

(d) Disclosure. None of the information provided to the Administrative Agent and
the Lenders on or prior to the date of this Amendment contained any untrue
statement of material fact or omitted to state any material fact (known to any
of the Mission Entities in the case of any document or information not furnished
by any such Mission Entity) necessary in order to make the statements herein or
therein not misleading. On the date hereof, none of the Mission Entities possess
any material information with respect to the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Mission Entities taken as a whole as to which the Lenders do not have access.

§23. No Other Amendments, etc. Except as expressly provided in this Amendment,
(a) all of the terms and conditions of the Credit Agreement and the other Loan
Documents (as amended and restated in connection herewith, if applicable) remain
unchanged, and (b) all of the terms and conditions of the Credit Agreement, as
amended hereby, and of the other Loan Documents (as amended and restated in
connection herewith, if applicable) are hereby ratified and confirmed and remain
in full force and effect. Nothing herein shall be construed to be an amendment,
consent or a waiver of any requirements of any Mission Entity or of any other
Person under the Credit Agreement or any of the other Loan Documents except as
expressly set forth herein or pursuant to a written agreement executed in
connection herewith. Nothing in this Amendment shall be construed to imply any
willingness on the part of the Administrative Agent or any Lender to grant any
similar or future amendment, consent or waiver of any of the terms and
conditions of the Credit Agreement or the other Loan Documents.

§24. Release. In order to induce the Administrative Agent and the Lenders to
enter into this Amendment, each of the Mission Entities acknowledges and agrees
that: (i) none of the Mission Entities, Credit Parties or any of their
Affiliates have any claim or cause of action against the Administrative Agent or
any Lender (or any of their respective directors, officers, employees or
agents); (ii) none of the Mission Entities, Credit Parties or any of their
Affiliates have any offset right, counterclaim, right of recoupment or any
defense of any kind against the Mission Entities’, Credit Parties’ or any of
their Affiliates’ obligations, indebtedness or liabilities to the Administrative
Agent or any Lender; and (iii) each of the Administrative Agent and the Lenders
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Mission Entities, Credit Parties and any of their Affiliates.
Each of the Mission Entities, Credit Parties and their Affiliates wishes to
eliminate any possibility that any past conditions, acts, omissions, events,
circumstances or matters would impair or otherwise adversely affect any of the
Administrative Agent’s and the Lenders’ rights, interests, contracts, collateral
security or remedies. Therefore, each of the Mission Entities, Credit Parties
and each of their Affiliates

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

unconditionally releases, waives and forever discharges (A) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Administrative Agent or any Lender to the Borrower, except the obligations to be
performed by the Administrative Agent or any Lender on or after the date hereof
as expressly stated in this Amendment, the Credit Agreement and the other Loan
Documents, and (B) all claims, offsets, causes of action, right of recoupment,
suits or defenses of any kind whatsoever (if any), whether arising at law or in
equity, whether known or unknown, which any Mission Entity, Credit Party or any
of their Affiliates might otherwise have against the Administrative Agent, any
Lender or any of their respective directors, officers, employees or agents (the
Administrative Agent, the Lenders and their respective directors, officers,
employees and agents, are collectively referred to herein as the “Lender
Parties”) in either case (A) or (B), on account of any past or presently
existing condition, act, omission, event, contract, liability, obligation,
indebtedness, claim, cause of action, defense, circumstance or matter of any
kind. Each of the Mission Entities, Credit Parties and each of their Affiliates
agree not to sue any of the Lender Parties or in any way assist any other person
or entity in suing any of the Lender Parties with respect to any claim released
herein. This release provision may be pleaded as a full and complete defense to,
and may be used as the basis for an injunction against, any action, suit, or
other proceeding which may be instituted, prosecuted, or attempted in breach of
the release contained herein

§25. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Amendment, it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.

§26. Interpretation. This Amendment, the Credit Agreement and the other Loan
Documents are the result of negotiation among, and have been reviewed by counsel
to, among others, the Administrative Agent and the Borrower and are the product
of discussions and negotiations among all parties. Accordingly, this Amendment,
Credit Agreement and the other Loan Documents are not intended to be construed
against the Administrative Agent or any of the Lenders merely on account of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.

§27. Loan Document. This Amendment is a Loan Document under the terms of the
Credit Agreement, and any breach of any provision of this Amendment shall be a
Default under the Credit Agreement (as applicable).

§28. Consent regarding Security Agreement and Confirmation Agreements. The
Lenders hereby consent to an amendment and restatement of the Security Agreement
to conform to the provisions of this Amendment. The Lenders hereby authorize the
Collateral Agent and the Administrative Agent, on behalf of the Lenders, to
execute and deliver such amendment and restatement to the Security Agreement.
The Lenders hereby authorize the Collateral Agent and the Administrative Agent,
on behalf of the Lenders, to execute and deliver confirmation agreements to the
Pledge Agreement, the Smith Pledge Agreement and each Guaranty Agreement.

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

§29. Miscellaneous. This Amendment shall be governed by, an construed in
accordance with, the law of the State of New York applicable to agreements made
and to be performed entirely within such state; provided that the Administrative
Agent and each Lender shall retain all rights arising under Federal Law. The
captions in this Amendment are for convenience of reference only and shall not
define or limit the provisions hereof. The Borrower agrees to pay to the
Administrative Agent, on demand by the Administrative Agent, all reasonable
costs and expenses incurred or sustained by the Administrative Agent in
connection with the preparation of this Amendment, including reasonable legal
fees in accordance with Section 11.04 of the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.

 

The Borrower: MISSION BROADCASTING, INC. By:   /s/ David S. Smith   Name:  
David S. Smith   Title:   President

[Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

The Administrative Agent:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

/s/ Antonikia (Toni) Thomas

  Name:   Antonikia (Toni) Thomas   Title:   Assistant Vice President The
Lenders:

BANK OF AMERICA, N.A.,

as a Lender

By:  

/s/ Ross Evans

  Name:   Ross Evans   Title:   Senior Vice President

[Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTORS

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Mission Entities execution thereof; (b) joins the
foregoing Amendment for the purpose of consenting to and being bound by the
provisions thereof, (c) ratifies and confirms all of their respective
obligations and liabilities under the Loan Documents to which any of them is a
party and ratifies and confirms that such obligations and liabilities extend to
and continue in effect with respect to, and continue to guarantee and secure, as
applicable, the Obligations of the Borrower under the Credit Agreement;
(d) acknowledges and confirms that the liens and security interests granted by
such Guarantor pursuant to the Loan Documents are and continue to be valid and
perfected first priority liens and security interests (subject only to Permitted
Liens) that secure all of the Obligations on and after the date hereof;
(e) acknowledges and agrees that such Guarantor does not have any claim or cause
of action against the Administrative Agent or any Lender (or any of its
respective directors, officers, employees or agents); (f) acknowledges, affirms
and agrees that such Guarantor does not have any defense, claim, cause of
action, counterclaim, offset or right of recoupment of any kind or nature
against any of their respective obligations, indebtedness or liabilities to the
Administrative Agent or any Lender and (g) acknowledges, affirms and agrees with
each term of the Amendment, including, without limitation, Section 24 thereof.

 

The Guarantors:

NEXSTAR BROADCASTING, INC.

NEXSTAR BROADCASTING GROUP, INC.

NEXSTAR FINANCE HOLDINGS, INC.

By:  

/s/ Shirley Green

  Name:   Shirley Green   Title:   VP Controller

[Signature Page to Second Amendment to

Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

Annex I

[See Attached]

Annex I to Second Amendment to

Third Amended and Restated Credit Agreement

 

-2-



--------------------------------------------------------------------------------

ANNEX I TO THE SECOND AMENDMENT

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

MISSION BROADCASTING, INC.,

THE SEVERAL FINANCIAL INSTITUTIONS

FROM TIME TO TIME PARTIES HERETO,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT and SYNDICATION AGENT,

BANC OF AMERICA SECURITIES LLC,

UBS SECURITIES LLC,

AND

DEUTSCHE BANK SECURITIES INC.

AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

UBS SECURITIES LLC,

DEUTSCHE BANK SECURITIES INC.

RBC CAPITAL MARKETS

AND

CREDIT AGRICOLE CIB

AS CO-DOCUMENTATION AGENTS

 

 

DATED AS OF APRIL 1, 2005

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page ARTICLE I.    DEFINITIONS    1   1.01    Defined Terms    1  
1.02    Other Definitional Provisions    39   1.03    Accounting Terms    40  
1.04    Classes and Types of Loans and Borrowings    40   1.05    Rounding    41
  1.06    Times of Day    41   1.07    Letter of Credit Amounts    41 ARTICLE
II.    THE CREDIT FACILITIES    41   2.01    Amounts and Terms of Commitments   
41   2.02    Borrowings, Conversions and Continuations of Loans    47   2.03   
Letters of Credit    49   2.04    Reduction and Termination of Commitments    57
  2.05    Voluntary Prepayments    58   2.06    Mandatory Prepayments    59  
2.07    Repayment of Loans    63   2.08    Interest    64   2.09    Fees    65  
2.10    Computation of Interest and Fees    65   2.11    Evidence of Debt    66
  2.12    Payments Generally; Administrative Agent’s Clawback    66   2.13   
Sharing of Payments by Lenders    68   2.14    Security Documents and Guaranty
Agreements    69   2.15    Cash Collateral    69   2.16    Defaulting Lenders   
71 ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY    73   3.01    Taxes
   73   3.02    Illegality    77   3.03    Inability to Determine Rates    77  
3.04    Increased Costs; Reserves on Eurodollar Loans    78   3.05   
Compensation for Losses    79   3.06    Mitigation Obligations; Replacement of
Lenders    80   3.07    Survival    80 ARTICLE IV.    CONDITIONS PRECEDENT    80
  4.01    Conditions to the Effective Date    80   4.02    Additional Conditions
to the Effective Date    83

 

i



--------------------------------------------------------------------------------

  4.03    Conditions to All Borrowings and the Issuance of Any Letters of Credit
   84 ARTICLE V.    REPRESENTATIONS AND WARRANTIES    85   5.01    Existence;
Compliance with Law    85   5.02    Corporate, Limited Liability Company or
Partnership Authorization; No Contravention    85   5.03    Governmental
Authorization    86   5.04    Binding Effect    86   5.05    Litigation    86  
5.06    No Default    86   5.07    ERISA Compliance    87   5.08    Use of
Proceeds; Margin Regulations    87   5.09    Ownership of Property; Intellectual
Property    88   5.10    Taxes    88   5.11    Financial Statements    89   5.12
   Securities Law, etc.; Compliance    89   5.13    Governmental Regulation   
89   5.14    Accuracy of Information    90   5.15    Environmental Laws    90  
5.16    Environmental Compliance    90   5.17    FCC Licenses    91   5.18   
Subsidiaries    92   5.19    Solvency    92   5.20    Labor Controversies    92
  5.21    Security Documents    92   5.22    Network Affiliation Agreements   
93   5.23    Condition of Stations    93   5.24    Information Certificate    93
  5.25    Maintenance of Insurance    93   5.26    Security Documents    93  
5.27    Nexstar/Mission Agreements    93 ARTICLE VI.     AFFIRMATIVE COVENANTS
   94   6.01    Financial Statements    94   6.02    Certificates; Other
Information    95   6.03    Notices    96   6.04    FCC Information    98   6.05
   FCC Licenses and Regulatory Compliance    99   6.06    License Lapse    99  
6.07    Maintenance of Corporate, Limited Liability Company or Partnership
Existence, etc    99   6.08    Foreign Qualification, etc    99   6.09   
Payment of Taxes, etc    99   6.10    Maintenance of Property; Insurance    99  
6.11    Compliance with Laws, etc    100

 

ii



--------------------------------------------------------------------------------

  6.12    Books and Records    100   6.13    Use of Proceeds    101   6.14   
End of Fiscal Years; Fiscal Quarters    101   6.15    Interest Rate Protection
   101   6.16    Additional Security; Further Assurances    101   6.17    Post
Second Amendment Effective Date Collateral Requirements    105   6.18    Lien
Searches    106   6.19    Designation as Senior Debt    107   6.20    Operating
Accounts as Collateral    107   6.21    Compliance with Environmental Laws   
107   6.22    Preparation of Environmental Reports    107   6.23    Further
Assurances    108   6.24    Compliance with Terms of Leaseholds    108   6.25   
Cooperation    108   6.26    Incorporation of Financial Covenants    109   6.27
   License Subsidiaries    109 ARTICLE VII.    NEGATIVE COVENANTS    110   7.01
   Changes in Business    110   7.02    Limitation on Liens    111   7.03   
Disposition of Assets    112   7.04    Consolidations, Mergers, Acquisitions,
etc    114   7.05    Limitation on Indebtedness    117   7.06    Transactions
with Affiliates    118   7.07    Use of Credits; Compliance with Margin
Regulations    119   7.08    Environmental Liabilities    119   7.09   
Restricted Payments    119   7.10    Advances, Investments and Loans    119  
7.11    Limitation on Business Activities of the Mission Entities    120   7.12
   Sales or Issuances of Capital Stock    120   7.13    No Waivers, Amendments
or Restrictive Agreements    120   7.14    Prepayments, Etc. of Indebtedness   
121   7.15    Debt Repurchases    121   7.16    Nexstar and Mission    124  
7.17    License Subsidiary Limitations    125 ARTICLE VIII.     EVENTS OF
DEFAULT    126   8.01    Event of Default    126   8.02    Remedies    130  
8.03    Rights Not Exclusive    131   8.04    Application of Funds    131
ARTICLE IX.     ADMINISTRATIVE AGENT    132   9.01    Appointment and Authority
   132

 

iii



--------------------------------------------------------------------------------

  9.02    Rights as a Lender    133   9.03    Exculpatory Provisions    133  
9.04    Reliance by Administrative Agent    134   9.05    Delegation of Duties
   134   9.06    Resignation of Administrative Agent    134   9.07   
Non-Reliance on Administrative Agent and Other Lenders    135   9.08    No Other
Duties, Etc    136   9.09    Administrative Agent May File Proofs of Claim   
136   9.10    Collateral and Guaranty Matters    137   9.11    Secured Cash
Management Agreements and Secured Hedge Agreements    137   9.12   
Intercreditor Agreement    138 ARTICLE X.    THE GUARANTY    139   10.01   
Guaranty from the Guarantor Parties    139   10.02    Guaranty Limited    142
ARTICLE XI.    MISCELLANEOUS    143   11.01    Amendment and Waivers    143  
11.02    Notices; Effectiveness; Electronic Communication    146   11.03    No
Waiver; Cumulative Remedies; Enforcement    148   11.04    Expenses; Indemnity;
Damage Waiver    149   11.05    Payments Set Aside    151   11.06    Successors
and Assigns    151   11.07    Treatment of Certain Information; Confidentiality
   156   11.08    Right of Setoff    157   11.09    Interest Rate Limitation   
158   11.10    Counterparts; Integration; Effectiveness    158   11.11   
Survival of Representations and Warranties    158   11.12    Severability    159
  11.13    Replacement of Lenders    159   11.14    Governing Law; Jurisdiction;
Etc    160   11.15    WAIVER OF JURY TRIAL    161   11.16    Effectiveness   
161   11.17    USA Patriot Act Notice    162   11.18    Termination    162  
11.19    ENTIRE AGREEMENT    162   11.20    No Advisory or Fiduciary
Responsibility    162   11.21    Time of the Essence    163   11.22   
Electronic Execution of Assignments and Certain Other Documents    163

 

iv



--------------------------------------------------------------------------------

Schedules and Exhibits

 

SCHEDULE 1.01(A)    NEXSTAR/MISSION AGREEMENTS SCHEDULE 1.01(C)    DESCRIPTION
OF PERMITTED REVOLVER REALLOCATION SCHEDULE 1.01(D)    DESCRIPTION OF 2010
SENIOR SECOND LIEN SECURED NOTES SCHEDULE 2.01    COMMITMENTS SCHEDULE 5.09   
OWNED AND LEASED REAL PROPERTIES SCHEDULE 5.16    FCC LICENSES SCHEDULE 5.17   
SUBSIDIARIES SCHEDULE 5.17(C)    FCC DISCLOSURE SCHEDULE 5.21    NETWORK
AFFILIATION AGREEMENTS SCHEDULE 5.26    ACCOUNTS AS OF SECOND AMENDMENT
EFFECTIVE DATE SCHEDULE 6.17(a)    STATIONS WITH TOWERS AND TRANSMITTERS
SCHEDULE 6.17(a)(i)    REAL PROPERTY REQUIRING AMENDMENTS SCHEDULE 7.02(l)   
LIENS EXISTING ON THE FIRST AMENDMENT EFFECTIVE DATE SCHEDULE 7.05(a)   
EXISTING INDEBTEDNESS ON THE FIRST AMENDMENT EFFECTIVE DATE SCHEDULE 7.06   
EXISTING AFFILIATE TRANSACTIONS ON THE FIRST AMENDMENT EFFECTIVE DATE
SCHEDULE 7.10    INVESTMENTS ON THE FIRST AMENDMENT EFFECTIVE DATE
SCHEDULE 8.01(A)    NEXSTAR ENTITIES REPRESENTATIONS AND WARRANTIES
SCHEDULE 8.01(B)    NEXSTAR ENTITIES COVENANTS SCHEDULE 11.02    ADMINISTRATIVE
AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES SCHEDULE 11.06    PROCESSING AND
RECORDATION FEES

 

EXHIBIT A   Form of Assignment and Assumption EXHIBIT B   Form of Closing
Certificate EXHIBIT C   Form of Compliance Certificate EXHIBIT D-2   Form of
Confirmation Agreement for the Pledge Agreement EXHIBIT D-3   Form of
Confirmation Agreement for the Mission Guaranty of Nexstar Obligations
EXHIBIT D-4   Form of Confirmation Agreement for the Nexstar Guaranty of Mission
Obligations EXHIBIT D-5   Form of Confirmation Agreement for the Smith Pledge
Agreement EXHIBIT E   Form of Information Certificate EXHIBIT F   Form of
Revolving Loan Note EXHIBIT G   Form of Revolving Loan Notice EXHIBIT H   Form
of Solvency Certificate EXHIBIT I   Form of Subsidiary Guaranty Agreement
EXHIBIT J   Form of Term B Loan Note EXHIBIT K   Form of Term B Loan Notice
EXHIBIT L   Form of 2010 Intercreditor Agreement

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 1, 2005, is
among MISSION BROADCASTING, INC., a Delaware corporation, the several banks and
other financial institutions or entities from time to time parties hereto (the
“Lenders”), BANK OF AMERICA, N.A., as the Administrative Agent for the Lenders.

RECITALS

A. The Borrower, the Administrative Agent, and the several banks parties thereto
entered into that certain Second Amended and Restated Credit Agreement dated as
of December 30, 2003 (as amended through the date hereof, the “Existing Mission
Credit Agreement”).

B. The parties wish to amend and restate the Existing Mission Credit Agreement,
which amendment and restatement is in extension and renewal, and not in
extinguishment or novation, of the indebtedness outstanding under the Existing
Mission Credit Agreement, as herein provided, it being acknowledged and agreed
by the Borrower and the Guarantors that the Indebtedness under this Agreement
constitutes an extension, renewal, decrease and ratification of the outstanding
indebtedness under the Existing Mission Credit Agreement, and that all Liens and
Guaranty Agreements that secure the repayment of outstanding indebtedness under
the Existing Mission Credit Agreement shall continue to secure Indebtedness
under this Agreement.

In consideration of the mutual agreements, provisions and covenants contained
herein, the parties agree that the Existing Mission Credit Agreement shall be
and hereby is amended and restated in its entirety as follows:

ARTICLE I.

DEFINITIONS

1.01 Defined Terms. All capitalized terms used and not otherwise defined in this
Agreement, including in the Preamble hereto, shall have the meanings specified
below:

“ABRY Lender” means any investment fund controlled or under common control with
ABRY Partners, LLC that does not own Capital Stock of the Ultimate Nexstar
Parent or any Credit Party, but, in each case, only to the extent it has
purchased Term B Loans.

“Acquisition” means, with respect to any Person, the occurrence of any of the
following specified events: (i) any transaction or series of transactions for
the purpose of, or resulting in, directly or indirectly, any of the following
(including without limitation, any such transaction or transactions in
connection with a like-kind exchange or otherwise): (a) the acquisition by such
Person of all or substantially all of the assets of another Person, or of any
business or division of another Person, or any television broadcasting station,
(b) the acquisition by such Person of more than 50% of any class of Capital
Stock (or similar ownership interests) of any other Person, (c) a merger,
consolidation, amalgamation, or other combination by such Person with another
Person or (ii) the entering into of any Local Marketing Agreement, Joint Sales
Agreement and/or Shared Services Agreement, or other similar agreement by such
Person. The terms “Acquire,” “Acquired” and “Acquisition of” shall have
correlative meanings.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 1



--------------------------------------------------------------------------------

“Additional Security Documents” has the meaning specified in Section 6.16(a).

“Additional Senior Second Lien Secured Notes” means the “Additional Senior
Second Lien Secured Notes” as that term is defined in the Nexstar Credit
Agreement.

“Additional Subordinated Notes” means the “Additional Subordinated Notes” as
that term is defined in the Nexstar Credit Agreement.

“Additional Unsecured Notes” means the “Additional Unsecured Notes” as that term
is defined in the Nexstar Credit Agreement.

“Administrative Agent” means Bank of America, N.A. in its capacity as
Administrative Agent for the Lenders hereunder, and any successor to such agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account of the Administrative Agent as the Administrative Agent may from time to
time notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.

“Aggregate Available Revolving Commitment” means the sum of the Available
Revolving Commitments of all Lenders.

“Aggregate Outstanding Term B Loan Balance” means, on any date of determination,
the sum of the aggregate outstanding principal balances of all Term B Loans on
such date, as such amount may be adjusted from time to time pursuant to this
Agreement.

“Aggregate Revolving Commitment” means on any date of determination, the sum of
the Revolving Commitments of all of the Lenders on such date, as such amount may
be reduced from time to time pursuant to this Agreement. On the Second Amendment
Effective Date, the Aggregate Revolving Commitment is equal to $10,000,000.

“Agreement” means this Third Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as the same may be amended, modified,
restated, supplemented, renewed, extended, increased, rearranged and/or
substituted from time to time.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 2



--------------------------------------------------------------------------------

“Anticipated Reinvestment Amount” means, with respect to any Reinvestment
Election, the amount specified in the Reinvestment Notice delivered by the
Borrower in connection therewith as the amount of the Net Cash Proceeds from the
related Disposition that the Borrower or any Subsidiary of the Borrower intends
to use to purchase, construct or otherwise acquire Reinvestment Assets.

“Applicable Law” means (a) in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person, including the Code and
(b) in respect of contracts made or performed in the State of Texas, “Applicable
Law” shall also mean the Laws of the United States of America, including,
without limiting the foregoing, 12 USC Sections 85 and 86, as amended to the
date hereof and as the same may be amended at any time and from time to time
hereafter, and any other statute of the United States of America now or at any
time hereafter prescribing the maximum rates of interest on loans and extensions
of credit, and the Laws of the State of Texas, including, without limitation,
Chapter 303 of the Texas Finance Code, as amended, and any other statute of the
State of Texas now or at any time hereafter prescribing maximum rates of
interest on loans and extensions of credit; provided that the parties hereto
agree pursuant to Texas Finance Code Section 346.004 that the provisions of
Chapter 346 of the Texas Finance Code, shall not apply to Loans, the Letters of
Credit, this Agreement, the Notes or any other Loan Documents.

“Applicable Margin” means

(i) with respect to Revolving Loans which are Eurodollar Loans, a rate per annum
equal to 4.00%;

(ii) with respect to Term B Loans which are Eurodollar Loans, a rate per annum
equal to 4.00%;

(iii) with respect to Revolving Loans which are Base Rate Loans, a rate per
annum equal to 3.00%; and

(iv) with respect to Term B Loans which are Base Rate Loans, a rate per annum
equal to 3.00%.

“Applicable Percentage” means (i) with respect to the Revolving Facility, the
Revolving Commitment Percentage and (ii) with respect to the Term B Facility,
the Term B Facility Percentage.

“Appropriate Lender” means, at any time, with respect to any of the Term B
Facility or the Revolving Facility, a Lender that has a Commitment with respect
to the Revolving Facility or holds a Term B Loan or a Revolving Loan,
respectively, at such time.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 3



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved by the Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries for the Fiscal Year ended
December 31, 2004, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such Fiscal Year of the
Borrower and its consolidated Subsidiaries, including the notes thereto.

“Authorization” means any filing, recording and registration with, and any
validation or exemption, approval, order, authorization, consent, License,
certificate, franchise and permit from, any Governmental Authority, including,
without limitation, FCC Licenses.

“Available Revolving Commitment” means, at any time as to any Lender, an amount
equal to the excess, if any, of (i) the amount of the Revolving Commitment of
such Lender at such time, over (ii) the sum of the outstanding principal
balances of all Revolving Loans of such Lender plus the sum of all
participations of such Lender in L/C Obligations at such time.

“Bank of America” means Bank of America, N.A., a national banking association,
and its successors.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the sum of (i) 1.00% plus (ii) the Eurodollar Rate
(for an Interest Period of one month, determined in accordance with subsection
(b) of the definition of Eurodollar Base Rate). The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Base Rate Loan” means any Loan that bears an interest rate based on the Base
Rate.

“Board of Directors” means, as to any Person, either (a) the board of directors
of such Person (or, in the case of any Person that is a limited liability
company, the managers of such Person) or (b) any duly authorized committee
thereof.

“Board Resolution” means, as to any Person, a copy of a resolution of such
Person certified by the Secretary or an Assistant Secretary of such Person to
have been duly adopted by requisite action of the Board of Directors of such
Person and to be in full force and effect on the date of such certification.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 4



--------------------------------------------------------------------------------

“Borrower” means Mission Broadcasting, Inc., a Delaware corporation.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” has the meaning specified in Section 1.04.

“Borrowing Date” means, in relation to any Loan, the date of the borrowing of
such Loan as specified in the Revolving Loan Notice or Term B Loan Notice, as
applicable.

“Broadcast License” each FCC License controlled by any Mission Entity and each
FCC license controlled by any Nexstar Entity, together with (a) the licenses,
permits, authorizations or certificates to construct, own or operate the
Stations and the Nexstar Stations granted by the FCC, and all extensions,
additions and renewals thereto or thereof, and (b) the licenses, permits,
authorizations or certificates which are necessary to construct, own or operate
the Stations and the Nexstar Stations granted by administrative law courts or
any state, county, city, town, village or other local government authority, and
all extensions, additions and renewals thereto or thereof.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means the “Capital Expenditures” as that term is defined
in the Nexstar Credit Agreement.

“Capital Lease” has the meaning specified in the definition of “Capital Lease
Obligations”.

“Capital Lease Obligations” means, with respect to any Person, all monetary
obligations of such Person under any leasing or similar arrangement which, in
accordance with GAAP, is classified as a capital lease (a “Capital Lease”).

“Capital Stock” means (i) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) and
(ii) any option, warrant, security or other right (including debt securities or
other evidence of Indebtedness) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any capital stock, partnership, membership, joint venture or other ownership or
equity interest, participation or security described in clause (i) above.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Credit Parties at Bank of America in the name of the
Administrative Agent and under the sole dominion and control of the
Administrative Agent, and otherwise established in a manner satisfactory to the
Administrative Agent.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 5



--------------------------------------------------------------------------------

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or L/C Issuer
(as applicable) and the Lenders, as collateral for L/C Obligations or
obligations of Lenders to fund participations in respect thereof, cash or
deposit account balances or, if the L/C Issuer benefiting from such collateral
shall agree in its sole discretion, other credit support, in each case pursuant
to documentation in form and substance satisfactory to (a) the Administrative
Agent and (b) the L/C Issuer. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means any or all of the following: (i) obligations of, or
guaranteed as to interest and principal by, the United States government
maturing within one year after the date on which such obligations are purchased;
(ii) open market commercial paper of any corporation (other than the Borrower,
other Credit Party or any Affiliate of the Borrower or other Credit Party)
incorporated under the Laws of the United States or any State thereof or the
District of Columbia rated P-1 or its equivalent by Moody’s or A-1 or its
equivalent or higher by S&P; (iii) time deposits or certificates of deposit
maturing within one year after the issuance thereof issued by commercial banks
organized under the Laws of any country which is a member of the OECD and having
a combined capital and surplus in excess of $250,000,000 or which is a Lender or
Brown Brothers Harriman & Co.; (iv) repurchase agreements with respect to
securities described in clause (i) above entered into with an office of a bank
or trust company meeting the criteria specified in clause (iii); and (v) money
market funds investing only in investments described in clauses (i) through
(iv).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means Bank of America and its Affiliates and any other
Person that, at the time it enters into a Cash Management Agreement, is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means that (a) 100% of the voting and economic interest of
the Borrower shall cease to be subject to the Smith Pledge Agreement or a pledge
agreement substantially in the form of the Smith Pledge Agreement or otherwise
in form and substance reasonably satisfactory to the Administrative Agent, or
(b) a “change of control” or any comparable term under, and as defined in, any
Indenture Documentation shall have occurred.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 6



--------------------------------------------------------------------------------

“Charter Documents” means, with respect to any Person, (i) the articles or
certificate of formation, incorporation or organization (or the equivalent
organizational documents) of such Person, (ii) the bylaws, partnership
agreement, limited liability company agreement or regulations (or the equivalent
governing documents) of such Person and (iii) each document setting forth the
designation, amount and relative rights, limitations and preferences of any
class or series of such Person’s Capital Stock or of any rights in respect of
such Person’s Capital Stock, and any shareholder or stockholder agreement or
other like agreement or arrangement to which such Person is a party or by which
it is bound.

“Class” has the meaning specified in Section 1.04.

“Closing Certificate” means a Closing Certificate substantially in the form of
Exhibit B.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.

“Co-Documentation Agents” means UBS Securities LLC, Deutsche Bank Securities
Inc., RBC Capital Markets and Credit Agricole CIB in their capacity as
Co-Documentation Agents for the Lenders hereunder, and any successor to such
agents.

“Collateral” means the Pledged Collateral, the Security Agreement Collateral and
the Mortgaged Properties, and any other property or assets of any Credit Party
subject to a Lien to secure all or any portion of the Obligations.

“Collateral Agent” means the Administrative Agent acting as collateral agent
pursuant to the Security Documents (or any other Collateral Agent specifically
permitted under the terms hereof, provided that no such other “Collateral Agent”
shall be considered a “Collateral Agent” for the purposes of Section 11.01).

“Commitment” means, for each Lender, its Revolving Commitment.

“Communications Act” has the meaning specified in Section 5.17.

“Compliance Certificate” means, as to any Person, a certificate of such Person
executed on its behalf by the Chief Executive Officer, President, Chief
Financial Officer or Vice President of such Person, substantially in the form of
Exhibit C, with such changes as acceptable to the Administrative Agent.

“Confirmation Agreements” means (i) a First Amendment and Confirmation Agreement
for the Security Agreement, substantially in the form of Exhibit D-1, (ii) a
First Amendment and Confirmation Agreement for the Pledge Agreement,
substantially in the form of Exhibit D-2, (iii) a First Amendment and
Confirmation Agreement for the Mission Guaranty of Nexstar Obligations,
substantially in the form of Exhibit D-3, (iv) a First Amendment and
Confirmation Agreement for the Nexstar Guaranty of Mission Obligations,
substantially in the form of Exhibit D-4 and (v) a First Amendment and
Confirmation Agreement for the Smith Pledge Agreement in the form of Exhibit
D-5.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 7



--------------------------------------------------------------------------------

“Consolidated First Lien Indebtedness” means, on any date, the “Consolidated
First Lien Indebtedness” determined under the Nexstar Credit Agreement.

“Consolidated First Lien Indebtedness Ratio” means, as at any date, the
“Consolidated First Lien Indebtedness Ratio” determined under the Nexstar Credit
Agreement.

“Consolidated Fixed Coverage Ratio” means, as at any date, the “Consolidated
Fixed Coverage Ratio” determined under the Nexstar Credit Agreement.

“Consolidated Operating Cash Flow” means, on any date, the “Consolidated
Operating Cash Flow” determined under the Nexstar Credit Agreement.

“Consolidated Senior Secured Leverage Ratio” means, on any date, the
“Consolidated Senior Secured Leverage Ratio” determined under the Nexstar Credit
Agreement.

“Consolidated Total Debt” means, on any date, the “Consolidated Total Debt”
determined under the Nexstar Credit Agreement.

“Consolidated Total Leverage Ratio” means, on any date, the “Consolidated Total
Leverage Ratio” determined under the Nexstar Credit Agreement.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, lease, loan
agreement, indenture, mortgage, deed of trust or other instrument, document or
agreement to which such Person is a party or by which it or any of its property
is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

“Credit Parties” means the Borrower, any other Mission Entities, the Nexstar
Entities and any other Person hereafter executing and delivering a Security
Document or a Guaranty Agreement or any equivalent document for the benefit of
the Administrative Agent and/or any Lender; provided that neither David S. Smith
nor Nancie J. Smith will be deemed to be a “Credit Party”.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 8



--------------------------------------------------------------------------------

“Default” means any event or circumstance that constitutes an Event of Default
or that, with the giving of notice, the lapse of time, or both, would (if not
cured or otherwise remedied during such time) constitute an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin for Revolving Loans that are Base Rate Loans plus 2% per
annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Nexstar Defaulting
Lender or any Lender, as reasonably determined by the Administrative Agent, that
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in respect of Letters of Credit, within
three Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower, the Administrative Agent or the L/C Issuer in writing
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder or under other agreements generally in which it commits to extend
credit, (c) has failed, within three Business Days after written request by the
Administrative Agent, to confirm in a manner reasonably satisfactory to the
Administrative Agent that it will comply with its funding obligations or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.

“Disposition” means the direct or indirect sale, assignment, lease (as lessor),
transfer, conveyance or other disposition (including, without limitation,
dispositions of or pursuant to Local Marketing Agreements, Joint Sales Agreement
or Shared Services Agreements or pursuant to Sale and Leaseback Transactions),
in a single transaction or a series of related transactions, by any Mission
Entity to any Person (other than the Borrower or any Wholly-Owned Subsidiary of
the Borrower) of any assets or property of any Mission Entity; provided that in
any event the term “Disposition” shall mean and include sales, assignments,
leases (as lessor), transfers, conveyances or other dispositions (including,
without limitation, pursuant to Local Marketing Agreements, Joint Sales
Agreements or Shared Services Agreements) of principal divisions, or lines of
business of, any Mission Entity including, without limitation, any Station of
any Mission Entity or the Capital Stock of any Subsidiary of any Mission Entity.
The terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Stock” means any Capital Stock which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), at the option of the holder thereof or upon the happening of any
event, matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, or is redeemable, at the option of the holder thereof,
in whole or in part.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 9



--------------------------------------------------------------------------------

“Dividend” means, with respect to any Person, that such Person has authorized,
declared or paid a dividend or returned any equity capital to holders of its
Capital Stock as such or made any other distribution, payment or delivery of
property or cash to holders of its Capital Stock as such.

“Dollars” and “$” each mean lawful money of the United States.

“Domestic Lending Office” shall have the meaning specified in the definition of
“Lending Office”.

“Early Maturity Date” means any and each date that is 90 days prior to the
maturity of any of the Unsecured Notes (irrespective of whether any such
Unsecured Note issuance has been refinanced to a later date subsequent to the
occurrence of the Early Maturity Date).

“Effective Date” means April 1, 2005.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder as from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower or any of its Subsidiaries within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) for
purposes of provisions relating to Sections 412, 414(t)(2) and 4971 of the
Code).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 10



--------------------------------------------------------------------------------

“ERISA Event” means (i) a Reportable Event with respect to a Pension Plan or a
Multiemployer Plan which could reasonably be expected to result in a material
liability to the Borrower and/or any of its Subsidiaries; (ii) a withdrawal by
any Borrower, any of its Subsidiaries or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA where such withdrawal or cessation could reasonably be expected to result
in a material liability to the Borrower and/or any of its Subsidiaries; (iii) a
complete or partial withdrawal by the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Multiemployer Plan which could reasonably be expected to
result in a material liability to the Borrower and/or any of its Subsidiaries or
notification that a Multiemployer Plan is insolvent or in reorganization;
(iv) the filing of a notice of intent to terminate other than under a standard
termination pursuant to Section 4041(b) of ERISA where such standard termination
or the process of affecting such standard termination will not result in a
material liability to the Borrower, any of its Subsidiaries or an ERISA
Affiliate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (v) a failure by the Borrower, any of its
Subsidiaries or any ERISA Affiliate to make required contributions to a Pension
Plan, Multiemployer Plan or other Plan subject to Section 412 of the Code;
(vi) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (vii) the
imposition of any material liability under Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
any of its Subsidiaries or any ERISA Affiliate; or (viii) an application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Plan.

“Eurodollar Base Rate” means:

(a) For any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period;
provided that, for an Interest Period of less than three months, if the
Eurodollar Base Rate would, but for the application of this proviso, be less
than the Eurodollar Base Rate for an Interest Period of three months, the
Eurodollar Base Rate shall be the Eurodollar Base Rate for an Interest Period of
three months.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 11



--------------------------------------------------------------------------------

(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to BBA LIBOR, at approximately 11:00 a.m., London time on the
date of determination (provided that if such day is not a London Banking Day,
the next preceding London Business Day) for Dollar deposits being delivered in
the London interbank market for a term of one month commencing that day. If such
rate is not available at such time for any reason, then the “Eurodollar Base
Rate” for the Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made, continued or converted by Bank of America and with a
term equal to one month would be offered by Bank of America’s London Branch to
major banks in the London interbank eurodollar market at their request at the
date and time of determination.

“Eurodollar Loan” means any Loan that bears interest rate computed on the basis
of the Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Loan,

(a) that is a Revolving Loan, a rate per annum equal to the rate determined by
the Administrative Agent pursuant to the following formula:

 

   Eurodollar Rate  =     

Eurodollar Base Rate

           1.00 – Eurodollar Reserve Percentage   

and

(b) that is a Term B Loan, a rate per annum equal to the greater of (a) 1.00 and
(b) the rate determined by the Administrative Agent pursuant to the following
formula:

 

   Eurodollar Rate  =     

Eurodollar Base Rate

           1.00 – Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Loan shall be adjusted automatically as of the effective date of any
change in the Eurodollar Reserve Percentage.

“Event of Default” means any of the events or circumstances specified in
Section 8.01.

“Excess Cash Flow” means, as at any date, the “Excess Cash Flow” as determined
under the Nexstar Credit Agreement.

“Exchange Notes” means those certain senior secured second lien notes issued by
the Borrower and the Nexstar Borrower in exchange for the Original 2010 Senior
Second Lien

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 12



--------------------------------------------------------------------------------

Secured Notes pursuant to the terms and conditions of that certain Registration
Rights Agreement, to be entered into between the Borrower, the Nexstar Borrower,
the Guarantors and the initial purchasers of the Original 2010 Senior Second
Lien Secured Notes, in a principal amount not more than the original principal
amount of the Original 2010 Senior Second Lien Secured Notes, and on the terms
and conditions as set forth on Schedule 1.01(D), and on such other terms and
conditions, and subject to documentation, acceptable to each of the Joint Lead
Arrangers.

“Excluded Deposit Accounts” means, collectively, (a) payroll and employee
benefit accounts and accounts held solely in a fiduciary capacity for an
unrelated third party that is not (x) a Nexstar Entity, (y) a Mission Entity or
(z) an Affiliate of a Nexstar Entity or a Mission Entity, or disbursement
accounts solely related thereto, in each case established after the Second
Amendment Effective Date and (b) so long as no Default exists, any deposit
account held in the name of any Credit Party that, when aggregated with the
amounts on deposit in all other deposit accounts held in the name of any Credit
Party for which a control agreement has not been obtained (other than those in
clause (a)), do not exceed $500,000.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(ii), and (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 11.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).

“Exclusion Amount” means, on any date of determination, for the period
commencing on the Second Amendment Effective Date and continuing through any
such date of determination, the difference between $5,000,000 minus the sum of
the amounts described in (a), (b), (c) and (d) below:

(a) the sum of the aggregate annual Net Cash Proceeds in excess of the amounts
permitted to be excluded from mandatory prepayments pursuant to clause (C) of
the proviso to Section 2.06(b)(i) for each year during such period in the
aggregate for all years occurring during such period, plus

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 13



--------------------------------------------------------------------------------

(b) the sum of the aggregate annual net proceeds in excess of the amounts
permitted to be excluded from mandatory prepayments pursuant to clause (B) of
the proviso to Section 2.06(c) for each year during such period in the aggregate
for all years occurring during such period, plus

(c) the sum of the aggregate annual Nexstar Net Cash Proceeds in excess of the
amounts permitted to be excluded from mandatory prepayments pursuant to clause
(C) of the proviso to Section 2.06(b)(i) of the Nexstar Credit Agreement for
each year during such period in the aggregate for all years occurring during
such period, plus

(d) the sum of the aggregate annual net proceeds in excess of the amounts
permitted to be excluded from mandatory prepayments pursuant to clause (B) of
the proviso to Section 2.06(c) of the Nexstar Credit Agreement for each year
during such period in the aggregate for all years occurring during such period.

“Existing Mission Credit Agreement” has the meaning specified in Recital A.

“Existing Mortgage Policies” means the Mortgage Policies issued prior to the
Second Amendment Effective Date with respect to the Existing Mortgages.

“Existing Mortgages” means the Mortgages executed and delivered the prior to the
Second Amendment Effective Date.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business (net of any taxes paid or
payable as a result of the receipt of such cash (or reasonably and in good faith
reserved for the payment of any such taxes after taking into account all
available credits and deductions)), including tax refunds, pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments, provided that during the
continuance of a Default, any amounts deducted from Extraordinary Receipts that
are not immediately due and payable shall be delivered to the Administrative
Agent to be held as collateral in accordance with the terms of Section 2.06(k).

“Facility” means the Term B Facility or the Revolving Facility, as the context
may require.

“Facility Percentage” means, as to any Lender at any time, the quotient
(expressed as a percentage) of (i) the sum of (A) such Lender’s Revolving
Commitment (as in effect at such time) or, if such Revolving Commitment has been
terminated in full, such Lender’s outstanding Revolving Loans and participations
in L/C Obligations (or, without duplication, obligations held by the L/C Issuer
in respect of L/C Obligations, in the case of the L/C Issuer), plus (B) such
Lender’s outstanding Term B Loans, divided by (ii) the sum of (A) the Aggregate
Revolving Commitment (as in effect at such time) or, if the Aggregate Revolving
Commitment has been terminated in full, the aggregate principal amount of
outstanding Revolving Loans and L/C Obligations, plus (B) the Aggregate
Outstanding Term B Loan Balance.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 14



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FCC” means the Federal Communications Commission.

“FCC License” has the meaning specified in Section 5.17.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means (i) the letter agreement, dated March 15, 2005, among the
Borrower, the Nexstar Borrower, the Administrative Agent and BAS, (ii) the
letter agreement, dated March 15, 2005, among the Borrower, the Nexstar
Borrower, the Administrative Agent, the Joint Lead Arrangers, the Joint Book
Managers, UBS Loan Finance LLC and Merrill Lynch Capital Corporation, and
(iii) any other fee letter entered into by the Borrower and/or any other Credit
Party and any Agent, Joint Lead Arranger, Joint Book Manager or Lender in
connection with this Agreement or any amendment hereto.

“First Amendment” means that certain First Amendment to Third Amended and
Restated Credit Agreement, dated as of October 8, 2009, among Mission
Broadcasting, Inc., the Lenders and the Administrative Agent.

“First Amendment Effective Date” means, as applicable in the context used, the
date that all applicable conditions of effectiveness set forth in the First
Amendment are satisfied with respect to any provision therein.

“Fiscal Quarter” means each of the following quarterly periods: (i) January 1 of
each calendar year through and including March 31 of such calendar year,
(ii) April 1 of each calendar year through and including June 30 of such
calendar year, (iii) July 1 of each calendar year through and including
September 30 of such calendar year and (iv) October 1 through and including
December 31 of such calendar year.

“Fiscal Year” means a calendar year.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 15



--------------------------------------------------------------------------------

“Former Major Network Affiliate” at any time means any Station that, at such
time, is not subject to a Network Affiliation Agreement with a Major Television
Network, if either (i) such Station is subject to a Network Affiliation
Agreement with a Major Television Network on the Effective Date, or (ii) if such
Station is not a Station on the Effective Date, then such Station was subject to
a Network Affiliation Agreement with a Major Television Network on the date it
became a Station; provided that, for purposes of this definition and
Section 8.01(p), two or more Stations that substantially simulcast the same
programming will be deemed to be a single Station so long as they do so.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender’s Revolving Commitment Percentage of the outstanding L/C
Obligations other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 11.06(g).

“Guaranteed Obligations” means, with respect to each Borrower as a Guarantor
under Article X of this Agreement, all Obligations of each other Borrower under
this Agreement and the other Loan Documents.

“Guaranteed Party” means each Borrower, with respect to its Guaranteed
Obligations under Article X of this Agreement.

“Guarantor” means (i) each Credit Party which is a party to a Guaranty Agreement
and (ii) each Borrower, as a Guarantor Party under Article X of this Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 16



--------------------------------------------------------------------------------

“Guarantor Party” means each Borrower, with respect to its Guaranty Obligations
under Article X of this Agreement.

“Guaranty Agreements” means the Nexstar Guaranty of Mission Obligations, the
Subsidiary Guaranty Agreement, the Mission Guaranty of Nexstar Obligations, each
Guaranty Supplement to each of the foregoing and any other agreement executed
and delivered to the Administrative Agent guaranteeing any of the Obligations,
and any and all amendments, modifications, restatements, extensions, increases,
rearrangements and/or substitutions of any of the foregoing.

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to any Indebtedness, lease, dividend,
letter of credit or other obligation (the “primary obligations”) of another
Person (the “primary obligor”), including any obligation of that Person, whether
or not contingent, without duplication (i) to purchase, repurchase or otherwise
acquire such primary obligations or any property constituting direct or indirect
security therefor; (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation, or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor; (iii) to purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of any such
primary obligation against loss in respect thereof; in each case, including
arrangements (“non-recourse guaranty arrangements”) wherein the rights and
remedies of the holder of the primary obligation are limited to repossession or
sale of certain property of such Person. The amount of any Guaranty Obligation
shall be deemed equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made (or if less, the
stated or determinable amount of such Guaranty Obligation) or, if not stated or
if indeterminable, the maximum reasonably anticipated liability in respect
thereof; provided that the amount of any non-recourse guaranty arrangement shall
not be deemed to exceed the fair value of the property which may be repossessed
or sold by the holder of the primary obligation in question.

“Guaranty Supplements” means each of the Guaranty Supplements which are attached
to the Guaranty Agreements as Annex A thereto.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means (a) any Person that, at the time it entered into an Interest
Rate Protection Agreement permitted under Article VII, was a Lender or an
Affiliate of a Lender and (b) the Administrative Agent and each of its
Affiliates party to an Interest Rate Protection Agreement, in its capacity as a
party to such Interest Rate Protection Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 17



--------------------------------------------------------------------------------

“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to the Borrower. For purposes of
determining the Highest Lawful Rate under Texas Law (if applicable), on each
day, if any, that Chapter 303 of the Texas Finance Code, as amended, establishes
the Highest Lawful Rate, such rate shall be the weekly ceiling computed in
accordance with Section 303.003 of the Texas Finance Code, as amended, for that
day.

“Holders” means the requisite holders of any of the Senior Second Lien Secured
Notes, Additional Unsecured Notes, or Additional Subordinated Notes as
applicable, of any class or type, or the trustee of any indenture executed in
connection with such Senior Second Lien Secured Notes, Additional Unsecured
Notes, or Additional Subordinated Notes, as applicable, in each case as
applicable such that such holders or trustee is authorized to act on behalf of
all such holders of the Senior Second Lien Secured Notes, Additional Unsecured
Notes or Additional Subordinated Notes of such class or type.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incremental Effective Date” has the meaning specified in Section 2.01(c)(viii).

“Incremental Loan Amendment” has the meaning specified in Section 2.01(c)(v).

“Incremental Margin” has the meaning specified in Section 2.01(c)(iii).

“Incremental Term Lender” means each Lender that has made an Incremental Term
Loan.

“Incremental Term Loan” means any increase to the Term B Loans or any
Incremental Term Loan Tranche, in each case in accordance with the terms and
provisions of Section 2.01(c).

“Incremental Term Loan Tranche” means a new tranche of Term B Loans made in
accordance with the provisions of Section 2.01(c)(vi)(A).

“Incremental Upfront Fee” has the meaning specified in Section 2.01(c)(iii).

“Indebtedness” of any Person means, without duplication, (i) all indebtedness
for borrowed money; (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than (x) trade payables
entered into in the ordinary course of business pursuant to ordinary terms and
(y) ordinary course purchase price adjustments); (iii) all reimbursement or
payment obligations with respect to letters of credit or non-contingent
reimbursement or payment obligations with respect to bankers’ acceptances,
surety bonds and similar documents; (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses;
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement or sales of accounts receivable, in any such case with
respect to property acquired by the Person (even though the rights and remedies
of the seller or bank under

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 18



--------------------------------------------------------------------------------

such agreement in the event of default are limited to repossession or sale of
such property); (vi) all Capital Lease Obligations; (vii) all net obligations
with respect to Interest Rate Protection Agreements; (viii) Disqualified Stock;
(ix) all indebtedness referred to in clauses (i) through (viii) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien upon or in property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness (in which event
the amount thereof shall not be deemed to exceed the fair value of such
property); and (x) all Guaranty Obligations in respect of obligations of the
kinds referred to in clauses (i) through (ix) above; provided that,
notwithstanding the foregoing and with respect to the calculation of
Indebtedness in connection with the Consolidated First Lien Indebtedness Ratio,
the Consolidated Senior Secured Ratio and the Consolidated Total Leverage Ratio
only, in connection with the issuance of Permitted Refinancing Indebtedness and
the repayment of any Unsecured Notes or 2010 Senior Second Lien Secured Notes in
accordance with the terms hereof, to the extent that (1) Net Debt Proceeds of
such Permitted Refinancing Indebtedness (A) have been irrevocably tendered in
connection with the repayment of any of the Unsecured Notes or the 2010 Senior
Second Lien Secured Notes and (B) are being held by the trustee of such
Unsecured Notes or 2010 Senior Second Lien Secured Notes for repayment of such
Unsecured Notes or 2010 Senior Second Lien Secured Notes in the ordinary course
of business and in accordance with customary practice, and (2) both the
Permitted Refinancing Indebtedness and the amount of such Unsecured Notes or
2010 Senior Second Lien Secured Notes would otherwise be included in the
calculation of Indebtedness, the amount of funds being held by the trustee for
repayment of such Unsecured Notes or 2010 Senior Second Lien Secured Notes for a
period of five consecutive Business Days or less shall be excluded from the
calculation of Indebtedness.

“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Indenture Documentation” means 2010 Indenture Documentation, the Additional
Senior Second Lien Secured Notes, any indenture for any Additional Senior Second
Lien Secured Notes, and all agreements and instruments executed by the Borrower
or any of the other Credit Parties in connection with the Additional Senior
Second Lien Secured Notes and any indenture for any Additional Senior Second
Lien Secured Notes, including without limitation, all agreements and instruments
granting any second Lien to secure any of the Additional Senior Second Lien
Secured Notes.

“Information” has the meaning specified in Section 11.07.

“Information Certificate” means a certificate of the Borrower executed on the
Borrower’s behalf by a Responsible Officer of the Borrower, substantially in the
form of Exhibit E.

“Initial Borrowing Date” means the date, occurring on the Effective Date, on
which the initial Credit Event occurs.

“Insolvency Proceeding” means (i) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation,

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 19



--------------------------------------------------------------------------------

receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally;
in each case undertaken under U.S. Federal, State or foreign Law, including the
Bankruptcy Code.

“Intellectual Property” has the meaning specified in Section 5.09.

“Intercreditor Agreement” has the meaning specified in Section 7.05(i) of the
Nexstar Credit Agreement.

“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date.

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months thereafter,
as selected by the Borrower in its Revolving Loan Notice or Term B Loan Notice,
as the case may be, or such other period that is twelve months or less requested
by the Borrower and consented to by all the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Interest Rate Protection Agreement” means an interest rate swap, cap, collar,
option or similar arrangement entered into to hedge interest rate risk (and not
for speculative purposes), including without limitation, fixed to floating and
floating to fixed, and any other derivative product, so long as such other
derivative product is consented to by Administrative Agent.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Intra-Company Broadcast Operating Agreements” has the meaning specified in
Section 7.17(a).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 20



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Joinder to Pledge Agreement” means a supplement to the Pledge Agreement in the
form of Annex B thereto, whereby a Mission Entity becomes a party to, and
assumes all obligations of, a pledgor under the Pledge Agreement.

“Joinder to Security Agreement” means a supplement to the Security Agreement in
the form of Annex C thereto, whereby a Mission Entity becomes a party to, and
assumes all obligations of, a grantor under the Security Agreement.

“Joint Book Managers” means Banc of America Securities LLC, UBS Securities LLC
and Deutsche Bank Securities Inc., in their capacity as Joint Book Managers.

“Joint Lead Arrangers” means Banc of America Securities LLC, UBS Securities LLC
and Deutsche Bank Securities Inc., in their capacity as Joint Lead Arrangers.

“Joint Sales Agreement” means an agreement for the sale of commercial or
advertising time or any similar arrangement pursuant to which a Person obtains
the right to (i) sell at least a majority of the time for commercial spot
announcements, and/or resell to advertisers such time on, (ii) provide the sales
staff for the sale of the advertising time or the collection of accounts
receivable with respect to commercial advertisements broadcast on, (iii) set the
rates for advertising on and/or (iv) provide the advertising material for
broadcast on, a television broadcast station the FCC License of which is held by
a Person other than an Affiliate of such Person.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Commitment
Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 21



--------------------------------------------------------------------------------

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Leasehold” of any Person means all of the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lenders” has the meaning specified in the Preamble hereto and such term shall
also include the L/C Issuer, the Administrative Agent in its capacity as a
lender hereunder, the Syndication Agent in its capacity as a Lender hereunder
and the Co-Documentation Agents in their capacities as lenders hereunder.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Stated Revolving Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $1,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

“License” means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which permits
or authorizes the use of an electromagnetic transmission frequency or the
construction or operation of a broadcast television station system or any part
thereof or any other authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which is
necessary for the lawful conduct of the business of constructing or operating a
broadcast television station.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 22



--------------------------------------------------------------------------------

“License Subsidiary” means a Wholly-Owned Subsidiary of Borrower or the Nexstar
Borrower, as applicable, that in each case shall be a single-purpose entity the
sole purpose of which shall be to hold any Broadcast Licenses currently
controlled, or at any time acquired, by each such Nexstar Entity and Mission
Entity and under the authority of which a Station or Nexstar Station, as
applicable, is authorized to operate, and which Wholly-Owned Subsidiary is
otherwise (a) formed, created or acquired in accordance with the terms of
Section 6.27, and (b) in full compliance with Section 6.16 (including, without
limitation, Section 6.16(d)), Section 6.27, Section 7.17, and the other terms of
this Agreement, the comparable provisions of the Nexstar Loan Credit Agreement,
and the Loan Documents and Nexstar Loan Documents, as applicable), or any other
Subsidiary into which any such License Subsidiary may be merged (which such
merged entity must still meet all the requirements set forth in this definition
for a License Subsidiary).

“License Subsidiary Trigger Date” means any incurrence by the Borrower, any
Nexstar Entity or any Mission Entity of any Indebtedness constituting Additional
Unsecured Notes in accordance with the terms of Section 7.05(i)(z) of the
Nexstar Credit Agreement, or any guaranty by any Nexstar Entity or Mission
Entity of any Indebtedness constituting Additional Unsecured Notes.

“Lien” means, with respect to any property or asset (or any revenues, income or
profits therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise), (i) any mortgage, lien, security interest, pledge, attachment, levy
or other charge or encumbrance of any kind thereupon or in respect thereof or
(ii) any other arrangement under which the same is transferred, sequestered or
otherwise identified with the intention of subjecting the same to, or making the
same available for, the payment or performance of any liability in priority to
the payment of the ordinary, unsecured creditors of such Person. For purposes of
this Agreement, a Person shall be deemed to own subject to a Lien any asset that
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, Capital Lease or other title retention agreement
relating to such asset.

“Liquidity” has the meaning specified in the Nexstar Credit Agreement.

“Loan” means any extension of credit made by any Lender pursuant to this
Agreement.

“Loan Documents” means this Agreement (including the Guaranty set forth in
Article X hereof), all Guaranty Agreements, all Security Documents, all
Confirmation Agreements, all Issuer Documents, any Request for Credit Extension,
any Notes executed and delivered pursuant to Section 2.11(a) or in connection
with any reallocation of the Revolving Commitment under the Revolver
Reallocation Letter, the Revolver Reallocation Letter, all Secured Cash
Management Agreements, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement, and all
other waivers, consents, agreements and amendments executed in connection with
the Revolver Reallocation Letter, any Secured Hedge Agreement, any other
subordination agreement entered into with any Person with

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 23



--------------------------------------------------------------------------------

respect to the Obligations, the Fee Letters and any other agreements between any
Person and any Lender respecting fees payable in connection with this Agreement,
any Incremental Loan Amendment and any amendment and/or other agreements
executed in connection with any Incremental Term Loan or any Replacement Term B
Loans and all other written agreements, documents, instruments and certificates
now or hereafter executed and delivered by any Credit Party or any other Person
to or for the benefit of the Administrative Agent, any Lender or any Affiliate
of any Lender pursuant to or in connection with any of the foregoing, and any
and all amendments, increases, supplements and other modifications thereof and
all renewals, extensions, restatements, rearrangements and/or substitutions from
time to time of all or any part of the foregoing; provided, that, for the
purposes of Sections 8.02 and 11.01 of this Agreement, the term “Loan Documents”
shall not include any Interest Rate Protection Agreement, Secured Hedge
Agreement or any Secured Cash Management Agreement.

“Local Marketing Agreement” means a local marketing arrangement, time brokerage
agreement, management agreement or similar arrangement pursuant to which a
Person, subject to customary preemption rights and other limitations, obtains
the right to exhibit programming and sell advertising time during more than
fifteen percent (15%) of the air time of a television broadcast station licensed
to another Person.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Television Network” means any of ABC, Inc., National Broadcasting
Company, Inc., CBS, Inc., FOX Television Network, or any other television
network which produces and makes available more than 15 hours of weekly prime
time television programming.

“Majority Lenders” means, at any time, Lenders and Nexstar Lenders (in each case
that are not Defaulting Lenders or Nexstar Defaulting Lenders) whose Facility
Percentages plus Nexstar Facility Percentages aggregate more than 50% of the sum
of the aggregate Facility Percentages of the Lenders plus the aggregate Nexstar
Facility Percentages of the Nexstar Lenders (in each case that are not
Defaulting Lenders or Nexstar Defaulting Lenders).

“Majority Revolver Lenders” means, at any time, Revolving Lenders and Nexstar
Revolving Lenders (in each case that are not Defaulting Lenders or Nexstar
Defaulting Lenders) having more than 50% of the sum of (1) the Aggregate
Revolving Commitment (as in effect at such time) of the Revolving Lenders that
are not Defaulting Lenders or, if the Aggregate Revolving Commitment has been
terminated in full, the aggregate principal amount of outstanding Revolving
Loans and L/C Obligations of the Revolving Lenders that are not Defaulting
Lenders, plus (2) the Nexstar Aggregate Revolving Commitment (as in effect at
such time) of the Nexstar Revolving Lenders that are not Nexstar Defaulting
Lenders or, if the Nexstar Aggregate Revolving Commitment has been terminated in
full, the aggregate principal amount of outstanding Nexstar Revolving Loans and
Nexstar L/C Obligations of the Nexstar Revolving Lenders that are not Nexstar
Defaulting Lenders.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the FRB.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 24



--------------------------------------------------------------------------------

“Material Adverse Effect” means, relative to any occurrence of whatever nature
(including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding), a material adverse effect (i) on the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of the Mission Entities taken as a whole, (ii) the ability of any
Credit Party to perform its obligations under the Loan Documents to which it is
a party or (iii) the validity or enforceability of this Agreement or any other
Loan Document or the rights and remedies of the Administrative Agent or the
Lenders under this Agreement or any of the other Loan Documents.

“Material Motor Vehicles” means each vehicle or other rolling stock of any
Mission Entity which is a broadcast or remote production vehicle.

“Maturity Date” for any Loan means (i) with respect to Revolving Loans, the
Stated Revolving Credit Maturity Date and (ii) with respect to Term B Loans, the
Stated Term B Maturity Date.

“Maximum Incremental Amount” means, on any date of determination, $100,000,000
less the sum of all Nexstar Incremental Term Loans on such date.

“Measurement Period” means, with respect to any date, the most recently ended
four consecutive Fiscal Quarter period for which financial statements have been
or were required to have been delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b) prior to such date.

“Mission Entity” means the Borrower and any Person which is a direct or indirect
Subsidiary of the Borrower.

“Mission Guaranty of Nexstar Obligations” means the Second Restated Guaranty
Agreement, dated as of October 8, 2009, executed by the Mission Entities in
favor of the Lenders, whereby the Mission Entities guaranty the Obligations.

“Mission Operating Subsidiary” has the meaning specified in Section 6.27(a).

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

“Mortgage” means (in each case as same may be amended or amended and restated) a
deed of trust, trust deed, deed to secure debt, mortgage, leasehold deed of
trust, leasehold trust deed, leasehold deed to secure debt, or leasehold
mortgage, together with the assignments of leases and rents referred to therein
or executed in connection therewith, in each case in favor of the Collateral
Agent for the benefit of the Secured Parties and securing the obligations
described therein and in form and substance reasonably acceptable to the
Administrative Agent. The term “Mortgages” includes without limitation the
Existing Mortgages together with the Mortgage Amendments, and Mortgages
delivered pursuant to Section 6.16. Each Mortgage executed after the Second
Amendment Effective Date shall be in form and substance substantially the same
as the Existing Mortgages, with such changes as may be reasonably acceptable to
the Administrative Agent (including, without limitation, such changes as may be
reasonably satisfactory to the Administrative Agent and its counsel to account
for matters of Law, whether local or otherwise).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 25



--------------------------------------------------------------------------------

“Mortgage Amendment” means an amendment to an Existing Mortgage or an amendment
and restatement of an Existing Mortgage, in each case in form and substance
reasonably acceptable to the Administrative Agent.

“Mortgaged Properties” means all Real Property owned or leased by any Mission
Entity or Nexstar Entity and listed on Schedule 5.09 as being mortgaged, and all
other Real Property owned by any Credit Party which is subject to a Mortgage or
other mortgage or deed of trust Lien to secure all or any part of the
Obligations.

“Mortgage Policy” means a fully paid American Land Title Association Lender’s
Extended Coverage title insurance policy with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgage in
question to be valid first and subsisting Lien on the property described
therein, free and clear of all defects (including, but not limited to, filed
mechanics’ and materialmen’s Liens) and encumbrances, excepting only Liens
permitted under the Loan Documents, and providing for such other affirmative
insurance and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable.

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 4001(a)(3) of ERISA) and to which any Mission Entity or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.

“Net Cash Proceeds” means, in connection with any Disposition (including any
Sale and Leaseback Transaction), the cash proceeds (including any cash payments
received by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received in cash, this provision not permitting
any payment to be made by means other than cash) of such Disposition net of
(i) reasonable transaction costs (including any underwriting, brokerage or other
selling commissions and reasonable legal, advisory and other fees and expenses,
including title and recording expenses, associated therewith actually incurred
and satisfactorily documented), and (ii) taxes estimated to be paid as a result
of such Disposition, provided that any amounts deducted from Net Cash Proceeds
that are not immediately due and payable shall be delivered to the
Administrative Agent to be held as collateral in accordance with the terms of
Section 2.06(k).

“Net Debt Proceeds” means, with respect to the incurrence or issuance of any
Indebtedness by any Mission Entity, (i) the gross cash proceeds received in
connection with such incurrence or issuance, as and when received, minus
(ii) all reasonable out-of-pocket transaction costs (including legal, investment
banking or other fees and disbursements) associated therewith actually incurred
(whether by such Mission Entity or an Affiliate thereof), satisfactorily
documented and paid or payable (whether on behalf of such Mission Entity or an
Affiliate thereof) to any Person not an Affiliate of a Mission Entity, provided
that any amounts deducted from Net Debt Proceeds that are not immediately due
and payable shall be delivered to the Administrative Agent to be held as
collateral in accordance with the terms of Section 2.06(k).

“Net Issuance Proceeds” means, with respect to the sale or issuance of Capital
Stock, or any capital contribution to, any Mission Entity from a source other
than a Mission Entity, (i) the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 26



--------------------------------------------------------------------------------

gross cash proceeds received in connection with such sale or issuance or such
capital contribution, as and when received minus (ii) all reasonable
out-of-pocket transaction costs (including legal, investment banking or other
fees and disbursements) associated therewith actually incurred (whether by such
Mission Entity or an Affiliate thereof), satisfactorily documented and paid
(whether on behalf of such Mission Entity or an Affiliate thereof) to any Person
not an Affiliate of a Mission Entity, provided that any amounts deducted from
Net Issuance Proceeds that are not immediately due and payable shall be
delivered to the Administrative Agent to be held as collateral in accordance
with the terms of Section 2.06(k).

“Network Affiliation Agreements” means each agreement set forth on Schedule 5.21
and each other agreement entered into by a Television Company with any Major
Television Network pursuant to which a Television Company and such Major
Television Network agree to be affiliated and such Major Television Network
agrees that such Television Company shall serve as that Major Television
Network’s primary outlet within any defined market for television programming
provided by such Major Television Network for broadcast by its station
affiliates.

“Nexstar Aggregate Available Revolving Commitment” means the “Aggregate
Available Revolving Commitment” as that term is defined in the Nexstar Credit
Agreement.

“Nexstar Aggregate Revolving Commitment” means the “Aggregate Revolving
Commitment” as that term is defined in the Nexstar Credit Agreement.

“Nexstar Borrower” means the “Borrower” as that term is defined in the Nexstar
Credit Agreement.

“Nexstar Commitments” means the “Commitments” as that term is defined in the
Nexstar Credit Agreement.

“Nexstar Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement, dated as of the date of this Agreement, among the Nexstar Borrower,
as borrower, the Ultimate Nexstar Parent, certain of its Subsidiaries from time
to time parties thereto, the financial institutions from time to time parties
thereto, and Bank of America, N.A., as the administrative agent, as the same may
be further amended, modified, restated, supplemented, renewed, extended,
increased, rearranged and/or substituted from time to time.

“Nexstar Defaulting Lender” means “Defaulting Lender” as defined in the Nexstar
Credit Agreement.

“Nexstar Disposition” means “Disposition” as defined in the Nexstar Credit
Agreement.

“Nexstar Entity” means the Ultimate Nexstar Parent and any Person which is a
direct or indirect Subsidiary of the Ultimate Nexstar Parent.

“Nexstar Facility Percentage” means the “Facility Percentage” as that term is
defined in the Nexstar Credit Agreement.

“Nexstar Finance Holdings” means Nexstar Finance Holdings, Inc., a Delaware
corporation and a Nexstar Entity.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 27



--------------------------------------------------------------------------------

“Nexstar Guaranty of Mission Obligations” means the Second Restated Guaranty
Agreement, dated as October 8, 2009, executed by the Nexstar Entities in favor
of the Lenders, whereby the Nexstar Entities guaranty the Obligations.

“Nexstar Incremental Term Loans” means the Incremental Term Loans as that term
is defined in the Nexstar Credit Agreement.

“Nexstar L/C Obligations” means the “L/C Obligations” as that term is defined in
the Nexstar Credit Agreement.

“Nexstar Lenders” means the “Lenders” as that term is defined in the Nexstar
Credit Agreement.

“Nexstar Letters of Credit” means the “Letters of Credit” as that term is
defined in the Nexstar Credit Agreement.

“Nexstar Loan” means any extension of credit made by any Lender under or
pursuant to the Nexstar Credit Agreement.

“Nexstar Loan Documents” means the “Loan Documents” as that term is defined in
the Nexstar Credit Agreement.

“Nexstar/Mission Agreements” means any and all agreements executed between or
among the Borrower and the Nexstar Borrower, or any Nexstar Entity and any
Mission Entity, including, without limitation, those agreements listed on
Schedule 1.01A.

“Nexstar Net Cash Proceeds” means “Net Cash Proceeds” as defined in the Nexstar
Credit Agreement.

“Nexstar Obligations” means the “Obligations” as that term is defined in the
Nexstar Credit Agreement.

“Nexstar Operating Subsidiary” has the meaning specified in Section 7.17(c).

“Nexstar Recovery Event” means “Recovery Event” as defined in the Nexstar Credit
Agreement.

“Nexstar Revolving Lenders” means the “Revolving Lenders” as that term is
defined in the Nexstar Credit Agreement.

“Nexstar Revolving Loans” means the “Revolving Loans” as that term is defined in
the Nexstar Credit Agreement.

“Nexstar Station” means “Stations” as that term is defined in the Nexstar Credit
Agreement.

“Nexstar Term B Lenders” means the “Term B Lenders” as that term is defined in
the Nexstar Credit Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 28



--------------------------------------------------------------------------------

“Nexstar Term B Loan” means the “Term B Loan” as that term is defined in the
Nexstar Credit Agreement.

“Non-Significant Real Property” on any date means any (i) leasehold Real
Property of a Mission Entity with a rental value of less than $500,000 annually
and (ii) fee owned Real Property of a Mission Entity where the greater of book
value and tax assessed value is less than $500,000.

“Notes” means, collectively, the Revolving Loan Notes and the Term B Loan Notes.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Credit Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit or other obligations and
liabilities of any Credit Party to the Administrative Agent or to any Lender
(or, in the case of any Secured Hedge Agreement or Secured Cash Management
Agreement, any Affiliate of any Lender), whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“OECD” means the Organization for Economic Cooperation and Development.

“Operating Subsidiaries” has the meaning specified in Section 7.17(c).

“Original 2010 Senior Second Lien Secured Notes” means those certain senior
second lien secured notes to be issued by the Borrower and the Nexstar Borrower
in connection with the effectiveness of the Second Amendment in accordance with
the terms thereof and pursuant to the terms of the 2010 Indenture, on the terms
and conditions set forth on Schedule 1.01(D) and on such other terms and
conditions acceptable to each of the Lenders.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to Revolving Loans and Term B Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Revolving Loans and
Term B Loans, as the case may be, occurring on such date; and (ii) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 11.06(d).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 29



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any of its principal functions under ERISA.

“Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate sponsors or maintains, or to which it makes, is making,
or is obligated to make contributions, or in the case of a multiple employer
plan (as described in Section 4064(a) of ERISA) has made contributions at any
time during the immediately preceding five (5) plan years, but excluding any
Multiemployer Plan.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Liens” has the meaning specified in Section 7.02.

“Permitted Refinancing Indebtedness” has the meaning specified in
Section 7.05(i) of the Nexstar Credit Agreement.

“Permitted Revolver Reallocation” has the meaning specified in the Revolver
Reallocation Letter.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
sponsors or maintains or to which the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate makes, is making, or is obligated to make contributions
and includes any Pension Plan or Multiemployer Plan.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the Second Restated Pledge Agreement dated as of
October 8, 2009, pursuant to which each Credit Party has pledged or collaterally
assigned 100% of the Capital Stock of each of its Subsidiaries, and any
intercompany notes held by it.

“Pledged Collateral” has the meaning specified in the Pledge Agreement or the
Smith Pledge Agreement, as applicable.

“Pro Forma Basis” has the meaning specified in the Nexstar Credit Agreement.

“Pro Forma Compliance Certificate” has the meaning specified in the Nexstar
Credit Agreement.

“Real Property” means, with respect to any Person, all of the right, title and
interest of such Person in and to land, and the improvements and fixtures
located thereon, including Leaseholds.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 30



--------------------------------------------------------------------------------

“Recovery Event” means the receipt by any Mission Entity of any insurance or
other cash proceeds payable by reason of theft, loss, physical destruction,
condemnation or damage or any other similar event with respect to any property
or assets of any Mission Entity.

“Register” has the meaning specified in Section 11.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“Registration Rights Agreement” means the “Registration Rights Agreement” as
defined in the 2010 Indenture.

“Reinvestment Assets” means any assets owned by and to be employed in the
business of the Borrower and its Subsidiaries as permitted by this Agreement.

“Reinvestment Election” has the meaning specified in Section 2.06(b).

“Reinvestment Notice” means a written notice by the Borrower signed on its
behalf by a Responsible Officer of the Borrower stating that the Borrower in
good faith, intends and expects to use, or to cause a Subsidiary of the Borrower
to use, all or a specified portion of the Net Cash Proceeds of a Disposition to
purchase, construct or otherwise Acquire Reinvestment Assets.

“Reinvestment Period” means the period commencing on the date of any Disposition
and terminating on the date which is 365 days after such Disposition.

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment
Election, the amount, if any, on the Reinvestment Prepayment Date relating
thereto by which (i) the Anticipated Reinvestment Amount in respect of such
Reinvestment Election exceeds (ii) the aggregate amount thereof expended by the
Borrower and/or any of its Subsidiaries to Acquire Reinvestment Assets
(including reasonable out-of-pocket disbursements in connection with any such
Acquisition).

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Election,
the earliest of (i) the date, if any, upon which the Administrative Agent, on
behalf of the Majority Lenders, shall have delivered a written termination
notice to the Borrower, provided that such notice may only be given while a
Default or an Event of Default exists, (ii) the first day following the last day
of the relevant Reinvestment Period and (iii) the date on which the Borrower or
any of its Subsidiaries shall have determined not to, or shall have otherwise
ceased to, proceed with the purchase, construction or other Acquisition of
Reinvestment Assets with the related Anticipated Reinvestment Amount.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Replacement Term B Loans” has the meaning specified in Section 2.01(d).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 31



--------------------------------------------------------------------------------

“Reportable Event” means, any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

“Request for Credit Extension” means (a) with respect to a Revolving Borrowing
or a conversion or continuation of Revolving Loans, a Revolving Loan Notice,
(b) with respect to a Term B Loan Borrowing or a conversion or continuation of
Term B Loans, a Term B Loan Notice, and (c) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of a court or of a Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means, for each Credit Party, the chief executive officer,
president, chief financial officer, treasurer, assistant treasurer or controller
of a Credit Party and solely for purposes of the delivery of incumbency
certificates pursuant to Section 4.01, the secretary or any assistant secretary
of a Credit Party, in each case acting solely in such capacity and without
personal liability. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.

“Restricted Payment” means, as to any Credit Party, (i) the authorization,
declaration or payment of any Dividend by such Person, (ii) the redemption,
retirement, purchase or other acquisition, directly or indirectly, for
consideration by such Person of any Capital Stock of such Person, or (iii) the
making of any payment of principal or interest (or any comparable reduction of
principal or yield provision) by any such Person on any Indebtedness (including,
without limitation, any redemption, defeasance, setting aside of funds, or other
provision for, or assurance of, payment).

“Restructuring Advisor” means, if any, the restructuring advisor to the
Administrative Agent hired by the Administrative Agent or its counsel, in its
sole discretion or at the request of the Majority Lenders or the Majority
Revolver Lenders, provided that the Administrative Agent shall have (i) notified
the Borrower of the identity of the proposed restructuring advisor prior to
hiring such restructuring advisor and (ii) provided the Borrower an opportunity
to consult with the Administrative Agent regarding such proposed hire.

“Revolver Reallocation Letter” means that certain letter among the Revolving
Lenders permitting under certain circumstances the reallocation of the Revolving
Commitment as described on Schedule 1.01(C).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(b) and
(b) purchase participations in

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 32



--------------------------------------------------------------------------------

L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement and as such Revolving Commitment may be adjusted in
accordance with the terms of the Revolver Reallocation Letter.

“Revolving Commitment Fee” has the meaning specified in Section 2.09(a).

“Revolving Commitment Percentage” means, with respect to any Lender at any time,
the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitment represented by such Lender’s Revolving Commitment at such
time, subject to adjustment as provided in Section 2.16. If the commitment of
each Lender to make Revolving Loans and the obligation of the L/C Issuer to make
L/C Credit Extensions have been terminated pursuant to Section 8.02 or if the
Aggregate Revolving Commitment has expired, then the Revolving Commitment
Percentage of each Lender shall be determined based on the Revolving Commitment
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Revolving Commitment Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party thereto,
as applicable.

“Revolving Commitment Period” means the period from and including the Effective
Date to but not including the Stated Revolving Credit Maturity Date.

“Revolving Facility” means the revolving loan facility provided for in
Section 2.01(b).

“Revolving Lender” means each Lender that has a Revolving Commitment or that is
a holder of a Revolving Loan made under the Revolving Commitments.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender substantially in the form
of Exhibit F.

“Revolving Loan Notice” means a notice of (a) a Revolving Borrowing, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Revolving Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit G.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
with any Person whereby a seller or transferor shall sell or otherwise transfer
any real or personal property and then or thereafter such Person or an Affiliate
or Subsidiary of such Person shall lease, or repurchase under an extended
purchase contract, conditional sales or other title retention agreement, the
same or similar property.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 33



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means that certain Second Amendment to Third Amended and
Restated Credit Agreement, dated as of April 19, 2010, among Borrower, the
Lenders and the Administrative Agent.

“Second Amendment Effective Date” means the date that all applicable conditions
of effectiveness set forth in the Second Amendment are satisfied.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any one or more Credit Parties and any Cash
Management Bank.

“Secured Hedge Agreement” means any Interest Rate Protection Agreement permitted
under Article VII that was entered into by and between any Credit Party and any
Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Security Agreement” means the Third Restated Security Agreement dated as of
April 19, 2010, pursuant to which the Borrower has granted security interests in
its assets.

“Security Agreement Collateral” has the meaning specified in the Security
Agreement.

“Security Documents” means collectively the Smith Pledge Agreement, the Pledge
Agreement, the Security Agreement, each Mortgage and each Joinder to Pledge
Agreement and Joinder to Security Agreement, and any other pledge agreement,
security agreement, guaranty or other document granting a Lien or security
interest to secure payment of all or any portion of the Obligations, or
otherwise assuring payment of all or any portion of the Obligations, executed
and delivered by any Credit Party, David Smith or any other Person, pursuant to
any Loan Document or otherwise, that certain Omnibus Consent, dated as of
October 8, 2009, by and among the Nexstar Entities and the Mission Entities, and
acknowledged and agreed to by the Administrative Agent, the 2010 Intercreditor
Agreement, any Intercreditor Agreement, other intercreditor agreement or similar
agreement executed by the Collateral Agent or the Administrative Agent from time
to time in connection with this Agreement or any Loan Document or any of the
Collateral, each of the mortgages, collateral assignments, security agreement
supplements, intellectual property security agreement supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.16 or Section 6.17, and each of the
other agreements, instruments or documents that creates or purports to create a
Lien in favor of the Administrative Agent for the benefit of the Secured
Parties.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 34



--------------------------------------------------------------------------------

“Senior Second Lien Secured Notes” has the meaning specified in the Nexstar
Credit Agreement.

“Settlement Securities” means any and all Capital Stock received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business.

“Shared Services Agreement” means a shared services arrangement or other similar
arrangement pursuant to which two Persons owning separate television broadcast
stations agree to share the costs of certain services and procurements which
they individually require in connection with the ownership and operation of one
television broadcast station, whether through the form of joint or cooperative
buying arrangements or the performance of certain functions relating to the
operation of one television broadcast station by employees of the owner and
operator of the other television broadcast station, including, but not limited
to, the co-location of the studio, non-managerial administrative and/or master
control and technical facilities of such television broadcast station and/or the
sharing of maintenance, security and other services relating to such facilities.

“Significant Station” on any date means any Station, if the Consolidated
Operating Cash Flow for such Station exceeds 10% of the sum of the Consolidated
Operating Cash Flow for all Stations and the corporate overhead expenses for all
Stations, in each case determined for the Measurement Period for such date;
provided that, for purposes of this definition and Section 8.01(p), two or more
Stations that substantially simulcast the same programming will be deemed to be
a single Station so long as they do so.

“Smith Pledge Agreement” means the Second Restated Smith Pledge Agreement, dated
as of October 8, 2009, pursuant to which David S. Smith, the sole shareholder of
the Borrower, has pledged or collaterally assigned, or is required to pledge or
collaterally assign, 100% of the Capital Stock of the Borrower, as the same may
be amended, supplemented and/or otherwise modified from time to time.

“Solvency Certificate” means a certificate of the Mission Entities executed on
their behalf by a Responsible Officer of each of the Mission Entities,
substantially in the form of Exhibit H.

“Solvent” means, when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “fair value” or “present fair
saleable value” of the assets of such Person (on a going-concern basis) will, as
of such date, exceed the amount of all “liabilities of such Person, contingent
or otherwise,” as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) such fair value or present fair saleable value of
the assets of such Person (on a going-concern basis) will, as of such date, be
greater than the amount that will be required to pay the liability of such
Person on its debts as such debts become absolute and matured, (c) such Person
will not have, as of such date, an unreasonably small amount of capital with
which to

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 35



--------------------------------------------------------------------------------

conduct its business, and (d) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim,” (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured and (iii) unliquidated, contingent,
disputed and unmatured claims shall be valued at the amount that can be
reasonably expected to be actual and matured.

“Special Purpose Revolver Borrowing Availability” has the meaning specified in
the Nexstar Credit Agreement.

“SPC” has the meaning specified in Section 11.06(g).

“Stated Revolving Credit Maturity Date” means the earliest to occur of (a) any
Early Maturity Date, (b) December 31, 2013 and (c) the date on which Revolving
Loans become due and payable in full pursuant to acceleration or otherwise.

“Stated Term B Maturity Date” means the earliest to occur of (a) any Early
Maturity Date, (b) September 30, 2016 and (c) the date on which Term B Loans
become due and payable in full pursuant to acceleration or otherwise, provided
that, “Stated Term B Maturity Date” shall also mean any maturity date for any
Incremental Term Loan Tranche as set forth in any Incremental Term Loan
Amendment.

“Station” means, at any time, (i) each television station listed in Schedule
5.16 hereto, (ii) any television station licensed by the FCC to any Mission
Entity on, or at any time after, the Effective Date and (iii) any television
station that is the subject of a Local Marketing Agreement, Joint Sales
Agreement or Shared Services Agreement consented to by the Majority Lenders or
otherwise permitted under Section 7.04. This definition of “Station” may be used
with respect to any single television station meeting any of the preceding
requirements or all such television stations, as the context requires.

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person,
directly or indirectly through Subsidiaries, has more than a 50% equity interest
at the time.

“Subsidiary Guarantor” means each Subsidiary of the Borrower.

“Subsidiary Guaranty Agreement” means a Subsidiary Guaranty Agreement,
substantially in the form of Exhibit I, as the same may be amended, supplemented
and/or otherwise modified from time to time.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 36



--------------------------------------------------------------------------------

“Syndication Agent” means Bank of America, N.A., in its capacity as Syndication
Agent for the Lenders hereunder, and any successor to such agent.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Television Broadcasting Business” means a business substantially all of which
consists of the construction, ownership, operation, management, promotion,
extension or other utilization of any type of television broadcasting system or
any similar television broadcasting business, including the syndication of
television programming, the obtaining of a License or franchise to operate such
a system or business, and activities incidental thereto, such as providing
production services, operating Internet-based information services and selling
advertising for such services, and developing uses other than broadcasting for
the digital spectrum used by television stations.

“Television Company” means any Mission Entity, to the extent such Person owns or
operates a Station.

“Term B Facility” means the term loan facility, including any Incremental Term
Loans, whether pursuant to an increase to the Term B Loans or the borrowing of
an Incremental Term Loan Tranche, as provided in Sections 2.01(a) and (c).

“Term B Facility Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) which (i) the sum of all of
such Lender’s Term B Loans then outstanding constitutes of (ii) the sum of the
Aggregate Outstanding Term B Loan Balance. The initial Term B Facility
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
becomes a party thereto, as applicable.

“Term B Lender” means each Lender that is the holder of a Term B Loan.

“Term B Loan” has the meaning specified in Section 2.01(a)(i) and shall also
include all Incremental Term Loans (whether pursuant to an increase to the Term
B Loans or the borrowing of an Incremental Term Loan Tranche) and any
Replacement Term B Loan.

“Term B Loan Amount” means, as to any Lender, the aggregate principal amount of
the Term B Loans to be made by such Lender to the Borrower hereunder, as set
forth under the heading “Term B Loan Amount” opposite such Lender’s name on
Schedule 2.01, as may be increased by all Incremental Term Loans made by such
Lender.

“Term B Loan Borrowing” means a Borrowing hereunder consisting of Term B Loans
made to the Borrower on the same Borrowing Date and, in the case of Eurodollar
Loans, having the same Interest Periods.

“Term B Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing any Term B Loans made by such Lender substantially in the form
of Exhibit J.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 37



--------------------------------------------------------------------------------

“Term B Loan Notice” means a notice of (a) a Borrowing of Term B Loans, (b) a
conversion of Term B Loans from one Type to the other, or (c) a continuation of
Term B Loans as the same Type, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit K.

“Termination Value” means, in respect of any one or more Interest Rate
Protection Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Interest Rate Protection
Agreements, (a) for any date on or after the date such Interest Rate Protection
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Interest Rate Protection Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Interest Rate Protection
Agreements (which may include a Lender or any Affiliate of a Lender).

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans and all L/C Obligations.

“Transaction” means collectively, the incurrence of the Loans and other
extensions of credit to be made to the Mission Entities on the Effective Date
and the refinancing of the Loans under the Existing Mission Credit Agreement.

“Trustee” means Bank of New York Mellon, as trustee under the 2010 Indenture,
and any other Person serving as successor Trustee under the 2010 Indenture.

“2010 Indenture” means that certain Indenture among the Borrower, the Guarantors
and the Trustee executed in connection with the 2010 Senior Second Lien Secured
Notes, and any supplement or amendment thereto, on the terms and conditions as
set forth on Schedule 1.01(D) and on such other terms and conditions, and
subject to documentation, acceptable to each of the Lenders.

“2010 Indenture Documentation” means the 2010 Senior Second Lien Secured Notes,
the 2010 Indenture, and all agreements and instruments executed by the Borrower
or any of the other Credit Parties in connection with the 2010 Senior Second
Lien Secured Notes and the 2010 Indenture, including without limitation, all
agreements and instruments granting any second Lien to secure any of the 2010
Senior Second Lien Secured Notes, in each case on the terms and conditions as
set forth on Schedule 1.01(D) and on such other terms and conditions, and
subject to documentation, acceptable to each of the Lenders.

“2010 Intercreditor Agreement” means that certain Intercreditor Agreement
executed as of the Second Amendment Effective Date between the Administrative
Agent, the Trustee, the Borrower, the Nexstar Borrower and the other Nexstar
Entities substantially in the form of Exhibit K with such changes thereto as are
acceptable to the Administrative Agent.

“2010 Senior Second Lien Secured Notes” means, as applicable, the Original 2010
Senior Second Lien Secured Notes and, if issued and upon the issuance of the
same, the Exchange Notes.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 38



--------------------------------------------------------------------------------

“Type” has the meaning specified in Section 1.04.

“Ultimate Nexstar Parent” means Nexstar Broadcasting Group, Inc., a Delaware
corporation.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

“United States” and “U.S.” each means the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unsecured Notes” has the meaning specified in the Nexstar Credit Agreement.

“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose common stock (other than director’s or other qualifying shares) is at the
time owned by such Person and/or one or more direct or indirect Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association or other entity in which such Person and/or one or more direct or
indirect Wholly-Owned Subsidiaries of such Person has a 100% equity interest at
such time.

1.02 Other Definitional Provisions.

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 39



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(a) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(b) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Classes and Types of Loans and Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Borrower pursuant
to Section 2.02 on the same date, all of which Loans are of the same Class and
Type and, in the case of Eurodollar Loans, have the same initial Interest
Period. Loans made under this

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 40



--------------------------------------------------------------------------------

Agreement are distinguished by “Class” and by “Type”. The “Class” of a Loan (or
of a commitment to make such a Loan or of a Borrowing comprised of such Loans)
refers to whether such commitment or Loan is (a) a Revolving Commitment or a
Revolving Loan made under the Revolving Commitments, or (b) a Term B Loan, each
of which constitutes a “Class”. The “Type” of a Loan refers to whether such Loan
is a Eurodollar Loan or a Base Rate Loan, each of which constitutes a “Type”.
Identification of a Loan (or of a Commitment to make such a Loan or of a
Borrowing comprised of such Loans) by both Class and Type, e.g., a “Eurodollar
Incremental Term Loan” indicates that such Loan is both an Incremental Term Loan
and a Eurodollar Loan (or that such Borrowing is comprised of such Loans).

1.05 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.06 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to central time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II.

THE CREDIT FACILITIES

2.01 Amounts and Terms of Commitments.

(a) The Term B Loans.

(i) Each Term B Lender severally agrees, subject to the terms and conditions
hereinafter set forth, to make a term loan (each, a “Term B Loan”) to the
Borrower on the Effective Date (and not thereafter) in an aggregate principal
amount not to exceed the Term B Loan Amount of such Term B Lender; provided
however that after giving effect to any Term B Loan, the aggregate principal
amount of all outstanding Term B Loans shall not exceed the aggregate Term B
Loan Amounts for all of the Term B Lenders. Within such limits, and subject to
the other terms and conditions of this Agreement, the Borrower may borrow Term B
Loans under this Section 2.01(a)(i); provided that amounts borrowed as Term B
Loans which are repaid or prepaid may not be reborrowed.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 41



--------------------------------------------------------------------------------

(ii) Term B Loans may from time to time be (i) Eurodollar Loans or (ii) Base
Rate Loans or a combination thereof, as determined by the Borrower pursuant to
Section 2.02.

(b) The Revolving Loans. Each Revolving Lender severally agrees, subject to the
terms and conditions hereinafter set forth, to make revolving loans (each, a
“Revolving Loan”) to the Borrower from time to time on any Business Day, during
the Revolving Commitment Period, in an aggregate principal amount not to exceed
at any time outstanding the Revolving Commitment of such Revolving Lender;
provided, however that after giving effect to any Revolving Loan made under a
Revolving Commitment, the aggregate principal amount of all outstanding
Revolving Loans made under the Revolving Commitments plus the aggregate amount
of all outstanding L/C Obligations shall not exceed the Aggregate Revolving
Commitment. Within such limits, and subject to the other terms and conditions
hereof, the Borrower may borrow Revolving Loans under this Section 2.01(b),
prepay Revolving Loans pursuant to Section 2.05 or 2.06 and reborrow Revolving
Loans pursuant to this Section 2.01(b). Revolving Loans may from time to time be
(i) Eurodollar Loans or (ii) Base Rate Loans or a combination thereof, as
determined by the Borrower pursuant to Section 2.02.

(c) Incremental Term Loans.

(i) So long as no Default has occurred and is continuing, at any time and from
time to time prior to June 30, 2016, and subject to the terms of this
Section 2.01(c) and the other terms of this Agreement, the Borrower may request
(A) an increase to the existing Term B Loans or (B) an Incremental Term Loan
Tranche, in a maximum aggregate amount for all such Incremental Term Loans not
to exceed the Maximum Incremental Amount. Each request for an Incremental Term
Loan shall be in a minimum amount of $10,000,000, and the Borrower may make a
maximum of three such requests. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).

(ii) Each Incremental Term Loan shall:

(A) be deemed to be a Term B Loan as defined herein, as applicable, for all
purposes under this Agreement and the other Loan Documents, including without
limitation, for purposes of the sharing of Collateral and guarantees under the
Guaranty Agreements all on a pari passu basis with all other Obligations, and
all references in this Agreement and the other Loan Documents to Term B Loans
shall be deemed to include references to Incremental Term Loans made pursuant to
this Agreement;

(B) have such pricing as may be agreed by the Borrower and the Lenders
(providing that the Borrower is in compliance with

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 42



--------------------------------------------------------------------------------

Section 2.01(c)(vi)), provided that, at the Borrower’s election and at the
option of the lenders providing such Incremental Term Loan Tranche, any
Incremental Term Loan Tranche may have pricing that is more favorable to the
Borrower; and

(C) have all of the same terms and conditions as the existing Term B Loans and
mature on the Stated Term B Maturity Date, except to the extent that the
Borrower is in compliance with Section 2.01(c)(vi), provided that, at the
Borrower’s election and at the option of the lenders providing such Incremental
Term Loan Tranche, any Incremental Term Loan Tranche may have a maturity date
that is later than the existing Stated Term B Maturity Date.

(iii) No Lender shall have any obligation to make an Incremental Term Loan
unless and until it commits to do so. Each Lender shall notify the
Administrative Agent within such time period (A) whether or not it agrees to
provide an Incremental Term Loan, (B) the upfront fee to be charged by such
Lenders or other financial institutions in connection with the providing of such
Incremental Term Loan (any such upfront fee, each an “Incremental Upfront Fee”),
and (C) the margins to be added, if any, by such Lenders or other financial
institutions to the Base Rate and the Eurodollar Rate for Loans made under such
Incremental Term Loan (any such margin, an “Incremental Margin”) and any other
terms required by such Lender. Any Lender not responding within such time period
shall be deemed to have declined to provide an Incremental Term Loan. If no
Incremental Margin is agreed upon, with respect to any given Incremental Term
Loan, then the Incremental Margin shall be deemed to be the Applicable Margin
for Term B Loans.

(iv) The Administrative Agent shall notify the Borrower of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent. Upon the selection by the Borrower of Lenders or other
financial institutions, the Borrower shall promptly notify the Administrative
Agent of the Lenders or other financial institutions selected and the amount of
the Incremental Term Loans, the Incremental Upfront Fee, and the Incremental
Margin as agreed upon by the Borrower and such Lenders or other financial
institutions. The Administrative Agent shall promptly notify the Borrower and
the Lenders of the final allocation of such Incremental Term Loan and the
Incremental Effective Date.

(v) Commitments in respect of Incremental Term Loans shall become effective
pursuant to (x) an amendment (each, an “Incremental Loan Amendment”) to this
Agreement executed by the Borrower, each Lender or other approved financial
institution agreeing to provide such Incremental Term Loan (and no other Lender
shall be required to execute such amendment), and the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 43



--------------------------------------------------------------------------------

Administrative Agent, and (y) any amendments to the other Loan Documents
(executed by the relevant Credit Party and the Administrative Agent only) as the
Administrative Agent shall reasonably deem appropriate to effect such purpose.
The effectiveness of any Incremental Loan Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 2.01(c)(vii) below and such other conditions, if any, as the parties
thereto shall agree.

(vi) Notwithstanding anything herein or in any other Loan Document to the
contrary,

(A) at the Borrower’s election and at the option of each lenders providing such
Incremental Term Loan Tranche, Incremental Term Loans may be made pursuant to an
Incremental Term Loan Tranche, but only to the extent that (I) either or both of
the Incremental Margin or the Incremental Upfront Fee are more favorable to the
Borrower than the Applicable Margin or the upfront fee on the existing Term B
Loans, and/or (II) the maturity date for the new Incremental Term Loan Tranche
is later than the Stated Term B Maturity Date, and

(B) if (I) any net yield for any Incremental Term Loan is in excess of the net
yield with respect to the Term B Loans as calculated from and after the Second
Amendment Effective Date (including any upfront fees paid and/or refinance
discounts issued in accordance with the Second Amendment, but excluding in such
calculation any Term B Loans made pursuant to an Incremental Term Loan Tranche
in accordance with subclause (A) preceding), the Applicable Margin and fees for
all outstanding Term B Loans (including, without limitation, the Term B Loans as
increased by prior Incremental Term Loans, but not including any Incremental
Term Loan Tranche made in accordance with subclause (A) preceding) shall
automatically be increased to any extent required so that the net yield on the
Term B Loans is equal to the net yield for such Incremental Term Loans, in each
case without any action or consent of the Borrower, the Administrative Agent or
any Lender, (II) any other term or provision of any documentation with respect
to any Incremental Term Loan is more favorable to the Lenders of the Incremental
Term Loan than the comparable provision in this Agreement or any other Loan
Document, such other term or provision of this Agreement and each other Loan
Document shall automatically be amended to any extent required so that such term
or provision is as favorable to the Lenders as the term or provision applicable
to the Incremental Term Loans, without any action or consent of the Borrower,
the Administrative Agent or any Lender. The Administrative Agent may, on behalf
of the Borrower and the Lenders, from time to time amend this Agreement and the
other Loan Documents to reflect the provisions agreed to by this
Section 2.01(c)(vi), but in no case shall any such amendment reflect any other
change to this Agreement or any of the Loan Documents

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 44



--------------------------------------------------------------------------------

except those changes necessary to give effect to the provisions of this
Section 2.01(c)(vi) unless such other changes are agreed to by the Borrower and
the requisite required Lenders as provided by the terms of Section 11.01, and
the Majority Revolver Lenders and the Majority Lenders hereby authorize the
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders.

(vii) Notwithstanding anything to the contrary contained herein, the
effectiveness of such Incremental Loan Amendment shall be subject to the receipt
by the Administrative Agent of a certificate of each Credit Party dated as of
the Incremental Effective Date signed by a Responsible Officer of such Credit
Party (x) certifying and attaching the resolutions adopted by such Credit Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Incremental Effective Date (except (1) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date and (2) that
any representation or warranty that is qualified by “materiality” or “Material
Adverse Effect” shall be true and correct in all respects), and except that for
purposes of this Section 2.01(c), the representations and warranties contained
in subsections (a) and (b) of Section 5.11 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) the Borrower is in compliance with each of the financial
covenants contained in Section 7.09 of the Nexstar Credit Agreement and set
forth in a Pro Forma Compliance Certificate delivered to the Administrative
Agent, based on financial projections of the Nexstar Borrower and its
Subsidiaries attached to such certificate which have been prepared on a Pro
Forma Basis giving effect to such Incremental Term Loans and any other Borrowing
made hereunder or Indebtedness incurred on such date and the consummation of any
related transaction and (C) no Default shall have occurred and be continuing or
be caused by the incurrence of such Indebtedness.

(viii) So long as (x) the Borrower shall have given the Administrative Agent no
less than five Business Days’ prior notice of the effectiveness thereof and
(y) any financial institution not theretofore a Lender shall have become a
Lender under this Agreement pursuant to an Incremental Loan Amendment, an
Incremental Term Loan shall become effective under this Agreement upon the
effectiveness of such Incremental Loan Amendment (the “Incremental Effective
Date”). On the Incremental Effective Date, Schedule 2.01 shall be deemed amended
to reflect such increased Term B Loan Amounts. On any Incremental Effective
Date, the Lender or Lenders providing commitments to make such Incremental Term
Loans shall be deemed to have agreed, severally and not jointly, upon the terms
and subject to the conditions set forth in this Agreement and the other Loan
Documents, to make an Incremental Term Loan in the amount of the commitment of
such Lender to make an Incremental Term Loan on the effective date of the
applicable Incremental Loan Amendment.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 45



--------------------------------------------------------------------------------

(ix) This Section shall supersede any provisions in Section 2.13 or 11.01 to the
contrary.

(d) Refinancing of Term B Loans. Notwithstanding anything in this Section 2.01
or elsewhere in this Agreement to the contrary, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term B Loans (as defined below) to
permit the refinancing, replacement or modification of all (but not less than
all) outstanding Term B Loans (“Refinanced Term B Loans”) with a replacement
term loan tranche hereunder (“Replacement Term B Loans”), provided that (i) the
aggregate principal amount of such Replacement Term B Loans shall not exceed the
aggregate principal amount of such Refinanced Term B Loans, (ii) the Applicable
Margin for such Replacement Term B Loans shall not be higher than the Applicable
Margin for such Refinanced Term B Loans, (iii) the weighted average life to
maturity of such Replacement Term B Loans shall not be shorter than the weighted
average life to maturity of such Refinanced Term B Loans at the time of such
refinancing, (iv) the Majority Revolver Lenders have consented in writing to
such Replacement Term B Loans prior to the issuance thereof, (v) the
Administrative Agent shall have received not less than 30 days prior written
notice thereof (or such lesser period as agreed to by the Administrative Agent)
and (vi) all other terms applicable to such Replacement Term B Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term B Loans than, those applicable to such Refinanced Term B Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term B Loans in
effect immediately prior to such refinancing. The election by any Lender to
provide or participate in the Replacement Term B Loans shall not obligate any
other Lender to so provide or participate. The Borrower shall repay to any
Lender who elects not to provide or participate in any Replacement Term B Loans
the outstanding Term B Loans held by such Lender (plus any accrued and unpaid
interest or other amounts due in connection therewith) prior to or
simultaneously with any refinancing, replacement or modification of outstanding
Term B Loans hereunder. In no event shall Replacement Term B Loans be deemed to
be Incremental Term Loans hereunder.

(e) Permitted Revolver Reallocation. Each Permitted Revolver Reallocation shall
be limited to a reallocation of the Aggregate Available Revolving Commitment and
the Nexstar Aggregate Available Revolving Commitment. In connection with each
such Permitted Revolver Reallocation, at the request of the Administrative Agent
or any Revolving Lender, the Borrower shall execute and deliver to the
Administrative Agent replacement Revolving Loan Notes in an amount equal to each
Lender’s Revolving Commitment as adjusted in accordance with the terms of the
Revolver Reallocation Letter.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 46



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Subject to the terms and conditions of this Agreement, the Borrower may
borrow, (x) under the Revolving Commitments on any Business Day during the
Revolving Commitment Period, (y) Term B Loan Amounts on the Effective Date and
(z) Incremental Term Loans on the Incremental Effective Date of the relevant
Incremental Loan Amendment therefor. Each Borrowing, each conversion of Loans
from one Type to the other, and each continuation of Eurodollar Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 10:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Loans or of any conversion of Eurodollar Loans to Base Rate Loans,
and (ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurodollar Loans having an
Interest Period other than one, two, three or six months in duration as provided
in the definition of “Interest Period” then: (I) the applicable notice must be
received by the Administrative Agent not later than 10:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to each Lender that
is making or had made such Loan of such request and determine whether the
requested Interest Period is acceptable to all of them and (II) not later than
10:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all such Lenders. Each telephonic notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Revolving Loan Notice or Term Loan
Notice, as applicable, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Sections 2.03(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
the Aggregate Available Revolving Commitment is less than $1,000,000, such
lesser amount). Each Revolving Loan Notice or Term Loan Notice, as applicable
(whether telephonic or written), shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Revolving
Loan Notice or Term Loan Notice, as applicable, or if the Borrower fails to give
a timely notice requesting a conversion or continuation, then the applicable
Loans shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Loans.
If the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Loans in any such Revolving Loan Notice or Term Loan Notice, as
applicable, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 47



--------------------------------------------------------------------------------

(b) Following receipt of a Revolving Loan Notice or Term Loan Notice, as
applicable, the Administrative Agent shall promptly notify each Lender of the
amount of its pro rata share of the applicable Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans described in the preceding subsection. Each Revolving Lender
will make the amount of its pro rata share of each requested Borrowing made
under the Revolving Facility available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
12 noon on the Business Day specified in the Revolving Loan Notice. Each Term B
Lender will make the amount of its pro rata share of each requested Borrowing
made under the Term B Loans and each relevant Incremental Term Lender will make
its pro rata share of each requested Borrowing under the applicable Incremental
Term Loan, as applicable, available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon
on the Business Day specified in the Term B Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 4.03 (and, if such Borrowing is
the initial Credit Event, Sections 4.02 and 4.01), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of Bank of America with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided, however, that if, on the date the Revolving Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Loan.
During the existence of an Event of Default, no Loans may be requested as,
converted to or continued as Eurodollar Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five different Interest Periods in effect in respect of all
Loans which are Eurodollar Loans.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 48



--------------------------------------------------------------------------------

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Revolving Commitment
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Majority Lenders have
approved such expiry date in writing; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 49



--------------------------------------------------------------------------------

Issuer shall prohibit, or request that the L/C Issuer refrain from, the issuance
of letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Effective Date and which the L/C Issuer in good faith deems material to
it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $20,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(F) any Lender is at that time a Defaulting Lender, unless the L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 50



--------------------------------------------------------------------------------

Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 10:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent or any Credit Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower (or the applicable Subsidiary) or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 51



--------------------------------------------------------------------------------

unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Revolving Commitment Percentage times the amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than 10:00 a.m. on the date of
any payment by the L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Revolving Commitment Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Revolving Commitments and the conditions set forth in
Section 4.03 (other than the delivery of a Revolving Loan Notice). Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Revolving Commitment Percentage of the
Unreimbursed Amount not later than 12:00 noon on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.03 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 52



--------------------------------------------------------------------------------

amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.03 (other than delivery by the Borrower of a Revolving Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 53



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 54



--------------------------------------------------------------------------------

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Majority Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 55



--------------------------------------------------------------------------------

documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each standby Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage a Letter of Credit fee for each Letter of Credit equal to the
Applicable Margin for Revolving Loans that are Eurodollar Loans (as in effect
from time to time during the period of calculation thereof) (the “Letter of
Credit Fee”) times the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by Applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Revolving Commitment Percentages allocable to
such Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such
fee, if any, payable to the L/C Issuer for its own account. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.07. Letter of Credit Fees shall be (i) computed on a quarterly basis
in arrears and (ii) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in the
Applicable Margin for Revolving Loans that are Eurodollar Loans during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists under Section 8.01(a), all Letter of Credit Fees shall accrue at
the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit, at the rate per annum specified in
the Fee Letters, computed on the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears. Such fronting fee shall be due
and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit,

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 56



--------------------------------------------------------------------------------

the amount of such Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Borrower, and that
the Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

2.04 Reduction and Termination of Commitments.

(a) Voluntary; In General. The Borrower may, upon notice to the Administrative
Agent, terminate or permanently reduce the Aggregate Revolving Commitment or the
Letter of Credit Sublimit, provided that (i) any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five Business Days prior
to the date of termination or reduction, (ii) any such partial reduction shall
be in an aggregate amount of $1,000,000 or any whole multiple of $500,000 in
excess thereof and (iii) the Borrower shall not terminate or reduce (A) the
Aggregate Revolving Commitment if, after giving effect thereto and any
concurrent payments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitment then in effect or (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit. No voluntary termination or reduction in the Aggregate
Revolving Commitment shall be effective unless the Nexstar Borrower makes a
concurrent ratable reduction to the Nexstar Aggregate Revolving Commitment.

(b) Mandatory. The Aggregate Revolving Commitment shall be automatically and
immediately reduced without notice to the Borrower or any other Credit Party:

(i) on such date and by the amount of any prepayment required to be made under
any of Sections 2.06(b), (c), (d), (e) or (f) (without duplication) that is
applied to prepay the Revolving Loans in accordance with the terms of
Section 2.06, provided that, notwithstanding the foregoing, so long as there
exists no Default at such time, no such reduction in the Aggregate Revolving
Commitment will be made with respect to any prepayment required to be made under
Section 2.06(f),

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 57



--------------------------------------------------------------------------------

(ii) on such date that any prepayment is required to be made under any of
Sections 2.06(b), (c), (d), (e) or (f) and the Outstanding Amount of the Term B
Loans is zero (or has been reduced to zero by such prepayment), such reduction
in the Aggregate Revolving Commitment to be in such amount of the Net Cash
Proceeds, Net Debt Proceeds, Net Issuance Proceeds and/or Extraordinary
Receipts, as applicable, that are not applied to prepay the Term B Loans but
would have been if the Outstanding Amount of such Term B Loans was in excess of
such proceeds, provided that, notwithstanding the foregoing, so long as there
exists no Default at such time, no such reduction in the Aggregate Revolving
Commitment will be made with respect to any prepayment required to be made under
Section 2.06(f), and

(iii) if after giving effect to any reduction or termination of Aggregate
Revolving Commitment under this Section 2.04 the Letter of Credit Sublimit
exceeds the Aggregate Revolving Commitment at such time, the Letter of Credit
Sublimit shall be automatically reduced by the amount of such excess.

(c) Commitment Reductions, Generally. The Administrative Agent shall promptly
notify the Appropriate Lenders of any such reduction or termination of the
Letter of Credit Sublimit or Aggregate Revolving Commitment under this
Section 2.04. Upon any reduction of the Aggregate Revolving Commitment, the
Revolving Commitment of each Revolving Lender shall be reduced by such Lender’s
Revolving Commitment Percentage of such reduction amount. Once reduced in
accordance with this Section 2.04, the Aggregate Revolving Commitment may not be
increased. All fees in respect of the Revolving Facility accrued until the
effective date of any termination of the Revolving Facility shall be paid on the
effective date of such termination.

2.05 Voluntary Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Term B Loans and Revolving Loans in whole
or in part without premium or penalty; provided that (A) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Loans and (2) on the
date of prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Loans or
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice of prepayment delivered
pursuant to this Section 2.05 shall specify the date and amount of such
prepayment, whether the prepayment is to be made with respect to Revolving Loans
and/or Term B Loans and the Type(s) of Loans to be prepaid and, if Eurodollar
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each affected Lender of its receipt of
each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower and not withdrawn,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Loan shall be accompanied by all accrued interest on the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 58



--------------------------------------------------------------------------------

amount prepaid, together with any additional amounts required pursuant to
Section 3.05; provided that interest to be paid in connection with any such
prepayment of Base Rate Loans (other than a prepayment in full) shall instead be
paid on the next occurring Interest Payment Date. Subject to Section 2.16, each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages in respect of the relevant Facility.
Each prepayment of Term B Loans pursuant to this Section 2.05 shall be applied
to the remaining scheduled installments of Term B Loans to be made pursuant to
Section 2.07(a) pro rata (based on the then remaining amounts of such remaining
installments).

2.06 Mandatory Prepayments.

(a) Excess Outstandings.

(i) If on any date the aggregate unpaid principal amount of outstanding
Revolving Loans made under the Revolving Commitments, plus the outstanding L/C
Obligations (to the extent not Cash Collateralized pursuant to clause (ii) below
or as provided for in Section 2.15) exceeds the Aggregate Revolving Commitment,
then the Borrower shall immediately prepay the amount of such excess. Any
payments on Revolving Loans made under the Revolving Commitments pursuant to
this Section 2.06(a)(i) shall be applied pro rata among the Lenders with
Revolving Commitments.

(ii) If on any date the aggregate amount of all L/C Obligations shall exceed the
Letter of Credit Commitment, the Borrower shall Cash Collateralize on such date
an amount equal to the excess of the L/C Obligations over the Letter of Credit
Commitment.

(b) Dispositions.

(i) If on any date any Mission Entity shall make any Disposition (other than a
Disposition of a motor vehicle for which the Net Cash Proceeds of such
Disposition are reinvested in a replacement vehicle), an amount equal to 100% of
the Net Cash Proceeds from such Disposition shall be applied on such date to
prepay outstanding principal of the Term B Loans and the Revolving Loans on a
pro rata basis among such Loans (with a corresponding reduction in the Aggregate
Revolving Commitment in the amount of such amount applied to prepay the
Revolving Loans), provided that (A) with respect to no more than $500,000 in the
aggregate for the sum of Net Cash Proceeds and Nexstar Net Cash Proceeds in
connection with such Dispositions and Nexstar Dispositions received by the
Credit Parties in the aggregate in any Fiscal Year, such Net Cash Proceeds shall
not be required to be so applied if no Default then exists, (B) with respect to
no more than $1,000,000 in the aggregate for the sum of Net Cash Proceeds and
Nexstar Net Cash Proceeds received by the Credit Parties in the aggregate in any
Fiscal Year in connection with assets that are obsolete or no longer used or
useful in the business of such Credit Party, then, so long as there exists no
Default at the time of such Disposition, the Borrower shall not be

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 59



--------------------------------------------------------------------------------

required to repay such Net Cash Proceeds, (C) with respect to no more than the
Exclusion Amount, the Net Cash Proceeds from Dispositions shall not be required
to be so applied if no Default then exists, and, provided, further, that this
requirement for mandatory prepayment will be further reduced to the extent the
Borrower elects, as hereinafter provided, to attempt to cause some or all of
such Net Cash Proceeds to be reinvested in Reinvestment Assets during the
Reinvestment Period (a “Reinvestment Election”) if (x) no Default exists on the
date of such Reinvestment Election and (y) such Reinvestment Election is made by
the delivery of a Reinvestment Notice to the Administrative Agent on or before
the date of the consummation of such Disposition, with such Reinvestment
Election being effective with respect to the Net Cash Proceeds of such
Disposition equal to the Anticipated Reinvestment Amount specified in such
Reinvestment Notice, and (D) any portion of such Net Cash Proceeds which the
Borrower determines in good faith should be reserved for post-closing
adjustments or liabilities (as set forth in a certificate of the Borrower
executed on its behalf by a Responsible Officer of the Borrower and delivered to
the Administrative Agent with the amount of such cash proceeds to be held by the
Administrative Agent in accordance with the terms of Section 2.06(k)) shall not
be required to be used as a prepayment on the date received, it being understood
and agreed that on the day all such post-closing adjustments and liabilities
have been determined, subject to clauses (A), (B) and (C) hereof, the amount (if
any) by which the reserved amount of the Net Cash Proceeds of such Disposition
exceeds the actual post-closing adjustments or liabilities payable by any
Mission Entity shall be used to make an immediate mandatory prepayment.

(ii) Nothing in this Section 2.06(b) shall be deemed to permit any Disposition
not otherwise permitted under this Agreement.

(iii) On the Reinvestment Prepayment Date with respect to a Reinvestment
Election, an amount equal to the Reinvestment Prepayment Amount, if any, for
such Reinvestment Election shall be applied to prepay outstanding principal of
the Term B Loans and the Revolving Loans on a pro rata basis among such Loans
(with a corresponding reduction in the Aggregate Revolving Commitment in the
amount of such amount applied to prepay the Revolving Loans).

(c) Recovery Event/Extraordinary Receipts. Within 90 days after receipt by any
Mission Entity of the proceeds from any Recovery Event or other Extraordinary
Receipts (other than proceeds of a Recovery Event with respect to a motor
vehicle for which the Net Cash Proceeds of such Recovery Event are reinvested in
a replacement vehicle), an amount equal to 100% of the proceeds of such Recovery
Event or other Extraordinary Receipts (net of reasonable costs including,
without limitation, legal costs and expenses and taxes incurred in connection
with such Recovery Event or other Extraordinary Receipt and the collection of
the proceeds thereof) shall be applied to prepay outstanding principal of the
Term B Loans and the Revolving Loans on a pro rata basis among such Loans (with
a corresponding reduction in the Aggregate Revolving Commitment in the amount of
such amount applied to prepay the Revolving Loans);

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 60



--------------------------------------------------------------------------------

provided that so long as no Default then exists, (i) Extraordinary Receipts
shall be excluded from this mandatory prepayment requirement (except to the
extent that such Extraordinary Receipts also constitute Recovery Events) and
(ii) this requirement for mandatory prepayment shall be reduced by (A) no more
than $500,000 in the aggregate for the sum of the proceeds received by the
Credit Parties from Recovery Events and Nexstar Recovery Events in the aggregate
in any Fiscal Year, (B) no more than the Exclusion Amount in the aggregate of
the proceeds received from any Recovery Event, (C) any amounts (I) actually
applied on or before such 90th day, or (II) committed in writing on or before
such 90th day to be applied to the replacement or restoration of the assets
subject to such Recovery Event within 365 days after such Recovery Event and
(D) the amount of such Recovery Events constituting casualty insurance proceeds
that are equal to the amounts spent by the Borrower towards the replacement or
restoration of the assets that caused such Recovery Event prior to receipt of
such Recovery Event (which the Borrower may retain provided the Borrower
delivers documentation satisfactory to the Administrative Agent of such amounts
spent).

(d) Net Issuance Proceeds. If a Default exists on any date of any such issuance,
promptly upon the receipt by any Mission Entity of Net Issuance Proceeds from
any sale or issuance of Capital Stock, capital contribution or other equity
contribution, the Borrower shall prepay outstanding principal of the Term B
Loans and the Revolving Loans, on a pro rata basis among such Loans (with a
corresponding reduction in the Aggregate Revolving Commitment in the amount of
such prepayment of Revolving Loans), in an amount equal to 100% of such Net
Issuance Proceeds.

(e) Issuance of Indebtedness.

(i) If on any date any Mission Entity shall incur or issue any Indebtedness and
a Default exists on the date of such incurrence or issuance, then on each such
date of incurrence or issuance an amount equal to 100% of the amount of the Net
Debt Proceeds received with respect to such Indebtedness shall be applied to
prepay outstanding principal of the Term B Loans and the Revolving Loans, on a
pro rata basis among such Loans (with a corresponding reduction in the Aggregate
Revolving Commitment in the amount of such prepayment of Revolving Loans).

(ii) If on any date any Mission Entity shall incur or issue any Permitted
Refinancing Indebtedness pursuant to Section 7.05(j) and 100% of the Net Debt
Proceeds from the issuance of such Permitted Refinancing Indebtedness is not
used to redeem or refinance the Unsecured Notes or 2010 Senior Second Lien
Secured Notes within 90 days after the receipt by any Credit Party thereof, then
on the date that is 91 days after such issuance or incurrence, an amount equal
to the amount of the Net Debt Proceeds not so used shall be applied to prepay
outstanding principal of the Term B Loans and the Revolving Loans, on a pro rata
basis among such Loans (with a corresponding reduction in the Aggregate
Revolving Commitment in the amount of such prepayment of Revolving Loans).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 61



--------------------------------------------------------------------------------

(f) Anti-Cash Hoarding. If on any day after the Second Amendment Effective Date
the sum of cash and Cash Equivalents of the Mission Entities together with the
cash and Cash Equivalents of the Nexstar Entities aggregate among all such
entities in excess of $25,000,000 then, to the extent such excess exists on the
following day, the Borrower shall apply such amounts in excess of $25,000,000 on
the following day to prepay the outstanding principal of Loans and/or the
Nexstar Loans, at the Borrower’s election, such that the aggregate cash and Cash
Equivalents of the Mission Entities and the Nexstar Entities shall not exceed
$25,000,000 (applied as to (1) Loans, among the Term B Loans and Revolving Loans
on a pro rata basis among such Loans, with a corresponding reduction in the
Aggregate Revolving Commitment in the amount of such amount applied to prepay
the Revolving Loans and (2) Nexstar Loans, among the “Term B Loans” and
“Revolving Loans” (as each is defined in the Nexstar Credit Agreement) on a pro
rata basis among such loans, with a corresponding reduction in the “Aggregate
Revolving Commitment” (as defined in the Nexstar Credit Agreement) in the amount
of such amount applied to prepay the “Revolving Loans”), provided that,
notwithstanding the foregoing, if there exists no Default on such day

(i) or the following day, such amounts shall be applied to prepay either or both
of (A) the Revolving Loans and will not result in a reduction in the Aggregate
Revolving Commitment and (B) the “Revolving Loans” (as defined in the Nexstar
Credit Agreement) and will not result in a reduction in the “Aggregate Revolving
Commitment” (as defined in the Nexstar Credit Agreement),

(ii) or any date prior to the application by the Borrower of such excess amount
as permitted below, to the extent such excess amount is created or caused by
(A) the Net Debt Proceeds of Permitted Refinancing Indebtedness issued in
accordance with Section 7.05(j) being held to repurchase Indebtedness in
accordance with the terms of Section 7.15, such excess amount constituting Net
Debt Proceeds shall only reduce the outstanding Revolving Loans and will not
reduce the outstanding Term B Loans (and, to the extent there are no outstanding
Revolving Loans, the Borrower shall not be required to take any action hereunder
until such time as there are outstanding Revolving Loans), and (B) the Net Cash
Proceeds from Dispositions that are not required by the terms of this
Section 2.06 to prepay the Loans hereunder, such Net Cash Proceeds shall only
reduce the outstanding Revolving Loans and will not reduce the outstanding Term
B Loans (and, to the extent there are no outstanding Revolving Loans, the
Borrower shall not be required to take any action hereunder until such time as
there are outstanding Revolving Loans),

provided further that, (I) in the case of clause (ii)(A) immediately preceding,
if such Net Debt Proceeds are not applied to reduce outstanding amounts under
any of the Unsecured Notes or the 2010 Senior Second Lien Secured Notes within
90 days after their receipt by the applicable Credit Party or Credit Parties,
such proceeds shall be applied in accordance with the terms of
Section 2.06(e)(ii) and (II) in the case of clause (ii)(B) immediately
preceding, if such Net Cash Proceeds are not applied to reduce outstanding
amounts under any of the Unsecured Notes or the 2010 Senior Second Lien Secured
Notes within 90 days after their receipt by the applicable Credit Party or
Credit Parties, such unused amount shall be included in cash or Cash Equivalents
as it otherwise would have without giving effect to clause (ii) of the first
proviso of this Section 2.06(f).

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 62



--------------------------------------------------------------------------------

(g) The Borrower shall pay, together with each prepayment under this
Section 2.06, accrued interest on the amount prepaid and any amounts required
pursuant to Section 3.05; provided that interest to be paid in connection with
any such prepayment of Base Rate Loans (other than a prepayment in full) shall
instead be paid on the next occurring Interest Payment Date.

(h) Any prepayments pursuant to this Section 2.06 made on a day other than an
Interest Payment Date for any Loan shall be applied first to any Base Rate Loans
then outstanding and then to Eurodollar Loans with the shortest Interest Periods
remaining.

(i) Any prepayment of Term B Loans pursuant to this Section 2.06 shall be
applied to the remaining scheduled installments of Term B Loans to be made
pursuant to Section 2.07(a), pro rata (based on the then remaining amounts of
such remaining installments).

(j) Notwithstanding anything to the contrary contained in this Section 2.06, any
Term B Lender may elect, by delivering written notice to the Administrative
Agent prior to the receipt thereof, not to receive its pro rata portion of any
mandatory prepayment that would otherwise be payable to such Term B Lender
pursuant to this Section 2.06, whereupon such portion shall be reallocated to
prepay the outstanding principal amount of all Term B Loans and Revolving Loans
other than the Term B Loans held by such Term B Lender and any other Term B
Lender that has elected not to receive its pro rata portion of such mandatory
prepayment, on a pro rata basis among such Loans.

(k) During the existence of a Default, each Mission Entity, as applicable and
required in Sections 2.06(b), (c) and (d) above and otherwise by the terms of
this Agreement, shall deliver to the Administrative Agent, promptly upon receipt
thereof, all Net Cash Proceeds, Recovery Events, Extraordinary Receipts and Net
Issuance Proceeds that (i) may be applied to or used to replace, rebuild or
repair, in the case of Recovery Events constituting casualty insurance or
(ii) the Borrower determines in good faith should be reserved for post-closing
adjustments or liabilities in connection with Dispositions, or (iii) may be used
to redeem the Unsecured Notes or the 2010 Senior Second Lien Secured Notes, in
each case only as permitted by Sections 2.06(b), (c) or (d), to be held as cash
collateral securing the Obligations in a Cash Collateral Account pending such
use or application as a prepayment.

2.07 Repayment of Loans.

(a) The Term B Loans. The Borrower shall repay to the Term B Lenders on the
Stated Term B Maturity Date the aggregate principal amount of Term B Loans
outstanding on such date (together with all accrued and unpaid interest
thereon). In addition, on the last day of each Fiscal Quarter (or, in the case
of the final principal installment to be repaid in Fiscal Year 2016, on the
Stated Term B Maturity Date), commencing for the Fiscal Quarter beginning on
July 1, 2010 (with the first such

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 63



--------------------------------------------------------------------------------

payment being due and payable on September 30, 2010), the Borrower shall repay,
and there shall become due and payable, a quarterly principal installment on the
Term B Loans in an amount equal to 0.25% of the Aggregate Outstanding Term B
Loan Balance determined as of July 1, 2010; provided that the final principal
installment in the amount of the then unpaid principal amount of the Term B
Loans, together with all unpaid Obligations accrued in connection with such Term
B Loans, shall be due on the Stated Term B Maturity Date.

(b) Application of Term B Loan Payments. Subject to Sections 2.06(h) and (j),
any payment made on Term B Loans pursuant to this Section 2.07, Section 2.05 or
Section 2.06 shall be applied pro rata to each Lender’s Term B Loans in
accordance with such Lender’s Term B Facility Percentage.

(c) The Revolving Loans. The Borrower shall repay to the Revolving Lenders on
the Stated Revolving Credit Maturity Date the aggregate principal amount of
Revolving Loans outstanding on such date (together with all accrued and unpaid
interest thereon).

(d) Application of Revolving Loan Payments. Any payment made on Revolving Loans
pursuant to this Section 2.07, Section 2.05 or Section 2.06 shall be applied pro
rata to each Lender’s Revolving Loans in accordance with such Lender’s Revolving
Commitment Percentage.

2.08 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin, but in no event in excess of the
Highest Lawful Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin, but in no
event in excess of the Highest Lawful Rate.

(b)

(i) If (A) any amount of principal of any Loan, or any regularly scheduled
amount payable hereunder or under any other Loan Document, is not paid in full
when due (subject to any applicable grace periods), whether at stated maturity,
by acceleration or otherwise, or (B) an Event of Default shall have occurred and
be continuing, all amounts bearing interest hereunder shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws, but in no event
in excess of the Highest Lawful Rate.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (subject to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then all
amounts bearing interest hereunder shall thereafter bear

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 64



--------------------------------------------------------------------------------

interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws, but in no event
in excess of the Highest Lawful Rate.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) The Borrower shall pay to the Administrative Agent for the ratable account
of each Lender with a Revolving Commitment, on the last Business Day of each
March, June, September and December and on the earlier of the Stated Revolving
Credit Maturity Date and the date on which the Aggregate Revolving Commitments
shall have been terminated in full, an aggregate commitment fee (the “Revolving
Commitment Fee”) on the daily average amount for the quarterly period then ended
of the Aggregate Available Revolving Commitment equal to 0.75% per annum. The
Revolving Commitment Fee shall begin to accrue on and after the Effective Date
and shall cease to accrue on the earlier of the Stated Revolving Credit Maturity
Date and the date on which the Aggregate Revolving Commitments shall have been
terminated in full.

(b) Other Fees.

(i) The Borrower shall pay to the Joint Lead Arrangers, Joint Book Managers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the Fee Letters. Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

(c) Fees under Existing Mission Credit Agreement. Notwithstanding anything to
the contrary in this Agreement, all fees which, as of the Effective Date, remain
outstanding under the Existing Mission Credit Agreement will be due and payable
on the first payment date scheduled for payment of fees under this Agreement
occurring after the Effective Date.

2.10 Computation of Interest and Fees. All computations of commitment fees, and
interest payable in respect of Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 65



--------------------------------------------------------------------------------

case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360 day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365 day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

2.11 Evidence of Debt.

(a) The Credit Events made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Events made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Loan Note and/or a Term B Loan
Note, as applicable, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments (including prepayments) to be made by the Borrower
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 12:00 noon on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 66



--------------------------------------------------------------------------------

received by the Administrative Agent after 12:00 noon shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue to (but excluding) such next succeeding Business Day. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall instead come due on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

(b)

(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 67



--------------------------------------------------------------------------------

upon such assumption, distribute to the Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Event set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 68



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall (A) apply to all Lenders, including,
without limitation, the ABRY Lender, and (B) not be construed to apply to
(I) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (II) the
application of Cash Collateral provided for in Section 2.15, and (III) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or any Affiliate of either thereof (as to which the provisions of
this Section shall apply); provided that, notwithstanding the foregoing, the
provisions of this Section shall not be construed to apply to any payment
obtained by a Lender as consideration for the assignment of any of its Loans to
the ABRY Lender so long as such ABRY Lender was in compliance with
Section 7.15(c) at the time of assignment and (IV) the forgiveness or other
cancellation of Term B Loans by the ABRY Lender, so long as in the case of this
subsection (IV), no consideration of any type from any Person is received by
ABRY Lender in connection with such forgiveness or other cancellation
(including, without limitation, any equity issuance or other consideration).

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

2.14 Security Documents and Guaranty Agreements.

(a) All Obligations under this Agreement and all other Loan Documents shall be
secured in accordance with the Security Documents.

(b) All Obligations under this Agreement and all other Loan Documents shall be
unconditionally guaranteed by the Nexstar Entities pursuant to the Nexstar
Guaranty of Mission Obligations and by any Subsidiaries of the Borrower pursuant
to one or more Subsidiary Guaranty Agreements.

2.15 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 69



--------------------------------------------------------------------------------

remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the L/C Issuer, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.16(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.15(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or Sections
2.03, 2.05, 2.06, 2.16 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b))) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of a Credit Party
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.15 may be otherwise
applied in accordance with Section 8.04), and (y) the Person providing Cash
Collateral and the L/C Issuer, as applicable, may agree that Cash Collateral
shall not be released but instead held to support future anticipated Fronting
Exposure or other obligations.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 70



--------------------------------------------------------------------------------

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer hereunder; third,
if so determined by the Administrative Agent or requested by the L/C Issuer, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Letter of Credit; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the L/C Issuer against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 4.03 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.16(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 71



--------------------------------------------------------------------------------

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) for any period during which that Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the Outstanding Amount of the
Revolving Loans funded by it and (2) its Revolving Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.03, Section 2.15, or Section 2.16(a)(ii), as applicable
(and the Borrower shall (A) be required to pay to each of the L/C Issuer the
amount of such fee allocable to its Fronting Exposure arising from that
Defaulting Lender and (B) not be required to pay the remaining amount of such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv) Reallocation of Revolving Commitment Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit pursuant to
Sections 2.03, the “Revolving Commitment Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Revolving Commitment of
that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit shall not exceed the positive difference, if any, of (1) the
Revolving Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
L/C Issuer agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit to be held on a pro rata basis by the Lenders in accordance
with their Revolving Commitment Percentages (without giving effect to
Section 2.16(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 72



--------------------------------------------------------------------------------

affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
Applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, Applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws, determined by the Borrower or the
Administrative Agent, as the case may be, taking into account the information
and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by Applicable
Law to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required, taking into account the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with Applicable Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above (but without duplication of any amounts paid hereunder),
the Borrower shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with Applicable Law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above (but without
duplication of any amounts paid hereunder), the Borrower shall, and does hereby,
indemnify the Administrative Agent, each Lender and the L/C Issuer, and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 73



--------------------------------------------------------------------------------

shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) withheld or deducted by the Borrower or the Administrative
Agent or paid by the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender or the L/C Issuer (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Revolving Commitments and the
repayment, satisfaction or discharge of all other Obligations

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 74



--------------------------------------------------------------------------------

(e) Status of Lenders; Tax Documentation.

(i) Each Lender (and each L/C Issuer to the extent not a Lender) shall deliver
to the Borrower and to the Administrative Agent, at the time or times prescribed
by Applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender (and each L/C Issuer to the extent not a Lender) that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Borrower and the Administrative Agent executed originals of
United States Internal Revenue Service Form W-9 or such other documentation or
information prescribed by Applicable Laws or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent, as the case may be, to determine whether or not such
Lender is subject to backup withholding or information reporting requirements;
and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) properly completed and duly executed originals of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(II) properly completed and duly executed originals of Internal Revenue Service
Form W-8ECI,

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 75



--------------------------------------------------------------------------------

(III) properly completed and duly executed originals of Internal Revenue Service
Form W-8IMY, together with all required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a "bank" within the meaning of
section 881(c)(3)(A) of the Code, (B) a "10 percent shareholder" of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a "controlled
foreign corporation" described in section 881(c)(3)(C) of the Code and
(y) properly completed and duly executed originals of Internal Revenue Service
Form W-8BEN, or

(V) properly completed and duly executed originals of any other form prescribed
by Applicable Laws as a basis for claiming exemption from or a reduction in
United States federal withholding tax together with such supplementary
documentation as may be prescribed by Applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of Applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by Applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer,

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 76



--------------------------------------------------------------------------------

agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Majority Lenders determine that for
any reason in connection with any request for a Eurodollar Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Loan, (b) adequate and reasonable means do
not exist for determining the Eurodollar Base Rate for any requested Interest
Period with respect to a proposed Eurodollar Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Base Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 77



--------------------------------------------------------------------------------

Loans shall be suspended, and (y) in the event of a determination described in
the preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Majority Lenders) revokes such notice. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 78



--------------------------------------------------------------------------------

requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 79



--------------------------------------------------------------------------------

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Base Rate used in determining the Eurodollar
Rate for such Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder, and the resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to the Effective Date. The occurrence of the Effective Date and
the obligation of the Lenders to make Loans or purchase L/C Advances and the L/C
Issuer to issue

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 80



--------------------------------------------------------------------------------

Letters of Credit on the Initial Borrowing Date are subject to the receipt by
the Administrative Agent prior to or concurrently with the occurrence of the
Effective Date and the making of Loans and the issuance of Letters of Credit on
the Initial Borrowing Date of each of the items set forth in this Section 4.01
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders and in sufficient copies for each Lender:

(a) Third Amended and Restated Credit Agreement. This Agreement duly executed
and delivered by the Borrower, the Administrative Agent, the L/C Issuer, each of
the other Lenders and by each of the other parties listed on the signature pages
hereof (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Administrative Agent in form satisfactory
to it of a facsimile or other written confirmation from such party of execution
of a counterpart of this Agreement by such party).

(b) Closing Certificates. A Closing Certificate of each Credit Party, dated the
Effective Date, duly executed on such Credit Party’s behalf by a Responsible
Officer and the Secretary or any Assistant Secretary of such Credit Party,
together with:

(i) original certificates of existence and good standing, dated not more than 10
days prior to the Effective Date, from appropriate officials of each Credit
Party’s respective state of incorporation or organization and certificates of
good standing and authority to do business, dated not more than 10 days prior to
Effective Date, from appropriate officials of any and all jurisdictions where
each Credit Party’s property or business makes qualification to transact
business therein necessary and where the failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

(ii) copies of Board Resolutions of each Credit Party approving the Loan
Documents to which such Credit Party is a party and authorizing the transactions
contemplated herein and therein, duly adopted at a meeting of, or by the
unanimous written consent of, the Board of Directors of such Credit Party; and

(iii) a copy of all Charter Documents of each Credit Party. The
articles/certificate of incorporation (or equivalent limited liability company
document) of each Credit Party shall be accompanied by an original certificate
issued by the Secretary of the State of incorporation or organization of such
Credit Party, dated not more than 10 days prior to the Effective Date,
certifying that such copy is correct and complete.

(c) Legal Opinions.

(i) An opinion of Drinker, Biddle & Reath LLP, counsel to the Borrower and/or an
opinion of Kirkland & Ellis LLP, special counsel to the Credit Parties, each
addressed to the Administrative Agent and the Lenders, which opinions shall
cover such matters incident to the transactions contemplated herein and in the
other Loan Documents as the Administrative Agent may reasonably

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 81



--------------------------------------------------------------------------------

request and shall be in form and substance reasonably satisfactory to the
Administrative Agent; and an opinion of FCC counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders, which opinion shall cover
such matters incident to the transactions contemplated herein and in the other
Loan Documents as the Administrative Agent may reasonably request and shall be
in form and substance reasonably satisfactory to the Administrative Agent.

(d) Certificates. A certificate of each Credit Party executed on such Credit
Party’s behalf by a Responsible Officer of such Credit Party, dated as of the
Effective Date, stating that:

(i) the representations and warranties of the Borrower contained in Article V
and the representations and warranties of the other Credit Parties set forth in
the Loan Documents to which they are a party are true and correct on and as of
such date, as though made on and as of such date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date); provided, however, that on the Initial Borrowing Date, the
Borrower shall not make the representations set forth in (x) Section 5.11(c)
with respect to clause (i) of the definition of “Material Adverse Effect” and
(y) Section 5.11(d);

(ii) no Default exists both before and after giving effect to any Borrowing or
the issuance of any Letter of Credit on the Initial Borrowing Date; and

(iii) after giving effect to the initial Credit Event under this Agreement, no
Mission Entity will have any Indebtedness outstanding except as shall be
permitted under Section 7.05.

(e) Financial Statements. Consolidated financial statements of the Mission
Entities for Fiscal Year 2004.

(f) Solvency Certificate. The Solvency Certificate.

(g) Information Certificate. The Information Certificate, containing information
not otherwise provided in the Security Documents.

(h) Confirmation Agreements. Confirmation Agreements duly executed by a
Responsible Officer of the respective Credit Party, substantially in the form of
Exhibits D-1, D-2, D-3, D-4 and D-5.

(i) Revolving Reallocation Letter. A Revolving Reallocation Letter duly executed
by the Revolving Lenders, the Nexstar Entities and the Borrower.

(j) Other Documents. Such other approvals, opinions or documents, including
financing statements, as either Agent or any Lender may reasonably request.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 82



--------------------------------------------------------------------------------

4.02 Additional Conditions to the Effective Date. The occurrence of the
Effective Date and the obligation of the Lenders to make Loans and the L/C
Issuer to issue Letters of Credit on the Initial Borrowing Date are subject to
the satisfaction, prior to or concurrently with the occurrence of the Effective
Date and the making of Loans and the issuance of Letters of Credit on the
Initial Borrowing Date of the other conditions precedent set forth below, each
in a manner reasonably satisfactory to the Administrative Agent and the Lenders:

(a) Nexstar Credit Agreement. On or prior to the Effective Date, the Nexstar
Borrower shall have entered into the Nexstar Credit Agreement and related loan
documents, and shall have utilized the proceeds from same to incur up to
$232,300,000 in Indebtedness to refinance the Indebtedness outstanding under the
Existing Nexstar Credit Agreement (as defined in the Nexstar Credit Agreement),
all on a basis which is satisfactory to the Administrative Agent and the
Lenders.

(b) No Restraints. There shall exist no judgment, order, injunction or other
restraint which would prevent or delay the consummation of, or impose materially
adverse conditions upon this Agreement and the other Loan Documents, the Nexstar
Credit Agreement and related documents or any of the transactions contemplated
in connection with any of the foregoing.

(c) Margin Regulations. All Loans made under this Agreement shall be in full
compliance with all applicable Requirements of Law, including, without
limitation, Regulations T, U and X of the FRB.

(d) Fees. The Administrative Agent, the L/C Issuer and the other Lenders shall
have received (i) all fees and expenses that are due and payable on or before
the Effective Date pursuant to this Agreement and any other Loan Document and
(ii) an amount equal to the estimated fees and expenses of Winstead PC incurred
in connection with the preparation, examination, negotiation, execution and
delivery of this Agreement, the other Loan Documents and the consummation of the
transactions contemplated herein.

(e) Intentionally Deleted.

(f) Governmental and Third Party Approvals. All material Authorizations and
third-party approvals (including, without limitation, all FCC Licenses and
consents) necessary or appropriate in connection with this Agreement or the
other Loan Documents, the Nexstar Loan Documents, and the other transactions
contemplated herein and in the other Loan Documents shall have been obtained and
shall be in full force and effect, and all applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
which would restrain, prevent or otherwise impose materially adverse conditions
on this Agreement, the other Loan Documents, the Nexstar Loan Documents, or any
of the other transactions contemplated herein or therein.

(g) All Proceedings Satisfactory. All corporate and other proceedings taken
prior to or on the Effective Date in connection with this Agreement, the other
Loan

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 83



--------------------------------------------------------------------------------

Documents and the transactions contemplated herein and all documents and
evidences incident thereto shall be satisfactory in form and substance to the
Lenders, and the Lenders shall have received such copies thereof and such other
materials (certified, if requested) as they may have reasonably requested in
connection therewith.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in Section 4.01 and
Section 4.02, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

4.03 Conditions to All Borrowings and the Issuance of Any Letters of Credit. The
obligation of the Lenders to make or convert any Loans agreed to be made by them
hereunder and the obligation of the L/C Issuer to issue, renew or amend any
Letter of Credit (including any initial Loans to be made or Letters of Credit to
be issued on the Initial Borrowing Date) are subject to the satisfaction of the
following conditions precedent on the relevant Borrowing Date or date of
issuance of a Letter of Credit, as applicable.

(a) Request for Credit Extension. The Administrative Agent (and the L/C Issuer,
in the case of any issuance of a Letter of Credit) shall have received, as
applicable, a Request for Credit Extension.

(b) Representations and Warranties. Each of the representations and warranties
made by the Credit Parties in or pursuant to the Loan Documents shall be true
and correct in all material respects on and as of such Borrowing Date or date of
issuance of a Letter of Credit as if made on and as of such date, both before
and after giving effect to the Credit Event requested to be made on such date
and the proposed use of the proceeds thereof (except (1) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (2) that any representation or warranty that is qualified by “materiality”
or “Material Adverse Effect” shall be true and correct in all respects).

(c) No Default. No Default shall exist both before and after giving effect to
the Credit Event requested to be made on such date and the proposed use of
proceeds thereof.

(d) No Material Adverse Effect. On each Borrowing Date other than the Initial
Borrowing Date, no events shall have occurred since the Effective Date which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(e) Pro Forma Compliance. The Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer (i) demonstrating in
detail acceptable to the Administrative Agent, pro-forma compliance with both
the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 84



--------------------------------------------------------------------------------

Consolidated Total Leverage Ratio and Consolidated First Lien Indebtedness Ratio
on such date of borrowing after giving effect to all proposed borrowings and use
of proceeds on such date (calculated using Consolidated Total Debt and
Consolidated First Lien Indebtedness and other outstanding Indebtedness
determined on such date of borrowing or extension of credit after giving effect
to all Loans, Borrowings, L/C Credit Extensions and other borrowings and
extensions of credit made and proposed to be made on such date and the use of
proceeds thereof to Consolidated Operating Cash Flow as of the most recently
completed Fiscal Quarter for which a Compliance Certificate has been delivered)
and (ii) certifying that the conditions set forth in Sections 4.03(b), (c) and
(d) are satisfied.

Each Request for Credit Extension submitted by the Borrower hereunder and each
certificate of the Borrower delivered in accordance with the terms of
Section 4.03(e) above, shall be deemed to constitute a representation and
warranty by the Borrower hereunder, as of the date of each such Request for
Credit Extension and as of the date of the related Borrowing or issuance of a
Letter of Credit, that the conditions set forth in Section 4.03 have been
satisfied.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and to issue Letters of Credit, the Borrower both as to
itself and as to its Subsidiaries hereby makes the following representations and
warranties to the Administrative Agent and each Lender:

5.01 Existence; Compliance with Law. Each Mission Entity (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization; (b) has the corporate, limited liability company or partnership
power and authority, legal right and all governmental licenses, Authorizations,
consents and approvals to own (or hold under lease) and operate its property or
assets and conduct the business in which it is currently engaged except, with
respect only to such legal right and governmental licenses, Authorizations,
consents and approvals, where the failure to possess any such legal right or
governmental license, Authorization, consent or approvals could not reasonably
be expected to have a Material Adverse Effect; (c) has the corporate, limited
liability company or partnership power and authority, legal right and all
governmental licenses, Authorizations, consents and approvals to execute,
deliver, and perform its obligations under the Loan Documents to which it is a
party; (d) is duly qualified to do business as a foreign entity, and licensed
and in good standing, under the laws of each jurisdiction where its ownership,
lease or operation of property or the nature or conduct of its business requires
such qualification or license, except where the failure so to qualify could not
reasonably be expected to have a Material Adverse Effect; and (e) is in
compliance, in all material respects, with all Requirements of Law.

5.02 Corporate, Limited Liability Company or Partnership Authorization; No
Contravention. The execution, delivery and performance by each Mission Entity of
this Agreement and any other Loan Document to which such Mission Entity is a
party have been duly authorized by all necessary corporate, limited liability
company or partnership action, as the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 85



--------------------------------------------------------------------------------

case may be, of such Mission Entity and do not and will not: (a) contravene any
terms of the Charter Documents of such Mission Entity; (b) conflict with or
result in any breach or contravention of, constitute (alone or with notice or
lapse of time or both) a default under or give rise to any right to accelerate
any material Contractual Obligation of any Mission Entity and will not result
in, or require, the creation of any Lien on any of their respective properties
or any revenues, income or profits therefrom, whether now owned or hereafter
acquired pursuant to any Requirement of Law or Contractual Obligation (other
than pursuant to the Security Documents) to which such Mission Entity is a party
or any order, injunction, writ or decree of any Governmental Authority to which
such Mission Entity or its property is subject; or (c) violate any Requirement
of Law. On or prior to the First Amendment Effective Date, the Borrower has
delivered copies of all Charter Documents for each Credit Party, as each such
Charter Document is in effect on the First Amendment Effective Date to the
Administrative Agent, including all schedules, exhibits, annexes and other
documents and instruments related thereto or in connection therewith.

5.03 Governmental Authorization. No approval, consent, exemption, Authorization,
or other action by, or in respect of, or notice to, or filing with (or approvals
required under state blue sky securities laws) any Governmental Authority or any
other Person is necessary or required in connection with the Borrowings to be
made hereunder or with the execution, delivery or performance by, or enforcement
against, any Mission Entity of this Agreement or any other Loan Document, except
that (i) certain of the Loan Documents may have to be filed with the FCC after
the Effective Date and (ii) the prior approval of the FCC may be required for
the Lenders to exercise certain of their rights with respect to the Stations.

5.04 Binding Effect. This Agreement and each other Loan Document to which any
Mission Entity is a party constitutes the legal, valid and binding obligation of
such Mission Entity to the extent such Mission Entity is a party thereto,
enforceable against such Mission Entity in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles of general applicability.

5.05 Litigation. There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Mission Entity, threatened at law, in
equity, in arbitration or before any Governmental Authority, against any Mission
Entity or any of their respective properties or assets which: (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby or thereby; or (b) as to which there is a
reasonable possibility of an adverse determination, that if adversely
determined, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. No injunction, writ, temporary restraining order
or any order of any nature has been issued by any court or other Governmental
Authority purporting to enjoin or restrain the execution, delivery or
performance of this Agreement or any other Loan Document, or directing that any
transaction provided for herein or therein not be consummated as herein or
therein provided.

5.06 No Default. No Default exists or will result from the incurring of any
Obligations by any Mission Entity. No Mission Entity is in default under or with
respect to any Contractual Obligation in any respect which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 86



--------------------------------------------------------------------------------

5.07 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code (i) has received a
favorable determination letter from the Internal Revenue Service or (ii) has
been recently established and has not received such a determination letter and
such Plan complies with the requirements of Section 401(a) of the Code; and to
the best knowledge of each Mission Entity nothing has occurred which would cause
the loss of such qualification or the revocation of such determination letter.

(b) There are no pending or, to the best knowledge of each Mission Entity,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted, or could reasonably be expected to
result, in a Material Adverse Effect. There has been no prohibited transaction
or violation of the fiduciary responsibility rules with respect to any Plan
which has resulted, or could reasonably be expected to result, in a Material
Adverse Effect.

(c) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Pension Plan or Multiemployer Plan.

(d) As of the date hereof, no Pension Plan has an Unfunded Pension Liability.

(e) No Mission Entity and no ERISA Affiliate has incurred, nor reasonably
expects to incur, any material liability under Title IV of ERISA with respect to
any Pension Plan.

(f) No Mission Entity and no ERISA Affiliate has incurred nor reasonably expects
to incur any material liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such material
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan.

(g) No Mission Entity and no ERISA Affiliate has transferred any Unfunded
Pension Liability to any Person or otherwise engaged in a transaction that could
be subject to Section 4069 or 4212(c) of ERISA.

5.08 Use of Proceeds; Margin Regulations. No Mission Entity is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock. No part of the
proceeds of any Loan have been or will be used by any Mission Entity, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(i) to purchase or carry Margin Stock or to extend credit to others for the
purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the FRB including Regulations U and X. If requested by any Lender or the
Administrative Agent, each Credit Party will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in said Regulation U.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 87



--------------------------------------------------------------------------------

5.09 Ownership of Property; Intellectual Property.

(a) Each Mission Entity has good record and indefeasible title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, a
valid leasehold interest in, or a valid right to use, all its other property and
assets which are material to the operations of its businesses, in each case
subject only to Permitted Liens. All Mortgaged Properties of the Credit Parties
as of the Second Amendment Effective Date are listed on Schedule 5.09. The list
of Real Properties owned and leased on Schedule 5.09 is a true, accurate and
complete listing of all Real Property of the Credit Parties owned and/or leased
by any Credit Party on the Second Amendment Effective Date. The list of
repeaters, towers, transmitters and translators on Schedule 6.17(a) is a true,
accurate and complete list of all repeaters, towers, transmitters and
translators (other than any such equipment located on a motor vehicle which is
subject to a Lien and security interest in favor of the Collateral Agent) owned
and/or leased by any Credit Party on the Second Amendment Effective Date.

(b) (i) Each Mission Entity has complied with all obligations under all leases
to which it is a party and all such leases are in full force and effect and
(ii) each Mission Entity enjoys peaceful and undisturbed possession under all
such leases under which it is a tenant, in each case except where the failure to
comply or to enjoy such possession, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

(c) As of the date of this Agreement, (i) no Mission Entity has received any
written notice of, nor has any knowledge of, any pending or contemplated
condemnation proceeding affecting any Real Property owned by such Mission Entity
or any sale or disposition thereof in lieu of condemnation and (ii) no Mission
Entity is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any of its Real
Property or any interest therein.

(d) Each Mission Entity owns, or otherwise has the right to use, all trademarks,
tradenames, copyrights, technology, know-how and processes (“Intellectual
Property”) necessary for the conduct of its business as currently conducted
except for those which the failure to own or have the right to use, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Except for such claims that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Mission Entity know of any valid basis for
any such claim. Except for such infringements that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
to the knowledge of each Mission Entity, the use of such Intellectual Property
by such Mission Entity does not infringe on the rights of any Person.

5.10 Taxes. Each Mission Entity has filed all federal and other material tax
returns and reports required to be filed and paid the tax thereon shown to be
due, and has paid all federal and other material taxes, assessments, fees and
other governmental charges levied or imposed upon

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 88



--------------------------------------------------------------------------------

them or their properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against any Mission Entity which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.11 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower as of the date thereof and its results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower as of the date thereof, including liabilities for
taxes, material commitments and Indebtedness, in each case to the extent
required by GAAP (so applied) to be shown therein.

(b) The unaudited consolidated balance sheet of the Borrower, if any, most
recently delivered to the Administrative Agent pursuant to Section 6.01(b), and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for the Fiscal Quarter ended on the date of such balance
sheet (i) were prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrower as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) Since the date of the Audited Financial Statements, no Internal Control
Event has occurred that has had or could reasonably be expected to have a
Material Adverse Effect.

5.12 Securities Law, etc.; Compliance. All transactions contemplated by this
Agreement and the other Loan Documents comply in all material respects with
(a) Regulations T, U and X of the FRB and (b) all other Applicable Laws and any
rules and regulations thereunder, except where the failure to comply, in the
case of this clause (b), could not reasonably be expected to have a Material
Adverse Effect.

5.13 Governmental Regulation. No Mission Entity is an “investment company”
within the meaning of the Investment Company Act of 1940 or a “holding company,”
or a “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935. No Mission Entity
is subject to regulation under any other federal or state statute or regulation
which limits its ability to incur Indebtedness or Guaranty Obligations under
this Agreement or any other Loan Document.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 89



--------------------------------------------------------------------------------

5.14 Accuracy of Information. All factual information (excluding, in any event,
financial projections) heretofore or contemporaneously herewith furnished by or
on behalf of any Mission Entity in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated hereby, and all other such factual information hereafter furnished
by or on behalf of any Mission Entity to the Administrative Agent or any Lender
will be, true and accurate in every material respect on the date as of which
such information is dated or certified and not incomplete by omitting to state
any material fact necessary to make such information, in the light of the
circumstances existing at the time such information was delivered, not
misleading.

5.15 Environmental Laws. The Mission Entities and their respective Subsidiaries
conduct in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof the Borrower has reasonably concluded
that such Environmental Laws and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.16 Environmental Compliance.

(a) With respect to properties currently owned or operated by any Mission Entity
or any of their Subsidiaries, or to the knowledge of the Mission Entities, any
property formerly owned or operated by any Mission Entity or any of its
Subsidiaries:

(i) no such property is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property,

(ii) to the knowledge of the Mission Entities, (A) there are no and never have
been any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Mission Entity or any of its Subsidiaries or on any property
owned by any other Credit Party or formerly owned or operated by any Credit
Party and (B) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Credit Party or any of its
Subsidiaries; and

(iii) Hazardous Materials have not been released, discharged or disposed of on
any property currently or formerly owned or operated by any Credit Party or any
of its Subsidiaries in excess of the applicable legal limit,

in each case above, other than such matters which, individually or in the
aggregate, could not reasonably be expected to result in a liability to the
Credit Parties taken as a whole, in an amount greater than $500,000 during the
term of this Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 90



--------------------------------------------------------------------------------

(b) Neither any Mission Entity nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Mission Entity or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Mission Entity or any of its Subsidiaries, in each case above, other than
such matters which, individually or in the aggregate, could not reasonably be
expected to result in a liability to the Credit Parties taken as a whole, in an
amount greater than $500,000 during the term of this Agreement.

5.17 FCC Licenses.

(a) Each Mission Entity holds such validly issued FCC licenses and
Authorizations as are necessary to operate their respective Stations as they are
currently operated (collectively, the “FCC Licenses”), and each such FCC License
is in full force and effect (it being recognized that, as indicated on Schedules
5.16 and 5.17(c), certain Stations are operating pursuant to Special Temporary
Authority). The Stations of each Credit Party and the FCC Licenses and FCC
licenses and Authorizations of each Credit Party as of the Second Amendment
Effective Date are listed on Schedule 5.16, and each of such FCC Licenses has
the expiration date indicated on Schedule 5.16.

(b) No Mission Entity has knowledge of any condition imposed by the FCC as part
of any FCC License which is neither set forth on the face thereof as issued by
the FCC nor contained in the rules and regulations of the FCC applicable
generally to stations of the type, nature, class or location of the Station in
question. Except as otherwise set forth on Schedules 5.16 and 5.17(c), each
Station has been and is being operated in all material respects in accordance
with the terms and conditions of the FCC Licenses applicable to it and the rules
and regulations of the FCC and the Communications Act of 1934, as amended (the
“Communications Act”).

(c) Except as otherwise set forth on Schedule 5.16 and Schedule 5.17(c), no
proceedings are pending or are threatened which may result in the revocation,
modification, non-renewal or suspension of any of the FCC Licenses, the denial
of any pending applications, the issuance of any cease and desist order or the
imposition of any fines, forfeitures or other administrative actions by the FCC
with respect to any Station or its operation, other than any matters which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect and proceedings affecting the television broadcasting
industry in general.

(d) All reports, applications and other documents required to be filed by the
Mission Entities with the FCC with respect to the Stations have been timely
filed, and all such reports, applications and documents are true, correct and
complete in all respects, except where the failure to make such timely filing or
any inaccuracy therein could not

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 91



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, and except as
otherwise set forth on Schedules 5.16 and 5.17(c), no Mission Entity has
knowledge of any matters which could reasonably be expected to result in the
suspension or revocation of or the refusal to renew any of the FCC Licenses or
the imposition on any Mission Entity of any material fines or forfeitures by the
FCC, or which could reasonably be expected to result in the revocation,
rescission, reversal or modification of any Station’s authorization to operate
as currently authorized under the Communications Act and the policies, rules and
regulations of the FCC.

(e) There are no unsatisfied or otherwise outstanding citations issued by the
FCC with respect to any Station or its operations. The Borrower has delivered to
the Lenders true and complete copies of all FCC Licenses (including any and all
amendments and other modifications thereto), and all pending applications
relating thereto.

5.18 Subsidiaries. No Mission Entity has any Subsidiaries except, on the First
Amendment Effective Date, those Subsidiaries which are identified in Schedule
5.17.

5.19 Solvency. As of the date on which this representation and warranty is made
or deemed made, each Mission Entity is Solvent on a consolidated and
consolidating basis, both before and after giving effect to any transaction with
respect to which this representation and warranty is being made and to the
incurrence of all Indebtedness, Guarantee Obligations and other obligations
incurred on such date in connection herewith and therewith.

5.20 Labor Controversies. There are no labor controversies pending or, to the
best knowledge of each Mission Entity, threatened against any Mission Entity
which could reasonably be expected to have a Material Adverse Effect.

5.21 Security Documents.

(a) Each of the Pledge Agreement and the Smith Pledge Agreement is effective to
create in favor of the Collateral Agent or the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Pledged Collateral and the Lien granted pursuant to the Pledge Agreement and the
Smith Pledge Agreement constitutes a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgor or pledgors
thereunder in such Pledged Collateral and the proceeds thereof, in each case
prior and superior in right to any other Person.

(b) The Security Agreement is effective to create in favor of the Collateral
Agent or the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Security Agreement Collateral,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles of general applicability, and proceeds thereof and the Lien
granted pursuant to the Security Agreement constitutes a fully perfected Lien
on, and security interest in, all right, title and interest of the grantor or
grantors thereunder in such Collateral and the proceeds thereof, subject to the
rights of Persons pursuant to Permitted Liens, in each case prior and superior
in right to any other Person.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 92



--------------------------------------------------------------------------------

5.22 Network Affiliation Agreements. Set forth on Schedule 5.21 hereto is a
list, as of the First Amendment Effective Date, of each effective Network
Affiliation Agreement and the expiration date therefor.

5.23 Condition of Stations. All of the material properties, equipment and
systems of each Mission Entity and the Stations are, and all material
properties, equipment and systems to be added in connection with any
contemplated Station expansion or construction will be, in condition which is
sufficient for the operation thereof in accordance with past practice of the
Station in question and are and will be in compliance with all applicable
standards, rules or requirements imposed by (a) any governmental agency or
authority including without limitation the FCC and (b) any FCC License, in each
case except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

5.24 Information Certificate. As of the First Amendment Effective Date, the
information contained in the most recently delivered Information Certificate is
true, accurate and complete in all respects, and thereafter the Information
Certificate, together with all other such information hereafter furnished by or
on behalf of any Mission Entity to the Administrative Agent reflecting any
changes or additions to the Information Certificate, shall be true, accurate and
complete in all respects.

5.25 Maintenance of Insurance. The Borrower maintains with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

5.26 Security Documents. The provisions of the Security Documents are effective
to create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Permitted
Liens) on all right, title and interest of the respective Mission Entities in
the Collateral described therein. Except for filings completed prior to the
Second Amendment Effective Date and as contemplated hereby and by the Security
Documents, no filing or other action will be necessary to perfect or protect
such Liens. Schedule 5.26 lists all deposit accounts and securities accounts of
the Credit Parties that are not held by Bank of America and designates which
such accounts are subject to a deposit account control agreement or securities
account control agreement in favor of the Administrative Agent for the benefit
of the Secured Parties, in each case, as of the Second Amendment Effective Date.

5.27 Nexstar/Mission Agreements. All Nexstar/Mission Agreements in effect on the
First Amendment Effective Date are listed on Schedule 1.01(A), and full and
complete copies thereof have been delivered to the Administrative Agent together
with all exhibits, schedules, annexes and other documents related thereto or
executed in connection therewith.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 93



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

The Borrower agrees with the Administrative Agent and each Lender that, until
all Commitments, Letters of Credit, Nexstar Commitments and Nexstar Letters of
Credit have terminated and all Obligations and Nexstar Obligations (other than
indemnities for which no request for payment has been made) have been paid and
performed in full:

6.01 Financial Statements. The Borrower shall deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent and the
Majority Lenders, and with sufficient copies for each Lender:

(a) as soon as available, but not later than 90 days after the end of each
Fiscal Year,

(i) a copy of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income or operations, shareholders’ or members’
equity and cash flows for such Fiscal Year, setting forth in comparative form
the figures for the previous Fiscal Year, and accompanied by (A) a report and
opinion of PricewaterhouseCoopers LLP or another Registered Public Accounting
Firm of nationally recognized standing reasonably acceptable to the Majority
Lenders, which report and opinion shall be prepared in accordance with generally
accepted auditing standards and applicable Securities Laws and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (B) if such report
is required in order to comply with SEC reporting requirements, an attestation
report of PricewaterhouseCoopers LLP or such other Registered Public Accounting
Firm as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley showing no Internal Control Event or Events, that, in the
aggregate (1) could reasonably be expected to have a Material Adverse Effect, or
(2) could reasonably be expected to permit the occurrence of a Material Adverse
Effect if left unremedied; and

(ii) a copy of the annual budget for the Borrower and its Subsidiaries for the
next Fiscal Year in form and detail acceptable to the Administrative Agent;

(b) as soon as available, but not later than 45 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year, a copy of the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
of the end of such Fiscal Quarter and the related consolidated statements of
income or operations, shareholders’ or members’ equity and cash flows for the
period commencing on the first day and ending on the last day of such Fiscal
Quarter, and certified (in a certificate of the Borrower, executed on behalf of
the Borrower by a Responsible Officer) as being complete and correct and fairly
presenting in all material respects, in accordance with

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 94



--------------------------------------------------------------------------------

GAAP (except for the absence of footnotes and subject to normal year-end
adjustments), the financial position and the results of operations of the
Borrower and its consolidated Subsidiaries; and

(c) as soon as available, but not later than 30 days after the end of each
month, a copy of the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as of the end of such month and the related
statements of income, shareholders’ or members’ equity and cash flows for the
period commencing on the first day and ending on the last day of such month, and
certified (in a certificate of the Borrower, executed on behalf of the Borrower
by a Responsible Officer) as being complete and correct and fairly presenting in
all material respects, in accordance with GAAP (except for the absence of
footnotes and subject to normal year-end adjustments), the financial position
and the results of operations of the Borrower and its consolidated Subsidiaries.

6.02 Certificates; Other Information. The Borrower shall furnish to the
Administrative Agent, with sufficient copies for each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate of the Borrower signed by the
Chief Executive Officer, President, Chief Financial Officer, or Vice President
of the Borrower (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes), which such Compliance Certificate shall include a certification
and accounting that the Borrower is in compliance with the requirements of
Section 6.20;

(b) promptly after the same are sent, copies of all financial statements and
reports which any Mission Entity sends to its shareholders, partners or members;
and promptly after the same are filed, copies of all financial statements and
regular, periodical or special reports which any Mission Entity may make to, or
file with, the SEC, other than filings on Form 11-K and S-8;

(c) promptly, such additional business, financial and other information with
respect to the Borrower or any of its Subsidiaries or Credit Parties as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower pursuant to the terms
of any indenture, loan or credit or similar agreement and not otherwise required
to be furnished to the Lenders pursuant to Section 6.01 or any other clause of
this Section 6.02;

(e) promptly, and in any event within two Business Days after receipt thereof by
the Borrower, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of the Borrower; and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 95



--------------------------------------------------------------------------------

(f) promptly upon receipt thereof, notice of any change in, or change regarding,
the credit ratings (if any) of any Mission Entity by Moody’s or S & P.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that, the Borrower shall notify the
Administrative Agent (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Lead Arrangers will make available to the Lenders and the L/C Issuer
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”). The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Lead Arrangers, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

6.03 Notices. The Borrower shall, upon any Responsible Officer of any Mission
Entity obtaining knowledge thereof, give notice (accompanied by a reasonably
detailed explanation with respect thereto) to the Administrative Agent, the L/C
Issuer and each Lender:

(a) promptly of the occurrence of any Default;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 96



--------------------------------------------------------------------------------

(b) promptly of any matter (i) that has resulted in a Material Adverse Effect or
promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any of their
Subsidiaries with any Environmental Law (ii) that could (A) reasonably be
expected to have a Material Adverse Effect or (B) cause any property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law;

(c) promptly of any litigation, arbitration, or governmental investigation or
proceeding not previously disclosed by the Borrower to the Lenders which has
been instituted or, to the knowledge of any Mission Entity, is threatened
against any Credit Party or to which any of their respective properties is
subject (i) which could reasonably be expected to have a Material Adverse Effect
or (ii) which relates to this Agreement, any other Loan Document or any of the
transactions contemplated hereby;

(d) promptly of any development which shall occur in any litigation,
arbitration, or governmental investigation or proceeding previously disclosed by
any Mission Entity to the Lenders regarding any Credit Party which could
reasonably be expected to have a Material Adverse Effect;

(e) promptly of any of the following events affecting any Credit Party or any
ERISA Affiliate (but in no event more than ten days after such event), together
with a copy of any notice with respect to such event that may be required to be
filed with a Governmental Authority and any notice delivered by a Governmental
Authority to any Mission Entity or any ERISA Affiliate with respect to such
event:

(i) an ERISA Event; or

(ii) any of the representations and warranties in Section 5.07 ceasing to be
true and correct;

(f) promptly of any material change in accounting policies or financial
reporting practices by any Mission Entity;

(g) (i) promptly notify the Agents and (ii) within 30 Business Days notify the
Lenders of the occurrence of any of the following events numbered (1) through
(3) below; provided however, to the extent not previously disclosed to the
Lenders, the Borrower shall notify the Agents and the Lenders of the occurrence
of any of the following events numbered (1) through (3) below not less than two
Business Days (or such lesser notice prior to public disclosure as is reasonable
under the circumstances) prior to (A) the public announcement thereof by a
representative of the Borrower, (B) the filing with the SEC or any other
Governmental Authority of any report or communication related thereto or (C) the
submission of a Request for Credit Extension:

(1) any Internal Control Event (I) which is required to be publicly disclosed of
which a Responsible Officer (other than a Responsible Officer committing the
fraud constituting such Internal Control Event) has knowledge, (II) which the
Borrower intends to disclose or (III) which has otherwise become known to the
public (other than an Internal Control Event concerning allegations of fraud
that involve an amount less than $250,000),

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 97



--------------------------------------------------------------------------------

(2) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which could reasonably be expected to have a Material
Adverse Effect, or

(3) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which includes a fraud allegation that could reasonably be
expected to involve an amount in excess of $5,000,000; or

(h) as soon as available, but in any event within 90 days after the end of each
Fiscal Year ending after the Second Amendment Effective Date, a report

(i) (with respect to items constituting Collateral or required to be Collateral
only) supplementing Schedule 5.09 and Schedule 6.17(a), including an
identification of all owned and leased Real Property disposed of by any Credit
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, and, in the case of leases of property, lessee and expiration
date) of all Real Property acquired or leased during such fiscal year, all
towers, transmitters, translators and repeaters, all accounts and such other
changes in any Collateral, and a description of such other changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete in all material respects as of the end of such Fiscal
Year, such report to be signed on the Borrower’s behalf by a Responsible Officer
of the Borrower and to be in a form reasonably satisfactory to the
Administrative Agent; provided that, so long as no Default exists, such report
shall only be required not more than once per year and only upon request of the
Administrative Agent; and

(ii) listing all deposit accounts, securities accounts and other operational
bank accounts of all types of each of the Credit Parties, which such report
specifically designates accounts that are not subject to a first and prior Lien
and security interest in favor of the Administrative Agent for the benefit of
the Secured Parties.

6.04 FCC Information. As soon as possible and in any event within five days
after the receipt by any Mission Entity from the FCC or any other Governmental
Authority or filing or receipt thereof by any Mission Entity, provide to the
Lenders (a) any citation, notice of violation or order to show cause issued by
the FCC or any Governmental Authority with respect to any Mission Entity which
is available to any Mission Entity, in each case which could reasonably be
expected to have a Material Adverse Effect and (b) if applicable, a copy of any
notice or application by any Mission Entity requesting authority to or notifying
the FCC of its intent to cease broadcasting on any broadcast station for any
period in excess of ten days.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 98



--------------------------------------------------------------------------------

6.05 FCC Licenses and Regulatory Compliance. The Borrower shall, and shall cause
each of its Subsidiaries to, comply in all material respects with all terms and
conditions of all FCC Licenses covering the Stations, all Federal, state and
local laws, all rules, regulations and administrative orders of the FCC and all
state and local commissions or authorities which are applicable to the Borrower
and/or its Subsidiaries or any Credit Party or the operation of the Stations of
any Mission Entity or other Credit Party.

6.06 License Lapse. As soon as possible and in any event within five days after
the receipt thereof by any Mission Entity, the Borrower will give the Lenders
notice of any lapse, termination or relinquishment of any material License,
permit or other Authorization from the FCC or other Governmental Authority held
by any Mission Entity or any failure of the FCC or other Governmental Authority
to renew or extend any such License, permit or other Authorization for the usual
period thereof and of any complaint or other matter filed with or communicated
to the FCC or other Governmental Authority, of which any Mission Entity has
knowledge and in any such case which could reasonably be expected to have a
Material Adverse Effect.

6.07 Maintenance of Corporate, Limited Liability Company or Partnership
Existence, etc. The Borrower shall, and shall cause each of its respective
Subsidiaries to, cause to be done at all times all things necessary to maintain
and preserve the corporate, limited liability company or partnership existence,
as the case may be, of each Mission Entity except to the extent otherwise
permitted pursuant to Section 7.04.

6.08 Foreign Qualification, etc. The Borrower will, and will cause each of its
Subsidiaries and each other Mission Entity to, cause to be done at all times all
things necessary to maintain and preserve the rights and franchises of the
Borrower and its Subsidiaries or other Mission Entity to be duly qualified to do
business and be in good standing as a foreign corporation in each jurisdiction
where the nature of its business makes such qualification necessary and where
the failure to maintain and preserve or so qualify could reasonably be expected
to have a Material Adverse Effect.

6.09 Payment of Taxes, etc. The Borrower will, and will cause each of its
respective Subsidiaries and other Mission Entities to, pay and discharge, as the
same may become due and payable, all federal and material state and local taxes,
assessments, and other governmental charges or levies against or on any of the
income, profits or property of a Mission Entity, as well as material claims of
any kind which, if unpaid, might become a Lien upon a Mission Entity’s
properties, and will pay (before they become delinquent) all other material
obligations and liabilities; provided, however, that the foregoing shall not
require the Borrower or any of its Subsidiaries or other Mission Entity to pay
or discharge any such tax, assessment, charge, levy, Lien, obligation or
liability so long as such Mission Entity shall contest the validity thereof in
good faith by appropriate proceedings promptly instituted and diligently
conducted and shall set aside on its books adequate reserves in accordance with
GAAP.

6.10 Maintenance of Property; Insurance. The Borrower will, and will cause each
of its Subsidiaries and other Mission Entities to, keep all of the material
property and facilities that are useful and necessary in the business of the
Mission Entities and Nexstar Entities in such condition as is sufficient for the
operation of such business in the ordinary course and will

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 99



--------------------------------------------------------------------------------

maintain, and cause each of its Subsidiaries and Mission Entities to maintain,
such insurance as may be required by law and such other insurance, to such
extent and against such hazards and liabilities, as is customarily maintained by
companies similarly situated to the Mission Entities, and such insurance shall
name the Administrative Agent, on behalf of the Lenders and Secured Parties, as
an additional insured or loss payee, as the case may be, under all such
insurance policies.

6.11 Compliance with Laws, etc. The Borrower will, and will cause each of its
Subsidiaries and Mission Entities to, comply with the Requirements of Law of any
Governmental Authority, the noncompliance with which could reasonably be
expected to have a Material Adverse Effect.

6.12 Books and Records.

(a) The Borrower will, and will cause each of the Mission Entities to, keep
proper books and records reflecting all of their business affairs and
transactions in accordance with GAAP. The Borrower will, and will cause each of
the Mission Entities to, permit the Agents and their Related Parties, or, after
the occurrence and during the continuance of any Default under Section 8.01, any
Lender (or in each case any of their respective representatives or agents), upon
reasonable notice and at reasonable times and intervals during ordinary business
hours (or at any time if an Event of Default has occurred and is continuing), to
visit all of their offices, discuss their financial matters with their officers
and, subject to the right of representatives of the Mission Entities to be
present, independent accountants (and hereby authorizes such independent
accountants to discuss their financial matters with the Agents, their Related
Parties, any Lender or its representatives pursuant to the foregoing, such fees
and costs of the Borrower’s and Mission Entities’ accountants to be paid by the
Borrower) and examine and make abstracts or photocopies from any of their books
or other corporate records (such abstracts and copies shall be at the expense of
the Borrower);

(b) Notwithstanding the foregoing or anything in this Agreement or in any Loan
Document to the contrary, (i) except as provided in subsection (c) below and so
long as there exists no Event of Default, the Borrower shall not be required to
pay the expenses of any Agent or any of their Related Parties (or any of their
respective representatives or agents) for visits in excess of one visit per
Fiscal Year, and (ii) after the occurrence of an Event of Default, such costs
and expenses incurred by the Administrative Agent, its Related Parties and its
representatives and agents in exercising its rights from time to time as set
forth in subsection (a) preceding shall be paid by the Borrower; and

(c) Notwithstanding the foregoing or anything in this Agreement or in any Loan
Document to the contrary, subsection (b)(i) preceding and the limitations in
subsection (a) preceding shall not apply to the Restructuring Advisor. The
Borrower will, and will cause each of the Mission Entities to, permit the
Restructuring Advisors at any time upon reasonable notice and at reasonable
times and intervals during ordinary business hours (or at any time if an Event
of Default has occurred and is continuing), to visit all of their offices,
discuss their financial matters with their officers and, subject to

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 100



--------------------------------------------------------------------------------

the right of representatives of the Mission Entities to be present, independent
accountants (and hereby authorizes such independent accountants to discuss their
financial matters with the Agents, their Related Parties, any Lender or its
representatives pursuant to the foregoing) and examine and make abstracts or
photocopies from any of their books or other corporate records, all at the
expense of the Borrower. The Borrower shall promptly pay all invoiced costs and
expenses of any Restructuring Advisor engaged by the Administrative Agent and
incurred from time to time (regardless of whether there has occurred an Event of
Default).

6.13 Use of Proceeds. The Borrower shall use, or cause its Subsidiaries to use,
the proceeds of the Loans after the Second Amendment Effective Date for
Acquisitions and Capital Expenditures permitted to be made hereunder, repurchase
of Indebtedness as permitted hereunder, working capital and other general
corporate requirements of the Borrower and its Subsidiaries.

6.14 End of Fiscal Years; Fiscal Quarters. The Borrower will, for financial
reporting purposes, cause (a) its and each of its Subsidiaries’ and Mission
Entities’ fiscal years to end on December 31 of each year and (b) its and each
of its Subsidiaries’ and Mission Entities’ fiscal quarters to end on
March 31, June 30, September 30 and December 31 of each year.

6.15 Interest Rate Protection. The Borrower shall maintain such Interest Rate
Protection Agreements as are necessary so as to provide, through and including
April 1, 2007 that at least 40% of the principal amount of the sum of all
Indebtedness for borrowed money of the Borrower and its Subsidiaries plus all
outstanding Indebtedness of Nexstar Finance Holdings (including the Nexstar
Borrower) and its Subsidiaries is subject to either a fixed interest rate or
interest rate protection.

6.16 Additional Security; Further Assurances.

(a) Within a reasonable time after acquisition of such assets and properties,
the Borrower will, and will cause each of its Subsidiaries and all other Credit
Parties to, grant to the Collateral Agent or the Administrative Agent, for the
benefit of the Secured Parties, security interests and mortgages in such assets
and properties of the Mission Entities and other Credit Parties as are not
covered by the Security Documents, and as may be requested from time to time by
the Administrative Agent or the Majority Lenders (collectively, the “Additional
Security Documents”); provided that so long as there exists no Default,
(i) motor vehicles other than Material Motor Vehicles shall not be required to
be pledged as Collateral, and (ii) the Borrower shall not be required to provide
Additional Security Documents with respect to Non-Significant Real Property. All
such security interests and mortgages shall be granted pursuant to documentation
reasonably satisfactory in form and substance to the Administrative Agent and
the Borrower and shall constitute valid and enforceable perfected security
interests and mortgages superior to and prior to the rights of all third Persons
and shall be subject to no Liens except for Permitted Liens. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall be paid in full.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 101



--------------------------------------------------------------------------------

(b) The Borrower will, and will cause each of its Subsidiaries and all other
Credit Parties to, at the expense of the Borrower, make, execute, endorse,
acknowledge, file and/or deliver to the Collateral Agent or the Administrative
Agent, at the request of the Administrative Agent, from time to time such
vouchers, invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, real
property surveys, reports and other assurances or instruments and take such
further steps relating to the collateral covered by any of the Security
Documents or any Additional Security Documents as the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, may reasonably
require and as are reasonably satisfactory to the Borrower. Furthermore, the
Borrower shall cause to be delivered to the Collateral Agent or the
Administrative Agent, at the request of the Administrative Agent, such opinions
of counsel, title insurance and other related documents as may be reasonably
requested by the Collateral Agent or the Administrative Agent, at the request of
the Administrative Agent, to assure itself that this Section 6.16 has been
complied with. Notwithstanding anything herein or in any Loan Document to the
contrary, such information required to be delivered above shall include (without
limitation) the following:

(i) Within 90 days after requested in writing by the Administrative Agent in its
sole discretion, engineering, soils, environmental and other reports as to all
Real Properties subject to such request, from professional firms acceptable to
the Administrative Agent, which report shall identify existing and potential
environmental concerns and shall quantify related costs and liabilities,
associated with any facilities of any Credit Party or any of its respective
Subsidiaries; provided however, so long as there exists no Default, (i) the
Administrative Agent may only make such request one time per year for each piece
of Real Property and (ii) such reports may be limited to assets and properties
that are Collateral or required to be Collateral.

(ii) Within 90 days after requested in writing by the Administrative Agent in
its sole discretion, estoppel and consent agreements executed by each of the
lessors of any Leasehold Real Properties of any of the Credit Parties subject to
such request, along with (1) a memorandum of lease in recordable form with
respect to such leasehold interest, executed and acknowledged by the owner of
the affected real property, as lessor, or (2) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (3) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent; provided that in
no event shall any Credit Party be required to take any action, other than using
its reasonable

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 102



--------------------------------------------------------------------------------

commercial efforts (which efforts shall not require that any monetary payment be
made to a third party), to obtain such consents, estoppels, memorandums,
assignments, etc. from independent unaffiliated third parties with respect to
its compliance with this Section; and provided further, so long as there exists
no Default, the Borrower shall not be required to provide such estoppels,
consents, memorandum of lease or assignment or sublease document for any Real
Property that is not Collateral or required to be Collateral.

(c) The Borrower will, and will cause each of its Subsidiaries and all other
Credit Parties to, at the expense of the Borrower, within 90 days after
requested in writing by the Administrative Agent in its sole discretion, an
appraisal of any one or more of the Real Properties of any Credit Party
requested by the Administrative Agent which satisfies the applicable
requirements of the Real Estate Appraisal Reform Amendments of the Financial
Institution Reform, Recovery and Enforcement Act of 1989, each such appraisal
shall be from a Person acceptable to the Administrative Agent and which shall be
in form and substance reasonably satisfactory to the Administrative Agent;
provided that, so long as there exists no Default, such appraisals shall not be
required for any Real Property that is not Collateral or required to be
Collateral.

(d) If at any time the Borrower or any other Credit Party creates or acquires
any additional Subsidiary, the Borrower will promptly notify the Administrative
Agent thereof and cause such Subsidiary, within 30 days thereafter, to execute
and deliver appropriate Guaranty Supplements (or a Subsidiary Guaranty
Agreement), a Joinder to Security Agreement and a Joinder to Pledge Agreement
(provided that nothing in this Section shall be deemed to permit the formation,
creation or acquisition of any additional Subsidiary).

(e) The Borrower agrees that each action required above by this Section 6.16
shall be completed as soon as possible, but in no event later than 90 days after
such action is either requested to be taken by the Administrative Agent or the
Majority Lenders or required to be taken by the applicable Mission Entity or
Nexstar Entity pursuant to the terms of this Section 6.16.

(f) The Borrower agrees that, upon the request of the Administrative Agent
following the occurrence and during the continuance of a Default, the Borrower
shall, at the Borrower’s expense:

(i) promptly upon request therefor but in no event later than 10 Business Days
after such request, furnish to the Administrative Agent a description of the
real and personal properties of the Credit Parties and their respective
Subsidiaries in detail reasonably satisfactory to the Administrative Agent,

(ii) promptly upon request therefor but in no event later than 30 days after
such request, duly execute and deliver, and cause each Credit Party (if it has
not already done so) to duly execute and deliver, to the Administrative Agent
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages,

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 103



--------------------------------------------------------------------------------

leasehold deeds of trust, security agreement supplements, intellectual property
security agreement supplements and other security and pledge agreements, as
specified by and in form and substance reasonably satisfactory to the
Administrative Agent (including delivery of all Pledged Collateral in and of
such Credit Party), and other instruments securing payment of all the
Obligations of the Credit Parties under the Loan Documents and Nexstar Loan
Documents and constituting Liens on all such properties; provided that in no
event shall any Credit Party be required to take any action, other than using
its reasonable commercial efforts (which efforts shall not require that any
monetary payment be made to a third party), to obtain such consents, estoppels,
memorandums, assignments, etc. from independent unaffiliated third parties with
respect to its compliance with this Section,

(iii) promptly upon request therefor but in no event later than 30 days after
such request, take, and cause each Credit Party to take, whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Collateral Agent or the Administrative
Agent, at the request of the Administrative Agent, (or in any representative of
the Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, security
agreement supplements, intellectual property security agreement supplements and
security and pledge agreements delivered pursuant to this Section 6.16 or
otherwise, enforceable against all third parties in accordance with their terms;
provided that in no event shall any Credit Party be required to take any action,
other than using its reasonable commercial efforts, (which efforts shall not
require that any monetary payment be made to a third party), to obtain consents,
estoppels, memorandums, assignments, etc. from independent unaffiliated third
parties with respect to its compliance with this Section,

(iv) promptly upon request therefor but in no event later than 30 days after
such request, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of an opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for each of the Credit Parties as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, in each case acceptable to the Administrative Agent, and

(v) as promptly as practicable after such request, deliver, upon the request of
the Administrative Agent in its sole discretion, to the Administrative Agent
with respect to each parcel of Real Property owned by the Borrower or any other
Credit Party, title reports, surveys and engineering, soils and other reports,
and environmental assessment reports, each in scope, form and substance
reasonably satisfactory to the Administrative Agent, provided, however, that to
the extent that any Credit Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such Real Property, such
items shall, promptly after the receipt thereof, be delivered to the
Administrative Agent.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 104



--------------------------------------------------------------------------------

(g) At any time upon request of the Administrative Agent, the Borrower will, and
will cause each of its Subsidiaries and all other Credit Parties to, at the
expense of the Borrower, promptly execute and deliver any and all further
instruments and documents and take all such other action as the Administrative
Agent may reasonably deem necessary or desirable in obtaining the full benefits
of, or (as applicable) in perfecting and preserving the Liens of, such
guaranties, deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements.

6.17 Post Second Amendment Effective Date Collateral Requirements. Not later
than one hundred eighty (180) days after the Second Amendment Effective Date,
the Borrower will, and will cause each of its Subsidiaries and all other Credit
Parties to (in each case upon terms and conditions, and pursuant to
documentation in each case in form and substance reasonably satisfactory to the
Administrative Agent, and delivered to the Administrative Agent duly executed by
each applicable Credit Party):

(a) Real Property. Grant to the Administrative Agent or the Collateral Agent, as
applicable, for the benefit of the Secured Parties,

(i) As to each of the fee owned Mortgaged Properties listed on Schedule
6.17(a)(i):

(A) a Mortgage Amendment duly executed by Borrower which amends the Existing
Mortgage covering such Real Property to reflect the new Maturity Date,

(B) evidence that counterparts of the Mortgage Amendment for such Real Property
have been duly executed, acknowledged and delivered and have been duly filed or
recorded in all appropriate filing or recording offices in order to continue or
create, as the case may be, a valid first and subsisting Lien on the Real
Property described therein in favor of the Collateral Agent for the benefit of
the Secured Parties, and that all applicable filing, documentary, stamp,
intangible and recording taxes and fees have been paid,

(C) either (1) an ALTA Form 11 endorsement to the Existing Mortgage Policy for
such Real Property insuring that coverage under such Existing Mortgage Policy
has not been reduced or terminated by virtue of such Mortgage Amendment,
including a down date endorsement disclosing no additional liens or title
exceptions against such Real Property unless approved by the Administrative
Agent, and an endorsement extending the date of such Existing Mortgage Policy to
the date of recordation of such Mortgage Amendment, or (2) a Mortgage Policy to
replace the applicable Existing Mortgage Policy covering such Real Property,

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 105



--------------------------------------------------------------------------------

(D) a flood insurance policy in an amount equal to the lesser of the maximum
amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area, and

(E) a local counsel opinion from counsel in the applicable State addressed to
the Secured Parties regarding the enforceability of such Mortgage Amendment and
such other matters as reasonably requested by the Administrative Agent and its
counsel.

(b) Generally. Notwithstanding anything else to the contrary in this Agreement
or in any Loan Document, this Section 6.17 is intended to address a specific
Collateral request by the Administrative Agent, and in each case shall be in
addition to those obligations and requirements of the Borrower and the Credit
Parties elsewhere in this Agreement and the Loan Documents, including but not
limited to, those obligations and requirements in Section 6.16 (it being agreed
among the Borrower, the other Credit Parties, the Administrative Agent and the
Lenders that this Section 6.17 shall specifically NOT limit those obligations of
the Borrower and the other Credit Parties under Section 6.16 and the other
provisions of this Agreement and the other Loan Documents).

(c) Control Agreements. Not later than ninety (90) days after the Second
Amendment Effective Date, the Borrower will, and will cause each of its
Subsidiaries and all other Credit Parties to (in each case upon terms and
conditions, and pursuant to documentation in each case in form and substance
reasonably satisfactory to the Administrative Agent, and delivered to the
Administrative Agent duly executed by each applicable Credit Party) execute and
deliver to the Collateral Agent assignments and control agreements for all
deposit accounts (other than Excluded Deposit Accounts), commodity accounts and
securities accounts in such form as Collateral Agent may request, and the bank,
commodity intermediary, or securities intermediary, as appropriate, in which
such account will be maintained delivers to the Collateral Agent acknowledgments
of the assignment of such account in form and substance satisfactory to the
Collateral Agent, and takes all actions necessary to establish in Collateral
Agent control (as that term is defined in the UCC) with respect to such deposit
account, commodity account, or securities account.

6.18 Lien Searches.

(a) The Borrower will, promptly after delivery of the items required by
Section 6.17 hereof but not later than May 31, 2010, deliver to the
Administrative Agent UCC searches, demonstrating the second Lien of the Holders
of the Original 2010 Senior Second Lien Secured Notes.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 106



--------------------------------------------------------------------------------

(b) The Borrower will, promptly following receipt of the acknowledgment copy of
any financing statement filed under the Uniform Commercial Code in any
jurisdiction by or on behalf of the Secured Parties in connection with any
Credit Party, deliver to the Administrative Agent a completed request for
information listing such financing statement and all other effective financing
statements filed in such jurisdiction that name any Credit Party as debtor,
together with copies of such other financing statements.

6.19 Designation as Senior Debt. The Borrower will, and will cause each of their
respective Subsidiaries and all other Mission Entities to, designate all
Obligations as “Designated Senior Indebtedness” under, and defined in, all
Unsecured Notes, all 2010 Senior Second Lien Secured Notes and any future Senior
Second Lien Secured Notes, Additional Unsecured Notes, Additional Subordinated
Notes and any other public indebtedness and all supplemental indentures thereto.

6.20 Operating Accounts as Collateral. As of the date that is 90 days after the
Second Amendment Effective Date and at all times thereafter, the Borrower will,
and will cause each of their respective Subsidiaries and all other Mission
Entities to, maintain all of their deposit accounts (other than Excluded Deposit
Accounts), securities accounts and other operational bank accounts of all types
of each of the Credit Parties at Bank of America or any other financial
institution, in each case subject to a first and prior Lien and security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties (on terms and conditions and subject to deposit account control
agreement and securities account control agreement documentation reasonably
acceptable to the Administrative Agent).

6.21 Compliance with Environmental Laws. The Borrower will, and will cause each
of its Subsidiaries and all other Mission Entities to, comply, and cause all
lessees and other Persons operating or occupying its properties to comply, in
all material respects, with all applicable Environmental Laws and environmental
permits; obtain and renew all environmental permits necessary for its operations
and properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

6.22 Preparation of Environmental Reports. The Borrower will, and will cause
each of its Subsidiaries and all other Mission Entities to, at the request of
the Administrative Agent from time to time, provide to the Lenders within 60
days after such request, at the expense of the Borrower, an environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 107



--------------------------------------------------------------------------------

the time referred to above, the Administrative Agent may retain an environmental
consulting firm to prepare such report at the expense of the Borrower, and the
Borrower hereby grants and agrees to cause any Subsidiary that owns any property
described in such request to grant at the time of such request to the
Administrative Agent, the Lenders, such firm and any agents or representatives
thereof an irrevocable non-exclusive license, subject to the rights of tenants,
to enter onto their respective properties to undertake such an assessment.

6.23 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries and all other Mission Entities to, and shall use their best efforts
to cause each Nexstar Entity to, promptly upon request by the Administrative
Agent, or any Lender through the Administrative Agent, (a) correct any material
defect or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
Applicable Law, subject any Mission Entity’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and any of
the Liens intended to be created thereunder, (iv) provide to the Administrative
Agent with respect to the Collateral from time to time, the types of documents,
instruments, policies, opinions, appraisals and information described in
Section 6.17 or otherwise as requested by the Administrative Agent and
(v) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Mission Entity or any of its Subsidiaries is or is to be a party, and cause each
of its Subsidiaries to do so. Notwithstanding the foregoing, in the event that
any such requirement requires the consent or acknowledgment of an unaffiliated
independent third party, the Borrower shall only be required to use its
commercially reasonable efforts to obtain such consents or acknowledgments.

6.24 Compliance with Terms of Leaseholds. The Borrower will, and will cause each
of its Subsidiaries and all other Mission Entities to, make all payments and
otherwise perform all obligations in respect of all leases of Real Property to
which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

6.25 Cooperation. The Borrower shall, and shall cause each of its Subsidiaries
to, use reasonable efforts to cooperate with the Restructuring Advisor in all
respects with respect to any matters in relation to the Loans, Credit Events and
the Loan Documents, provided that (i) such cooperation does not involve undue
burden or expense or require the engagement or services of any third parties and
(ii) such Restructuring Advisor shall have agreed in writing, for the benefit of
the Borrower, to be bound by the provisions of Section 11.07.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 108



--------------------------------------------------------------------------------

6.26 Incorporation of Financial Covenants. Until all Commitments, Letters of
Credit, Nexstar Commitments and Nexstar Letters of Credit have terminated and
all Obligations and Nexstar Obligations (other than indemnities for which no
request for payment has been made), the Borrower shall comply with all the
financial covenants set forth in Section 7.09 (the “Nexstar Financial
Covenants”) of the Nexstar Credit Agreement with the financial position and
results of the Borrower being included in such financial covenants calculations
as if it were a Wholly-Owned Subsidiary of the Nexstar Borrower, subject to the
cure provision set forth in the final paragraph of Section 8.02 of the Nexstar
Credit Agreement (the “Nexstar Cure Provision”) to the extent applicable. The
Nexstar Financial Covenants and the Nexstar Cure Provision are incorporated
herein by this reference with appropriate substitutions (including all exhibits,
schedules and defined terms referred to therein, as the same may be amended,
supplemented, restated or otherwise modified from time to time) with the same
effect as though set forth herein in their entirety, and all such Nexstar
Financial Covenants and the Nexstar Cure Provision so incorporated shall survive
any termination, cancellation, discharge or replacement of the Nexstar Credit
Agreement. Upon any termination, cancellation, discharge or replacement of the
Nexstar Credit Agreement, the Borrower shall deliver, concurrently with the
delivery of the financial statements referred to in Sections 6.01(a) and (b), a
Compliance Certificate, executed by a Responsible Officer of the Borrower, in
the form required to delivered under the Nexstar Credit Agreement immediately
prior to such termination, cancellation, discharge or replacement of the Nexstar
Credit Agreement.

6.27 License Subsidiaries.

(a) On the date of, and at all times after the occurrence of a License
Subsidiary Trigger Date (and in each case promptly upon the acquisition of any
Broadcast Licenses occurring after any License Subsidiary Trigger Date), (i) the
Borrower shall (without limiting its obligations under Section 6.16) cause
(A) each existing and acquired Broadcast License to be assigned to and
thereafter held by a License Subsidiary of the Borrower (provided that any
License Subsidiary shall be permitted to hold one or more Broadcast Licenses);
and (B) the operating assets related to the business and operations of the
Station being operated under the authority of such Broadcast Licenses held by
such License Subsidiary, to be transferred to and held by an operating company
that is a Wholly-Owned Subsidiary of the Borrower (a “Mission Operating
Subsidiary”); and (ii) the Borrower shall deliver or cause to be delivered (if
not theretofore delivered) to the Administrative Agent in pledge under the
appropriate Loan Documents all Capital Stock of all License Subsidiaries and
Operating Subsidiaries together with stock powers executed in blank (and, if
reasonably requested by the Administrative Agent, furnish to the Administrative
Agent evidence that the foregoing transactions have been so effected).

(b) On the date of, and at all times after the occurrence of a License
Subsidiary Trigger Date, each such License Subsidiary and Operating Subsidiary
(i) shall have been formed, created or acquired in accordance with the terms of
this Agreement or the Nexstar Credit Agreement, and the Loan Documents and
Nexstar Loan Documents, in

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 109



--------------------------------------------------------------------------------

each case as applicable, (including without limitation, the provisions of
Section 6.16 and Section 6.16 of the Nexstar Credit Agreement), (ii) shall have
been formed, created or acquired as, and shall continue at all times thereafter
to be, a Wholly-Owned Subsidiary of the Borrower or the Nexstar Borrower, as
applicable, (iii) shall be, and shall continue at all times thereafter to be, be
a party to a Guaranty Agreement and have guaranteed both the Obligations and the
Nexstar Obligations in full, (iv) shall be, and shall continue at all times
thereafter to be, a party to the Security Documents and have pledged and granted
a security interest in (to the extent permitted by Law), all of its assets,
including without limitation the Broadcast Licenses to secure both the
Obligations and the Nexstar Obligations in full, and (v) shall have delivered to
the Administrative Agent or the Collateral Agent all of the Capital Stock of
each such License Subsidiary and Operating Subsidiary together with stock powers
executed in blank.

(c) On the date of, and at all times after the occurrence of the License
Subsidiary Trigger Date, all Broadcast Licenses shall be directly controlled by,
and held by a License Subsidiary in accordance with the terms of this Section,
this Agreement, the other Loan Documents and the comparable provisions and
Nexstar Loan Documents, and the Borrower shall take all action to cause and
maintain all Broadcast Licenses for the Stations at all times to be directly
controlled by, and held in the name of, the respective License Subsidiary for
the respective Station being operated under authority of such Broadcast
Licenses.

(d) The Administrative Agent may, on behalf of the Borrower and the Lenders,
from time to time amend this Agreement and the other Loan Documents to reflect
the provisions agreed to by this Section 6.27, but in no case shall any such
amendment reflect any other change to this Agreement or any of the Loan
Documents except those changes necessary to give effect to the provisions of
this Section 6.27 unless such other changes are agreed to by the Borrower and
the requisite required Lenders as provided by the terms of Section 11.01, and
the Majority Revolver Lenders and the Majority Lenders hereby authorize the
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders.

ARTICLE VII.

NEGATIVE COVENANTS

The Borrower agrees with the Administrative Agent and each Lender that, until
all Commitments, Letters of Credit, Nexstar Commitments and Nexstar Letters of
Credit have terminated and all Obligations and Nexstar Obligations (other than
indemnities for which no request for payment has been made) have been paid and
performed in full:

7.01 Changes in Business. The Borrower will not, and will not cause or permit
any of its Subsidiaries or Mission Entities to, directly or indirectly, alter in
a fundamental and substantial manner the character of the Television
Broadcasting Business of the Mission Entities, taken as a whole, or the Credit
Parties, taken as a whole, from that conducted immediately following the
Effective Date.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 110



--------------------------------------------------------------------------------

7.02 Limitation on Liens. The Borrower will not, and will not permit any of its
Subsidiaries and Mission Entities to, create, incur, assume, or suffer to exist
any Lien upon any of its respective revenues, property (including fixed assets,
inventory, Real Property, intangible rights and Capital Stock) or other assets,
whether now owned or hereafter acquired, other than the following (“Permitted
Liens”):

(a) Liens for taxes, assessments or other governmental charges or levies to the
extent that payment thereof shall not at the time be required to be made in
accordance with the provisions of Section 6.09;

(b) Liens encumbering property of any such Mission Entity consisting of
carriers, warehousemen, mechanics, materialmen, repairmen and landlords and
other Liens arising by operation of law and incurred in the ordinary course of
business for sums which are not overdue or which are being contested in good
faith by appropriate proceedings and (if so contested) for which appropriate
reserves with respect thereto have been established and maintained on the books
of such Mission Entity in accordance with GAAP;

(c) Liens encumbering property of any Mission Entity incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, or other forms of governmental insurance or benefits, or to secure
performance of bids, tenders, statutory obligations, leases, and contracts
(other than for Indebtedness) entered into in the ordinary course of business of
such Mission Entity;

(d) easements, rights-of-way, reservations, permits, servitudes, zoning and
similar restrictions and other similar encumbrances or title defects and
Permitted Encumbrances (i) described in the Mortgage Policies or (ii) which, in
the aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of any Mission Entity;

(e) judgment Liens securing amounts not in excess of (i) $500,000 and (x) in
existence less than 30 days after the entry thereof, (y) with respect to which
execution has been stayed or (z) with respect to which the appropriate insurance
carrier has agreed in writing that there is coverage by insurance or
(ii) $4,000,000 in the aggregate at any time outstanding for all Credit Parties;

(f) Liens securing documentary letters of credit; provided such Liens attach
only to the property or goods to which such letter of credit relates;

(g) purchase money security interests encumbering equipment, furniture,
machinery or other assets by the Borrower or its Subsidiaries for normal
business purposes, provided that (i) such security interests and Liens hereunder
together with security interests and Liens permitted by Sections 7.02(a) and
7.02(h) of the Nexstar Credit Agreement, do not secure amounts in excess of
$4,000,000 in the aggregate at any time outstanding for the Credit Parties and
(ii) such Lien covers only the assets acquired, constructed or improved with
such Indebtedness;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 111



--------------------------------------------------------------------------------

(h) interests in Leaseholds under which a Mission Entity is a lessor, provided
such Leaseholds are otherwise not prohibited by the terms of this Agreement;

(i) second priority Liens on the assets of the Mission Entities securing
(i) 2010 Senior Second Lien Secured Notes to the extent such Indebtedness is
issued in accordance with Section 7.05(h) and the Second Amendment and
(ii) Additional Senior Second Lien Secured Notes to the extent such Indebtedness
is issued in accordance with Section 7.05(j) and Section 7.05(i) of the Nexstar
Credit Agreement, and in each case only so long as each holder of such Senior
Second Lien Secured Notes is subject to the terms of the 2010 Intercreditor
Agreement or such other Intercreditor Agreement;

(j) Liens created by the Security Documents;

(k) the options to purchase assets of any Mission Entity granted by such Mission
Entity to the Ultimate Nexstar Parent or one or more of its Subsidiaries;

(l) bankers’ Liens in respect of deposit accounts that are not part of the
perfected Collateral;

(m) Liens in connection with up to $5,000,000 of Indebtedness in the aggregate
at any time outstanding for all Credit Parties incurred in connection with
Acquisitions permitted by this Agreement and the Mission Credit Agreement (such
maximum amount to be calculated in the aggregate over the term of this
Agreement), provided that, (i) such Liens will not cover any assets or
properties of any Nexstar Entity or Mission Entity except those assets and
properties acquired in connection with such Acquisition and (ii) such maximum
amount shall be reduced by the aggregate amount of Liens of any Nexstar Entity
permitted under Section 7.02(m) of the Nexstar Credit Agreement; and

(n) other Liens, so long as (i) no Default exists both before and after giving
effect to the incurrence thereof, (ii) the obligations secured thereby do not
exceed $4,000,000 in the aggregate at any one time outstanding for the Credit
Parties, (iii) such Liens shall not cover any assets or properties of any
Nexstar Entity or Mission Entity except those assets and properties acquired in
connection with the incurrence of such Indebtedness and (iv) such maximum amount
shall be reduced by the aggregate amount of Liens of any Nexstar Entity
permitted under Section 7.02(n) of the Nexstar Credit Agreement; and

(o) existing Lien disclosed on Schedule 7.02(l) against the real property of the
Borrower described on Schedule 7.02(l), so long as (i) such Lien does not secure
borrowed money of any Credit Party; and (ii) the Borrower shall use commercially
reasonable efforts to obtain a release of such Lien.

7.03 Disposition of Assets. The Borrower will not, and will not suffer or permit
any of its Subsidiaries to, directly or indirectly, make any Disposition or
enter into any agreement to make any Disposition, except:

(a) any Mission Entity may make and agree to make Dispositions to Wholly-Owned
Subsidiaries of the Borrower that are Guarantors or the Borrower after prior
written notice to the Administrative Agent describing the Disposition and
compliance by the transferee with the applicable terms of the Security
Documents;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 112



--------------------------------------------------------------------------------

(b) so long as no Default exists before and after giving pro forma effect
thereto, the Borrower or any Subsidiary of the Borrower may agree to and make
Dispositions of Stations, assets and properties, including without limitation
Real Properties, so long as (i) all proceeds and compensation received for each
such Disposition is 100% cash, (ii) 100% of the Net Cash Proceeds are used to
prepay the Loans in accordance with the terms of Section 2.06(b) (except as
provided in Section 2.06(b)), (iii) any television station owned by the Nexstar
Borrower in the same market is sold by the Nexstar Borrower concurrently with
the Disposition of any television station owned by the Borrower (and in
accordance with the terms of the Nexstar Credit Agreement), and (iv) at least 5
Business Days prior to the consummation of any proposed Disposition generating
Net Cash Proceeds in excess of $5,000,000, or at such later time as agreed to by
the Administrative Agent, the Borrower shall have delivered to the
Administrative Agent a certificate of the Borrower executed on its behalf by a
Responsible Officer of the Borrower, which certificate shall contain
(A) financial projections of the Mission Entities, the Nexstar Borrower and its
Subsidiaries attached to such certificate which have been prepared on a Pro
Forma Basis (giving effect to the consummation of such Disposition and any
related repayment of Indebtedness) for the period from the proposed date of the
consummation of any proposed Disposition to the Maturity Date of the latest to
mature of the Loans demonstrating compliance for such period with the covenants
set forth in Section 7.09 of the Nexstar Credit Agreement, (B) a certification
to the Administrative Agent and the Lenders that all representations and
warranties set forth in this Agreement and the other Loan Documents are true and
correct as of such date and will be true and correct both before and after
giving effect to such Disposition, (C) a certification that no Default exists
both before and after giving effect to such Disposition, (D) a certification
that the consideration received by the Borrower or Subsidiary in connection with
such Disposition is at least equal to the fair market value of Stations, assets
and properties disposed of, and (E) a resolution of the board of directors of
the Borrower or such Subsidiary determining the fair market value of the
Stations, assets and properties disposed of in connection with such Disposition;

(c) Dispositions permitted by Section 7.04(c) and (d);

(d) Dispositions of cash or Cash Equivalents, unless such cash or Cash
Equivalents are in a Cash Collateral Account or otherwise prohibited under this
Agreement or the other Loan Documents;

(e) so long as (i) no Default exists both before and after giving effect
thereto, (ii) all proceeds and compensation received for such each such
Disposition is 100% cash, (iii) 100% of the Net Cash Proceeds are used to prepay
the Loans in accordance with the terms of Section 2.06(b) (except as provided in
Section 2.06(b)) and (iv) any television station owned by the Nexstar Borrower
in the same market is sold by the Nexstar Borrower concurrently with such
Disposition and in accordance with the terms of the

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 113



--------------------------------------------------------------------------------

Nexstar Credit Agreement, Dispositions consisting of Sale and Leaseback
Transactions effected on terms and conditions satisfactory to, and with the
prior written consent of, the Administrative Agent and the Majority Lenders;

(f) a Disposition pursuant to the exercise of any option described in
Section 7.02(k);

(g) with respect to any Station owned by any Mission Entity, the Borrower may
(subject to the FCC’s rules and regulations) enter into a Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement with the
Nexstar Borrower for such Station, provided that (i) such Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement shall
specifically permit the assignment to, and first priority Liens and security
interests by, the Administrative Agent and/or Collateral Agent for the benefit
of the Secured Parties to secure the Obligations, (ii) not less than 5 Business
Days prior to the entering into of such agreement, the Borrower shall have
delivered to the Administrative Agent a certificate of the Borrower executed on
its behalf by a Responsible Officer of the Borrower, which certificate shall
contain (A) a summary of the terms of such agreement comparing it to the
agreement (if any) that such agreement is replacing, (B) such other information
reasonably requested by the Administrative Agent and (C) a certification that no
Default exists both before and after giving effect to such agreement;

(h) so long as (i) no Default exists both before and after giving effect
thereto, and (ii) 100% of the Net Cash Proceeds are used to prepay the Loans in
accordance with the terms of Section 2.06(b) (except as provided in
Section 2.06(b)), Dispositions of equipment no longer used or useful in the
ordinary course of business;

(i) so long as no Default exists before and after giving thereto, Dispositions
of motor vehicles in the ordinary course of business, provided that the Net Cash
Proceeds of such Dispositions are reinvested in replacement vehicles; and

(j) so long as no Default exists both before and after giving effect thereto,
Dispositions in connection with a like-kind exchange (in accordance with the
Code) of a Station or Stations in connection with an Acquisition in accordance
with the terms of Section 7.04(b), provided that the Borrower provides all
information and certificates required by Section 7.04(b).

7.04 Consolidations, Mergers, Acquisitions, etc. The Borrower will not, and will
not suffer or permit any of its Subsidiaries to, or any Mission Entity to,

(1) wind up, liquidate or dissolve themselves (or enter into any agreement to
take any such action), or

(2) make any Acquisition, or enter into any agreement to make any Acquisition,
or

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 114



--------------------------------------------------------------------------------

(3) convey, sell, transfer, lease or otherwise dispose of all or substantially
all of their respective assets, either in one transaction or a series of related
transactions, to any other Person or Persons, or

(4) form, create or acquire any new Subsidiary (whether a non Wholly-Owned
Subsidiary or Wholly-Owned Subsidiary) or minority equity interest,

or commit to do any of the foregoing, except:

(a) the Borrower and its Subsidiaries may make Dispositions permitted under
Section 7.03;

(b) so long as no Default exists both before and after giving effect thereto,
(i) the purchase or acquisition (by merger, consolidation, acquisition of
Capital Stock or assets, like-kind exchange or otherwise) by the Borrower or any
Wholly-Owned Subsidiary of the Borrower, after the Second Amendment Effective
Date of (A) 100% of the Capital Stock of any Person primarily engaged in the
Television Broadcasting Business, or (B) a television broadcast station and all
related assets necessary to operate such television broadcast station or (C) all
or substantially all of the Television Broadcasting Business assets of another
Person, or any Television Broadcasting Business or division of another Person,
or (ii) the entering into by the Borrower or any of its Wholly-Owned
Subsidiaries, after the Second Amendment Effective Date, of any Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement with respect
to a television broadcasting station (other than in connection with a
Disposition) owned by a third Person that is not an Affiliate of any Credit
Party (prior to giving effect to such contemplated agreement); provided that at
least 5 Business Days prior to both the entering into commitment to enter into
any transactions or series of related transactions and the consummation of any
such proposed transaction or series of related transactions, or at such later
time as agreed to by the Administrative Agent, the Borrower shall have delivered
to the Administrative Agent,

(1) a certificate of the Borrower executed on its behalf by a Responsible
Officer of the Borrower, certifying

(x) that the financial projections attached thereto have been prepared on a Pro
Forma Basis in good faith after inclusion of the full transaction or series of
related transactions and all related borrowings and other transactions in
connection therewith for the period from the date of the actual or anticipated,
as applicable, consummation of the proposed transaction or series of related
transactions to the Maturity Date for the latest to mature of the Loans, and

(y) that no Default exists or is projected to exist both before and after giving
effect to the consummation of such transaction or series of related transactions
after giving effect to the full transaction or series of related transactions
and all related borrowings and other transactions in connection therewith; and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 115



--------------------------------------------------------------------------------

(2) a Pro Forma Compliance Certificate of the Borrower for the Measurement
Period for the actual or anticipated, as applicable, consummation of such
transactions, giving effect to the consummation of such transaction or series of
related transactions;

provided further, that (i) if immediately after giving effect to such
transaction or series of related transactions, the Consolidated Total Leverage
Ratio is (A) equal to or greater than 7.50:1.00, the aggregate annual purchase
consideration paid or committed to be paid (or the fair market value of the
assets Acquired, if greater) by the Mission Entities and the Nexstar Entities
for all Acquisitions by the Mission Entities and the Nexstar Entities, may not
exceed $30,000,000, or (B) less than 7.50:1.00, the aggregate annual purchase
consideration paid or committed to be paid (or the fair market value of the
assets acquired, if greater) by the Mission Entities and the Nexstar Entities
for all Acquisitions by the Mission Entities and the Nexstar Entities may not
exceed $50,000,000, (ii) notwithstanding the foregoing annual limitations, in no
event shall the aggregate cumulative consideration paid or committed to be paid
by the Mission Entities and the Nexstar Entities for all Acquisitions by the
Mission Entities and the Nexstar Entities exceed an amount equal to $75,000,000
for the period commencing on the Second Amendment Effective Date through any
date of any such proposed Acquisition (computed after giving pro forma effect to
such proposed Acquisition) and (iii) the certificate provided pursuant to clause
(1) of the foregoing proviso shall contain, in addition to those requirements
set forth in (x) and (y), certification of compliance with clauses (i) and
(ii) of this second proviso;

(c) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, the Borrower so long as (i) the Borrower is the surviving
Person of any such merger, dissolution or liquidation and (ii) the Borrower
complies with the relevant provisions of the Security Documents to which it is a
party so that the security interests granted to the Collateral Agent or the
Administrative Agent pursuant to such Security Documents in the assets of such
merged, dissolved or liquidated Subsidiary so merged shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such merger, dissolution or liquidation);

(d) any Subsidiary of the Borrower may merge with and into, or be dissolved or
liquidated into, any Wholly-Owned Subsidiary of the Borrower that is a Guarantor
so long as (i) such Wholly-Owned Subsidiary of the Borrower is the surviving
corporation of such merger, dissolution or liquidation and (ii) the acquiring
Wholly-Owned Subsidiary complies with the relevant provisions of the Security
Documents to which it is a party so that the security interests granted to the
Collateral Agent or the Administrative Agent pursuant to such Security Documents
in the assets of such merged, dissolved or liquidated Subsidiary shall remain in
full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation); and

(e) Settlement Securities acquired from time to time by any Mission Entity in
good faith; and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 116



--------------------------------------------------------------------------------

(f) the formation or creation of new Subsidiaries of the Mission Entities in
accordance with Section 7.10(g).

7.05 Limitation on Indebtedness. The Borrower will not, and will not suffer or
permit any of its Subsidiaries to, create, incur, issue, assume, suffer to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) Indebtedness existing on the First Amendment Effective Date and described on
Schedule 7.05(a) without any modifications, amendments, consents, waivers,
refinancings, refundings, renewals or extensions thereof; provided that
immaterial clarifying amendments correcting errors shall be permitted, so long
as in each case no fee is payable in connection therewith;

(b) Indebtedness incurred pursuant to any Loan Document;

(c) Indebtedness of any Mission Entity owing to the Borrower or any Wholly-Owned
Subsidiary of the Borrower that is a Guarantor, provided that any such
Indebtedness (i) is permitted to be advanced by the Borrower or such
Wholly-Owned Subsidiary pursuant to the provisions of Section 7.10 and (ii) is
not subordinated to any other Indebtedness of the obligor (other than the
Obligations);

(d) so long as no Event of Default exists both before and after giving effect to
the incurrence thereof, Indebtedness of the Borrower and/or its Subsidiaries
secured by Liens permitted by Section 7.02(g), in an aggregate amount
outstanding not in excess of $4,000,000 in the aggregate at any time outstanding
for the Credit Parties, such maximum amount to be reduced by the aggregate
principal amount of Indebtedness of any Nexstar Entity permitted under
Section 7.05(d) of the Nexstar Credit Agreement outstanding at any time;

(e) so long as no Event of Default exists both before and after giving effect to
the incurrence thereof, Interest Rate Protection Agreements required hereunder
or in respect of Indebtedness otherwise permitted hereby so long as such
agreements are not entered into for speculative purposes and the Borrower is in
compliance with Section 6.15 after giving effect thereto;

(f) Capital Lease Obligations and other Indebtedness (other than Indebtedness
for borrowed money) of the Borrower and/or its Subsidiaries in an amount not to
exceed $2,500,000 in the aggregate for the Borrower and its Subsidiaries at any
time outstanding, such maximum amount to be reduced by the aggregate principal
amount of Indebtedness of any Nexstar Entity permitted under Section 7.05(f) of
the Nexstar Credit Agreement outstanding at any time;

(g) (i) Guaranty Obligations of the Mission Entities (other than the Borrower)
with respect to Senior Second Lien Secured Notes incurred in accordance with the
terms of Section 7.05(h) of the Nexstar Credit Agreement and (ii) Guaranty
Obligations of the Mission Entities with respect to Additional Senior Second
Lien Secured Notes incurred in accordance with the terms of Section 7.05(i)(x)
of the Nexstar Credit Agreement, (iii) unsecured and subordinated Guaranty
Obligations of the Mission Entities with respect to

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 117



--------------------------------------------------------------------------------

Additional Subordinated Notes incurred in accordance with the terms of
Section 7.05(i)(y) of the Nexstar Credit Agreement (subordinated on terms and
conditions, and subject to documentation, acceptable to the Administrative Agent
in its sole discretion) and (iv) unsecured Guaranty Obligations of the Mission
Entities with respect to the Additional Unsecured Notes incurred in accordance
with the terms of Section 7.05(i)(z) of the Nexstar Credit Agreement;

(h) the Indebtedness under the 2010 Senior Second Lien Secured Notes and the
other 2010 Indenture Documentation up to a maximum principal amount of
$325,000,000;

(i) so long as no Default exists both before and after giving effect thereto,
Indebtedness incurred in connection with permitted Acquisitions up to a maximum
amount of $5,000,000 in the aggregate during the term of this Agreement for all
Credit Parties, such maximum amount to be reduced by the aggregate principal
amount of Indebtedness of any Nexstar Entity permitted under Section 7.05(k) of
the Nexstar Credit Agreement outstanding at any time; and

(j) so long as no Default exists both before and after giving effect thereto,
Borrower may be the co-issuer of Indebtedness incurred by the Nexstar Borrower
in accordance with the terms of Section 7.05(i) of the Nexstar Credit Agreement.

7.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into, or cause, suffer, or permit to exist:

(a) any arrangement or contract with any of its Affiliates of a nature
customarily entered into by Persons which are Affiliates of each other
(including arrangements relating to the allocation of revenues, taxes, and
expenses or otherwise) requiring any payments to be made by any Mission Entity
to any such Affiliate unless in each case (i) such arrangement or contract is
(x) specifically permitted by this Agreement, (y) is in the ordinary course of
such Person’s business and (z) is fair and equitable to such Mission Entity and
(ii) the Borrower provides to the Administrative Agent (x) with respect to
arrangements or contracts involving consideration in excess of $5,000,000, a
resolution of its board of directors stating that such arrangement or contract
complies with this Section 7.06 and has been approved by a majority of the
disinterested members of the board of directors of the Borrower and (y) with
respect to arrangements or contracts involving consideration in excess of
$10,000,000, an opinion as to the fairness to such Mission Entity of such
arrangement or contact from a financial point of view issued by an independent
accounting, appraisal or investment banking firm of national standing;

(b) any other transaction, arrangement, or contract with any of its Affiliates,
unless in each case (i) such transaction, arrangement or contract is (x) on
terms which are specifically permitted by this Agreement, (y) is in the ordinary
course of such Person’s business and (z) is on terms not less favorable than are
obtainable from any Person which is not one of its Affiliates and (ii) the
Borrower provides to the Administrative Agent (x) with respect to transactions,
arrangements or contracts involving consideration in excess

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 118



--------------------------------------------------------------------------------

of $5,000,000, a resolution of its board of directors stating that such
transaction, arrangement or contract complies with this Section 7.06 and has
been approved by a majority of the disinterested members of the board of
directors of the Borrower and (y) with respect to transactions, arrangements or
contracts involving consideration in excess of $10,000,000, an opinion as to the
fairness to such Mission Entity of such transaction, arrangement or contract
from a financial point of view issued by an independent accounting, appraisal or
investment banking firm of national standing;

(c) any management services agreement;

(d) annual compensation in excess of $500,000 to David S. Smith, increased by
$50,000 for each additional Station acquired by a Mission Entity and decreased
by $50,000 for each Station Disposed of by a Mission Entity,

except those arrangements, agreements and transactions listed on Schedule 7.06.

7.07 Use of Credits; Compliance with Margin Regulations. The Borrower will not,
and will not suffer or permit any of its Subsidiaries to, use any portion of the
proceeds of the Loans or any Letter of Credit, directly or indirectly, to
purchase or carry Margin Stock other than in compliance with Regulations T, U
and X of the FRB. At no time shall the value of the Margin Stock owned by any
Mission Entity (as determined in accordance with Regulation U of the FRB) exceed
25% of the value (as determined in accordance with Section 221.2(g)(2) of
Regulation U of the FRB) of the assets of such Mission Entity.

7.08 Environmental Liabilities. The Borrower will not and will not permit any of
its Subsidiaries or any of the Mission Entities to violate any Environmental Law
to an extent sufficient to give rise to a Material Adverse Effect; and, without
limiting the foregoing, the Borrower will not, and will not permit any of its
Subsidiaries or any other Mission Entity or Person to, dispose of any Hazardous
Material into or onto, or (except in accordance with Applicable Law) from, any
Real Property owned, operated or otherwise used by the Borrower or any of its
Subsidiaries or any other Credit Party, or allow any Lien imposed pursuant to
any Environmental Law to be imposed or to remain on such Real Property, in each
case to the extent the same are reasonably likely to have a Material Adverse
Effect, except as contested in reasonable good faith by appropriate proceedings
and the pendency of such proceedings will not have a Material Adverse Effect and
except and unless adequate reserves have been established and are being
maintained on its books in accordance with GAAP.

7.09 Restricted Payments. The Borrower shall not, and shall not permit any of
its Subsidiaries to, make any Restricted Payment, except the Subsidiaries of the
Borrower may make Restricted Payments to the Borrower or any Wholly-Owned
Subsidiary of the Borrower.

7.10 Advances, Investments and Loans. The Borrower will not, and will not permit
any of its Subsidiaries to, lend money or credit or make advances to any Person,
or purchase or acquire any Capital Stock, obligations or securities of, or any
other interest in, or make any capital or other equity contribution to, any
Person (including, without limitation the Nexstar Borrower), or purchase or own
a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents, except:

(a) the Mission Entities may invest in cash and Cash Equivalents;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 119



--------------------------------------------------------------------------------

(b) the Borrower may enter into Interest Rate Protection Agreements in
compliance with Section 7.05(e);

(c) advances, loans and investments in existence on the First Amendment
Effective Date and listed on Schedule 7.10 shall be permitted, without giving
effect to any additions thereto or replacements thereof (except those additions
or replacements which are existing obligations as of the First Amendment
Effective Date);

(d) the Mission Entities may make loans and advances to their respective
employees in the ordinary course of business in an aggregate principal amount
for all Mission Entities not to exceed $50,000, provided that such loans and
advances are made (i) for anticipated business out-of-pocket expenses or
(ii) for loans to non-executive employees;

(e) the Borrower may make intercompany loans and advances to any Wholly-Owned
Subsidiary of the Borrower which is a Mission Entity and Guarantor;

(f) the Borrower may acquire Settlement Securities in good faith; and

(g) any Mission Entity may establish or create new Wholly-Owned Subsidiaries so
long as (i) at least 30 days’ prior written notice thereof (or such lesser
notice as is acceptable to the Administrative Agent) is given to the
Administrative Agent, (ii) the Capital Stock of such new Subsidiary is pledged
pursuant to, and to the extent required by, this Agreement and the Pledge
Agreement and the certificates, if any, representing Capital Stock, together
with stock powers duly executed in blank, are delivered to the Collateral Agent,
(iii) such new Subsidiary executes Guaranty Supplements, a Joinder to Security
Agreement and a Joinder to Pledge Agreement, and (iv) such new Subsidiary, takes
all actions required pursuant to Section 6.16. In addition, each new
Wholly-Owned Subsidiary that is required to execute any Loan Document shall
execute and deliver, or cause to be executed and delivered, all other relevant
documentation of the type described in Section 4.01 as such new Subsidiary would
have had to deliver if such new Subsidiary were a Credit Party on the Effective
Date.

7.11 Limitation on Business Activities of the Mission Entities. The Borrower and
its Subsidiaries shall not engage in any business other than the Television
Broadcasting Business.

7.12 Sales or Issuances of Capital Stock. The Borrower will not, and will not
permit any of its Subsidiaries or any Mission Entity to, sell or issue any of
their Capital Stock to any Person.

7.13 No Waivers, Amendments or Restrictive Agreements. The Borrower will not,
and will not permit any of its Subsidiaries to, (i) permit any waiver,
supplement, modification or amendment of the documentation relating to the
Unsecured Notes, the Senior Second Lien

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 120



--------------------------------------------------------------------------------

Secured Notes, the Additional Unsecured Notes, the Additional Subordinated Notes
and any other Indebtedness of any Credit Party having a principal balance (or a
Guaranty Obligation with respect to such Indebtedness) of more than $500,000 or
any indenture or other agreement evidencing, creating or governing any of the
foregoing Indebtedness, in each case other than any such amendment, modification
or change which (A) is specifically permitted in the Nexstar Credit Agreement or
an immaterial clarifying amendment correcting an error and so long as, in each
case no consent fee is payable in connection therewith, (ii) enter into any new
Charter Document or modify any of their respective Charter Documents, to the
extent that any such modification of such Charter Documents would be adverse to
the Lenders in any material respect or (iii) enter into any Contractual
Obligation which would prohibit or restrict the Subsidiaries of the Borrower
from making Dividends or Restricted Payments to the Borrower, or from granting
Liens or security interests on assets and properties as Collateral for the
Obligations.

7.14 Prepayments, Etc. of Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment at par of the Obligations in accordance with the terms of
this Agreement and (b) as permitted in accordance with the terms of
Section 7.15.

7.15 Debt Repurchases. The Borrower shall not, and shall not permit any
Subsidiary, Credit Party or any Affiliate of any thereof to, repurchase, buy,
redeem, prepay, defease, receive an assignment of, issue any notice of
redemption or defeasance with respect to, or otherwise cause the cancellation,
forgiveness or purchase (including, without limitation, any setting aside of
funds, or other provision for, or assurance of, payment), or enter into any
other transaction which accomplishes a like result, of any of its Indebtedness
including the Loans, Obligations and the Nexstar Loans and Nexstar Obligations,
provided that, notwithstanding the preceding:

(a) (i) the Borrower may prepay the Loans hereunder at par in accordance with
the terms of Sections 2.05 and 2.06 of this Agreement (subject to
Section 8.01(n)) and (ii) Nexstar Borrower can prepay its Loans in accordance
with the terms of the Nexstar Credit Agreement,

(b) (i) the Nexstar Borrower can make the prepayments and/or extinguish debt
permitted by Sections 7.16(b) and (c) of the terms of the Nexstar Credit
Agreement and (ii) so long as (A) there exists no Default before or after giving
effect to such transaction, (B) Liquidity after giving effect to any such use is
not less than $10,000,000 on such date and (C) the Borrower delivers to the
Administrative Agent a certificate of a Responsible Officer certifying as to
each of the foregoing (A) and (B) in detail reasonably acceptable to the
Administrative Agent and demonstrating pro forma compliance with all provisions
of Section 7.09 of the Nexstar Credit Agreement after giving effect to all such
transactions, the Borrower may extinguish all or any portion of the Unsecured
Notes and 2010 Senior Second Lien Secured Notes using (1) available Excess Cash
Flow of the Nexstar Borrower for each Fiscal Quarter of the Nexstar Borrower
(and any Excess Cash Flow of the Nexstar Borrower up to the amount of the
Special Purpose Revolver Borrowing Availability available to be borrowed in
accordance with subsection (a) of the definition thereof), (2) available Net
Debt Proceeds of any Permitted Refinancing

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 121



--------------------------------------------------------------------------------

Indebtedness incurred in accordance with Section 7.05(j), so long as less than
90 days have passed since the Credit Party’s receipt of such Net Debt Proceeds
(and any Net Debt Proceeds of any Permitted Refinancing Indebtedness up to the
amount of the Special Purpose Revolver Borrowing Availability available to be
borrowed in accordance with subsection (b) of the definition thereof),
(3) available Net Cash Proceeds of any Disposition to the extent that such
proceeds are not required to prepay the Loans in accordance with the terms of
Section 2.06(b) (and any Net Cash Proceeds up to the amount of the Special
Purpose Revolver Borrowing Availability available to be borrowed in accordance
with subsection (c) of the definition thereof), or (4) the proceeds of any
Incremental Term Loans,

(c) so long as there exists no Default before or after giving effect to such
transaction, ABRY Lender may purchase Term B Loans from Lenders, provided that,
notwithstanding the foregoing or any other provision in this Agreement or
otherwise,

(i) ABRY Lender shall only be permitted to own Term B Loans and shall never be
entitled to own or control any Revolving Loans,

(ii) ABRY Lender shall not, at any time, own and/or control Term B Loans which,
when added to the Nexstar Term B Loans owned or controlled by ABRY Lender, equal
or exceed 10% of the sum of (x) the aggregate amount of outstanding Term B Loans
and (y) the aggregate amount of outstanding Nexstar Term B Loans, which
percentage shall be calculated without taking into account any forgiveness or
other cancellation of any of the Term B Loans or Nexstar Term B Loans purchased
by the ABRY Lender,

(iii) ABRY Lender shall not (A) be entitled to any voting rights (and shall not
be afforded the protections of Section 11.01, individually or otherwise, and in
each case ABRY Lender shall not be afforded any other voting, approval or
consent privileges afforded Lenders in this Agreement or in any other Loan
Document), and (B) be entitled to vote with respect to any amendments, waivers,
supplements, consents or other modifications to this Agreement or any other Loan
Document,

(iv) the amount of any Term B Loans owned or controlled by ABRY Lender shall be
excluded from any and each calculation of Majority Lenders, and actions to be
taken that require the consent or approval of any Lender, Majority Lenders or
Majority Revolver Lenders shall be consented to or approved by requisite Lenders
excluding ABRY Lender,

(v) ABRY Lender shall (A) not be entitled to any rights and privileges afforded
each of the other Lenders with respect to Article IX and the other provisions of
this Agreement, (B) shall release and hold harmless the Administrative Agent,
L/C Issuer, each Lender, each Hedge Bank and each Cash Management Bank fully for
its actions or inactions with respect to the Loans, the Borrower, the Mission
Borrower or otherwise in connection with this Agreement and the Mission Credit
Agreement, the other Loan Documents, the Mission Loan

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 122



--------------------------------------------------------------------------------

Documents and the transactions contemplated hereby and thereby and (C) until all
Commitments, Letters of Credit, Nexstar Commitments and Nexstar Letters of
Credit have terminated and all Obligations and Nexstar Obligations have been
paid in full, subordinate any claim or other rights which it has against the
Borrower and each Guarantor, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution, indemnification, whether
or not such claim, remedy or right arises in equity, or under contract, statutes
or common law, including without limitation, the right to take or receive from
the Borrower or any Guarantor, directly or indirectly, in cash or other property
or by set-off or in any other manner, payment or security on account of such
claim or other rights, and

(vi) ABRY Lender shall in all respects be treated as a participant and not
Lender, except that ABRY Lender shall not be entitled to the voting rights
afforded Participants under Section 11.06(d) and its consent or approval of any
action or inaction shall not be solicited from ABRY Lender by the Administrative
Agent, any Lender, any Affiliate thereof or the Borrower.

(vii) In addition, and notwithstanding anything herein or in any other Loan
Document or otherwise, (1) at any time that ABRY Lender is a Lender, ABRY Lender
shall further waive the right to object or consent to actions approved (or
opposed) by the Majority Lenders and/or the Majority Revolver Lenders,
including, without limitation, actions taken in connection with any insolvency
proceeding of the Borrower, the Nexstar Borrower or any subsidiary or parent of
the Borrower or the Nexstar Borrower, matters pertaining to the use of cash
collateral, post-petition financing, “363 sales”, relief from the automatic
stay, adequate protection and the approval, support or opposition of any plan of
reorganization, (2) no ABRY Lender that holds any Term B Loan hereunder shall be
permitted to obtain confidential information provided or required to be provided
to Lenders, any of their Affiliates, any Cash Management Bank or Hedge Bank, or
otherwise or vote or attend or otherwise be present at meetings of Lenders or
the Administrative Agent, or be entitled to communications, documentation and/or
information (including without limitation, privileged information) among or
between any of the following parties: the Administrative Agent, any Lender
(except ABRY Lender), any Affiliate of any Lender (except ABRY Lender), legal
counsel and other advisors to the Administrative Agent or any Lender (except
ABRY Lender), the L/C Issuer, any Restructuring Advisor, any Hedge Bank, any
Cash Management Bank, or any Affiliate of any of them, (3) ABRY Lender cannot be
a Hedge Bank or Cash Management Bank or party to Secured Hedge Agreement or
Secured Cash Management Agreement, and (4) no obligation of the Borrower, the
Nexstar Borrower or any subsidiary or other Mission Entity or Nexstar Entity to
pay any fees or other amounts (other than Term B Loans owned by ABRY Lender and
accrued interest related thereto) shall be secured by the Collateral or included
in the definition of “Obligations” in this Agreement or the Nexstar Credit
Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 123



--------------------------------------------------------------------------------

(viii) ABRY Lender shall be permitted to forgive or otherwise cancel Term B
Loans held by the ABRY Lender, so long as in each case no consideration of any
type (including but not limited to equity) is received by the ABRY Lender from
any Person in connection with such forgiveness or other cancellation; provided
that notwithstanding herein or in any Loan Document to the contrary, in no event
shall any such forgiveness or cancellation result in the ABRY Lender being
permitted to purchase more Term B Loans than the ABRY Lender would have
otherwise been permitted to purchase if such cancellation or forgiveness had not
occurred.

(ix) No amendment, waiver or consent which, to the extent ABRY Lender is a
Lender, would otherwise require the consent of ABRY Lender under any of
subsections (i)(A), (i)(C), (i)(D), (i)(G), (i)(H) or (i)(I) of Section 11.01,
may be given without the consent of ABRY Lender if such amendment, waiver or
consent would, upon its consummation, result in the disproportionate treatment
of ABRY Lender.

(x) Notwithstanding anything herein or in any other Loan Document or other
agreement to the contrary, ABRY Lender shall not be entitled to purchase any
Term B Loans unless and until (A) the Borrower consents to such assignment by
consenting to the Assignment and Assumption, which such Assignment and
Assumption Agreement shall contain a representation of the Borrower that (i) it
has no material non-public information that has not been previously disclosed to
the Administrative Agent and the Lenders and (ii) that there is no Default and
(B) ABRY Lender has entered into an agreement with the Administrative Agent, in
form and substance acceptable to the Administrative Agent, setting forth
(i) ABRY Lender’s agreement to these terms and conditions of its purchase of
Term B Loans, (ii) its representation and warranty that (1) it has no material
non-public information that has not been previously disclosed to the
Administrative Agent and the Lenders, (2) both before and after giving effect to
such purchase, ABRY Lender does not, and will not, own and/or control Term B
Loans which, when added to the Nexstar Term B Loans owned or controlled by ABRY
Lender, equal or exceed 10% of the sum of (x) the aggregate amount of
outstanding Term B Loans and (y) the aggregate amount of outstanding Nexstar
Term B Loans, (iii) its treatment as a Lender hereunder and under the other Loan
Documents and (iv) the other terms and conditions set forth in this
Section 7.15.

Notwithstanding anything herein or in any other Loan Document or other agreement
to the contrary, the Revolving Loans shall not be used to repurchase, buy,
redeem, prepay or defease any of the (i) Unsecured Notes, (ii) the 2010 Senior
Second Lien Secured Notes or (iii) the Permitted Refinancing Indebtedness.

7.16 Nexstar and Mission. The Borrower shall not, and shall not permit any
Subsidiary, Credit Party or any Affiliate to, (a) modify, change, consent to,
waive any provision with respect to, or otherwise not comply with or effectuate
any change to, any written agreement between or among the Borrower and the
Nexstar Borrower, or any Nexstar Entity and any Mission Entity, including,
without limitation, the Nexstar/Mission Agreements, except any

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 124



--------------------------------------------------------------------------------

immaterial clarifying amendment correcting an error and so long as, in each
case, no consent fee is payable in connection therewith, (b) allow any
Nexstar/Mission Agreement to lapse, expire or terminate, or otherwise not be in
full force and effect against any party thereto, except to the extent any
television station owned by the Borrower is sold in accordance with the terms
hereof, (c) permit, allow or suffer to exist any Nexstar/Mission Agreement then
in effect not being subject to a Lien and security interest of the
Administrative Agent on behalf of the Secured Parties to secure the Obligations
or (d) enter any other agreement or other transaction between any Mission Entity
and any Nexstar Entity except to the extent such agreement or transaction is in
the ordinary course of business and is in each case on terms not less favorable
to the Mission Entities and the Nexstar Entities than are obtainable in an arm’s
length third party transaction, except, in each case, the Nexstar/Mission
Agreements set forth on Schedule 1.01(A).

7.17 License Subsidiary Limitations.

(a) Notwithstanding anything herein, in the Loan Documents or in the Nexstar
Loan Documents to the contrary (and specifically notwithstanding any permissive
provision in Article VII or Article VII of the Nexstar Credit Agreement), the
Borrower shall not permit any License Subsidiary to: (i) create, incur, assume
or have outstanding any Indebtedness or other liabilities or obligations except
for (A) obligations under the Loan Documents and the Senior Second Lien Secured
Notes and (B) the contractual agreements with one or more Operating Subsidiaries
entered into in the ordinary course of business and solely to the extent
reasonably necessary to cause such Operating Subsidiary to provide such
operating assets and related services as are necessary to operate the Station or
Nexstar Station, as applicable, being operated under the authority of the
Broadcast Licenses held by such License Subsidiary (collectively, the
“Intra-Company Broadcast Operating Agreements”); (ii) own any right, franchise
or other asset, except for Broadcast Licenses assigned to it by the Borrower of
which it is a Wholly-Owned Subsidiary, Broadcast Licenses acquired in the
ordinary course of business and rights under any such Intra-Company Broadcast
Operating Agreements with one or more Operating Subsidiaries; (iii) enter into
any transaction of merger, consolidation or amalgamation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution); (iv) create,
incur or permit to exist any Lien (other than the Lien created by the Security
Documents and the Liens securing Senior Second Lien Secured Notes) on or in
respect of, or sell, lease, assign, transfer or otherwise dispose of, any of its
rights, franchises or other assets; (v) engage in, or conduct, any business or
transaction other than holding Broadcast Licenses and entering into and
performing under related Intra-Company Broadcast Operating Agreements with
Operating Subsidiaries; or (vi) make or hold any Investment. In no event shall
any assets or properties (including without limitation, accounts and employees),
of any of the other Nexstar Entities or other Mission Entities be commingled
with any License Subsidiary, and the Borrower shall preserve, and install
protocols to protect, the corporate separateness of each License Subsidiary
(including, without limitation, as between Nexstar Entities and Mission
Entities). Further, notwithstanding anything herein, in the Loan Documents or in
the Nexstar Loan Documents to the contrary (and specifically notwithstanding any
permissive provision in Article VII or Article VII of the Nexstar Credit
Agreement), the Capital Stock of a License Subsidiary may not be Disposed,
transferred or sold except in connection with a permitted Disposition of a
Station in which the related assets of the Operating Subsidiaries are Disposed,
transferred or sold in accordance with the terms of this Agreement.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 125



--------------------------------------------------------------------------------

(b) On the date of, and at all times after the License Subsidiary Trigger Date,
the Borrower will not permit any Broadcast License for any Station or Nexstar
Station to be directly or indirectly controlled by, or held by or in the name
of, any Person other than a License Subsidiary for the respective Station or
Nexstar Station being operated under authority of such Broadcast License.

(c) On the date of, and at all times after the License Subsidiary Trigger Date,
the Borrower will not permit (i) the operating assets related to the business
and operations of any Nexstar Station to be held by any Person except a
Wholly-Owned Subsidiary of the Nexstar Borrower which is operating under the
authority of the related Broadcast License held by the related License
Subsidiary (a “Nexstar Operating Subsidiary” and collectively with Mission
Operating Subsidiaries, the “Operating Subsidiaries”); or (ii) the Capital Stock
of any License Subsidiaries or Operating Subsidiary to be pledged or used as
collateral for any Indebtedness except the Obligations and the Nexstar
Obligations, in each case under the appropriate Loan Documents or Nexstar Loan
Documents.

The Administrative Agent may, on behalf of the Borrower and the Lenders, from
time to time amend this Agreement and the other Loan Documents to reflect the
provisions agreed to by this Section 7.17, but in no case shall any such
amendment reflect any other change to this Agreement or any of the Loan
Documents except those changes necessary to give effect to the provisions of
this Section 7.17 unless such other changes are agreed to by the Borrower and
the requisite required Lenders as provided by the terms of Section 11.01, and
the Majority Revolver Lenders and the Majority Lenders hereby authorize the
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders.

ARTICLE VIII.

EVENTS OF DEFAULT

8.01 Event of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. The Borrower fails to pay, (i) when and as required to be paid
herein, any amount of principal of any Loan or any amount of any L/C Obligation,
or (ii) within five days after the same shall become due and payable, any
interest, fee or any other amount payable hereunder; or

(b) Representation or Warranty. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 126



--------------------------------------------------------------------------------

(c) Specific Defaults. The Borrower fails to perform or observe any term,
covenant or agreement contained in Sections 6.03(a), 6.05, 6.06, 6.07, 6.13,
6.14, 6.20, 6.26 or Article VII; or

(d) Other Defaults. Any Credit Party fails to perform or observe any other term
or covenant contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of 30 days after the earlier of
(i) knowledge of a Responsible Officer of such failure to perform or observe and
(ii) the date upon which written notice thereof is given to the Borrower by the
Administrative Agent or any Lender; or

(e) Cross-Default. Any Credit Party (i) fails to make any payment or dividend,
as applicable, including, without limitation in respect of any Unsecured Note,
Senior Second Lien Secured Note, Additional Unsecured Note or Additional
Subordinated Note, or any other Indebtedness having an aggregate principal
amount of $1,000,000 or more when due, (whether by scheduled maturity, required
prepayment, required redemption or repurchase, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (ii) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument relating to any Unsecured Note, Senior Second Lien Secured Note,
Additional Unsecured Note, Additional Subordinated Note, or any other such
Indebtedness, and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure if the effect of such failure, event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, such Indebtedness
to be declared to be redeemed, repurchased or due and payable prior to its
stated maturity; or an Event of Default (as defined in the Nexstar Credit
Agreement) shall occur and be continuing under the Nexstar Credit Agreement; or

(f) Insolvency; Voluntary Proceedings. Any Credit Party (i) commences any
Insolvency Proceeding with respect to itself; or (ii) takes any action to
effectuate or authorize any of the foregoing; or

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any writ, judgment, warrant of
attachment, execution or similar process, is issued or levied against a
substantial part of any Credit Party’s properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded,
within 60 days after commencement, filing or levy; (ii) any Credit Party admits
the material allegations of a petition against it in any Insolvency Proceeding,
or an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party acquiesces in the appointment
of a receiver, trustee, custodian, conservator, liquidator, mortgagee in
possession (or agent therefor), or other similar Person for itself or a
substantial portion of its property or business; or

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 127



--------------------------------------------------------------------------------

(h) ERISA. (i) An ERISA Event shall occur with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Credit Party or an ERISA Affiliate under Title IV of ERISA
to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of $500,000; (ii) the commencement or increase of contributions to, or
the adoption of or the amendment of a Pension Plan by any Credit Party or an
ERISA Affiliate which has resulted or could reasonably be expected to result in
an increase in Unfunded Pension Liability among all Pension Plans with Unfunded
Pension Liabilities in an aggregate amount in excess of $500,000; (iii) any of
the representations and warranties contained in Section 5.07 shall cease to be
true and correct in any material respect and which cessation has resulted or
could reasonably be expected to result in a Material Adverse Effect; or (iv) any
Credit Party or an ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan, which has resulted or could reasonably be expected to result in a Material
Adverse Effect; or

(i) Judgments. One or more non-interlocutory judgments, orders or decrees shall
be entered against any Credit Party involving in the aggregate a liability (not
covered by independent third-party insurance) as to any single or related series
of transactions, incidents or conditions, of $1,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof; or

(j) Change of Control. Any Change of Control shall occur; or

(k) Guaranty Agreements. Any Guaranty Agreement or any provision thereof shall
for any reason cease to be in full force and effect or valid and binding on or
enforceable against any Credit Party or a Credit Party shall so state in writing
or bring an action to limit its obligations or liabilities thereunder; or any
Credit Party shall fail to perform any of its obligations thereunder; or

(l) Security Documents. Any provision of any Security Document shall cease to be
in full force and effect or cease to create a valid, security interest in the
Collateral (other than an immaterial portion of the Collateral) purported to be
covered thereby or such security interest shall cease to be a valid and first
priority security interest (subject only to Permitted Liens), or any party
thereto shall default in the performance of its obligations thereunder beyond
applicable periods of grace, in each case other than as a result of any action
or inaction by the Collateral Agent, the Administrative Agent, the
Co-Documentation Agents or any Lender; or

(m) Termination of Material Licenses. Any Credit Party shall fail to have all
required Authorizations and licenses (including FCC Licenses), the absence of
which would have a Material Adverse Effect individually or in the aggregate; or

(n) Ratable Treatment. Any one of the following shall occur: (i) the Borrower
makes a voluntary reduction in the Aggregate Revolving Commitment in accordance
with the terms of Section 2.04 without the Nexstar Borrower making a ratable

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 128



--------------------------------------------------------------------------------

voluntary reduction of the “Aggregate Revolving Commitment” (as defined in the
Nexstar Credit Agreement) in accordance with the terms of the Nexstar Credit
Agreement and Nexstar Loan Documents, or (ii) the Nexstar Borrower makes a
voluntary reduction of the “Aggregate Revolving Commitment” (as defined in the
Nexstar Credit Agreement) in accordance with the terms of the Nexstar Credit
Agreement and Nexstar Loan Documents without the Borrower making a ratable
voluntary reduction in the Aggregate Revolving Commitment in accordance with the
terms of Section 2.04, or (iii) the Borrower makes a voluntary prepayment of the
Term B Loans in accordance with the terms of Section 2.05 without the Nexstar
Borrower making a ratable voluntary prepayment of Nexstar Loans constituting
“Term B Loans” as defined in the Nexstar Credit Agreement in accordance with the
terms of Section 2.05 of the Nexstar Loan Documents, or (iv) the Nexstar
Borrower makes a voluntary prepayment of Nexstar Loans constituting “Term B
Loans” as defined in the Nexstar Credit Agreement in accordance with the terms
of Section 2.05 of the Nexstar Loan Documents without the Borrower making a
ratable voluntary prepayment of the Term B Loans in accordance with the terms of
Section 2.05; or

(o) Termination of Nexstar Loan Document or Repayment in Full. Any one or more
of the following shall occur: the Nexstar Credit Agreement is terminated, or the
Nexstar Loans are repaid in full, or for any reason any Nexstar Loan Document
ceases to be in full force and effect, or cease to be binding on the Nexstar
Borrower (or the Nexstar Borrower shall allege or claim any of the foregoing);
or

(p) Termination of Network Affiliation Agreements. With respect to any Credit
Party: A Network Affiliation Agreement with a Major Television Network (other
than a Network Affiliation Agreement that is not in respect of the primary
affiliation of a Station or a Network Affiliation Agreement which is replaced by
another network affiliation agreement with a Major Television Network before it
ceases to be effective) ceases to be in full force and effect, if either
(i) after giving effect to such cessation, three or more Stations are Former
Major Network Affiliates, or (ii) the Station that is subject to such Network
Affiliation Agreement is a Significant Station at the time of such cessation; or

(q) Any one or more of the statements, representations, warranties,
certifications or statements of fact made on Schedule 8.01(a) or deemed made by
or on behalf of any Nexstar Entity or any other Credit Party herein, in any
other Loan Document, or in any document delivered in connection herewith or
therewith, shall be incorrect or misleading in any material respect when made or
deemed made; or

(r) Nexstar Borrower shall fail to timely comply with, or timely perform any one
or more of, the affirmative or negative covenants as set forth on Schedule
8.01(b); or

(s) Any Affiliate of any Credit Party shall at any time (i) become a holder of
any one or more Senior Second Lien Secured Notes, (ii) own or control any one or
more Unsecured Notes, Senior Second Lien Secured Notes, Additional Unsecured
Notes or Additional Subordinated Notes, (iii) repurchase, buy, redeem, prepay,
defease, receive an assignment of, issue any notice of redemption or defeasance
with respect to, or otherwise

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 129



--------------------------------------------------------------------------------

cause the cancellation, forgiveness or purchase (including, without limitation,
any setting aside of funds, or other provision for, or assurance of, payment),
or enter into any other transaction which accomplishes a like result, of any one
or more Unsecured Notes, Senior Second Lien Secured Notes, Additional Unsecured
Notes or Additional Subordinated Notes, Loans, Nexstar Loans, Obligations or
Nexstar Obligations, or (iv) become a Lender, Nexstar Lender or otherwise become
any Secured Party, other than (A) in the case of (i), (ii) and (iii) above with
respect to the Unsecured Notes, Additional Unsecured Notes or Additional
Subordinated Notes, as permitted by Section 7.16(d) of the Nexstar Credit
Agreement, (B) in the case of (iii) or (iv) above with respect to Term B Loans,
as permitted by Section 7.15(c) and (C) in the case of (iii) or (iv) above with
respect to Nexstar Term B Loans, as permitted by Section 7.16(e) of the Nexstar
Credit Agreement.

8.02 Remedies. If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Majority Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuer to issue Letters of Credit to be terminated, whereupon such
Commitments and obligation shall forthwith be terminated; and/or

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Credit Party; and/or

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and/or

(d) exercise on behalf of itself, the L/C Issuer and the Lenders all rights and
remedies available to it, the L/C Issuer and the Lenders under the Loan
Documents or Applicable Laws; and/or

(e) apply any cash collateral as provided in Section 2.15 to the payment of
outstanding Obligations; and/or

(f) take all actions to enforce the rights and remedies of the Collateral Agent
and/or the Administrative Agent under the Security Documents;

provided, however, that upon the occurrence of any event specified above in
Section 8.01(f) or (g) with respect to any Credit Party (in the case of clause
(i) of paragraph (g) upon the expiration of the 60-day period mentioned therein)
or an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Extensions shall automatically
terminate, and all reimbursement obligations under Letters of Credit and the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent, the L/C Issuer or any other Lender, which are
hereby expressly waived by the Borrower.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 130



--------------------------------------------------------------------------------

8.03 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

8.04 Application of Funds. After the exercise of any remedy in Section 8.02 (or
after the Loans have automatically become immediately due and payable and the
L/C Obligations have automatically been required to be Cash Collateralized as
set forth in the proviso to Section 8.02), any amounts received on account of
the Obligations shall, subject to the provisions of Sections 2.15 and 2.16, be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and Obligations with respect to Interest Rate Protection Agreements and
Cash Management Agreements) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations, except Obligations with
respect to Interest Rate Protection Agreements and Cash Management Agreements,
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations, constituting unpaid
principal of the Loans and L/C Borrowings, Obligations with respect to Interest
Rate Protection Agreements in the amount of the Termination Value of each such
Interest Rate Protection Agreement, and all obligations owing under any Secured
Cash Management Agreement, ratably among the Lenders, the L/C Issuer, Hedge
Banks and Cash Management Banks in proportion to the respective amounts
described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 131



--------------------------------------------------------------------------------

Sixth, to payment of remaining portion of the Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Sixth
held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower, as appropriate, or as otherwise required by
Applicable Law.

Subject to Section 2.03(c) and Section 2.15, amounts used to Cash Collateralize
the aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding anything in the Loan Documents to the contrary and so long as
the 2010 Intercreditor Agreement or any other Intercreditor Agreement has not
been terminated, (i) all mandatory prepayments made pursuant to Section 2.06 and
payments and proceeds received from collateral securing the Obligations and the
Senior Second Lien Secured Notes, or pursuant to any Collateral Document shall
first be distributed in accordance with the terms of the 2010 Intercreditor
Agreement or such other Intercreditor Agreement to the extent applicable and
(ii) Obligations arising under Secured Cash Management Agreements, Secured Hedge
Agreements and Fee Letters shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof at
least five Business Days prior to any such distribution of proceeds, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Lender, Joint Lead Arranger, Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank, Hedge Bank or Joint Lead Arranger
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have (i) acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a Lender party hereto and
(ii) accepted the terms of the 2010 Intercreditor Agreement and any other
Intercreditor Agreement.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except for the rights of the Borrower pursuant to Section 9.06, the
provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the L/C Issuer, and neither the Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

(b) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 132



--------------------------------------------------------------------------------

Hedge Bank and a potential Cash Management Bank) and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the
collateral agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the
Credit Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the collateral agent under the Loan Documents) as if set
forth in full herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Credit Party or any Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of their
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 133



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 134



--------------------------------------------------------------------------------

any such notice of resignation, the Majority Lenders shall have the right,
subject to, if no Default exists, in consultation with the Borrower, to appoint
a successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Majority Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
L/C Issuer acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 135



--------------------------------------------------------------------------------

Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Joint Book Managers or Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 136



--------------------------------------------------------------------------------

9.10 Collateral and Guaranty Matters. The Secured Parties, the Lenders and the
L/C Issuer (including in its capacities as a potential Cash Management Bank and
a potential Hedge Bank) irrevocably authorize the Administrative Agent, at its
option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit, (ii) that is sold or to be
sold as part of or in connection with any sale permitted hereunder (including by
waiver or consent) or under any other Loan Document, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Majority
Lenders;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the Holder of any Lien on such
property that is permitted by Sections 7.02(g) and (i) (including by waiver or
consent);

(c) enter into the 2010 Intercreditor Agreement and the Intercreditor Agreement
and take all such action or inaction deemed necessary or advisable by it to
permit the transactions described in Section 7.05(i) and Section 9.12; and

(d) to release any Guarantor from its obligations under the Guaranty Agreement
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder (including by waiver or consent).

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, take such
action or inaction as set forth herein or to release any Guarantor from its
obligations under the Guaranty Agreement pursuant to this Section 9.10.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.04, any
Guaranty Agreements or any Collateral by virtue of the provisions hereof or of
any Guaranty Agreement or any Security Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article IX to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 137



--------------------------------------------------------------------------------

9.12 Intercreditor Agreement.

(a) Each Lender acknowledges that because (i) this Agreement provides that upon
the issuance by the Borrower of the 2010 Senior Second Lien Secured Notes,
Collateral will be granted to secure both the Secured Parties and the Holders of
the Senior Second Lien Secured Notes, and (ii) mandatory prepayment provisions
exist herein, it may be necessary for the Secured Parties under this Agreement
and the Holders of the Senior Second Lien Secured Notes (if any) to enter into
an intercreditor agreements and/or arrangements upon the issuance of any such
Senior Second Lien Secured Notes from time to time, to provide that such
Collateral is securing the Obligations on a first priority basis and such Senior
Second Lien Secured Notes on a second priority basis.

(b) Notwithstanding the provisions in this Agreement and/or any other Loan
Document, each Lender and Secured Party agrees to each of the terms and
provisions of the 2010 Intercreditor Agreement and any proposed Intercreditor
Agreement from time to time and authorizes the Administrative Agent to enter
into any such agreement on its behalf, and

(c) Each Lender and Secured Party agrees to be bound by the terms and provisions
of the 2010 Intercreditor Agreement and each such other Intercreditor Agreement,
and

(d) Each Lender and Secured Party agrees and acknowledges that any authority,
right or action granted to the Administrative Agent by the Lenders and/or the
Secured Parties hereunder, or under any other Loan Document, may be exercised by
the Collateral Agent as if such authority, right or action was granted to the
Collateral Agent directly by each Lender hereunder, and

(e) Each Lender and Secured Party agrees to comply with, and perform its
obligations under, the terms and provisions of the 2010 Intercreditor Agreement
and other Intercreditor Agreement, and

(f) Each Lender and Secured Party agrees and acknowledges that any authority,
right or action granted to the Administrative Agent by the Lenders and/or the
Secured Parties hereunder, or under any other Loan Document, may be exercised by
the Collateral Agent as if such authority, right or action was granted to the
Collateral Agent directly by each Lender hereunder.

Notwithstanding anything herein to the contrary, so long as the 2010
Intercreditor Agreement or any Intercreditor Agreement is in full force and
effect:

(i) the Administrative Agent and Lenders each hereby delegate to the Collateral
Agent the power and authority in the Collateral Agent’s exclusive and sole
discretion, to exercise any and all discretion granted herein and in the other
Loan Documents to the Administrative Agent in connection with the Collateral and
the Security Documents, and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 138



--------------------------------------------------------------------------------

(ii) any item, document, certificate or monies delivered by the Borrower to the
Collateral Agent in connection with the Collateral, Security Documents,
Section 2.06(b), shall constitute delivery to the Administrative Agent.

Each Lender further acknowledges and agrees that the terms and provisions of the
2010 Intercreditor Agreement and the Intercreditor Agreement govern and control
over the terms and provisions of this Agreement and the other Loan Documents.
Notwithstanding the foregoing or anything herein, any other Loan Document or in
the 2010 Intercreditor Agreement or other Intercreditor Agreement to the
contrary, the Borrower may not rely on this provision or on the terms of the
2010 Intercreditor Agreement or any other Intercreditor Agreement.

ARTICLE X.

THE GUARANTY

10.01 Guaranty from the Guarantor Parties.

(a) In order to induce the Lenders to make Loans to the Borrower under this
Agreement and to induce the L/C Issuer to issue Letters of Credit, each
Guarantor Party hereby unconditionally and irrevocably guarantees the prompt
payment and performance in full by each Guaranteed Party when due and payable
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations of such Guaranteed Party. The obligations of each Guarantor Party
hereunder are those of a primary obligor, and not merely a surety, and are
independent of the Obligations of the Guaranteed Party. A separate action or
actions may be brought against a Guarantor Party whether or not an action is
brought against its respective Guaranteed Party, any other guarantor or any
other obligor in respect of the Guaranteed Obligations or whether its respective
Guaranteed Party, any other guarantor or any other obligor in respect of the
Guaranteed Obligations is joined in any such action or actions. Each Guaranteed
Party waives, to the extent permitted by Applicable Law, the benefit of any
statute of limitation affecting its liability hereunder and agrees that its
liability hereunder shall not be subject to any right of set-off, counterclaim
or recoupment (each of which rights is hereby waived to the extent permitted by
Applicable Law).

(b) Each Guarantor Party guarantees that the obligations guaranteed by it hereby
will be paid and performed strictly in accordance with the terms of this
Agreement and the other Loan Documents regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent, the L/C Issuer or the Lenders with
respect thereto. To the extent permitted by law, the liability of each Guarantor
Party under this guaranty shall be absolute and unconditional irrespective of,
and each Guarantor Party hereby irrevocably waives (to the extent permitted by
Applicable Law) any defenses it may now or hereafter have in any way relating
to, any and all of the following:

(i) any lack of genuineness, validity, legality or enforceability against any
respective Guaranteed Party or any other Guarantor of this Agreement, any other
Loan Document or any document, agreement or instrument relating hereto

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 139



--------------------------------------------------------------------------------

or any assignment or transfer of this Agreement or any other Loan Document or
any defense that any respective Guaranteed Party may have with respect to its
liability hereunder or thereunder;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any waiver, indulgence,
compromise, renewal, extension, amendment, modification of, or addition,
consent, supplement to, or consent to departure from, or any other action or
inaction under or in respect of, this Agreement, any other Loan Document or any
document, instrument or agreement relating to the Guaranteed Obligations or any
other instrument or agreement referred to herein or any assignment or transfer
of this Agreement;

(iii) any release or partial release of any other Guarantor or other obligor in
respect of the Guaranteed Obligations;

(iv) any exchange, release or non-perfection of any collateral for all or any of
the Guaranteed Obligations, or any release, or amendment or waiver of, or
consent to departure from, any guaranty or security, for any or all of the
Guaranteed Obligations;

(v) any furnishing of any additional security for any of the Guaranteed
Obligations;

(vi) the liquidation, bankruptcy, insolvency or reorganization of any Guaranteed
Party, any other Guarantor or other obligor in respect of the Guaranteed
Obligations or any action taken with respect to this guaranty or otherwise by
any trustee or receiver, or by any court, in any such proceeding;

(vii) any modification or termination of any intercreditor or subordination
agreement pursuant to which the claims of other creditors of any Guaranteed
Party or any other Guarantor are subordinated to those of the Lenders, such L/C
Issuers or the Administrative Agent; or

(viii) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Guaranteed Party or any
Guarantor Party.

(c) This guaranty shall continue to be effective or be reinstated, as the case
may be, if at any time payment or performance of the Guaranteed Obligations, or
any part thereof, is, upon the insolvency, bankruptcy or reorganization of any
Guaranteed Party or otherwise pursuant to Applicable Law, rescinded or reduced
in amount or must otherwise be restored or returned by any of the Administrative
Agent, the L/C Issuer or any Lender, all as though such payment or performance
had not been made.

(d) If an event permitting the acceleration of any of the Guaranteed Obligations
shall at any time have occurred and be continuing and such acceleration shall at
such time be prevented by reason of the pendency against any Guaranteed Party of
a

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 140



--------------------------------------------------------------------------------

case or proceeding under any bankruptcy or insolvency law, each Guarantor Party
agrees that, for purposes of this guaranty and its obligations hereunder, the
Guaranteed Obligations shall be deemed to have been accelerated and such
Guarantor Party shall forthwith pay such Guaranteed Obligations (including
interest which but for the filing of a petition in bankruptcy with respect to
such Guaranteed Party would accrue on such Obligations), and the other
obligations hereunder, forthwith upon demand.

(e) Each Guarantor Party hereby waives (i) promptness, diligence, presentment,
notice of nonperformance, protest or dishonor, notice of acceptance and any and
all other notices with respect to any of the Guaranteed Obligations or this
Agreement or any other Loan Document, and (ii) to the extent permitted by
Applicable Law, any right to require that any Administrative Agent, the L/C
Issuer or any Lender protect, secure, perfect or insure any Lien in or any Lien
on any property subject thereto or exhaust any right or pursue any remedy or
take any action against any Guaranteed Party, any other guarantor or any other
Person or any collateral or security or to any balance of any deposit accounts
or credit on the books of the Administrative Agent, any L/C Issuer or any Lender
in favor of such Guaranteed Party.

(f) Each Guarantor Party expressly agrees to postpone, until the Guaranteed
Obligations under this Agreement are indefeasibly paid in full in cash, the
exercise of (i) any and all rights of subrogation, reimbursement, contribution
and indemnity (contractual, statutory or otherwise), including any claim or
right of subrogation under the Bankruptcy Code or any successor statute, arising
from the existence or performance of this guaranty, (ii) any right to enforce
any remedy which the Administrative Agent, the L/C Issuer or the Lenders now
have or may hereafter have against any Guaranteed Party, and (iii) to the extent
permitted by law, any benefit of, and any right to participate in, any security
now or hereafter held by the Administrative Agent, the L/C Issuer or any Lender.

(g) If, in the exercise of any of its rights and remedies, the Administrative
Agent or any Lender shall forfeit any of its rights or remedies, including its
right to enter a deficiency judgment against any Guaranteed Party or any other
Person, whether because of any Applicable Laws pertaining to “election of
remedies” or the like, each Guarantor Party hereby consents to such action and
waives any claim based upon such action (to the extent permitted by Applicable
Law). Any election of remedies which results in the denial or impairment of the
right of the Administrative Agent, the L/C Issuer or any Lender to seek a
deficiency judgment against any Guaranteed Party shall not impair any Guarantor
Party’s obligation to pay the full amount of the Guaranteed Obligations.

(h) This guaranty is a continuing guaranty and shall (i) remain in full force
and effect until indefeasible payment in full in cash of the Guaranteed
Obligations and all other amounts payable under this guaranty and the
termination of the Commitments; (ii) be binding upon each Guarantor Party, its
successors and assigns; and (iii) inure, together with the rights and remedies
hereunder, to the benefit of the Administrative Agent, the L/C Issuer, the
Lenders and their respective successors, transferees and assigns. Without
limiting the generality of the foregoing clause (iii), any Lender may, subject
to the terms of this Agreement, assign or otherwise transfer its rights and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 141



--------------------------------------------------------------------------------

obligations under this Agreement to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect hereof granted to
such Lender pursuant to this guaranty or otherwise, all as provided in, and to
the extent set forth in, this Agreement.

(i) Any obligations of any Guaranteed Party to its respective Guarantor Party,
now or hereafter existing, are hereby subordinated to the Guaranteed
Obligations. Such obligations of such Guaranteed Party to its respective
Guarantor Party, if the Majority Lenders so request, shall be enforced and
amounts recovered shall be received by such Guarantor Party as trustee for the
Lenders and the proceeds thereof shall be paid over to the Lenders on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of such Guarantor Party under the provisions of this guaranty.

(j) Upon failure of the Guaranteed Party to pay any Guaranteed Obligation when
and as the same shall become due and payable, whether at maturity, by
acceleration or otherwise, the respective Guarantor Party hereby agrees
immediately on demand by any of the Lenders or the Administrative Agent to pay
or cause to be paid in accordance with the terms hereof an amount equal to the
full unpaid amount of the Guaranteed Obligations then due and payable in
Dollars.

(k) All payments by a Guarantor Party hereunder shall be made free and clear of,
and without deduction or withholding for or on account of, any Taxes, unless
such deduction or withholding is required by law. If a Guarantor Party shall be
required by law to make any such deduction or withholding, then such Guarantor
Party shall pay such additional amounts as may be necessary in order that the
net amount received by the applicable Lender, the L/C Issuer or the
Administrative Agent, as the case may be, after all deductions and withholdings,
shall be equal to the full amount that such Person would have received, after
all deductions and withholdings, had its Guaranteed Party discharged its
obligations (including its tax gross-up obligations) pursuant to Section 3.01.
Any amounts deducted or withheld by a Guarantor Party for or on account of Taxes
shall be paid over to the government or taxing authority imposing such Taxes on
a timely basis, and such Guarantor Party shall provide the applicable Lender,
the L/C Issuer or the Administrative Agent, as the case may be, as soon as
practicable with such tax receipts or other official documentation (and such
other certificates, receipts and other documents as may reasonably be requested
by such Person) with respect to the payment of such Taxes as may be available.

10.02 Guaranty Limited. The obligations of each Guarantor Party under this
Article X and the joint and several obligations of the Borrower under
Section 2.01(c) shall be limited to the extent necessary to prevent the guaranty
provided under this Article X and such joint and several obligations of the
Borrower under Section 2.01(c) or any payment pursuant to this Article X or such
joint and several obligations being voided as a fraudulent transfer or
fraudulent conveyance under the U.S. Bankruptcy Code or under any applicable
state law governing fraudulent transfers or fraudulent conveyances.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 142



--------------------------------------------------------------------------------

ARTICLE XI.

MISCELLANEOUS

11.01 Amendment and Waivers.

(a) Subject to the terms and provisions of Section 2.01(c), no amendment or
waiver of any provision of this Agreement or any other Loan Document and no
consent with respect to any departure by the Borrower or any other Credit Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Borrower, each Credit Party affected thereby, the Majority Revolver Lenders
and the Majority Lenders and acknowledged by the Administrative Agent, and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that,
notwithstanding the foregoing,

(i) no such waiver, amendment, or consent shall, unless in writing and signed by
the Borrower and each Lender affected thereby;

(A) extend the date for or change the amount of any principal installment due on
the Loans under Section 2.07(a), or postpone or delay any date for any payment
of interest or fees due to such Lenders (or any of them) under any other Loan
Document or any Fee Letter;

(B) increase (except as provided in Section 2.01(c)) or extend the Commitment of
such Lender, or reinstate any Commitment terminated pursuant to Section 8.02(a),
except as provided in Section 11.06;

(C) increase (except as provided in Sections 2.01(c)) or extend any Lender’s
Term B Loan Amount;

(D) reduce the principal of, or the rate of interest specified herein on any
Loan or L/C Borrowing (other than with respect to post-default rates), or of any
fees or other scheduled amounts payable hereunder (excluding any mandatory
prepayments pursuant to Section 2.06) or under any other Loan Document or reduce
the Applicable Margin provided for herein;

(E) reduce the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(F) amend this Section 11.01, change the percentage set forth in definition of
the term “Majority Lenders” or “Majority Revolver Lenders” or amend any
provision of this Agreement expressly requiring the consent of all the Lenders
in order to take or refrain from taking any action;

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 143



--------------------------------------------------------------------------------

(G) release the guaranty of any Guarantor under its Guaranty Agreement, except
in accordance with the express provisions hereof or thereof, or release all or
substantially all of the Collateral except, in all such cases in accordance with
the express provisions of this Agreement or the Security Documents;

(H) add any requirements to obtain the consent of any additional Person or
Persons to affect any assignment or participation pursuant to Section 11.06;

(I) extend any Maturity Date; or

(J) amend, consent to, or change any provision of Sections 2.13 or 8.04 in a
manner that would alter the pro rata sharing of payments required thereby; and

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
L/C Issuer in addition to the Majority Lenders, each affected Lender or all the
Lenders, as the case may be, affect the rights or duties of the L/C Issuer under
this Agreement or any Issuer Documents; and

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Majority Lenders, each affected Lender
or all the Lenders, as the case may be, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and

(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Collateral Agent in addition to the Majority Lenders or all the Lenders, as the
case may be, affect the rights or duties of the Collateral Agent under the
Security Documents or any other Loan Document; and

(v) with respect to any Incremental Term Loan, the Incremental Loan Amendment,
and any waiver, consent or other amendment to any term or provision of this
Agreement necessary or advisable to effectuate any Incremental Term Loan or any
provision thereof in accordance with the terms of, or the intent of, this
Agreement, shall be effective when executed by the Borrower, the Administrative
Agent and each Incremental Term Lender; and

(vi) with respect to reallocation of the Revolving Commitment in connection with
the Revolver Reallocation Letter, the Revolver Reallocation Letter and any
waiver, consent or other amendment to any term or provision of this Agreement
necessary or advisable to effectuate any reallocation of the Revolving
Commitment in accordance with the terms or the intent of the Revolver
Reallocation Letter, shall be effective when executed by the Borrower, the
Administrative Agent and the Majority Revolver Lenders; and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 144



--------------------------------------------------------------------------------

(vii) Interest Rate Protection Agreements, Incremental Loan Amendments (and
related Incremental Term Loan documentation) the Revolver Reallocation Letter
(and related documentation) and the Fee Letters shall not be deemed to be Loan
Documents for purposes of this Section 11.01(a).

(b) If, in connection with any proposed change, waiver, discharge or any
termination to any of the provisions of this Agreement as contemplated by
clauses (ii) through (viii), inclusive, of the second proviso to
Section 11.01(a), the consent of the Majority Lenders is obtained but the
consent of one or more other Lenders whose consent is required is not obtained,
then the Borrower shall have the right, so long as all non-consenting Lenders
whose individual consent is required are treated the same, to replace require
such non-consenting Lender to assign all of its interests, rights, and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations pursuant to Section 11.13, so long as at such
time of such replacement, each such assignee consents to the proposed change,
waiver, discharge or termination.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) Section 11.06(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification and (iv) any Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, any ABRY Lender, shall not, and
no Defaulting Lender shall, have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders and/or ABRY Lender, as applicable), except that (x) the Commitment of
any Defaulting Lender may not be increased or extended without the consent of
such Lender, (y) the aggregate principal amount owed to such Defaulting Lender
may not be decreased without repayment or prepayment at par without the consent
of such Lender and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender or ABRY Lender, as applicable, more adversely than other
affected Lenders shall require the consent of such Defaulting Lender or ABRY
Lender, as applicable.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Majority Lenders and the Majority
Revolver Lenders, the Administrative Agent and the Borrower (i) to add increase
the existing Term B Loan Amount subject to the limitations in Section 2.01(c),
and to permit the extensions of credit and all related obligations and
liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 145



--------------------------------------------------------------------------------

respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Majority Lenders and the Majority Revolver Lenders, the Lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Majority Lenders and the Majority
Revolver Lenders or by any other number, percentage or class of Lenders
hereunder.

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 146



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Mission Entity, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Mission Entity, any Lender, the
L/C Issuer or any other Person for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 147



--------------------------------------------------------------------------------

procedures and Applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Revolving Loan Notices and Term B Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, the
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Sections 2.13 and 7.15(c)(v)), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Majority Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Majority
Lenders, enforce any rights and remedies available to it and as authorized by
the Majority Lenders.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 148



--------------------------------------------------------------------------------

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and financial consultants, advisors and other representatives engaged by
the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including without limitation the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the L/C Issuer and the
reasonable fees, charges and disbursements of any Restructuring Advisors), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 149



--------------------------------------------------------------------------------

any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto, IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if the Borrower or such other Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Facility Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 150



--------------------------------------------------------------------------------

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section, or (iv) to an SPC in accordance with the
provisions of subsection (g) of this Section (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 151



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000.000, in the case of any assignment
in respect of the Term B Facility unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause shall not prohibit any Lender from assigning
all or a portion of its rights and obligations among separate Facilities on a
non-pro rata basis. Each such assignment of Loans hereunder must be consummated
simultaneously with an assignment among the same parties of a corresponding
percentage of the corresponding Class of Nexstar Loans and/or commitments (as
applicable) under the Nexstar Credit Agreement in accordance with the terms of
the Nexstar Credit Agreement;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 152



--------------------------------------------------------------------------------

assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the applicable Facility, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (2) any Term B Loan to a
Person that is not a Lender, an Affiliate of a Lender, an Approved Fund or an
ABRY Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that (A) the Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment and (B) only
one such fee shall be payable with respect to the assignment of Loans hereunder
and the simultaneous assignment among the parties of a corresponding percentage
of the corresponding Class of Nexstar Loans and/or commitments (as applicable
under the Nexstar Credit Agreement). The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made
(A) subject to Section 7.15(c), to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 153



--------------------------------------------------------------------------------

owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive with respect to the identity of the Lenders, and, the entries as to
the amount of the Obligations shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 154



--------------------------------------------------------------------------------

Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (i),
subsections (B), (D) and (I) of the first proviso to Section 11.01 that directly
affects such Participant. Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 155



--------------------------------------------------------------------------------

be obligated to make such Loan pursuant to the terms hereof or, if it fails to
do so, to make such payment to the Administrative Agent as is required under
Section 2.12(b)(ii). Each party hereto hereby agrees that (i) neither the grant
to any SPC nor the exercise by any SPC of such option shall increase the costs
or expenses or otherwise increase or change the obligations of the Borrower
under this Agreement (including its obligations under Section 3.04), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or guarantee or credit or liquidity enhancement to
such SPC.

(h) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the
event of any such resignation as L/C Issuer, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer. If Bank of America
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). Upon the appointment of a successor L/C Issuer,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, and (b) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agent, the Lenders and the L/C Issuer
agrees to maintain the confidentiality

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 156



--------------------------------------------------------------------------------

of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or
any Subsidiary, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information

Each of the Administrative Agent, the Collateral Agent, the Lenders and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with Applicable Law, including United States Federal and state
securities Laws.

11.08 Right of Setoff. Subject to Section 7.15(c)(v), if an Event of Default
shall have occurred and be continuing, each Lender, the L/C Issuer and each of
their respective Affiliates is hereby authorized at any time and from time to
time, without prior notice to any Credit Party, any such notice being hereby
waived to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Issuer or any such Affiliate
to or for the credit or the account of the Borrower or any other Credit Party
against any and all of the obligations of the Borrower or such Credit Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 157



--------------------------------------------------------------------------------

obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Highest Lawful Rate. If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Sections 4.01 and
4.02, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Event, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 158



--------------------------------------------------------------------------------

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

11.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender is a Defaulting Lender or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with Applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 159



--------------------------------------------------------------------------------

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE
AGENT, THE SYNDICATION AGENT, THE CO-DOCUMENTATION AGENTS AND EACH LENDER SHALL
RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

(b) SUBMISSION TO JURISDICTION. PURSUANT TO SECTION 5-1402 OF THE NEW YORK
GENERAL OBLIGATION LAW, THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE UNITED STATES FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(i) WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 160



--------------------------------------------------------------------------------

(ii) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 Effectiveness.

(a) This Agreement shall become effective on the date (the “Effective Date”) on
which (i) the Borrower, the Administrative Agent, the L/C Issuer and each Lender
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile device)
the same to the Administrative Agent at the Administrative Agent’s Office and
(ii) the conditions contained in Sections 4.01 and 4.02 shall have been
satisfied or deemed satisfied pursuant to Section 4.02 (or waived by the
Majority Lenders, or to the extent required by Section 11.01, all the Lenders).
Unless the Administrative Agent has received actual notice from any Lender that
the conditions contained in Sections 4.01 and 4.02 have not been met to its
satisfaction in accordance with Section 4.02, upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Effective Date shall have been deemed to have occurred, regardless of
any subsequent determination that one or more of the conditions thereto had not
been met (although the occurrence of the Effective Date shall not release the
Borrower from any liability for failure to satisfy one or more of the applicable
conditions contained in Sections 4.01 and 4.02).

(b) This Agreement constitutes an amendment, restatement and extension of the
Existing Mission Credit Agreement and as such supersedes the Existing Mission
Credit Agreement in its entirety; provided, however, that in no event shall the
Liens or Guaranty Agreements securing the Existing Mission Credit Agreement or
the obligations thereunder be deemed affected hereby, it being the intent and
agreement of the Borrower

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 161



--------------------------------------------------------------------------------

and its Subsidiaries that the Guaranty Agreements and the Liens on the
Collateral granted to secure the obligations of the Borrower in connection with
the Existing Mission Credit Agreement and/or the Guaranty Agreements, shall not
be extinguished and shall remain valid, binding and enforceable securing the
obligations under the Existing Mission Credit Agreement as amended and restated
hereby.

(c) Each of the Lenders hereby consents to amendments to each of the Security
Documents and the Guaranty Agreements to conform the definitions and references
set forth therein to the applicable definitions and references set forth in this
Agreement. Each of the Lenders hereby authorizes the Collateral Agent and the
Administrative Agent to execute and deliver the Confirmation Agreements on
behalf of the Lenders with respect to each of the Security Documents and each of
the Guaranty Agreements.

11.17 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notified the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.18 Termination. The Borrower agrees, and will cause its Subsidiaries and the
other Mission Entities to agree, that the Borrower’s and each other Mission
Entity’s obligations under this Agreement and the other Loan Documents
(including, without limitation the Borrower’s and each Mission Entity’s
obligations under Articles VI and VII) will not terminate (irrespective of any
repayment in full or reduction of the Aggregate Revolving Commitment to zero or
termination of the Aggregate Revolving Commitment) until the concurrent
repayment in full of all “Obligations” as defined in the Nexstar Credit
Agreement and the termination of the Nexstar Commitment. All of the Borrower’s
and each Mission Entity’s obligations under this Section 11.18 shall survive the
termination of the Aggregate Revolving Commitment, termination of this Agreement
and repayment of the Obligations.

11.19 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.20 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Subsidiaries’,
Guarantors’ and Affiliates’ understanding, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Agents are arm’s-length

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 162



--------------------------------------------------------------------------------

commercial transactions between the Borrower its Subsidiaries’, Guarantors’ and
its Affiliates, on the one hand, and the Administrative Agent and the Agents, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the other Agents is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any of its Subsidiaries’,
Guarantors’ or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor any of the other Agents has any obligation to the
Borrower, any of its Subsidiaries’, Guarantors’ or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent and the other Agents and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, any of its Subsidiaries’, Guarantors’ and its Affiliates,
and neither the Administrative Agent nor any of the other Agents has any
obligation to disclose any of such interests to the Borrower, any of its
Subsidiaries’, Guarantors’ or its Affiliates. To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent and the other Agents with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.21 Time of the Essence. Time is of the essence in the Loan Documents.

11.22 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

[Remainder of page is intentionally left blank; signature pages follow]

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Page 163



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended and
Restated Credit Agreement to be duly executed and delivered by their proper and
duly authorized officers as of the day and year first above written.

 

BORROWER: MISSION BROADCASTING, INC. By:                           
                                                                      
Name:                                                                     
                       Title:                          
                                                                   

 

Address for notices

 

544 Red Rock Drive

Wadsworth, OH 44281-2211

Attention: David S. Smith

Telephone: (330) 335-8808

Facsimile: (330) 336-8454 with a copy (which shall

not constitute notice) to:

 

Nexstar Broadcasting Group, Inc.

909 Lake Carolyn Parkway

Suite 1450

Irving, TX 75039

Telephone: (972) 373-8800

Facsimile: (972) 373-8888

Attention: Perry Sook

 

Drinker Biddle & Reath LLP

1500 K Street, NW

Suite 1100

Washington, DC 20005-1209

Attention: Howard Liberman

Telephone: (202) 842-8876

Facsimile: (202) 842-8465/66

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT,

CO-SYNDICATION AGENTS, L/C ISSUER

AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Administrative Agent, as L/C Issuer

and as a Lender

By:                                                                       
                          Name:                             
                                                             
Title:                                                                      
                      

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page



--------------------------------------------------------------------------------

ANNEX II



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Date: _________, ____

 

Re: Third Amended and Restated Credit Agreement, dated as of April 1, 2005 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Mission Broadcasting, Inc. (the “Borrower”), the
several financial institutions from time to time parties thereto (the “Lenders”)
and, Bank of America, N.A., as Administrative Agent (in such capacity and
together with its successors and assigns in such capacity, the “Administrative
Agent”).

Bank of America, N.A.,

as Administrative Agent

901 Main Street, 66th Floor

Dallas. Texas 75202

Attention: Ross Evans

Ladies and Gentlemen:

This Compliance Certificate (this “Certificate”) is delivered pursuant to
Section 6.02(a) of the Credit Agreement. Any terms defined in the Credit
Agreement and not defined in this Certificate are used herein as defined in the
Credit Agreement.

(a) The individuals executing this Certificate on behalf of the undersigned are
the duly elected, qualified and acting [chief executive officer] [president]
[chief financial officer] [vice president] of the Borrower.

(b) Such individuals have reviewed the terms of the Credit Agreement and have
made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and financial condition of the Borrower and the other
Subsidiaries of the Borrower during the accounting period covered by the
attached financial statements and through the date of this Certificate.

(c) The examination described in paragraph (b) did not disclose and such
individuals have no knowledge of the existence of any condition or event which
constitutes a Default or an Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate[, except as set forth below].

Described below (or in a separate schedule to this Certificate) are the
exceptions, if any, to paragraph (c), listing, in detail, the nature of the
condition or event, the period during which such condition or event has existed
and the action which the Borrower have taken, are taking, or propose to take
with respect to each such condition or event.

 

C-1

Compliance Certificate



--------------------------------------------------------------------------------

The foregoing certifications, together with the financial statements delivered
with this Certificate in support hereof, are made and delivered this
                     day of [Month], [Year] pursuant to Section 6.02(a) of the
Credit Agreement.

The Borrower certifies that it is in compliance with the requirements contained
in Section 6.20 of the Credit Agreement, and an accounting of such compliance is
attached in a separate schedule to this Certificate.

The Administrative Agent, by acceptance of this Certificate, acknowledges that
the undersigned has caused this Certificate to be delivered solely to satisfy
their respective obligations under the Credit Agreement and that no personal
liability will attach to the undersigned as a result of any statement contained
herein.

 

MISSION BROADCASTING, INC. By:       Name:       Title:    

 

C-2

Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF CONFIRMATION AGREEMENT

(PLEDGE AND SECURITY AGREEMENT)

THIS CONFIRMATION AGREEMENT (PLEDGE AND SECURITY AGREEMENT) (this “Agreement”)
is dated as of April 19, 2010, and is executed by the undersigned Pledgor and
Pledgee, for the benefit of the Secured Creditors.

RECITALS:

A. Mission Broadcasting, Inc. (the “Borrower”), the several financial
institutions from time to time parties thereto, and Bank of America, N.A., as
administrative agent are parties to that certain Third Amended and Restated
Credit Agreement, dated April 1, 2005 (as amended, restated, or otherwise
modified from time to time, the “Credit Agreement”).

B. In connection with the Credit Agreement, the Pledgor executed the Second
Restated Pledge and Security Agreement, dated October 8, 2009 (as amended,
restated, or otherwise modified from time to time, the “Pledge Agreement”) in
favor of Bank of America, N.A., as Collateral Agent (in such capacity, the
“Pledgee”) for the benefit of the Secured Creditors. Unless otherwise defined
herein, terms used herein shall have the meanings ascribed to them in the Pledge
Agreement.

C. The Borrower is a party to the Second Amendment to Third Amended and Restated
Credit Agreement, dated of even date herewith (the “Second Amendment”), among
the several financial institutions from time to time parties thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent for the Lenders.

D. In connection with the Second Amendment, the Pledgor desires to confirm its
rights, duties and obligations under the Pledge Agreement.

NOW, THEREFORE, in consideration of the benefits accruing to the Pledgor, the
receipt and sufficiency of which are hereby acknowledged, the Pledgor hereby
covenants and agrees with the Pledgee for the benefit of the Secured Creditors
as follows:

Section 1.1 Confirmation. The Pledgor hereby agrees, ratifies and confirms that
(a) the Pledge Agreement attached hereto as Exhibit 1, as amended by all
amendments, modifications and supplements thereto, remains in full force and
effect, and is a valid, binding and enforceable obligation of such Pledgor,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles of general applicability, and (b) any of the Obligations
(as such term is defined in the Pledge Agreement, either in its plural or
singular form) or other obligations secured by assets of, or guaranteed by, the
Pledgor pursuant to the Pledge Agreement shall include the Obligations as that
term is defined in the Credit Agreement and the “Obligations” as that term is
defined in the Nexstar Credit Agreement. The Pledgor agrees that it shall
execute and deliver such further agreements, documents, instruments, and
certificates in form and substance satisfactory to the Collateral Agent, as the
Collateral Agent may deem necessary or appropriate in connection with this
Agreement.

 

Exhibit D-2 – Page 1



--------------------------------------------------------------------------------

Section 1.2 Lenders Consent and Authorization. Pursuant to Section 11.16(c) of
the Credit Agreement, each of the Lenders authorizes the Collateral Agent to
execute this Agreement on behalf of such Lender.

Section 1.3 Loan Documents. The Pledgor agrees that this Agreement and the
Pledge Agreement attached hereto as Exhibit 1 are Loan Documents within the
definition thereof in the Credit Agreement and the other Loan Documents (as such
term is defined in the Credit Agreement).

Section 1.4 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL
AGENT AND EACH SECURED CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

Section 1.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. In making proof hereof, it shall not be necessary to produce or
account for any counterpart other than one signed by the party against which
enforcement is sought.

Section 1.6 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. EXCEPT AS MODIFIED
OR SUPPLEMENTED HEREBY, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER
DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION THEREWITH SHALL CONTINUE IN FULL
FORCE AND EFFECT.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

Exhibit D-2 – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

PLEDGOR: MISSION BROADCASTING, INC. By:     Name:     Title:     PLEDGEE: BANK
OF AMERICA, N.A., as Collateral Agent By:     Name:     Title:    

 

Exhibit D-2 – Page 3



--------------------------------------------------------------------------------

EXHIBIT 1

[TO ATTACH: Second Restated Pledge Agreement, dated as of October 8, 2009, made
by the Borrower in favor of Bank of America, N.A., as Collateral Agent]

 

Exhibit D-2 – Page 4



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF CONFIRMATION AGREEMENT

(MISSION GUARANTY AGREEMENT OF NEXSTAR OBLIGATIONS)

THIS CONFIRMATION AGREEMENT (MISSION GUARANTY AGREEMENT OF NEXSTAR OBLIGATIONS)
(this “Agreement”) is dated as of April 19, 2010, and is executed by the
undersigned (the “Guarantor”), for the benefit of the Guaranteed Parties.

RECITALS:

A. Nexstar Broadcasting, Inc. (the “Nexstar Borrower”), Nexstar Broadcasting
Group, Inc. (the “Ultimate Parent”), certain Subsidiaries of the Ultimate Parent
from time to time parties thereto, the several financial institutions from time
to time parties thereto, and Bank of America, N.A., as administrative agent, are
parties to that certain Fourth Amended and Restated Credit Agreement, dated
April 1, 2005 (as amended, restated, or otherwise modified from time to time,
the “Nexstar Credit Agreement”).

B. In connection with the Nexstar Credit Agreement, the Guarantor executed the
Second Restated Guaranty Agreement (Nexstar Obligations), dated October 8, 2009
(as amended, restated or otherwise modified from time to time, the “Mission
Guaranty Agreement”) in favor of the Guaranteed Parties (as defined in the
Mission Guaranty Agreement). Unless otherwise defined herein, terms used herein
shall have the meanings ascribed to them in the Mission Guaranty Agreement.

C. The Nexstar Borrower, the Ultimate Parent and certain Subsidiaries of the
Ultimate Parent are a party to the Third Amendment to Fourth Amended and
Restated Credit Agreement, dated of even date herewith (the “Nexstar
Amendment”), among the several financial institutions from time to time parties
thereto (the “Lenders”), and Bank of America, N.A., as administrative agent for
the Lenders.

D. In connection with the Nexstar Amendment, the Guarantor desires to confirm
its rights, duties and obligations under the Mission Guaranty Agreement.

NOW, THEREFORE, in consideration of the benefits accruing to the Guarantor, the
receipt and sufficiency of which are hereby acknowledged, the Guarantor hereby
covenants and agrees for the benefit of the Guaranteed Parties (as defined in
the Nexstar Guaranty Agreement) as follows:

Section 1.1 Confirmation. The Guarantor hereby agrees, ratifies and confirms
that the Mission Guaranty Agreement attached hereto as Exhibit 1, as amended by
all amendments, modifications and supplements thereto, remains in full force and
effect, and is a valid, binding and enforceable obligation of the Guarantor,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles of general applicability, and (b) any of the Guaranteed
Obligations (as such term is defined in the Mission Guaranty Agreement, either
in its plural or singular form) shall include the Obligations as that term is
defined in the Nexstar Credit Agreement. The Guarantor agrees that it shall
execute and deliver such further agreements, documents, instruments, and
certificates in form and substance satisfactory to the Collateral Agent, as the
Collateral Agent may deem necessary or appropriate in connection with this
Agreement.

 

Exhibit D-3– Page 1



--------------------------------------------------------------------------------

Section 1.2 Lenders Consent and Authorization. Pursuant to Section 10.16(c) of
the Nexstar Credit Agreement and Section 11.16(c) of the Credit Agreement, each
of the Lenders authorizes the Collateral Agent to execute this Agreement on
behalf of such Lender.

Section 1.3 Loan Documents. The Guarantor agrees that this Agreement and the
Mission Guaranty Agreement attached hereto as Exhibit 1 are Loan Documents
within the definition thereof in the Nexstar Credit Agreement and the Credit
Agreement and the other Loan Documents (as such term is defined in the Nexstar
Credit Agreement).

Section 1.4 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL
AGENT AND EACH SECURED CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

Section 1.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. In making proof hereof, it shall not be necessary to produce or
account for any counterpart other than one signed by the party against which
enforcement is sought.

Section 1.6 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. EXCEPT AS MODIFIED
OR SUPPLEMENTED HEREBY, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER
DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION THEREWITH SHALL CONTINUE IN FULL
FORCE AND EFFECT.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

Exhibit D-3– Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

GUARANTOR: MISSION BROADCASTING, INC. By:     Name:    

Title:

    ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent By:    
Name:    

Title:

   

 

Exhibit D-3– Page 3



--------------------------------------------------------------------------------

EXHIBIT 1

[TO ATTACH: Second Restated Guaranty (Nexstar Obligations), dated as of
October 8, 2009, executed by the Borrower]

 

Exhibit D-3– Page 4



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF CONFIRMATION AGREEMENT

(NEXSTAR GUARANTY AGREEMENT OF MISSION OBLIGATIONS)

THIS CONFIRMATION AGREEMENT (NEXSTAR GUARANTY AGREEMENT OF MISSION OBLIGATIONS)
(this “Agreement”) is dated as of April 19, 2010, and is executed by the
undersigned (collectively, the “Guarantors”), for the benefit of the Guaranteed
Parties.

RECITALS:

A. Nexstar Broadcasting, Inc. (the “Borrower”), Nexstar Broadcasting Group, Inc.
(the “Ultimate Parent”), certain Subsidiaries of the Ultimate Parent from time
to time parties thereto, the several financial institutions from time to time
parties thereto, and Bank of America, N.A., as administrative agent, are parties
to that certain Fourth Amended and Restated Credit Agreement, dated April 1,
2005 (as amended, restated, or otherwise modified from time to time, the “Credit
Agreement”).

B. Mission Broadcasting, Inc. (the “Mission Borrower”), the several financial
institutions from time to time parties thereto, and Bank of America, N.A., as
administrative agent, are parties to that certain Third Amended and Restated
Credit Agreement, dated April 1, 2005 (as amended, restated, or otherwise
modified from time to time, the “Mission Credit Agreement”).

C. In connection with the Credit Agreement and the Mission Credit Agreement,
each of the Guarantors executed the Second Restated Guaranty Agreement (Mission
Obligations), dated October 8, 2009 (as amended, restated, or otherwise modified
from time to time, the “Mission Guaranty Agreement”) in favor of the Guaranteed
Parties (as defined in the Mission Guaranty Agreement). Unless otherwise defined
herein, terms used herein shall have the meanings ascribed to them in the
Mission Guaranty Agreement.

D. The Borrower, the Ultimate Parent and certain Subsidiaries of the Ultimate
Parent are a party to the Third Amendment to Fourth Amended and Restated Credit
Agreement, dated of even date herewith (the “Third Amendment”), among the
several financial institutions from time to time parties thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent for the Lenders.
The Mission Borrower is a party to the Second Amendment to Third Amended and
Restated Credit Agreement, dated of even date herewith (the “Mission Second
Amendment”), among the Lenders and Bank of America, N.A., as administrative
agent for the Lenders.

E. In connection with the Credit Agreement and the Mission Credit Agreement, the
Guarantors desire to confirm their rights, duties and obligations under the
Mission Guaranty Agreement.

NOW, THEREFORE, in consideration of the benefits accruing to each Guarantor, the
receipt and sufficiency of which are hereby acknowledged, each of the Guarantors
hereby covenants and agrees for the benefit of the Guaranteed Parties (as
defined in the Mission Guaranty Agreement) as follows:

 

Exhibit D-4 Page 1



--------------------------------------------------------------------------------

Section 1.1 Confirmation. Each of the Guarantors hereby agrees, ratifies and
confirms that the Mission Guaranty Agreement attached hereto as Exhibit 1, as
amended by all amendments, modifications and supplements thereto, remains in
full force and effect, and is a valid, binding and enforceable obligation of
such Guarantor, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability, and
(b) any of the Guaranteed Obligations (as such term is defined in the Mission
Guaranty Agreement, either in its plural or singular form) shall include the
Obligations as that term is defined in the Credit Agreement and the
“Obligations” as that term is defined in the Mission Credit Agreement. Each of
the Guarantors agrees that it shall execute and deliver such further agreements,
documents, instruments, and certificates in form and substance satisfactory to
the Collateral Agent, as the Collateral Agent may deem necessary or appropriate
in connection with this Agreement.

Section 1.2 Lenders Consent and Authorization. Pursuant to Section 10.16(c) of
the Credit Agreement and Section 11.16(c) of the Mission Credit Agreement, each
of the Lenders authorizes the Collateral Agent to execute this Agreement on
behalf of such Lender.

Section 1.3 Loan Documents. The Guarantors each agree that this Agreement and
the Mission Guaranty Agreement attached hereto as Exhibit 1 are Loan Documents
within the definition thereof in the Credit Agreement and the Mission Credit
Agreement and the other Loan Documents (as defined in the Credit Agreement and
the Mission Credit Agreement).

Section 1.4 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL
AGENT AND EACH SECURED CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

Section 1.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. In making proof hereof, it shall not be necessary to produce or
account for any counterpart other than one signed by the party against which
enforcement is sought.

Section 1.6 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. EXCEPT AS MODIFIED
OR SUPPLEMENTED HEREBY, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER
DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION THEREWITH SHALL CONTINUE IN FULL
FORCE AND EFFECT.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

Exhibit D-4 Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

GUARANTORS: NEXSTAR BROADCASTING, INC. NEXSTAR BROADCASTING GROUP, INC. NEXSTAR
FINANCE HOLDINGS, INC. By:     Name:    

Title:

      of each of the above-named entities ADMINISTRATIVE AGENT: BANK OF AMERICA,
N.A., as Administrative Agent By:     Name:    

Title:

   

 

Exhibit D-4 Page 3



--------------------------------------------------------------------------------

EXHIBIT 1

[TO ATTACH: Second Restated Guaranty (Mission Obligations), dated as of
October 8, 2009, executed by the Borrower, the Ultimate Parent and Nexstar
Finance Holdings, Inc.]

 

Exhibit D-4 Page 4



--------------------------------------------------------------------------------

EXHIBIT D-5

FORM OF CONFIRMATION AGREEMENT

(SMITH PLEDGE AGREEMENT)

THIS CONFIRMATION AGREEMENT (SMITH PLEDGE AGREEMENT) (this “Agreement”) is dated
as of April 19, 2010, and is executed by David S. Smith, an individual residing
in the State of Ohio (the “Pledgor”), and Pledgee, for the benefit of the
Secured Creditors.

RECITALS:

A. Mission Broadcasting, Inc. (the “Borrower”), the several financial
institutions from time to time parties thereto, and Bank of America, N.A., as
administrative agent are parties to that certain Third Amended and Restated
Credit Agreement, dated April 1, 2005 (as amended, restated, or otherwise
modified from time to time, the “Credit Agreement”).

B. In connection with the Credit Agreement, the Pledgor executed the Second
Restated Pledge Agreement, dated October 8, 2009 (as amended, restated, or
otherwise modified from time to time, the “Pledge Agreement”) in favor of Bank
of America, N.A., as Collateral Agent (in such capacity, the “Pledgee”), for the
benefit of the Secured Creditors. Unless otherwise defined herein, terms used
herein shall have the meanings ascribed to them in the Pledge Agreement.

C. The Borrower is a party to the Second Amendment to Third Amended and Restated
Credit Agreement, dated of even date herewith (the “Second Amendment”), among
the several financial institutions from time to time parties thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent for the Lenders.

D. In connection with the Second Amendment, the Pledgor desires to confirm its
rights, duties and obligations under the Pledge Agreement.

NOW, THEREFORE, in consideration of the benefits accruing to the Pledgor, the
receipt and sufficiency of which is hereby acknowledged, the Pledgor hereby
covenants and agrees with the Pledgee for the benefit of the Secured Creditors
as follows:

Section 1.1 Confirmation. The Pledgor hereby agrees, ratifies and confirms that
(a) the Smith Pledge Agreement attached hereto as Exhibit 1, as amended by all
amendments, modifications and supplements thereto, remains in full force and
effect, and is a valid, binding and enforceable obligation of the Pledgor,
except as enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles of general applicability, and (b) any of the Obligations
(as such term is defined in the Smith Pledge Agreement, either in its plural or
singular form) or other obligations secured by assets of, or guaranteed by, the
Pledgor pursuant to the Smith Pledge Agreement shall include the Obligations as
that term is defined in the Credit Agreement and the “Obligations” as that term
is defined in the Nexstar Credit Agreement. The Pledgor agrees that it shall
execute and deliver such further agreements, documents, instruments, and
certificates in form and substance satisfactory to the Collateral Agent, as the
Collateral Agent may deem necessary or appropriate in connection with this
Agreement.

 

Exhibit D-5 Page 1



--------------------------------------------------------------------------------

Section 1.2 Lenders Consent and Authorization. Pursuant to Section 11.16(c) of
the Credit Agreement, each of the Lenders authorizes the Collateral Agent to
execute this Agreement on behalf of such Lender.

Section 1.3 Loan Documents. The Pledgor agrees that this Agreement the Smith
Pledge Agreement attached hereto as Exhibit 1 are Loan Documents within the
definition thereof in the Credit Agreement and the other Loan Documents.

Section 1.4 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE COLLATERAL
AGENT AND EACH SECURED CREDITOR SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL
LAW.

Section 1.5 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument. In making proof hereof, it shall not be necessary to produce or
account for any counterpart other than one signed by the party against which
enforcement is sought.

Section 1.6 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENT OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. EXCEPT AS MODIFIED
OR SUPPLEMENTED HEREBY, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL OTHER
DOCUMENTS AND AGREEMENTS EXECUTED IN CONNECTION THEREWITH SHALL CONTINUE IN FULL
FORCE AND EFFECT.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

Exhibit D-5 Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

 

PLEDGOR:  

DAVID S. SMITH

PLEDGEE: BANK OF AMERICA, N.A., as Collateral Agent By:     Name:    

Title:

   

 

Exhibit D-5 Page 3



--------------------------------------------------------------------------------

EXHIBIT 1

[TO ATTACH: Second Restated Smith Pledge Agreement, dated as of October 8, 2009,
made by David S. Smith in favor of Bank of America, N.A., as Collateral Agent]

 

Exhibit D-5 Page 4



--------------------------------------------------------------------------------

SCHEDULE 1.01(C)

DESCRIPTION OF PERMITTED REVOLVER REALLOCATION

The Revolving Lenders have agreed that up to, but no more than, three times
during the term of this Agreement commencing after the Second Amendment
Effective Date, the Borrower may reallocate the revolving commitments of each
such Lender between the Nexstar Loan and the Revolving Facility hereunder;
provided, that in no event shall the sum of any Revolving Lender’s Revolving
Commitment plus its Revolving Commitment (as that term is defined in the Nexstar
Credit Agreement), be increased by any such reallocation.

 

Schedule 1.01(C)



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

 

     Revolving
Commitment
Percentage     Revolving
Commitment    Term B Facility
Percentage     Term B
Loan Amount

Lenders

         

Bank of America, N.A.

   24.000000000 %    $ 2,400,000.00    100.000000000 %    $ 39,000,000.00

UBS Loan Finance LLC

   24.000000000 %    $ 2,400,000.00    00.000000000 %    $ 0.00

Deutsche Bank Trust Company Americas

   20.000000000 %    $ 2,000,000.00    00.000000000 %    $ 0.00

Royal Bank of Canada

   20.000000000 %    $ 2,000,000.00    00.000000000 %    $ 0.00

Credit Agricole Corporate and Investment Bank

   12.000000000 %    $ 1,200,000.00    00.000000000 %    $ 0.00

Totals

   100.000000000 %    $ 10,000,000.00    100.000000000 %    $ 39,000,000.00

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.09

OWNED PROPERTIES1

NEXSTAR BROADCASTING, INC

 

Station Metropolitan Area in Use

   Station
Identifier    

Percent
Ownership

  

Address

  

County

  

Title Holder

WBRE—Wilkes Barre-Scranton, PA

1.

   Office-Studio-    PA 1 *    100% Owned    52-62 Franklin Street   
Luzerne (Wilkes- Barre)    Nexstar Broadcasting, Inc.

2.

   Tower/Transmitter Site—Williamsport (Translator Station)    PA 2      33%
Owned -(33% owned by WYOU)    Loyalsock Township    Lycoming    Nexstar
Broadcasting, Inc., as to 33% ownership

3.

   Tower/Transmitter Site—Sharp Mountain (Translator Station) [Translator turned
off/license surrendered]    PA 3      33% Owned -(33% owned by WYOU)   
Pottsville    Schuylkill    Nexstar Broadcasting, Inc., as to 33% ownership

4.

   Tower/Transmitter Site—Blue Mountain (Translator Station) [Translator turned
off/license surrendered]    PA 4 *    100% Owned    Hanover Township    Luzerne
(Penobscot Mountain)    Nexstar Broadcasting, Inc.

5.

   Main Tower/Transmitter Site—Penobscot Mountain    PA 5 *    100% Owned   
Township of Washington and Township of East Penn    Lehigh and Carbon    Nexstar
Broadcasting, Inc.

WJET—Erie, PA

6.

   Office -Studio; Tower/Transmitter Site    PA 6 *    100% Owned    8455 Peach
Street    Erie    Nexstar Broadcasting, Inc.

WTAJ—Altoona-Johnstown, PA

 

1

Owned properties identified with an asterisk in the Station Identifier column
are encumbered by a First Lien Mortgage.

 

Schedule 5.09 – Page 1



--------------------------------------------------------------------------------

Station Metropolitan Area in Use

   Station
Identifier    

Percent
Ownership

  

Address

  

County

  

Title Holder

7.

   Tower/Transmitter Site    PA 7 *    100% Owned    Wopsononock Mountain (Blair
County, Logan Township)    Blair    Nexstar Broadcasting, Inc.

KARK—Little Rock-Pine Bluff, AR

8.

   Tower/Transmitter Site    AR 1 *    100% Owned    13 miles NW of Little Rock
   Little Rock    Nexstar Broadcasting, Inc.

KFTA/KNWA—Fort Smith-Fayetteville- Springdale-Rogers, AR

9.

   KFTA Tower/Transmitter Site    AR  2 *2    100% Owned    19209 Cartwright
Mountain Road    Crawford    Nexstar Broadcasting, Inc.

10.

   KFTA Microwave Relay Site    AR 3 *    100% Owned       Crawford    Nexstar
Broadcasting, Inc.

KTAL—Shreveport, LA

11.

   Office-Studio; Transmitter/Tower Site    LA 1 *    100% Owned    Old Atlanta
Road    Caddo Parish    Nexstar Broadcasting, Inc.

12.

   Office-Studio    LA 2      100% Owned    3150 North Market    Caddo Parish   
Nexstar Broadcasting, Inc.

13.

   Equipment Building—Texarkana    TX 13 *    100% Owned    College Drive   
Bowie    Nexstar Broadcasting, Inc.

KARD—Monroe, LA

14.

   Office-Studio    LA 4 *    100% Owned    200 Pavilion Road    Ouachita Parish
   Nexstar Broadcasting, Inc.

WROC—Rochester, NY

15.

   Office-Studio    NY  1 *3    100% Owned    201 Humboldt Street    Monroe   
Nexstar Broadcasting, Inc.

16.

   Tower/Transmitter Site    NY 2 *    100% Owned    Town of Brighton    Monroe
   Nexstar Broadcasting, Inc.

17.

   Tower/Transmitter Site    NY 3 *    50% Owned    Pinnacle Hill Town of
Brighton    Monroe    Nexstar Broadcasting, Inc., as to 50% ownership

 

2

One first lien mortgage covering AR 2 and AR 3 was recorded.

3

One first lien mortgage covering NY 1, NY 2, and NY 3 was recorded.

 

Schedule 5.09 – Page 2



--------------------------------------------------------------------------------

Station Metropolitan Area in Use

   Station
Identifier    

Percent
Ownership

  

Address

  

County

  

Title Holder

WFXV—Utica, NY

18.

   Tower/Transmitter Site—Burlington Flats (Translator Station)    NY 4 *   
100% Owned    Klock Hill Road    Otsego    Nexstar Broadcasting, Inc.

WCIA/WCFN—Champaign-Springfield-Decatur, IL

19.

   Office-Studio    IL 1 *    100% Owned    509 South Neil Street    Champaign
   Nexstar Broadcasting, Inc.

20.

   Tower/Transmitter Site - WCIA Main Tower    IL 2 *    100% Owned    State Hwy
10- 10 miles west of Champaign    Champaign    Nexstar Broadcasting, Inc.

21.

   Tower/Transmitter Site—Springfield Tower    IL 3 *    100% Owned      
LaSalle    Nexstar Broadcasting, Inc.

22.

   Tower/Transmitter Site—Dewitt Tower    IL 4 *    100% Owned       Dewitt   
Nexstar Broadcasting, Inc.

23.

   Tower/Transmitter Site—WCFN Logan Tower    IL 8 *    100% Owned       Logan
   Nexstar Broadcasting, Inc.

24.

   Tower/Transmitter Site—WCFN Sangamon Tower    IL 9 *    100% Owned    Approx
7 miles east of city center    Sangamon    Nexstar Broadcasting, Inc.

WMBD—Peoria-Bloomington, IL

25.

   Office-Studio    IL 5 *    100% Owned    3131 N. University Street    Peoria
   Nexstar Broadcasting, Inc.

26.

   Tower/Transmitter Site-Tazwell Tower    IL 6 *    100% Owned    5 miles SE of
Peoria    Tazwell    Nexstar Broadcasting, Inc.

KBTV—Beaumont-Port Arthur, TX

27.

   Tower/Transmitter Site    TX 1 *    100% Owned    2.4 miles south off Highway
12 in Vidor    Orange    Nexstar Broadcasting, Inc.

KFDX—Wichita Falls, TX—Lawton, OK

28.

   Office-Studio—Tower/Transmitter Site    TX 2 *    100% Owned    4500 Seymour
Hwy    Wichita    Nexstar Broadcasting, Inc.

 

Schedule 5.09 – Page 3



--------------------------------------------------------------------------------

Station Metropolitan Area in Use

   Station
Identifier    

Percent
Ownership

  

Address

  

County

  

Title Holder

KMID—Odessa-Midland, TX

29.

   Old Main Tower/Transmitter Site (No longer in use by Nexstar)    TX 4 *   
100% Owned       Midland, Ector, Andrews    Nexstar Broadcasting, Inc.

30.

   Translator Tower/Transmitter Site    TX 5 *    100% Owned       Midland   
Nexstar Broadcasting, Inc.

KTAB—Abilene-Sweetwater, TX

31.

   Tower/Transmitter Site    TX 6 *    100% Owned    Intersection of 23 KMSE
Abilene, TX, 0.9 KMSE and TX 36 and FM 1178    Callahan/Taylor    Nexstar
Broadcasting, Inc.

KLST—San Angelo, TX

32.

   Office-Studio    TX 7 *    100% Owned    2800 Armstrong Street    Tom
Green/Concho    Nexstar Broadcasting, Inc.

33.

   Tower/Transmitter Site    TX 8 *    100% Owned       Tom Green/Concho   
Nexstar Broadcasting, Inc.

KAMR—Amarillo, TX

34.

   Office-Studio    TX 9 *    100% Owned    1015 South Fillmore Street    Potter
   Nexstar Broadcasting, Inc.

KLBK—Lubbock, TX

35.

   Office-Studio    TX 10 *    100% Owned    7403 S. University    Lubbock   
Nexstar Broadcasting, Inc.

KSNF—Joplin, MO-Pittsburg, KS

36.

   Office-Studio and Tower    MO 1 *    100% Owned    Cleveland Ave    Jasper   
Nexstar Broadcasting, Inc.

KQTV—St. Joseph, MO

37.

   Office-Studio; Tower/Transmitter Site    MO 2 *    100% Owned    4000 Faraon
Street    Buchanan    Nexstar Broadcasting, Inc.

WDHN—Dothan, AL

38.

   Office-Studio—Tower/Transmitter Site    AL 1 *    100% Owned    5274 State
Hwy 52 East    Houston    Nexstar Broadcasting, Inc.

 

Schedule 5.09 – Page 4



--------------------------------------------------------------------------------

Station Metropolitan Area in Use

   Station
Identifier    

Percent
Ownership

  

Address

  

County

  

Title Holder

WTWO—Terre Haute, IN

39.

   Office-Studio—Tower/Transmitter Site    IN 1 *    100% Owned    10849 N. US
Hwy 41    Sullivan    Nexstar Broadcasting, Inc.

WTVW—Evansville, IN

40.

   Office-Studio    IN 2 *    100% Owned    477 Carpenter Street    Vanderburgh
   Nexstar Broadcasting, Inc.

WFFT—Fort Wayne, IN

41.

   Office-Studio    IN 3 *    100% Owned    3707 Hillegas Road    Allen   
Nexstar Broadcasting, Inc.

KSVI—Billings, MT

42.

   Office-Studio    MT 1 *    100% Owned    445 South 24th Street, Valley View
   Yellowstone    Nexstar Broadcasting, Inc.

WCWJ—Jacksonville, FL

43.

   Office-Studio; Tower/Transmitter Site    FL 1 *    100% Owned    9117 Hogan
Road    Duval    Nexstar Broadcasting, Inc. MISSION BROADCASTING, INC.

Station Metropolitan Area in Use

   Station
Identifier    

Percent
Ownership

  

Address

  

County

  

Title Holder

WYOU—Wilkes Barre-Scranton, PA

44.

   Main Tower/Transmitter Site—Penobscot Mountain    PA8 *    100% Owned   
Township of Washington and Township of East Penn    Lehigh and Carbon    Mission
Broadcasting, Inc.

45.

   Tower/Transmitter Site—Bald Mountain (Translator Station) [Translator turned
off/license surrendered]    PA9 *    100% Owned          Mission Broadcasting,
Inc.

46.

   Tower/Transmitter Site—Williamsport (Translator Station)    PA 2      33%
Owned (33% owned by WBRE)    Loyalsock Township    Lycoming    Mission
Broadcasting, Inc.

47.

   Tower/Transmitter Site—Sharp Mountain (Translator Station) [Translator turned
off/license surrendered]    PA 3      33% Owned (33% owned by WBRE)   
Pottsville    Schuykill    Mission Broadcasting, Inc.

WFXW—Terre Haute, IN

48.

   Tower/Transmitter Site    IN 4 *    100% Owned   

W OF US HWY 41

APPROX 1 MI SW

   Sullivan    Mission Broadcasting, Inc.

 

Schedule 5.09 – Page 5



--------------------------------------------------------------------------------

Station Metropolitan Area in Use

   Station
Identifier    

Percent
Ownership

  

Address

  

County

  

Title Holder

KODE—Joplin, MO-Pittsburg, KS

49.

   Office-Studio    MO 4 *    100% Owned    1928 West 13th Street    Jasper   
Mission Broadcasting, Inc.

KRBC—Abilene-Sweetwater, TX

50.

   Office-Studio    TX 11 *    100% Owned    4510 S 10th Street    Taylor   
Mission Broadcasting, Inc.

KOLR—Springfield, MO

51.

   Office-Studio    MO 5 *    100% Owned    2650 E. Division Street    Greene   
Mission Broadcasting, Inc.

WUTR—Utica, NY

52.

   Office-Studio; Tower/Transmitter Site    NY 5 *    100% Owned    5956 Smith
Hill Road, Deerfield    Oneida    Mission Broadcasting, Inc.

WTVO—Rockford, IL

53.

   Office-Studio-Tower/Transmitter Site    IL 7 *    100% Owned    1917 Meridian
Road, Rockford, IL 61103    Winnebago    Mission Broadcasting, Inc.

 

Schedule 5.09 – Page 6



--------------------------------------------------------------------------------

LEASED PROPERTY4

 

Station Metropolitan Area in use

  

Address

  

Landlord

  

Tenant

     Nexstar Broadcasting, Inc. – Tower Sites

WHAG—Washington, DC/Hagerstown, MD

     

56.                    

      Top of Fairview Mountain, Washington County, MD    American Towers, Inc.
   Nexstar Broadcasting, Inc.

57.

   (access road to tower site)    Washington County, MD    Department of Natural
Resources, State of Maryland    Nexstar Broadcasting, Inc.

WTVW—Evansville, IN

     

58.

      Near 688 Old Plank Road, Chandler, IN    American Towers, Inc.    Nexstar
Broadcasting, Inc.

KSFX—Springfield, MO

     

59.

      Hwy FF, 2.5 miles north northeast of Fordland, MO    American Towers, Inc.
   Nexstar Broadcasting, Inc.

KAMR—Amarillo, TX

     

60.

      0.9 miles west of U.S. 87, 0.6 miles south of Givens Ave., Amarillo, TX   
American Towers, Inc.    Nexstar Broadcasting, Inc.

61.

   Ground Lease    Deaf Smith County, Texas (Section 30, Township 5 North, Range
2 East)    Bridwell West Ranch II, LLP    Nexstar Broadcasting, Inc.

KARD—Monroe, LA

     

62.

      Near 5 1/2 miles west of Columbia on LA Hwy 4, Columbia, LA    American
Towers, Inc.    Nexstar Broadcasting, Inc.

KLBK—Lubbock, TX

     

63.

      Near 7403 S. University Ave., Lubbock, TX    American Towers, Inc.   
Nexstar Broadcasting, Inc.

WFXV—Utica, NY (No longer in use by Nexstar)

     

 

4

Leased properties identified with an asterisk in the lefthand column are
encumbered by a First Lien Mortgage.

 

Schedule 5.09 – Page 7



--------------------------------------------------------------------------------

Station Metropolitan Area in use

  

Address

  

Landlord

  

Tenant

64.                     *5

   Ground Lease    Skyline Drive, Prospect Hill Park, Kirkland, NY    Promedia
Corporation    Nexstar Broadcasting, Inc.

65.

      Hardscrabble Road, Bridgewater, NY    William Stephen    Nexstar
Broadcasting, Inc.

KSVI—Billings, MT

     

66.

      Near Gravel Pi Site Emerald Hills Subdivision, Billings, MT    American
Towers, Inc.    Nexstar Broadcasting, Inc.

67.

      Miles City, Custer County, MT    KTVQ Communications, Inc.    Nexstar
Broadcasting, Inc.

68.

      Little Wolf Auxiliary Communications Site, Sarpy, MT    Montana Power
Company   

69.

      1613 Coburn Road Billings, MT    Antilles Wireless, L.L.C.    Nexstar
Broadcasting, Inc.

70.

      Stillwater County, MT    State of Montana Dept of Natural Resources   

71.

      Rosebud County, MT    Bureau of Land Management, Department of the
Interior    Nexstar Broadcasting, Inc.

72.

      1920 Sweet Medicine Drive, Bldg 25 Billings, MT    Iceland   

73.

      1920 Sweet Medicine Drive, Bldg 50 Billings, MT    Iceland    Nexstar
Broadcasting, Inc.

74.

      Hardin, Big Horn County, MT    Will Redden    Nexstar Broadcasting, Inc.

75.

   (transmitter site) NOTE - Nexstar not operating this site, has not yet
returned license to FCC    Basin Rock, Bighorn National Forest    Northern
Wyoming Community College    Nexstar Broadcasting, Inc.

 

5

In lieu of a leasehold mortgage on this site, a UCC fixture filing was filed in
connection with the first lien.

 

Schedule 5.09 – Page 8



--------------------------------------------------------------------------------

Station Metropolitan Area in use

  

Address

  

Landlord

  

Tenant

WQRF—Rockford, IL 76.       Auburn Road, Rockford, IL    American Towers, Inc.
   Nexstar Broadcasting, Inc. KMID—Midland, TX 77.       Andrews County   
Pinnacle Towers, LLC    Nexstar Broadcasting, Inc. KNWA—Rogers, AR 78.      
Posey Mountain Road    Clark Communications    Nexstar Broadcasting, Inc.      
Garfield, AR       WFFT—Fort Wayne, IN 79.       3707 Hillegas Road    American
Towers, Inc.    Nexstar Broadcasting, Inc. WLYH—Lancaster, PA 80.       Butler
Road South Mountain Lancaster, PA    Clear Channel Communications    Nexstar
Broadcasting, Inc. WTAJ—Altoona-Johnstown, PA 81.       Tussey Mountain, Pine
Grove Mills, PA    Hilltop Tower Leasing, Inc.    Nexstar Broadcasting, Inc. 82.
      RD 6 Laurel Ridge, Cambria County, PA    Multicomm, Inc.    Nexstar
Broadcasting, Inc. 83.       Conemaugh Tounship, County of Cambria, PA   
Forever of PA, Inc.    Nexstar Broadcasting, Inc. 84.       Tripoli Road, Cover
Hill,
Township of Conemaugh,
County of Cambria, PA    Dame Media, Inc.    Nexstar Broadcasting, Inc. 85.   
   US Route 322 (1 mile west of US 322 & State Route 153)    Centre
Communications, Inc.    Nexstar Broadcasting, Inc. 86.    (roof for camera)   
University Park, Centre County, PA    Pennsylvania State University    Nexstar
Broadcasting, Inc. KFTA/KNWA—Fort Smith-Fayetteville-Springdale-Rogers, AR 87.
      3333 Pinnacle Hills Parkway, Pinnacle Point Drive, Suite 120A, City of
Rogers, Benton County, AR    Parkway Towers Partners, LLC    Nexstar
Broadcasting, Inc.

 

Schedule 5.09 – Page 9



--------------------------------------------------------------------------------

Station Metropolitan Area in use

  

Address

  

Landlord

  

Tenant

88.       Kelley Highway Facility    JDG Television    Nexstar Broadcasting,
Inc. KSNF—Joplin, MO 89.    Ground Lease    14048 Beech Road, Newton County, MO
   Ernest E & Bonnie L Kimbrough    Nexstar Broadcasting, Inc
KTAB—Abilene-Sweetwater, TX 90.       Cottonwood, TX    Texas Communications   
Nexstar Broadcasting, Inc KTAL—Shreveport, LA 91.    (roof)    2000 CenturyTel
Center Dr, Bossier City, LA    LMI/HHI, Ltd (City of Bossier City)    Nexstar
Broadcasting, Inc 92.    (roof)    401 Edwards Street, Shreveport, LA   
Louisiana-Edwards Tower Operating Associates, L.P.    Nexstar Broadcasting, Inc

Nexstar Broadcasting, Inc. - Studio Buildings

KARK—Little Rock-Pine Bluff, AR 93.       Capitol and Victory Street, Victory
Building, Little Rock, AR    Arkansas Teacher Retirement Systems    Nexstar
Broadcasting, Inc. 94.    (equipment on building)    501 Main Street, Pine
Bluff, AR    Simmons First National Bank    Nexstar Broadcasting, Inc.
KFTA/KNWA—Fort Smith-Fayetteville-Springdale-Rogers, AR 95.       15 South
Block, The Campbell Bell Building, Fayetteville, AR    The Campbell Bell
Building, LLC    Nexstar Broadcasting, Inc. KBTV—Beaumont-Port Arthur, TX 96.   
   Parkdale Mall    Parkdale Mall Associates    Nexstar Broadcasting, Inc. 97.
      3716 Summerhill Rd., Suite 100, Texarkana, Texas 75503    George Lavendar
   Nexstar Broadcasting, Inc.

 

Schedule 5.09 – Page 10



--------------------------------------------------------------------------------

Station Metropolitan Area in use

  

Address

  

Landlord

  

Tenant

WBRE—Wilkes Barre-Scranton, PA 98.       47 West 4th Street, Williamsport,
Lycoming County, PA    47th West Fourth, L.L.C.    Nexstar Broadcasting, Inc.
99.       400 Lackawanna Ave, Scranton, PA    Boscov’s Department Store, Inc.   
Nexstar Broadcasting, Inc. 100.       553 Main Street, Stroudsburg, PA    Edwin
and Barbara D. Krawitz    Nexstar Broadcasting, Inc.
WCIA/WCFN—Champaign-Springfield-Decatur, IL 101.       Suite 1068, 250 North
Water Street, Decatur, IL    BCK Barnes, LLC    Nexstar Broadcasting, Inc. 102.
   (Roof)    Suite 1068, 250 North Water Street, Decatur, IL    BCK Barnes, LLC
   Nexstar Broadcasting, Inc. 103.       Forum XXX Plaza, Springfield, IL   
Hilton Springfield    Nexstar Broadcasting, Inc. 104.    (Roof)    Wolford
Apartments, 9 E. Harrison Street, Danville, IL    Urban-Wolford, L.P.    Nexstar
Broadcasting, Inc. WHAG—Washington, DC/Hagerstown, MD 105.       13 East
Washington Street, Hagerstown, Washington County, Maryland    Alexander House,
Inc.    Nexstar Broadcasting, Inc. 106.       301 East Patrick Street, Suite
200, Frederick, MD    East Street, LLC    Nexstar Broadcasting, Inc.
WTAJ—Altoona-Johnstown, PA 107.       5000 6th Avenue, Altoona, Blair County, PA
   WDFC, LLC    Nexstar Broadcasting, Inc. 108.       403 South Allen Street,
Suite 104, State College. PA    Mimi U Barash Coppersmith    Nexstar
Broadcasting, Inc. 110. *       2 West Avenue, Suite #2, Dubois, Clearfield
County, PA    Kohlhepp Real Estate Investment Trust, LTD.    Nexstar
Broadcasting, Inc.

 

Schedule 5.09 – Page 11



--------------------------------------------------------------------------------

Station Metropolitan Area in use

  

Address

  

Landlord

  

Tenant

KTAL—Shreveport, LA 111.       3712 Summerhill Road, Texarkana, TX    George
Lavender    Nexstar Broadcasting, Inc. Nexstar Broadcasting , Inc. – Corporate
Headquarters 112.       5215 N. O’Connor Blvd, Suite 1400, Irving, TX    Cimarex
Energy Co – Sublandlord (TIAA Realty, Inc.-landlord)    Nexstar Broadcasting,
Inc. Mission Broadcasting , Inc. – Tower Sites KJTL—Wichita Falls, TX – Lawton,
OK 113. *    Ground Lease    Grandfield, Tillman County, OK    Estate of L.H.
Clemmer, Deceased    Mission Broadcasting, Inc. KODE—Joplin, MO – Pittsburg, KS
114.       1928 W 13th Street    Spectrasite Broadcast Towers, Inc.    Mission
Broadcasting, Inc. KOLR—Springfield, MO 115.       Webster County, MO   
American Towers, Inc.    Mission Broadcasting, Inc. KCIT/KCPN-LP—Amarillo, TX
116.       Potter County, TX    American Towers, Inc.    Mission Broadcasting,
Inc. 117.       Parmer County, TX    Bovina Translator Joint Venture    Mission
Broadcasting, Inc. 118.       Curry County, NM    Marsh Media    Mission
Broadcasting, Inc. 119.       One mile ESE of Guymon, OK    Panhandle Translator
Joint Venture    Mission Broadcasting, Inc.

 

Schedule 5.09 – Page 12



--------------------------------------------------------------------------------

Station Metropol itan Area in use

  

Address

  

Landlord

  

Tenant

KAMC—Lubbock, TX 120.       Near 1201 84th Street,    American Towers, Inc.   
Mission Broadcasting, Inc.       Lubbock, TX       121.    (transmitter site)   
ABC Bank Building, 1201 84th Street, Lubbock, TX    Charles Bevill and Glenna
Bevill [possible new owners?]    Mission Broadcasting, Inc. KHMT—Billings, MT
122.       Billings, MO    American Towers, Inc.    Mission Broadcasting, Inc.
KTVE—El Dorado, AR 123.       412 Bolding Rd. Huttig AR    American Towers, Inc.
   Mission Broadcasting, Inc. KJBO—LP – Wichita Falls, TX 124.       3700 Onaway
Trail    Andrews Tower Rental, Inc.    Mission Broadcasting, Inc. KSAN—San
Angelo, TX 126.    Ground Lease    Tom Green County, TX    Producers Livestock
Auction Company    Mission Broadcasting, Inc. WUTR—Utica, NY 127.       R.D. #1,
Mohawk, NY    Janet R. Morgan-Hyer    Mission Broadcasting, Inc. WYOU—Wilkes
Barre – Scranton, PA 128.       Stroud Township, Monroe County, PA    LTS
Enterprises, Inc.    Mission Broadcasting, Inc.

 

Schedule 5.09 – Page 13



--------------------------------------------------------------------------------

Station Metropolitan Area in use

  

Address

  

Landlord

  

Tenant

Mission Broadcasting, Inc. – Office Building Mission Broadcasting, Inc. 129. *
      Suite 305, Brecksville Center Office Building, Brecksville Shopping
Center, Brecksville, Ohio    Brecksville Shopping Center, LTD.    Mission
Broadcasting, Inc.

 

Schedule 5.09 – Page 14



--------------------------------------------------------------------------------

SCHEDULE 5.16

FCC Licenses of Mission Broadcasting, Inc.

Scranton, PA

 

Facility Type

  

Call Sign

  

Exp Date1

DTV License (Channel 13)

   WYOU    08/01/2007

UHF Translator Station

   W55AG    08/01/2007

TV Pickup

   KA35173    08/01/2007

TV Pickup

   KA35174    08/01/2007

TV Pickup

   KA35184    08/01/2007

TV Pickup

   KA35185    08/01/2007

TV Studio Transmitter Link

   KGH69    08/01/2007

TV Intercity Relay

   KHC88    08/01/2007

TV Pickup

   KO9753    08/01/2007

TV Studio Transmitter Link

   WLL212    08/01/2007

TV Intercity Relay

   WLO276    08/01/2007

TV Intercity Relay

   WLO277    08/01/2007

TV Studio Transmitter Link

   WPNF884    08/01/2007 Erie, PA

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Channel 22)

   WFXP    —  

DTV License (Channel 22)

   WFXP    BLCDT-20081023ABA2

 

1

For all stations listed throughout this document, applications for renewal of
the stations’ analog licenses were filed prior to the final DTV transition
deadline of June 12, 2009. As described in the “Station FCC Matters” notes that
follow, the FCC had not granted most of the Mission stations’ license renewal
applications by June 12, 2009, the deadline for the transition from analog to
digital TV transmissions. Therefore, although Mission is authorized to operate
each station in a digital format pursuant either to a grant of a license to
cover its DTV construction permit or under program test authority, the
expiration dates associated with many of the licenses listed herein reflect
dates in the past because the station license renewal applications have not yet
been granted. Under the FCC’s rules and policies, a station may continue
operating pursuant to the terms of its authorization while its application for
renewal is pending.

2

The FCC file numbers of pending applications are being provided.

 

Schedule 5.16 – Page 1



--------------------------------------------------------------------------------

Amarillo, TX

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Channel 15)

   KCIT    —  

DTV License (Channel 15)

   KCIT    BLCDT-20080519ABV

UHF Translator Low Power (Channel 33)

   KCPN-LP    08/01/2006

UHF Translator Station

   K35CG    08/01/2006

UHF Translator Station

   K47DH    10/01/2006

Broadcast Auxiliary Low Power

   BLP00781    08/01/2006

TV Studio Transmitter Link

   WLF362    08/01/2006

TV Intercity Relay

   WLG893    08/01/2006

TV Intercity Relay

   WLG897    08/01/2006 Wichita Falls, TX

Facility Type

  

Call Sign

  

Exp Date

DTV License (Channel 15)

   KJTL    08/01/2014

UHF Translator Low Power (Channel 35)

   KJBO-LP    08/01/2014

Broadcast Auxiliary Remote Pickup

   KPG756    08/01/2014

TV Studio Transmitter Link

   WLD942    08/01/2014

TV Studio Transmitter Link

   WLJ748    08/01/2014 Joplin, MO

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Channel 43)

   KODE-TV    —  

DTV License (Channel 43)

   KODE-TV    BLCDT-20090424ABE

TV Pickup

   KC62805    02/01/2006

Broadcast Auxiliary Remote Pickup

   KPH932    02/01/2006

TV Pickup

   KR7926    02/01/2006

TV Intercity Relay

   WQGL520    02/01/2006

Microwave Radio Station

   WNEH385    04/28/2012

Microwave Radio Station

   WNEH386    04/28/2012

Microwave Radio Station

   WNEQ599    05/29/2012

Receive Only Earth Station

   E060194    05/26/2021 Abilene, TX

Facility Type

  

Call Sign

  

Exp Date

DTV License (Channel 29)

   KRBC-TV    08/01/2014

Broadcast Auxiliary Remote Pickup

   KG5819    08/01/2014

TV Intercity Relay

   KHN21    08/01/2014

Broadcast Auxiliary Remote Pickup

   KLB583    08/01/2014

TV Intercity Relay

   KLV58    08/01/2014

Broadcast Auxiliary Remote Pickup

   KN6311    08/01/2014

Broadcast Auxiliary Remote Pickup

   KN6312    08/01/2014

Broadcast Auxiliary Remote Pickup

   KQS389    08/01/2014

Broadcast Auxiliary Remote Pickup

   KQS390    08/01/2014

TV Pickup

   KS5669    08/01/2014

Broadcast Auxiliary Remote Pickup

   KYY221    08/01/2014

 

Schedule 5.16 – Page 2



--------------------------------------------------------------------------------

San Angelo, TX

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Channel 16)

   KSAN-DT    —  

DTV License (Channel 16)

   KSAN-TV    BLCDT-20090205ABY

TV Pickup

   KC26407    08/01/2006

TV Intercity Relay

   WPOV531    08/01/2006

TV Studio Transmitter Link

   WQHK704    08/01/2006 Lubbock, TX

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Channel 27)

   KAMC    —  

DTV License (Channel 27)

   KAMC    BLCDT-20080227ABN

TV Studio Transmitter Link

   WPTG536    08/01/2006

TV Pickup

   KP4947    08/01/2006

Land Mobile Radiolocation

   WQDV325    11/07/2015

Receive-Only Earth Station

   E050070    03/10/2020 Springfield, MO

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Ch. 10, 26kw)

   KOLR    —  

DTV License (Ch. 10, 26kw)

   KOLR    BLCDT-20090810ACN

Transmit-Receive Earth Station

   E040154    05/06/2019

TV Pickup

   KA88999    02/01/2006

Broadcast Auxiliary Remote Pickup

   KPF925    02/01/2006

Broadcast Auxiliary Remote Pickup

   KPJ906    02/01/2006

TV Studio Transmitter Link

   WRE38    02/01/2006

Industrial/Business Pool, Conventional

   WQCB524    01/24/2015

Transmit-Receive Earth Station

   E080083    06/04/2023

 

Schedule 5.16 – Page 3



--------------------------------------------------------------------------------

Hardin, MT

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Channel 22)

   KHMT    —  

DTV License (Channel 22)

   KHMT    BLCDT-20090226AAD

Application for Digital Translator Station

   NEW    BNPDTT -20090902ABD

TV Translator Relay

   WPND875    04/01/2006

TV Translator Relay

   WPND876    04/01/2006

TV Intercity Relay

   WPQN938    04/01/2006

TV Intercity Relay

   WPQQ770    04/01/2006

TV Intercity Relay

   WPQQ983    04/01/2006

TV Intercity Relay

   WQAU511    04/01/2006

TV Intercity Relay

   WQGI395    04/01/2006 Terre Haute, IN

Facility Type

  

Call Sign

  

Exp Date

DTV Construction Permit (Channel 39)

   WFXW    —  

DTV License (Channel 39)

   WFXW    BLCDT-20090618AAW

TV Pickup

   KX3721    08/01/2005

TV Studio Transmitter Link

   WQE49    08/01/2005

TV Intercity Relay

   WRS28    08/01/2005

TV Intercity Relay

   WRS29    08/01/2005 Utica, NY

Facility Type

  

Call Sign

  

Exp Date

DTV License (Channel 30)

   WUTR    06/01/2007

Broadcast Auxiliary Remote Pickup

   KC27630    06/01/2007

TV Pickup

   KC26076    06/01/2007

Broadcast Auxiliary Remote Pickup

   KPH708    06/01/2007

TV Intercity Relay

   WEF91    06/01/2007

TV Intercity Relay

   WEF92    06/01/2007

TV Intercity Relay

   WLF784    06/01/2007

TV Intercity Relay

   WLJ663    06/01/2007

Receive-Only Earth Station

   E050367    12/02/2020

Receive-Only Earth Station

   E865078    06/27/2022 Rockford, IL

Facility Type

  

Call Sign

  

Exp. Date

DTV License (Channel 16)

   WTVO    12/01/2005

TV Pickup

   KM3987    12/01/2005

TV Pickup

   KM5296    12/01/2005

 

Schedule 5.16 – Page 4



--------------------------------------------------------------------------------

El Dorado, AR

Facility Type

  

Call Sign

  

Exp. Date

DTV License (Channel 27)

   KTVE    06/01/2013

TV Intercity Relay

   WFD558    06/01/2013

TV Studio Transmitter Link

   WFD559    06/01/2013

TV Studio Transmitter Link

   WHY305    06/01/2013

TV Intercity Relay

   WLF700    06/01/2013

TV Pickup

   KB97347    06/01/2013

TV Studio Transmitter Link

   KLV53    06/01/2013

Weather Radar

   WPKU230    07/15/2012

Industrial Business Pool, Conventional

   WPQA439    04/19/2015

Receive-Only Earth Station

   E970385    06/30/2022

TV Studio Transmitter Link

   WPXJ537    06/01/2013

 

Schedule 5.16 – Page 5



--------------------------------------------------------------------------------

SCHEDULE 5.17(c)

FCC DISCLOSURE

WYOU, Scranton, Pennsylvania

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against WYOU.1

WFXP, Erie, Pennsylvania

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against WFXP.

KCIT, Amarillo, Texas and KCPN-LP, Amarillo, Texas

The processing of the stations’ application for renewal of licenses is subject
to a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KCIT.

 

1

It is the general policy of the Enforcement Bureau not to confirm or deny the
pendency of an investigation.

 

Schedule 5.17(c) – Page 1



--------------------------------------------------------------------------------

KJTL, Wichita Falls, Texas and KJBO-LP, Wichita Falls, Texas

The processing of the stations’ application for renewal of licenses is subject
to a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KJTL.

KODE-TV, Joplin, Missouri

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KODE-TV.

KRBC-TV, Abilene, Texas

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KRBC-TV.

KSAN-TV, San Angelo, Texas

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KSAN-TV.

 

Schedule 5.17(c) – Page 2



--------------------------------------------------------------------------------

KAMC, Lubbock, Texas

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KAMC.

KOLR, Springfield, Missouri

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KOLR.

KOLR received a Notice of Apparent Liability (“NALF”) in connection with the
December 31, 2004 broadcast of Without a Trace, which aired at 9:00PM in central
and mountain time zones. Mission was a party to the CBS affiliates’ Motion to
Vacate the Notice of Liability. The Motion was filed on June 12, 2006. This
matter remains pending.

On January 3, 2006, Cable America submitted a petition to deny KOLR’s license
renewal application. Cable America raised issues with respect to Nexstar’s
relationship to Mission and Mission’s stations. Mission filed an Opposition to
the Petition to Deny on March 23, 2006. Cable America subsequently submitted a
motion to dismiss its petition to deny; however, the matter remains pending.

KHMT, Hardin, Montana

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KHMT.

 

Schedule 5.17(c) – Page 3



--------------------------------------------------------------------------------

WFXW, Terre Haute, Indiana

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against WFXW.

On August 11, 2006, the FCC issued a letter requesting information regarding the
station’s broadcast of a news feature in a March 6, 2006 newscast concerning
General Mills. The letter was prompted by a complaint from CMD, which asserted
that the station broadcast the relevant segment without appropriate sponsorship
identification. A timely response was filed and the matter remains pending.

WUTR, Utica, New York

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against WUTR.

WTVO, Rockford, Illinois

The processing of the station’s application for renewal of license is subject to
a temporary “hold” or deferral from the FCC’s Enforcement Bureau by reason of
one or more unspecified complaints concerning alleged “indecent” programming. On
April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against WTVO.

KTVE, El Dorado, Arkansas

On April 14, 2010, in response to a routine due diligence request submitted by
counsel to Mission, a member of the FCC’s Enforcement Bureau reported that there
are one or more formal or informal complaints currently pending against KTVE.

 

Schedule 5.17(c) – Page 4



--------------------------------------------------------------------------------

SCHEDULE 6.17(a)

STATIONS WITH TOWERS, TRANSMITTERS OR TRANSLATORS

NEXSTAR TOWERS AND TRANSMITTERS

 

Station Call Sign

  

FCC ASR No.

  

Owner

KAMR    1048587    American Tower KARD    1021563    American Tower KARK   
1019242    Nexstar Broadcasting, Inc. KARZ1    1019242    Nexstar Broadcasting,
Inc. KBTV    1267265    Nexstar Broadcasting, Inc. KFDX    1044169    Nexstar
Broadcasting, Inc. KFTA    1038012    Nexstar Broadcasting, Inc. KLBK    1054347
   American Tower KLST    1048460    Nexstar Broadcasting, Inc. KMID    1051488
   Pinnacle KNWA    1238430    Clark Communications KQTV    1000389    Nexstar
Broadcasting, Inc. KSFX    1028721    American Tower KSNF    1002544    Nexstar
Broadcasting, Inc.2 KSVI    1000794    American Tower KTAB    1215589    Nexstar
Broadcasting, Inc. KTAL    1025912    Nexstar Broadcasting, Inc. WBRE    1027162
   Mission Broadcasting, Inc. WCFN    1016051    Nexstar Broadcasting, Inc. WCIA
   1016057    Nexstar Broadcasting, Inc. WCWJ    1025608    Nexstar
Broadcasting, Inc. WDHN    1040389    Nexstar Broadcasting, Inc. WFFT    1034986
   American Tower WFXV3    1003764    Mission Broadcasting, Inc. WHAG    1036848
   American Tower WJET    1033280    Nexstar Broadcasting, Inc. WLYH    1036777
   Clear Channel WMBD    1016047    Nexstar Broadcasting, Inc. WQRF    1035539
   Mission Broadcasting, Inc.

 

1

KARZ operated out of KARK facility.

2

Top 500 feet of tower collapsed on May 8, 2009; being rebuilt approximately 10
feet away and will be assigned a new ASR number.

3

Tower owned by WUTR.

 

Schedule 6.17(a) - Page 1



--------------------------------------------------------------------------------

Station Call Sign

  

FCC ASR No.

  

Owner

WROC    1003864    Nexstar Broadcasting, Inc. & WHEC TV LLC WTAJ    1026694   
Nexstar Broadcasting, Inc. WTVW    1027511    American Tower WTWO    1027196   
Nexstar Broadcasting, Inc. WPNY-LP4    1003764    Mission Broadcasting, Inc.

NEXSTAR TRANSLATORS

 

Station Call Sign

  

Signal Identified

  

Equipment Location

KAMR    K25CP    Tulia, TX KAMR    K45BF    Clovis, NM WFXV    WPNY-LP    Utica,
NY WFXV    W31BP    Burlington, NY WFXV    W53AM    Utica, NY KSVI    K06AT   
Sheridan, WY KSVI    K16DH    Miles City, MT KSVI    K16DZ    Hardin, MT KSVI   
K19FF    Miles City, MT KSVI    K25BP    Hardin, MT KSVI    K27IM    Billings,
MT KSVI    K33EA    Columbus, MT KSVI    K58IH    Colstrip, MT KSVI    K66EQ   
Colstrip, MY

MISSION TOWERS AND TRANSMITTERS

 

Station Call Sign

  

FCC ASR No.

  

Owner

KAMC    1054347    American Tower KCIT    1048587    American Tower KHMT   
1026263    American Tower

 

4

Tower owned by WUTR.

 

Schedule 6.17(a) - Page 2



--------------------------------------------------------------------------------

Station Call Sign

  

FCC ASR No.

  

Owner

KJTL    1050255    Mission Broadcasting, Inc. KODE    1012933   
Spectrasite/American Tower KOLR    1028721    American Tower KRBC5    1215589   
Nexstar Broadcasting, Inc. KSAN    1054170    Producers Livestock Auction
Company KTVE    1039950    American Tower WFXP6    1033280    Nexstar
Broadcasting, Inc. WFXW    1027196    Mission Broadcasting, Inc. WTVO    1035539
   Mission Broadcasting, Inc. WUTR    1003764    Mission Broadcasting, Inc. WYOU
   1027162    Mission Broadcasting, Inc. KJBO-LP    1058252    Andrews Tower
KCPN-LP    1048587    American Tower

MISSION TRANSLATORS

 

Station Call Sign

  

Signal Identified

  

Equipment Location

WYOU    W55AG    Williamsport, PA KCIT    KCPN-LP    Amarillo, TX KCIT    K35CG
   Bovina, TX KCIT    K47DH    Clovis, NM KJTL    KJBO-LP    Amarillo, TX

 

5

Tower operated by KTAB.

 

6

Tower owned by WJET.

 

Schedule 6.17(a) - Page 3



--------------------------------------------------------------------------------

Schedule 8.01(a)

NEXSTAR REPRESENTATIONS AND WARRANTIES

1. Each Nexstar Entity (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization; (b) has the
corporate, limited liability company or partnership power and authority, legal
right and all governmental licenses, Authorizations, consents and approvals to
own (or hold under lease) and operate its property or assets and conduct the
business in which it is currently engaged except, with respect only to such
legal right and governmental licenses, Authorizations, consents and approvals,
where the failure to possess any such legal right or governmental license,
Authorization, consent or approvals could not reasonably be expected to have a
Material Adverse Effect (as defined in the Nexstar Credit Agreement); (c) has
the corporate, limited liability company or partnership power and authority,
legal right and all governmental licenses, Authorizations, consents and
approvals to execute, deliver, and perform its obligations under the Nexstar
Loan Documents to which it is a party; (d) is duly qualified to do business as a
foreign entity, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of property or the nature
or conduct of its business requires such qualification or license, except where
the failure so to qualify could not reasonably be expected to have a Material
Adverse Effect (as defined in the Nexstar Credit Agreement); and (e) is in
compliance, in all material respects, with all Requirements of Law; or

2. The execution, delivery and performance by each Nexstar Entity of each Loan
Document to which such Nexstar Entity is a party have been duly authorized by
all necessary corporate, limited liability company or partnership action, as the
case may be, of such Nexstar Entity and does not and will not: (a) contravene
any terms of the Charter Documents (as defined in the Nexstar Credit Agreement)
of such Nexstar Entity, (b) conflict with or result in any breach or
contravention of, constitute (alone or with notice or lapse of time or both) a
default under or give rise to any right to accelerate any material Contractual
Obligation (as defined in the Nexstar Credit Agreement) of any Nexstar Entity
and will not result in, or require, the creation of any Lien on any of their
respective properties or any revenues, income or profits therefrom, whether now
owned or hereafter acquired pursuant to any Requirement of Law or Contractual
Obligation (as defined in the Nexstar Credit Agreement) (other than pursuant to
the Security Documents (as defined in the Nexstar Credit Agreement, referred to
herein as the “Nexstar Security Documents”)) to which such Nexstar Entity is a
party or any order, injunction, writ or decree of any Governmental Authority to
which such Nexstar Entity or its property is subject; or (c) violate any
Requirement of Law. On or prior to the First Amendment Effective Date, the
Administrative Agent (as defined in the Nexstar Credit Agreement, referred to
herein as the “Nexstar Administrative Agent”) shall have received copies of all
Charter Documents (as defined in the Nexstar Credit Agreement) for each Credit
Party, as each such Charter Document is in effect on the First Amendment
Effective Date, including all schedules, exhibits, annexes and other documents
and instruments related thereto or in connection therewith; or

3. No approval, consent, exemption, Authorization, or other action by, or in
respect of, or notice to, or filing with (or approvals required under state blue
sky securities laws) any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Nexstar Entity of any Nexstar Loan Document to which it
is a party, except that (i) certain of the Nexstar Loan Documents may have to be
filed with the FCC after the Effective Date and (ii) the prior approval of the
FCC may be required for the Nexstar Lenders to exercise certain of their rights
with respect to the Stations (as defined in the Nexstar Credit Agreement); or

4. Each Loan Document to which any Nexstar Entity is a party constitutes the
legal, valid and binding obligation of such Nexstar Entity to the extent such
Nexstar Entity is a party thereto, enforceable against such Nexstar Entity in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles of general applicability; or

 

Schedule 8.01(a) – Page 1



--------------------------------------------------------------------------------

5. There are no actions, suits, proceedings, claims or disputes pending, or to
the best knowledge of each Nexstar Entity, threatened at law, in equity, in
arbitration or before any Governmental Authority, against any Nexstar Entity or
any of their respective properties or assets which: (a) purport to affect or
pertain to the Nexstar Credit Agreement or any other Nexstar Loan Document, or
any of the transactions contemplated thereby; or (b) as to which there is a
reasonable possibility of an adverse determination, that if adversely
determined, could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect (as defined in the Nexstar Credit Agreement). No
injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of the Nexstar Credit Agreement
or any other Nexstar Loan Document or directing that any transaction provided
for herein or therein not be consummated as herein or therein provided; or

6. No Default (as defined in the Nexstar Credit Agreement) exists or will result
from the incurring of any Nexstar Obligations by any Nexstar Entity. No Nexstar
Entity is in default under or with respect to any Contractual Obligation (as
defined in the Nexstar Credit Agreement) in any respect which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse Effect
(as defined in the Nexstar Credit Agreement); or

7. Except as set forth on Schedule 5.07 to the Nexstar Credit Agreement, each
employee benefit plan (as defined in Section 3(3) of ERISA) which any Nexstar
Entity or any “ERISA Affiliate” (as defined in the Nexstar Credit Agreement,
referred to herein as a “Nexstar ERISA Affiliate”) sponsors or maintains, or to
which any Nexstar Entity or any Nexstar ERISA Affiliate makes or is making, or
is obligated to make, contributions and includes any “Pension Plan” (as defined
in the Nexstar Credit Agreement, referred to herein as a “Nexstar Pension Plan”)
or “Multiemployer Plan” (as defined in the Nexstar Credit Agreement, referred to
herein as a “Nexstar Multiemployer Plan”) (such employee benefit plan referred
to herein as a “Nexstar Plan”) is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state law.
Each Nexstar Plan which is intended to qualify under Section 401(a) of the Code
(i) has received a favorable determination letter from the Internal Revenue
Service or (ii) has been recently established and has not received such a
determination letter and such Nexstar Plan complies with the requirements of
Section 401(a) of the Code; and to the best knowledge of each Nexstar Entity
nothing has occurred which would cause the loss of such qualification or the
revocation of such determination letter. There are no pending or, to the best
knowledge of each Nexstar Entity, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Nexstar Plan which has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect (as defined in the Nexstar Credit Agreement). There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Nexstar Plan which has resulted, or could reasonably be expected
to result, in a Material Adverse Effect (as defined in the Nexstar Credit
Agreement). No “ERISA Event” (as defined in the Nexstar Credit Agreement,
referred to herein as a “Nexstar ERISA Event”) has occurred or is reasonably
expected to occur with respect to any Nexstar Pension Plan or Nexstar
Multiemployer Plan. As of the date hereof, no Nexstar Pension Plan has an
“Unfunded Pension Liability” (as defined in the Nexstar Credit Agreement,
referred to herein as a “Nexstar Unfunded Pension Plan”). No Nexstar Entity and
no Nexstar ERISA Affiliate has incurred, nor reasonably expects to incur, any
material liability under Title IV of ERISA with respect to any Nexstar Pension
Plan. No Nexstar Entity and no Nexstar ERISA Affiliate has incurred nor
reasonably expects to incur any material liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such material liability) under Section 4201 or 4243 of ERISA with respect to a
Nexstar Multiemployer Plan. No Nexstar Entity and no Nexstar ERISA Affiliate has
transferred any Nexstar Unfunded Pension Liability to any Person or otherwise
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA; or

 

Schedule 8.01(a) – Page 2



--------------------------------------------------------------------------------

8. No Nexstar Entity is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock. No part of the proceeds of any Loan (as defined in the
Nexstar Credit Agreement) have been or will be used by any Nexstar Entity,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the FRB including Regulations U and X. If requested by any Lender or the Nexstar
Administrative Agent, each Credit Party will furnish to the Nexstar
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U 1 referred to in said Regulation
U; or

9. Each Nexstar Entity has good record and indefeasible title in fee simple to,
or a valid leasehold interest in, all its Real Property, and good title to, a
valid leasehold interest in, or a valid right to use, all its other property and
assets which are material to the operations of its businesses, in each case
subject only to Permitted Liens. All Mortgaged Properties of the Credit Parties
as of the Second Amendment Effective Date are listed on Schedule 5.09. The list
of Real Properties (as defined in the Nexstar Credit Agreement) owned and leased
on Schedule 5.09 is a true, accurate and complete listing of all Real Property
of the Credit Parties owned and/or leased by any Credit Party on the Second
Amendment Effective Date. The list of repeaters, towers, transmitters and
translators on Schedule 6.17(a) is a true, accurate and complete list of all
repeaters, towers, transmitters and translators (other than any such equipment
located on a motor vehicle which is subject to a Lien and security interest in
favor of the Nexstar Collateral Agent) owned and/or leased by any Credit Party
on the Second Amendment Effective Date. Each Nexstar Entity has complied with
all obligations under all leases to which it is a party and all such leases are
in full force and effect and (ii) each Nexstar Entity enjoys peaceful and
undisturbed possession under all such leases under which it is a tenant, in each
case except where the failure to comply or to enjoy such possession,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect (as defined in the Nexstar Credit Agreement). As of the
date of the Nexstar Credit Agreement, (i) no Nexstar Entity has received any
written notice of, nor does any Credit Party have any knowledge of, any pending
or contemplated condemnation proceeding affecting any Real Property owned by
such Nexstar Entity or any sale or disposition thereof in lieu of condemnation
and (ii) no Nexstar Entity is obligated under any right of first refusal, option
or other contractual right to sell, assign or otherwise dispose of any of its
Real Property or any interest therein. Each Nexstar Entity owns, or otherwise
has the right to use, all trademarks, tradenames, copyrights, technology,
know-how and processes (“Nexstar Intellectual Property”) necessary for the
conduct of its business as currently conducted except for those which the
failure to own or have the right to use, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement). Except for such claims that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
(as defined in the Nexstar Credit Agreement), no claim has been asserted and is
pending by any Person challenging or questioning the use of any such Nexstar
Intellectual Property or the validity or effectiveness of any such Nexstar
Intellectual Property, nor does any Nexstar Entity know of any valid basis for
any such claim. Except for such infringements that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
(as defined in the Nexstar Credit Agreement), to the knowledge of each Nexstar
Entity, the use of such Nexstar Intellectual Property by such Nexstar Entity
does not infringe on the rights of any Person; or

10. Each Nexstar Entity has filed all federal and other material tax returns and
reports required to be filed and paid the tax thereon shown to be due, and has
paid all federal and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties,

 

Schedule 8.01(a) – Page 3



--------------------------------------------------------------------------------

income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any Nexstar Entity which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect (as defined in
the Nexstar Credit Agreement); or

11. (a) The Audited Financial Statements (as defined in the Nexstar Credit
Agreement) (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; (ii) fairly present the financial condition of the Nexstar Entities as
of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Nexstar Entities as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, in each case to the extent required by
GAAP (so applied) to be shown therein.

(b) The unaudited consolidated balance sheet of the Nexstar Entities, if any,
most recently delivered to the Nexstar Administrative Agent pursuant to
Section 6.01(b) of the Nexstar Credit Agreement, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Quarter ended on the date of such balance sheet (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Nexstar Entities as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year end audit
adjustments. (b) Since the date of the Audited Financial Statements (as defined
in the Nexstar Credit Agreement), there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect (as defined in the Nexstar Credit
Agreement). (c) Since the date of the Audited Financial Statements (as defined
in the Nexstar Credit Agreement), no Internal Control Event has occurred that
has had or could reasonably be expected to have a Material Adverse Effect (as
defined in the Nexstar Credit Agreement); or

12. All transactions contemplated by the Nexstar Credit Agreement and the other
Nexstar Loan Documents comply in all material respects with (a) Regulations T, U
and X of the FRB and (b) all other Applicable Laws and any rules and regulations
thereunder, except where the failure to comply, in the case of this clause (b),
could not reasonably be expected to have a Material Adverse Effect (as defined
in the Nexstar Credit Agreement); or

13. No Nexstar Entity is an “investment company” within the meaning of the
Investment Company Act of 1940 or a “holding company,” or a “subsidiary company”
of a “holding company,” or an “affiliate” of a “holding company” or of a
“subsidiary company” of a “holding company,” within the meaning of the Public
Utility Holding Company Act of 1935. No Nexstar Entity is subject to regulation
under any other federal or state statute or regulation which limits its ability
to incur Indebtedness or Guaranty Obligations under any Nexstar Loan Document;
or

14. All factual information (excluding, in any event, financial projections)
heretofore or contemporaneously herewith furnished by or on behalf of any
Nexstar Entity in writing to the Nexstar Administrative Agent or any Lender (as
defined in the Nexstar Credit Agreement) for purposes of or in connection with
the Nexstar Credit Agreement or any transaction contemplated thereby, and all
other such factual information hereafter furnished by or on behalf of any
Nexstar Entity to the Nexstar Administrative Agent or any Lender (as defined in
the Nexstar Credit Agreement) will be, true and accurate in every material
respect on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information, in the light of the circumstances existing at the time such
information was delivered, not misleading; or

 

Schedule 8.01(a) – Page 4



--------------------------------------------------------------------------------

15. The Nexstar Entities and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof no Credit Party has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement).

16. With respect to properties currently owned or operating by any Nexstar
Entity or any of their Subsidiaries, or to the knowledge of the Nexstar
Entities, any property formerly owned or operated by any Nexstar Entity or any
of its Subsidiaries: (i) no such property is listed or proposed for listing on
the NPL or on the CERCLIS or any analogous foreign, state or local list or is
adjacent to any such property; (ii) to the knowledge of the Nexstar Entities,
(A) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Nexstar Entity or any of its
Subsidiaries or on any property owned by another Credit Party or formerly owned
or operated by any Credit Party; (B) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Credit Party or any
of its Subsidiaries; and (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Credit Party or any of its Subsidiaries in excess of the
applicable legal limit, in each case of (a)(i) through (iii) above, other than
such matters which, individually or in the aggregate, could not reasonably be
expected to result in a liability to the Credit Parties, taken as a whole, in an
amount greater than $500,0000 during the term of the Nexstar Credit Agreement.
Neither any Nexstar Entity nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Nexstar Entity or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Credit Party or any of its Subsidiaries, in each case above, other than
such matters which, individually or in the aggregate, could not reasonably be
expected to result in a liability to the Credit Parties, taken as a whole, in an
amount greater than $500,000 during the term of the Nexstar Credit Agreement; or

17. Each Nexstar Entity holds such validly issued FCC licenses and
Authorizations as are necessary to operate their respective Stations (the
“Nexstar Stations”) as they are currently operated (collectively, the “Nexstar
FCC Licenses”), and each such Nexstar FCC License is in full force and effect
(it being recognized that, as indicated on Schedules 5.16 and 5.17(c) to the
Nexstar Credit Agreement, certain Nexstar Stations are operating pursuant to
Special Temporary Authority). The Nexstar Stations and the Nexstar FCC Licenses
of each Nexstar Entity as of the Second Amendment Effective Date are listed on
Schedule 5.16 to the Nexstar Credit Agreement, and each of such Nexstar FCC
Licenses has the expiration date indicated on Schedule 5.16 to the Nexstar
Credit Agreement. No Nexstar Entity has knowledge of any condition imposed by
the FCC as part of any Nexstar FCC License which is neither set forth on the
face thereof as issued by the FCC nor contained in the rules and regulations of
the FCC applicable generally to stations of the type, nature, class or location
of the Nexstar Station in question. Except as otherwise set forth on Schedules
5.16 and 5.17(c) to the Nexstar Credit Agreement, each Nexstar Station has been
and is being operated in all material respects in accordance with the terms and
conditions of the Nexstar FCC Licenses applicable to it and the rules and
regulations of the FCC and the

 

Schedule 8.01(a) – Page 5



--------------------------------------------------------------------------------

Communications Act. Except as otherwise set forth on Schedules 5.16 and 5.17(c)
to the Nexstar Credit Agreement, no proceedings are pending or are threatened
which may result in the revocation, modification, non-renewal or suspension of
any of the Nexstar FCC Licenses, the denial of any pending applications, the
issuance of any cease and desist order or the imposition of any fines,
forfeitures or other administrative actions by the FCC with respect to any
Nexstar Station or its operation, other than any matters which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect (as defined in the Nexstar Credit Agreement) and proceedings affecting
the television broadcasting industry in general. All reports, applications and
other documents required to be filed by the Nexstar Entities with the FCC with
respect to the Nexstar Stations have been timely filed, and all such reports,
applications and documents are true, correct and complete in all respects,
except where the failure to make such timely filing or any inaccuracy therein
could not reasonably be expected to have a Material Adverse Effect (as defined
in the Nexstar Credit Agreement), and except as otherwise set forth on Schedules
5.16 and 5.17(c) to the Nexstar Credit Agreement, no Credit Party has knowledge
of any matters which could reasonably be expected to result in the suspension or
revocation of or the refusal to renew any of the Nexstar FCC Licenses or the
imposition on any Nexstar Entity of any material fines or forfeitures by the
FCC, or which could reasonably be expected to result in the revocation,
rescission, reversal or modification of any Nexstar Station’s authorization to
operate as currently authorized under the Communications Act and the policies,
rules and regulations of the FCC. There are no unsatisfied or otherwise
outstanding citations issued by the FCC with respect to any Nexstar Station or
its operations. The Nexstar Borrower has delivered to the Nexstar Lenders true
and complete copies of all Nexstar FCC Licenses (including any and all
amendments and other modifications thereto) and all pending applications
relating thereto. Non-U.S. voting interests held, directly or indirectly, by
entities other than ABRY L.P. II (as defined in the Nexstar Credit Agreement)
and ABRY L.P. III (as defined in the Nexstar Credit Agreement) are less than 25
percent of the Ultimate Nexstar Parent’s total voting interests and the total
equity of the Ultimate Nexstar Parent held by non-U.S. citizens, directly or
indirectly, by entities other than ABRY L.P. II (as defined in the Nexstar
Credit Agreement) and ABRY L.P. III (as defined in the Nexstar Credit Agreement)
is less than 10.3 percent of the Ultimate Nexstar Parent’s total equity;

18. No Nexstar Entity has any Subsidiaries except, on the First Amendment
Effective Date, those Subsidiaries which are identified in Schedule 5.17 to the
Nexstar Credit Agreement; or

19. As of each date that a representation and warranty is made, each Nexstar
Entity is Solvent on a consolidated and consolidating basis, both before and
after giving effect to any transaction with respect to which this representation
and warranty is being made and to the incurrence of all Indebtedness, Guarantee
Obligations and other obligations incurred on such date in connection herewith
and therewith; or

20. There are no labor controversies pending or, to the best knowledge of each
Nexstar Entity, threatened against any Nexstar Entity which could reasonably be
expected to have a Material Adverse Effect (as defined in the Nexstar Credit
Agreement); or

21. The Pledge and Security Agreement (as defined in the Nexstar Credit
Agreement) is effective to create in favor of the Collateral Agent (as defined
in the Nexstar Credit Agreement, referred to herein as the “Nexstar Collateral
Agent”) or the Nexstar Administrative Agent, for the benefit of the Nexstar
Lenders, a legal, valid and enforceable security interest in the collateral
pledged thereunder and the Lien granted pursuant to the Pledge and Security
Agreement (as defined in the Nexstar Credit Agreement) constitutes a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the pledgor or pledgors thereunder in such pledged collateral and
the proceeds thereof, in each case prior and superior in right to any other
Person. The Security Agreement (as defined in the Nexstar Credit Agreement) is
effective to create in favor of the Nexstar Collateral Agent or the Nexstar
Administrative Agent, for the benefit of the Nexstar Lenders, a legal, valid and
enforceable security

 

Schedule 8.01(a) – Page 6



--------------------------------------------------------------------------------

interest in the Security Agreement Collateral (as defined in the Nexstar Credit
Agreement) and proceeds thereof and the Lien granted pursuant to the Security
Agreement (as defined in the Nexstar Credit Agreement) constitutes a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantor or grantors thereunder in such Collateral (as defined in the Nexstar
Credit Agreement) and the proceeds thereof, other than with respect to the
rights of Persons pursuant to Permitted Liens (as defined in the Nexstar Credit
Agreement), in each case prior and superior in right to any other Person,; or

22. The Nexstar Borrower has delivered to the Nexstar Administrative Agent an
accurate and complete list, as of the First Amendment Effective Date, of each
effective Network Affiliation Agreement (as defined in the Nexstar Credit
Agreement) and the expiration date therefor; or

23. All of the material properties, equipment and systems of each Nexstar Entity
and the Nexstar Stations are, and all material properties, equipment and systems
to be added in connection with any contemplated Nexstar Station expansion or
construction will be, in condition which is sufficient for the operation thereof
in accordance with past practice of the Nexstar Station in question and are and
will be in compliance with all applicable standards, rules or requirements
imposed by (a) any governmental agency or authority including without limitation
the FCC and (b) any Nexstar FCC License, in each case except where such
noncompliance could not reasonably be expected to have a Material Adverse Effect
(as defined in the Nexstar Credit Agreement); or

24. The Ultimate Nexstar Parent and its Subsidiaries (other than the Nexstar
Borrower) engage in no business activities (other than as contemplated by the
Nexstar Credit Agreement), and have (a) no significant assets other than debt
and equity securities of their respective Subsidiaries or (b) liabilities other
than (i) those liabilities permitted under the Agreement, the Nexstar Loan
Agreement, the other Loan Documents and the other Nexstar Loan Documents to
which they are each respectively a party, (ii) the Nexstar Guaranty of Mission
Obligations, and (iii) liabilities for the payment of taxes; or

25. As of the First Amendment Effective Date, the information contained in the
most recently delivered Information Certificate (as defined in the Nexstar
Credit Agreement) is true, accurate and complete in all respects, and thereafter
the Information Certificate (as defined in the Nexstar Credit Agreement),
together with all other such information hereafter furnished by or on behalf of
any Nexstar Entity to the Nexstar Administrative Agent reflecting any changes or
additions to the Information Certificate (as defined in the Nexstar Credit
Agreement), shall be true, accurate and complete in all respects; or

26. Each Nexstar Entity maintains with financially sound and reputable insurance
companies not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons; or

27. The provisions of the Nexstar Security Documents are effective to create in
favor of the Nexstar Administrative Agent for the benefit of the Secured Parties
(as defined in the Nexstar Credit Agreement) a legal, valid and enforceable
first priority Lien (subject to Permitted Liens (as defined in the Nexstar
Credit Agreement)) on all right, title and interest of the respective Nexstar
Entities in the Collateral owned by each such Nexstar Entity as described
therein. Except for filings completed prior to the Second Amendment Effective
Date and as contemplated hereby and by the Nexstar Security Documents, no filing
or other action will be necessary to perfect or protect such Liens. Schedule
5.27 to the Nexstar Credit Agreement lists all deposit accounts and securities
accounts of the Credit Parties that are not held by Bank of America and
designates which such accounts are subject to a deposit account control
agreement or securities account control agreement in favor of the Nexstar
Administrative Agent for the benefit of the Secured Parties, in each case, as of
the Second Amendment Effective Date; or

 

Schedule 8.01(a) – Page 7



--------------------------------------------------------------------------------

28. Full and complete copies of all Nexstar/Mission Agreements in effect on the
First Amendment Effective Date have been delivered to the Nexstar Administrative
Agent together with all exhibits, schedules, annexes and other documents related
thereto or executed in connection therewith.

 

Schedule 8.01(a) – Page 8



--------------------------------------------------------------------------------

Schedule 8.01(b)

NEXSTAR COVENANTS

1. The Nexstar Borrower shall deliver to the Nexstar Administrative Agent with
sufficient copies for each Lender (as defined in the Nexstar Credit Agreement),
(a) as soon as available, but not later than 90 days after the end of each
Fiscal Year, (i) a copy of the audited consolidated balance sheet of the
Ultimate Nexstar Parent and its consolidated Subsidiaries as at the end of such
Fiscal Year and the related consolidated statements of income or operations,
shareholders’ or members’ equity and cash flows for such Fiscal Year, setting
forth in comparative form the figures for the previous Fiscal Year, and
accompanied by (A) a report and opinion of PricewaterhouseCoopers LLP or another
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Majority Lenders (as defined in the Nexstar Credit Agreement),
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws and shall not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit and (B) if such report is required in
order to comply with SEC reporting requirements, an attestation report of
PricewaterhouseCoopers LLP or such other Registered Public Accounting Firm as to
the Ultimate Nexstar Parent’s internal controls pursuant to Section 404 of
Sarbanes Oxley showing no Internal Control Event or Events, that, in the
aggregate (1) could reasonably be expected to have a Material Adverse Effect (as
defined in the Nexstar Credit Agreement, or (2) could reasonably be expected to
permit the occurrence of a Material Adverse Effect (as defined in the Nexstar
Credit Agreement) if left unremedied; (ii) a copy of the audited consolidated
balance sheet of the Nexstar Borrower and its consolidated Subsidiaries as at
the end of such Fiscal Year and the related consolidated statements of income or
operations, shareholders’ or members’ equity and cash flows for such Fiscal
Year, setting forth in comparative form the figures for the previous Fiscal
Year, and accompanied by a report and opinion of PricewaterhouseCoopers LLP or
another Registered Public Accounting Firm of nationally recognized standing
reasonably acceptable to the Majority Lenders (as defined in the Nexstar Credit
Agreement), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, provided that, the
Nexstar Borrower shall only be required to make the deliveries under this clause
(ii) if the Ultimate Nexstar Parent has not included consolidating financial
statements for the Nexstar Borrower and each other Nexstar Entity in its
publicly available Form 10-K SEC filings; and (iii) a copy of the annual budget
for the Nexstar Borrower and its Subsidiaries for the next Fiscal Year in form
and detail acceptable to the Nexstar Administrative Agent. (b) as soon as
available, but not later than 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, a copy of the unaudited consolidated
balance sheet of the Ultimate Nexstar Parent and its consolidated Subsidiaries
and of the Nexstar Borrower and its consolidated Subsidiaries as of the end of
such Fiscal Quarter and the related consolidated statements of income or
operations, shareholders’ or members’ equity and cash flows for the period
commencing on the first day and ending on the last day of such Fiscal Quarter,
and certified (in a certificate of the Ultimate Nexstar Parent or the Nexstar
Borrower, as the case may be, executed on behalf of such Nexstar Entity by a
Responsible Officer) as being complete and correct and fairly presenting in all
material respects, in accordance with GAAP (except for the absence of footnotes
and subject to normal year-end adjustments), the financial position and the
results of operations of the Ultimate Nexstar Parent and its consolidated
Subsidiaries and of the Nexstar Borrower and its consolidated Subsidiaries,
respectively; and (c) as soon as available, but not later than 30 days after the
end of each month, a copy of the unaudited consolidated balance sheet of the
Ultimate Nexstar Parent and its consolidated Subsidiaries and the Nexstar
Borrower and its consolidated Subsidiaries as of the end of such month and the
related statements of income, shareholders’ or members’ equity and cash flows
for the period commencing on the first day and ending on the last day of such
month, and certified (in a certificate of the Ultimate Nexstar Parent or the
Nexstar Borrower, as the case may be, executed on behalf of such Nexstar Entity
by a Responsible Officer) as

 

Schedule 8.01(b) – Page 1



--------------------------------------------------------------------------------

being complete and correct and fairly presenting in all material respects, in
accordance with GAAP (except for the absence of footnotes and subject to normal
year-end adjustments), the financial position and the results of operations of
the Ultimate Nexstar Parent and its consolidated Subsidiaries and the Nexstar
Borrower and its consolidated Subsidiaries, respectively.

2. The Nexstar Borrower shall furnish to the Nexstar Administrative Agent, with
sufficient copies for each Lender (as defined in the Nexstar Credit Agreement):
(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) of the Nexstar Credit Agreement, a Compliance
Certificate (as defined in the Nexstar Credit Agreement) of the Ultimate Nexstar
Parent and the Borrower signed by the Chief Executive Officer, President, Chief
Financial Officer, or Vice President of the Ultimate Nexstar Parent and the
Nexstar Borrower (which delivery may, unless the Nexstar Administrative Agent or
a Lender requests executed originals be by electronic communication including
fax or email and shall be deemed to be an original authentic counterpart thereof
for all purposes), which such Compliance Certificate shall include a
certification and accounting that the Nexstar Borrower is in compliance with the
requirements of Section 6.20 of the Nexstar Credit Agreement; (b) promptly after
the same are sent, copies of all financial statements and reports which any
Nexstar Entity sends to its shareholders, partners or members; and promptly
after the same are filed, copies of all financial statements and regular,
periodical or special reports which any Nexstar Entity may make to, or file
with, the SEC, other than filings on Form 11-K and S-8; (c) promptly, such
additional business, financial and other information with respect to the
Ultimate Nexstar Parent, the Nexstar Borrower or any of their respective
Subsidiaries or Credit Parties as the Nexstar Administrative Agent, at the
request of any Lender (as defined in the Nexstar Credit Agreement), may from
time to time reasonably request; (d) promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Nexstar Entity pursuant to the terms of any indenture, loan or credit or
similar agreement of such Nexstar Entity; (e) promptly, and in any event within
two Business Days after receipt thereof by any Nexstar Entity, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Nexstar Entity; and (f) promptly upon receipt
thereof, notice of any change in, or change regarding, the credit ratings of any
Nexstar Entity by Moody’s or S & P.

3. The Nexstar Borrower, upon any Responsible Officer of any Nexstar Entity
obtaining knowledge thereof, shall give notice (accompanied by a reasonably
detailed explanation with respect thereto) to the Nexstar Administrative Agent,
the L/C Issuer and each Lender (as defined in the Nexstar Credit Agreement):
(a) promptly of the occurrence of any Default (as defined in the Nexstar Credit
Agreement) under the Nexstar Credit Agreement; (b) promptly of any matter
(i) that has resulted in a Material Adverse Effect (as defined in the Nexstar
Credit Agreement) or promptly after the assertion or occurrence thereof, notice
of any action or proceeding against or of any noncompliance by any Credit Party
or any of their Subsidiaries with any Environmental Law (ii) that could
(A) reasonably be expected to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement) or (B) cause any property described in the Mortgages
to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law; (c) promptly of any litigation,
arbitration, or governmental investigation or proceeding not previously
disclosed by the Nexstar Borrower to the Nexstar Lenders which has been
instituted or, to the knowledge of any Nexstar Entity, is threatened against any
Credit Party or to which any of their respective properties is subject (i) which
could reasonably be expected to have a Material Adverse Effect (as defined in
the Nexstar Credit Agreement) or (ii) which relates to the Nexstar Credit
Agreement, any other Nexstar Loan Document or any of the transactions
contemplated hereby; (d) promptly of any development which shall occur in any
litigation, arbitration, or governmental investigation or proceeding previously
disclosed by any Nexstar Entity to the Nexstar Lenders regarding any Credit
Party which could reasonably be expected to have a Material Adverse Effect (as
defined in the Nexstar Credit Agreement); (e) promptly of any of the following
events affecting any Credit Party or any

 

Schedule 8.01(b) – Page 2



--------------------------------------------------------------------------------

Nexstar ERISA Affiliate (but in no event more than ten days after such event),
together with a copy of any notice with respect to such event that may be
required to be filed with a Governmental Authority and any notice delivered by a
Governmental Authority to any Nexstar Entity or any Nexstar ERISA Affiliate with
respect to such event: (i) a Nexstar ERISA Event; or (ii) any of the
representations and warranties in Section 5.07 of the Nexstar Credit Agreement
ceasing to be true and correct; (f) promptly of any material change in
accounting policies or financial reporting practices by any Nexstar Entity; or
(g) (i) promptly notify the Agents and (ii) within 30 Business Days notify the
Nexstar Lenders of the occurrence of any of the following events numbered
(1) through (3) below; provided however, to the extent not previously disclosed
to the Nexstar Lenders, the Nexstar Borrower shall notify the Agents and the
Nexstar Lenders of the occurrence of any of the following events numbered
(1) through (3) below not less than two Business Days (or such lesser notice
prior to public disclosure as is reasonable under the circumstances) prior to
(A) the public announcement thereof by a representative of the Nexstar Borrower,
(B) the filing with the SEC or any other Governmental Authority of any report or
communication related thereto or (C) the submission of a Request for Credit
Extension: (1) any Internal Control Event (as defined in the Nexstar Credit
Agreement) (I) which is required to be publicly disclosed of which a Responsible
Officer (other than a Responsible Officer committing the fraud constituting such
Internal Control Event (as defined in the Nexstar Credit Agreement)) has
knowledge, (II) which the Nexstar Borrower intends to disclose or (III) which
has otherwise become known to the public (other than an Internal Control Event
(as defined in the Nexstar Credit Agreement) concerning allegations of fraud
that involve an amount less than $250,000), (2) any Internal Control Event (as
defined in the Nexstar Credit Agreement) of which a Responsible Officer (other
than a Responsible Officer committing the fraud constituting such Internal
Control Event (as defined in the Nexstar Credit Agreement)) has knowledge which
could reasonably be expected to have a Material Adverse Effect (as defined in
the Nexstar Credit Agreement), or (3) any Internal Control Event (as defined in
the Nexstar Credit Agreement) of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event (as defined in the Nexstar Credit Agreement)) has knowledge which includes
a fraud allegation that could reasonably be expected to involve an amount in
excess of $5,000,000; or (h) as soon as available, but in any event within 90
days after the end of each Fiscal Year ending after the Second Amendment
Effective Date, a report (i) (with respect to items constituting Collateral or
required to be Collateral only) supplementing Schedule 5.09 of the Nexstar
Credit Agreement and Schedule 6.17(a) of the Nexstar Credit Agreement, including
an identification of all owned and leased Real Property disposed of by any
Credit Party or any Subsidiary thereof during such fiscal year, a list and
description (including the street address, county or other relevant
jurisdiction, state, record owner, and, in the case of leases of property,
lessee and expiration date) of all Real Property acquired or leased during such
fiscal year, all repeaters, towers, transmitters and translators, all accounts
and such other changes in any Collateral, and a description of such other
changes in the information included in such Schedules to the Nexstar Credit
Agreement as may be necessary for such Schedules to the Nexstar Credit Agreement
to be accurate and complete in all material respects as of the end of such
Fiscal Year, such report to be signed on the Nexstar Borrower’s behalf by a
Responsible Officer of the Nexstar Borrower and to be in a form reasonably
satisfactory to the Nexstar Administrative Agent; provided that, so long as no
Default (as defined in the Nexstar Credit Agreement) exists, such report shall
only be required not more than once per year and only upon the request of the
Nexstar Administrative Agent, and (ii) listing all deposit accounts, securities
accounts and other operational bank accounts of all types of each of the Credit
Parties, which such report specifically designates accounts that are not subject
to a first and prior Lien and security interest in favor of the Nexstar
Administrative Agent for the benefit of the Secured Parties (as defined in the
Nexstar Credit Agreement).

4. As soon as possible and in any event within five days after the receipt by
any Nexstar Entity from the FCC or any other Governmental Authority or filing or
receipt thereof by any Nexstar Entity, the Nexstar Borrower shall provide to the
Nexstar Lenders (a) any citation, notice of violation or order to show cause
issued by the FCC or any Governmental Authority with respect to any Nexstar
Entity

 

Schedule 8.01(b) – Page 3



--------------------------------------------------------------------------------

which is available to any Nexstar Entity, in each case which could reasonably be
expected to have a Material Adverse Effect (as defined in the Nexstar Credit
Agreement) and (b) if applicable, a copy of any notice or application by any
Nexstar Entity requesting authority to or notifying the FCC of its intent to
cease broadcasting on any broadcast station for any period in excess of ten
days.

5. The Nexstar Borrower shall, and shall cause each of the Nexstar Entities to,
comply in all material respects with all terms and conditions of all Nexstar FCC
Licenses covering the Nexstar Stations, all Federal, state and local laws, all
rules, regulations and administrative orders of the FCC and all state and local
commissions or authorities which are applicable to any Credit Party or the
operation of the Nexstar Stations of any Nexstar Entity or other Credit Party.

6. As soon as possible and in any event within five days after the receipt
thereof by any Nexstar Entity, the Nexstar Borrower will give the Nexstar
Lenders notice of any lapse, termination or relinquishment of any material
License, permit or other Authorization from the FCC or other Governmental
Authority held by any Nexstar Entity or any failure of the FCC or other
Governmental Authority to renew or extend any such License, permit or other
Authorization for the usual period thereof and of any complaint or other matter
filed with or communicated to the FCC or other Governmental Authority, of which
any Nexstar Entity has knowledge and in any such case which could reasonably be
expected to have a Material Adverse Effect (as defined in the Nexstar Credit
Agreement).

7. The Nexstar Borrower shall, and shall cause each of the Nexstar Entities to,
cause to be done at all times all things necessary to maintain and preserve the
corporate, limited liability company or partnership existence, as the case may
be, of each Nexstar Entity except to the extent otherwise permitted pursuant to
Section 7.04 of the Nexstar Credit Agreement. The Ultimate Nexstar Parent will
continue to own and hold directly all of the outstanding shares of Capital Stock
of Nexstar Finance Holdings, and each of the Nexstar Entities other than the
Ultimate Nexstar Parent will continue to own and hold directly all of the
outstanding shares of Capital Stock of their respective Subsidiaries, in each
case as set forth on Schedule 5.17 to the Nexstar Credit Agreement, except as
otherwise permitted pursuant to Section 7.04 of the Nexstar Credit Agreement.

8. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
cause to be done at all times all things necessary to maintain and preserve the
rights and franchises of the Nexstar Entities to be duly qualified to do
business and be in good standing as a foreign corporation in each jurisdiction
where the nature of its business makes such qualification necessary and where
the failure to maintain and preserve or so qualify could reasonably be expected
to have a Material Adverse Effect (as defined in the Nexstar Credit Agreement).

9. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
pay and discharge, as the same may become due and payable, all federal and
material state and local taxes, assessments, and other governmental charges or
levies against or on any of the income, profits or property of a Nexstar Entity,
as well as material claims of any kind which, if unpaid, might become a Lien
upon a Nexstar Entity’s properties, and will pay (before they become delinquent)
all other material obligations and liabilities; provided, however, that the
foregoing shall not require any Nexstar Entity to pay or discharge any such tax,
assessment, charge, levy, Lien, obligation or liability so long as such Nexstar
Entity shall contest the validity thereof in good faith by appropriate
proceedings promptly instituted and diligently conducted and shall set aside on
its books adequate reserves in accordance with GAAP.

10. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
keep all of the material property and facilities that are useful and necessary
in the business of the Nexstar Entities and Mission Entities in such condition
as is sufficient for the operation of such business in the ordinary course and
will maintain such insurance as may be required by law and such other insurance,
to such extent and

 

Schedule 8.01(b) – Page 4



--------------------------------------------------------------------------------

against such hazards and liabilities, as is customarily maintained by companies
similarly situated to the Nexstar Entities, and such insurance shall name the
Nexstar Administrative Agent, on behalf of the Nexstar Lenders and Secured
Parties (as defined in the Nexstar Credit Agreement), as an additional insured
or loss payee, as the case may be, under all such insurance policies.

11. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
comply with the Requirements of Law of any Governmental Authority, the
noncompliance with which could reasonably be expected to have a Material Adverse
Effect (as defined in the Nexstar Credit Agreement).

12. (a) The Nexstar Borrower will, and will cause each of the Nexstar Entities
to, keep proper books and records reflecting all of their business affairs and
transactions in accordance with GAAP. The Nexstar Borrower will, and will cause
each of the Nexstar Entities to, permit the Agents and their Related Parties,
or, after the occurrence and during the continuance of any Default (as defined
in the Nexstar Credit Agreement) under Section 8.01 of the Nexstar Credit
Agreement, any Lender (as defined in the Nexstar Credit Agreement) (or in each
case any of their respective representatives or agents), upon reasonable notice
and at reasonable times and intervals during ordinary business hours (or at any
time if an Event of Default (as defined in the Nexstar Credit Agreement) has
occurred and is continuing), to visit all of their offices, discuss their
financial matters with their officers and, subject to the right of
representatives of the Nexstar Entities to be present, independent accountants
(and hereby authorizes such independent accountants to discuss their financial
matters with the Agents, their Related Parties, any Lender (as defined in the
Nexstar Credit Agreement) or its representatives pursuant to the foregoing, such
fees and costs of the Nexstar Borrower’s and Nexstar Entities’ accountants to be
paid by the Nexstar Borrower) and examine and make abstracts or photocopies from
any of their books or other corporate records (such abstracts and copies shall
be at the expense of the Nexstar Borrower); (b) Notwithstanding the foregoing or
anything in the Nexstar Credit Agreement or in any Nexstar Loan Document to the
contrary, (i) except as provided in subsection (c) below and so long as there
exists no Event of Default (as defined in the Nexstar Credit Agreement), the
Nexstar Borrower shall not be required to pay the expenses of any Agent or any
of their Related Parties (or any of their respective representatives or agents)
for visits in excess of one visit per Fiscal Year, and (ii) after the occurrence
of an Event of Default (as defined in the Nexstar Credit Agreement), such costs
and expenses incurred by the Nexstar Administrative Agent, its Related Parties
and its representatives and agents in exercising its rights from time to time as
set forth in subsection (a) preceding shall be paid by the Nexstar Borrower;
(c) Notwithstanding the foregoing or anything in the Nexstar Credit Agreement or
in any Nexstar Loan Document to the contrary, subsection (b)(i) preceding and
the limitations in subsection (a) preceding shall not apply to the Restructuring
Advisor. The Nexstar Borrower will, and will cause each of the Nexstar Entities
to, permit the Restructuring Advisors at any time upon reasonable notice and at
reasonable times and intervals during ordinary business hours (or at any time if
an Event of Default (as defined in the Nexstar Credit Agreement) has occurred
and is continuing), to visit all of their offices, discuss their financial
matters with their officers and, subject to the right of representatives of the
Nexstar Entities to be present, independent accountants (and hereby authorizes
such independent accountants to discuss their financial matters with the Agents,
their Related Parties, any Lender (as defined in the Nexstar Credit Agreement)
or its representatives pursuant to the foregoing) and examine and make abstracts
or photocopies from any of their books or other corporate records, all at the
expense of the Nexstar Borrower. The Nexstar Borrower shall promptly pay all
invoiced costs and expenses of any Restructuring Advisor engaged by the Nexstar
Administrative Agent and incurred from time to time (regardless of whether there
has occurred an Event of Default (as defined in the Nexstar Credit Agreement)).

13. The Nexstar Borrower shall use, or cause its Subsidiaries to use, the
proceeds of the Nexstar Loans after the Second Amendment Effective Date for
Acquisitions (as defined in the Nexstar Credit Agreement) and Capital
Expenditures (as defined in the Nexstar Credit Agreement) permitted to be made
under the Nexstar Credit Agreement, repurchase of Indebtedness (as defined in
the Nexstar Credit Agreement) as permitted under the Nexstar Credit Agreement,
working capital and other general corporate requirements of the Nexstar Borrower
and its Subsidiaries.

 

Schedule 8.01(b) – Page 5



--------------------------------------------------------------------------------

14. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
for financial reporting purposes, cause (a) its and each of their respective
Subsidiaries’ and Nexstar Entities’ fiscal years to end on December 31 of each
year and (b) its and each of their respective Subsidiaries’ and Nexstar
Entities’ fiscal quarters to end on March 31, June 30, September 30 and
December 31 of each year.

15. (a) Within a reasonable time after acquisition of such assets and
properties, the Nexstar Borrower will, and will cause all other Nexstar Entities
and Credit Parties to, grant to the Nexstar Collateral Agent or the Nexstar
Administrative Agent for the benefit of the Secured Parties (as defined in the
Nexstar Credit Agreement), security interests and mortgages in such assets and
properties of the Nexstar Entities as are not covered by the Nexstar Security
Documents, and as may be requested from time to time by the Nexstar
Administrative Agent or the Majority Lenders (as defined in the Nexstar Credit
Agreement) (collectively, the “Nexstar Additional Security Documents”); provided
that so long as there exists no Default (as defined in the Nexstar Credit
Agreement), (i) motor vehicles other than Material Motor Vehicles shall not be
required to be pledged as Collateral, and (ii) the Nexstar Borrower shall not be
required to provide Nexstar Additional Security Documents with respect to
Non-Significant Real Property. All such security interests and mortgages shall
be granted pursuant to documentation reasonably satisfactory in form and
substance to the Nexstar Administrative Agent and the Nexstar Borrower and shall
constitute valid and enforceable perfected security interests and mortgages
superior to and prior to the rights of all third Persons and shall be subject to
no Liens except for Permitted Liens (as defined in the Nexstar Credit
Agreement). The Nexstar Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Nexstar Collateral Agent or the Nexstar Administrative Agent, at the
request of the Nexstar Administrative Agent, required to be granted pursuant to
the Additional Security Documents and all taxes, fees and other charges payable
in connection therewith shall be paid in full.

(b) The Nexstar Borrower will, and will cause all other Nexstar Entities to, at
the expense of the Nexstar Borrower, make, execute, endorse, acknowledge, file
and/or deliver to the Nexstar Collateral Agent or the Nexstar Administrative
Agent, at the request of the Nexstar Administrative Agent, from time to time
such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
real property surveys, reports and other assurances or instruments and take such
further steps relating to the collateral covered by any of the Nexstar Security
Documents or any Nexstar Additional Security Documents as the Nexstar Collateral
Agent or the Nexstar Administrative Agent, at the request of the Nexstar
Administrative Agent, may reasonably require and as are reasonably satisfactory
to the Nexstar Borrower. Furthermore, the Nexstar Borrower shall cause to be
delivered to the Nexstar Collateral Agent or the Nexstar Administrative Agent,
at the request of the Nexstar Administrative Agent, such opinions of counsel,
title insurance and other related documents as may be reasonably requested by
the Nexstar Collateral Agent or the Nexstar Administrative Agent, at the request
of the Nexstar Administrative Agent, to assure itself that this provision has
been complied with. Notwithstanding anything herein or in any Nexstar Loan
Document to the contrary, such information required to be delivered above shall
include (without limitation) the following:

(i) Within 90 days after requested in writing by the Nexstar Administrative
Agent in its sole discretion, engineering, soils, environmental and other
reports as to all Real Properties subject to such request, from professional
firms acceptable to the Nexstar Administrative Agent, which report shall
identify existing and potential environmental concerns and shall quantify
related costs and liabilities, associated with any facilities of any Credit
Party or any of its

 

Schedule 8.01(b) – Page 6



--------------------------------------------------------------------------------

respective Subsidiaries; provided however, so long as there exists no Default
(as defined in the Nexstar Credit Agreement), (i) the Nexstar Administrative
Agent may only make such request one time per year for each piece of Real
Property and (ii) such reports may be limited to assets and properties that are
Collateral or required to be Collateral.

(ii) Within 90 days after requested in writing by the Nexstar Administrative
Agent in its sole discretion, estoppel and consent agreements executed by each
of the lessors of any Leasehold Real Properties of any of the Credit Parties
subject to such request, along with (1) a memorandum of lease in recordable form
with respect to such leasehold interest, executed and acknowledged by the owner
of the affected real property, as lessor, or (2) evidence that the applicable
lease with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Nexstar Administrative
Agent’s reasonable judgment, to give constructive notice to third-party
purchasers of such leasehold interest, or (3) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form satisfactory to the Nexstar Administrative
Agent; provided that in no event shall any Credit Party be required to take any
action, other than using its reasonable commercial efforts (which efforts shall
not require that any monetary payment be made to a third party), to obtain such
consents, estoppels, memorandums, assignments, etc. from independent
unaffiliated third parties with respect to its compliance with the provisions of
this Section; and provided further, so long as there exists no Default (as
defined in the Nexstar Credit Agreement), the Nexstar Borrower shall not be
required to provide such estoppels, consents, memorandum of lease or assignment
or sublease document for any Real Property that is not Collateral or required to
be Collateral.

(c) Each Nexstar Entity will, and will cause each other Nexstar Entity and all
the Credit Parties to, at the expense of the Nexstar Borrower. within 90 days
after requested in writing by the Nexstar Administrative Agent in its sole
discretion, an appraisal of any one or more of the Real Properties of any Credit
Party requested by the Nexstar Administrative Agent which satisfies the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, each such
appraisal shall be from a Person acceptable to the Nexstar Administrative Agent
and which shall be in form and substance reasonably satisfactory to the Nexstar
Administrative Agent provided that, so long as there exists no Default (as
defined in the Nexstar Credit Agreement), such appraisals shall not be required
for any Real Property that is not Collateral or required to be Collateral.

(d) If at any time Nexstar Entity or any other Credit Party creates or acquires
any additional Subsidiary, such Nexstar Entity, will promptly notify the Nexstar
Administrative Agent thereof and cause such Subsidiary, within 30 days
thereafter, to execute and deliver appropriate Guaranty Supplements, a Joinder
to Security Agreement and a Joinder to Pledge and Security Agreement (in each
case as defined in the Nexstar Credit Agreement) (provided that nothing in this
provision shall be deemed to permit the formation, creation or acquisition of
any additional Subsidiary).

(e) Each of the Nexstar Entities agrees that each action required above by
Section 6.16 of the Nexstar Credit Agreement shall be completed as soon as
possible, but in no event later than 90 days after such action is either
requested to be taken by the Nexstar Administrative Agent or the Majority
Lenders (as defined in the Nexstar Credit Agreement) or required to be taken by
the applicable Nexstar Entity pursuant to the terms of Section 6.16 of the
Nexstar Credit Agreement.

 

Schedule 8.01(b) – Page 7



--------------------------------------------------------------------------------

(f) Each of the Nexstar Entities agrees that upon the request of the Nexstar
Administrative Agent following the occurrence and during the continuance of a
Default (as defined in the Nexstar Credit Agreement), the Nexstar Borrower
shall, at the Nexstar Borrower’s expense:

(i) promptly upon request therefor but in no event later than 10 Business Days
after such request, furnish to the Nexstar Administrative Agent a description of
the real and personal properties of the Credit Parties and their respective
Subsidiaries in detail reasonably satisfactory to the Nexstar Administrative
Agent,

(ii) promptly upon request therefor but in no event later than 30 days after
such request, duly execute and deliver, and cause each Credit Party (if it has
not already done so) to duly execute and deliver, to the Nexstar Administrative
Agent deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Nexstar Administrative Agent (including delivery of all
Pledged Collateral (as defined in the Nexstar Credit Agreement) in and of such
Credit Party), and other instruments securing payment of all the Nexstar
Obligations of the Credit Parties under the Loan Documents and Nexstar Loan
Documents and constituting Liens on all such properties, provided that in no
event shall any Credit Party be required to take any action, other than using
its reasonable commercial efforts (which efforts shall not require that any
monetary payment be made to a third party), to obtain consents, estoppels,
memorandums, assignments, etc. from independent unaffiliated third parties with
respect to its compliance with this Section,

(iii) promptly upon request therefor but in no event later than 30 days after
such request, take, and cause each Credit Party to take, whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the reasonable opinion of the
Nexstar Administrative Agent to vest in the Nexstar Collateral Agent or the
Nexstar Administrative Agent, at the request of the Nexstar Administrative
Agent, (or in any representative of the Nexstar Administrative Agent designated
by it) valid and subsisting Liens on the properties purported to be subject to
the deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and security and pledge
agreements delivered pursuant to Section 6.16 of the Nexstar Credit Agreement or
otherwise, enforceable against all third parties in accordance with their terms,
provided that in no event shall any Credit Party be required to take any action,
other than using its reasonable commercial efforts (which efforts shall not
require that any monetary payment be made to a third party), to obtain such
consents, estoppels, memorandums, assignments, etc. from independent
unaffiliated third parties with respect to its compliance with this Section,

(iv) promptly upon request therefor but in no event later than 30 days after
such request, deliver to the Nexstar Administrative Agent, upon the request of
the Nexstar Administrative Agent in its sole discretion, a signed copy of an
opinion, addressed to the Nexstar Administrative Agent and the other Secured
Parties (as defined in the Nexstar Credit Agreement), of counsel for each of the
Credit Parties as to the matters contained in clauses (B) and (C) above, and as
to such other matters as the Nexstar Administrative Agent may reasonably
request, in each case acceptable to the Nexstar Administrative Agent, and

 

Schedule 8.01(b) – Page 8



--------------------------------------------------------------------------------

(v) as promptly as practicable after such request, deliver, upon the request of
the Nexstar Administrative Agent in its sole discretion, to the Nexstar
Administrative Agent with respect to each parcel of Real Property owned by the
Nexstar Borrower or any other Credit Party, title reports, surveys and
engineering, soils and other reports, and environmental assessment reports, each
in scope, form and substance reasonably satisfactory to the Nexstar
Administrative Agent, provided, however, that to the extent that any Nexstar
Entity shall have otherwise received any of the foregoing items with respect to
such Real Property, such items shall, promptly after the receipt thereof, be
delivered to the Nexstar Administrative Agent.

(g) At any time upon request of the Nexstar Administrative Agent, the Nexstar
Entities will, will cause all other Credit Parties to, at the expense of the
Nexstar Borrower, promptly execute and deliver any and all further instruments
and documents and take all such other action as the Nexstar Administrative Agent
may reasonably deem necessary or desirable in obtaining the full benefits of, or
(as applicable) in perfecting and preserving the Liens of, such guaranties,
deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of trust, security agreement supplements,
intellectual property security agreement supplements and other security and
pledge agreements.

16. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
comply fully and timely with Section 6.17 of the Nexstar Credit Agreement with
respect to those properties and assets of the Nexstar Entities subject thereto.

17. (a) The Nexstar Borrower will, and will cause each of the Nexstar Entities
to, promptly after delivery of the items required by Section 6.17 of the Nexstar
Credit Agreement but not later than May 31, 2010, deliver to the Nexstar
Administrative Agent UCC searches demonstrating the second Lien of the Holders
of the Original 2010 Senior Second Lien Secured Notes. (b) The Nexstar Entities
will, promptly following receipt of the acknowledgment copy of any financing
statement filed under the Uniform Commercial Code in any jurisdiction by or on
behalf of the Secured Parties (as defined in the Nexstar Credit Agreement),
deliver to the Nexstar Administrative Agent a completed request for information
listing such financing statement and all other effective financing statements
filed in such jurisdiction that name any Nexstar Entity as debtor, together with
copies of such other financing statements.

18. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
designate all Nexstar Obligations as “Designated Senior Indebtedness” under, and
defined in, all Unsecured Notes, all 2010 Senior Second Lien Secured Notes and
any future Senior Second Lien Secured Notes, Additional Unsecured Notes,
Additional Subordinated Notes (and any guaranties thereof) and any other public
indebtedness of the Nexstar Borrower or any other Nexstar Entity (including,
without limitation, guaranties) and all supplemental indentures thereto.

19. As of the Second Amendment Effective Date and at all times thereafter, the
Parent Guarantors and the Nexstar Borrower will, and will cause each of their
respective Subsidiaries and all other Nexstar Entities to, maintain all of their
deposit accounts (other than Excluded Deposit Accounts), securities accounts and
other operational bank accounts of all types of each of the Nexstar Entities at
Bank of America or any other financial institution, in each case subject to a
first and prior Lien and security interest in favor of the Nexstar
Administrative Agent for the benefit of the Secured Parties (on terms and
conditions and subject to deposit account control agreement and securities
account control

 

Schedule 8.01(b) – Page 9



--------------------------------------------------------------------------------

agreement documentation reasonably acceptable to the Nexstar Administrative
Agent). As of the date that is 90 days after the Second Amendment Effective Date
and at all times thereafter, the Parent Guarantors and the Nexstar Borrower
will, and will cause each of the Mission Entities to, maintain all of their
deposit accounts (other than Excluded Deposit Accounts), securities accounts and
other operational bank accounts of all types of each of the Mission Entities at
Bank of America or any other financial institution, in each case subject to a
first and prior Lien and security interest in favor of the Administrative Agent
for the benefit of the Secured Parties (on terms and conditions and subject to
deposit account control agreement and securities account control agreement
documentation reasonably acceptable to the Administrative Agent).

20. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and environmental permits; obtain and renew all environmental
permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that none of the Nexstar Entities shall
be required to undertake any such cleanup, removal, remedial or other action to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

21. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
at the request of the Nexstar Administrative Agent from time to time, provide to
the Nexstar Lenders within 60 days after such request, at the expense of the
Nexstar Borrower, an environmental site assessment report for any of its
properties described in such request, prepared by an environmental consulting
firm acceptable to the Nexstar Administrative Agent, indicating the presence or
absence of Hazardous Materials and the estimated cost of any compliance, removal
or remedial action in connection with any Hazardous Materials on such
properties; without limiting the generality of the foregoing, if the Nexstar
Administrative Agent determines at any time that a material risk exists that any
such report will not be provided within the time referred to above, the Nexstar
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Nexstar Borrower, and the Nexstar Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Nexstar Administrative
Agent, the Nexstar Lenders, such firm and any agents or representatives thereof
an irrevocable non-exclusive license, subject to the rights of tenants, to enter
onto their respective properties to undertake such an assessment.

22. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
and shall use their best efforts to cause each Mission Entity to, promptly upon
request by the Nexstar Administrative Agent, or any Lender (as defined in the
Nexstar Credit Agreement) through the Nexstar Administrative Agent, (a) correct
any material defect or error that may be discovered in any Nexstar Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Nexstar Administrative Agent, or any Lender (as defined
in the Nexstar Credit Agreement) through the Nexstar Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Nexstar Loan Documents, (ii) to the fullest extent permitted
by Applicable Law, subject any Nexstar Entity’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Nexstar Security Documents, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Nexstar Security
Documents and any of the Liens intended to be created thereunder, (iv) provide
to the Nexstar Administrative Agent with respect to the Collateral from time to
time, the types of documents, instruments, policies, opinions, appraisals and
information described in Section 6.17 of the

 

Schedule 8.01(b) – Page 10



--------------------------------------------------------------------------------

Nexstar Credit Agreement or otherwise as requested by the Nexstar Administrative
Agent and (v) assure, convey, grant, assign, transfer, preserve, protect and
confirm more effectively unto the Secured Parties (as defined in the Nexstar
Credit Agreement) the rights granted or now or hereafter intended to be granted
to the Secured Parties (as defined in the Nexstar Credit Agreement) under any
Nexstar Loan Document or under any other instrument executed in connection with
any Nexstar Loan Document to which any Nexstar Entity or any of its Subsidiaries
is or is to be a party, and cause each of its Subsidiaries to do so.
Notwithstanding the foregoing, in the event that any such requirement requires
the consent or acknowledgment of an unaffiliated independent third party, the
Nexstar Borrower shall only be required to use its commercially reasonable
efforts to obtain such consents or acknowledgments.

23. The Nexstar Borrower will, and will cause each of the Nexstar Entities to,
make all payments and otherwise perform all obligations in respect of all leases
of Real Property to which the Nexstar Borrower or any of its Subsidiaries is a
party, keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Nexstar Administrative Agent of any default by any party
with respect to such leases and cooperate with the Nexstar Administrative Agent
in all respects to cure any such default, and cause each of its Subsidiaries to
do so, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably likely to have a Material Adverse
Effect (as defined in the Nexstar Credit Agreement).

24. The Nexstar Borrower shall, and shall cause each of the Nexstar Entities to,
use reasonable efforts to cooperate with the Restructuring Advisor in all
respects with respect to any matters in relation to the Nexstar Loans, Credit
Events (as defined in the Nexstar Credit Agreement) and the Nexstar Loan
Documents, provided that (i) such cooperation does not involve undue burden or
expense or require the engagement or services of any third parties and (ii) such
Restructuring Advisor shall have agreed in writing, for the benefit of the
Borrower, to be bound by the provisions of Section 10.07 of the Nexstar Credit
Agreement.

25. (a) On the date of, and at all times after the occurrence of a License
Subsidiary Trigger Date (as defined in the Nexstar Credit Agreement) (and in
each case promptly upon the acquisition of any Broadcast Licenses occurring
after any License Subsidiary Trigger Date), (i) the Nexstar Borrower shall
(without limiting its obligations under Section 6.16 of the Nexstar Credit
Agreement) cause (A) each existing and acquired Broadcast License to be assigned
to and thereafter held by a License Subsidiary of the Nexstar Borrower (provided
that any License Subsidiary shall be permitted to hold one or more Broadcast
Licenses); and (B) the operating assets related to the business and operations
of the Station being operated under the authority of such Broadcast Licenses
held by such License Subsidiary, to be transferred to and held by an operating
company that is a Wholly-Owned Subsidiary of the Nexstar Borrower (a “Nexstar
Operating Subsidiary”); and (ii) the Nexstar Borrower shall deliver or cause to
be delivered (if not theretofore delivered) to the Nexstar Administrative Agent
in pledge under the appropriate Nexstar Loan Documents, all Capital Stock of all
License Subsidiaries and Operating Subsidiaries together with stock powers
executed in blank (and, if reasonably requested by the Nexstar Administrative
Agent, furnish to the Nexstar Administrative Agent evidence that the foregoing
transactions have been so effected).

(b) On the date of, and at all times after the occurrence of a License
Subsidiary Trigger Date (as defined in the Nexstar Credit Agreement), each such
License Subsidiary and Operating Subsidiary (i) shall have been formed, created
or acquired in accordance with the terms of the Agreement or the Nexstar Credit
Agreement, and the Loan Documents and Nexstar Loan Documents, in each case as
applicable, (including without limitation, the provisions of Section 6.16 of the
Nexstar Credit Agreement and Section 6.16 of the Agreement), (ii) shall have
been formed, created or acquired as, and shall continue at all times thereafter
to be, a Wholly-Owned Subsidiary of the Borrower or the Nexstar

 

Schedule 8.01(b) – Page 11



--------------------------------------------------------------------------------

Borrower, as applicable, (iii) shall be, and shall continue at all times
thereafter to be, be a party to a Guaranty Agreement and have guaranteed both
the Obligations and the Nexstar Obligations in full, (iv) shall be, and shall
continue at all times thereafter to be, a party to the Security Documents and
have pledged and granted a security interest in (to the extent permitted by
Law), all of its assets, including without limitation the Broadcast Licenses to
secure both the Obligations and the Nexstar Obligations in full, and (v) shall
have delivered to the Nexstar Administrative Agent or the Nexstar Collateral
Agent all of the Capital Stock of each such License Subsidiary and Operating
Subsidiary together with stock powers executed in blank.

(c) On the date of, and at all times after the occurrence of the License
Subsidiary Trigger Date (as defined in the Nexstar Credit Agreement), all
Broadcast Licenses shall be directly controlled by, and held by a License
Subsidiary in accordance with the terms of this Section, the Nexstar Credit
Agreement, the other Nexstar Loan Documents and the comparable provisions of the
Loan Documents, and the Nexstar Borrower shall take all action to cause and
maintain all Broadcast Licenses for the Stations at all times to be directly
controlled by, and held in the name of, the respective License Subsidiary for
the respective Station being operated under authority of such Broadcast
Licenses.

(d) The Nexstar Administrative Agent may, on behalf of the Nexstar Borrower and
the Lenders, from time to time amend the Nexstar Credit Agreement and the other
Nexstar Loan Documents to reflect the provisions agreed to by Section 6.26 of
the Nexstar Credit Agreement, but in no case shall any such amendment reflect
any other change to the Nexstar Credit Agreement or any of the Nexstar Loan
Documents except those changes necessary to give effect to the provisions of
Section 6.26 of the Nexstar Credit Agreement unless such other changes are
agreed to by the Nexstar Borrower and the requisite required Lenders as provided
by the terms of Section 10.01 of the Nexstar Credit Agreement, and the Majority
Revolver Lenders and the Majority Lenders hereby authorize the Nexstar
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders.

26. The Nexstar Borrower will not directly or indirectly, alter in a fundamental
and substantial manner the character of the Television Broadcasting Business of
the Nexstar Entities, taken as a whole, or the Credit Parties, taken as a whole,
from that conducted immediately following the Effective Date.

27. The Nexstar Borrower will not, and will not permit any Nexstar Entity or
Mission Entity to, create, incur, assume, or suffer to exist any Lien upon any
of their respective revenues, property (including fixed assets, inventory, Real
Property, intangible rights and Capital Stock) or other assets, whether now
owned or hereafter acquired, other than the following: (a) Liens in existence on
the First Amendment Effective Date and disclosed on Schedule 7.02 of the Nexstar
Credit Agreement; (b) Liens for taxes, assessments or other governmental charges
or levies to the extent that payment thereof shall not at the time be required
to be made in accordance with the provisions of Section 6.09 of the Nexstar
Credit Agreement; (c) Liens encumbering property of any such Nexstar Entity
consisting of carriers, warehousemen, mechanics, materialmen, repairmen and
landlords and other Liens arising by operation of law and incurred in the
ordinary course of business for sums which are not overdue or which are being
contested in good faith by appropriate proceedings and (if so contested) for
which appropriate reserves with respect thereto have been established and
maintained on the books of such Nexstar Entity in accordance with GAAP;
(d) Liens encumbering property of any Nexstar Entity incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, or other forms of governmental insurance or benefits, or to secure
performance of bids, tenders, statutory obligations, leases, and contracts
(other than for Indebtedness) entered into in the ordinary course of business of
such Nexstar Entity; (e) easements, rights-of-way, reservations, permits,
servitudes, zoning and similar restrictions and other similar encumbrances or
title defects and Permitted Encumbrances (as defined in the Nexstar Credit
Agreement) (i) described in the Mortgage Policies (as defined in the Nexstar
Credit

 

Schedule 8.01(b) – Page 12



--------------------------------------------------------------------------------

Agreement) or (ii) which, in the aggregate, are not substantial in amount, and
which do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the business of any
Nexstar Entity; (f) judgment Liens securing amounts not in excess of
(i) $4,000,000 and (x) in existence less than 30 days after the entry thereof,
(y) with respect to which execution has been stayed or (z) with respect to which
the appropriate insurance carrier has agreed in writing that there is coverage
by insurance or (ii) $4,000,000 in the aggregate at any time outstanding for all
Credit Parties; (g) Liens securing documentary letters of credit; provided such
Liens attach only to the property or goods to which such letter of credit
relates; (h) purchase money security interests encumbering equipment, furniture,
machinery or other assets by the Nexstar Borrower or its Subsidiaries for normal
business purposes, provided that (i) such security interests and Liens hereunder
together with security interests and Liens permitted by Section 7.02(a) and
Section 7.02(g) of the Agreement, do not secure amounts in excess of $4,000,000
in the aggregate at any time outstanding for the Credit Parties and (ii) such
Lien covers only the assets acquired, constructed or improved with such
Indebtedness; (i) interests in Leaseholds under which a Nexstar Entity is a
lessor, provided such Leaseholds are otherwise not prohibited by the terms of
the Nexstar Credit Agreement; (j) second priority Liens on the assets of the
Nexstar Entities securing (i) 2010 Senior Second Lien Secured Notes, in each
case to the extent such Indebtedness is issued in accordance with
Section 7.05(h) of the Nexstar Credit Agreement and the Second Amendment and
(ii) Additional Senior Second Lien Secured Notes to the extent such Indebtedness
is issued in accordance with Section 7.05(i) of the Nexstar Credit Agreement,
and in each case only so long as each holder of such Senior Second Lien Secured
Notes is subject to the terms of the 2010 Intercreditor Agreement or such other
Intercreditor Agreement; (k) Liens created by the Nexstar Security Documents;
(l) bankers’ Liens in respect of deposit accounts that are not part of the
perfected Collateral; (m) Liens in connection with up to $5,000,000 of
Indebtedness in the aggregate at any time outstanding for all Credit Parties
incurred in connection with Acquisitions permitted by the Nexstar Credit
Agreement and the Credit Agreement (such maximum amount to be calculated in the
aggregate over the term of the Nexstar Agreement), provided that, (i) such Liens
will not cover any assets or properties of any Nexstar Entity or Mission Entity
except those assets and properties acquired in connection with such Acquisition
and (ii) such maximum amount shall be reduced by the aggregate amount of Liens
of any Mission Entity permitted under Section 7.02(m) of the Agreement;
(n) other Liens, so long as (i) no Default (as defined in the Nexstar Credit
Agreement) exists both before and after giving effect to the incurrence thereof,
(ii) the obligations secured thereby do not exceed $4,000,000 in the aggregate
at any one time outstanding for the Credit Parties, (iii) such Liens shall not
cover any assets or properties of any Nexstar Entity or Mission Entity except
those assets and properties acquired in connection with the incurrence of such
Indebtedness and (iv) such maximum amount shall be reduced by the aggregate
amount of Liens of any Mission Entity permitted under Section 7.02(n) of the
Agreement.

28. The Nexstar Borrower will not, and will not suffer or permit any Nexstar
Entity to directly or indirectly, make any Disposition or enter into any
agreement to make any Disposition, except: (a) any Nexstar Entity may make and
agree to make Dispositions to Wholly-Owned Subsidiaries of the Borrower that are
Guarantors, or the Borrower after prior written notice to the Nexstar
Administrative Agent describing the Disposition and compliance by the transferee
with the applicable terms of the Nexstar Security Documents; (b) so long as no
Default (as defined in the Nexstar Credit Agreement) exists before and after
giving pro forma effect thereto, the Nexstar Borrower or any Subsidiary of the
Nexstar Borrower may agree to and make Dispositions of Stations, assets and
properties, including without limitation Real Properties, so long as (i) all
proceeds and compensation received for each such Disposition is 100% cash,
(ii) 100% of the Net Cash Proceeds are used to prepay the Loans in accordance
with the terms of Section 2.06(b) of the Nexstar Credit Agreement (except as
provided in Section 2.06(b) of the Nexstar Credit Agreement), (iii) any
television station owned by the Borrower in the same market is sold by the
Borrower concurrently with the Disposition of any television station owned by
the Nexstar Borrower (and in accordance with the terms of the Agreement), and
(iv) at least 5 Business Days prior to the consummation of any proposed
Disposition generating Net Cash Proceeds in excess of $5,000,000, or

 

Schedule 8.01(b) – Page 13



--------------------------------------------------------------------------------

at such later time as agreed to by the Nexstar Administrative Agent, the Nexstar
Borrower shall have delivered to the Nexstar Administrative Agent a certificate
of the Nexstar Borrower executed on its behalf by a Responsible Officer of the
Borrower, which certificate shall contain (A) financial projections of the
Nexstar Borrower and its Subsidiaries attached to such certificate which have
been prepared on a Pro Forma Basis (as defined in the Nexstar Credit Agreement)
(giving effect to the consummation of such Disposition and any related repayment
of Indebtedness) for the period from the proposed date of the consummation of
any proposed Disposition to the Maturity Date of the latest to mature of the
Loans demonstrating compliance for such period with the covenants set forth in
Section 7.09 of the Nexstar Credit Agreement, (B) a certification to the Nexstar
Administrative Agent and the Nexstar Lenders that all representations and
warranties set forth in the Nexstar Credit Agreement and the other Nexstar Loan
Documents are true and correct as of such date and will be true and correct both
before and after giving effect to such Disposition, (C) a certification that no
Default (as defined in the Nexstar Credit Agreement) exists both before and
after giving effect to such Disposition, (D) a certification that the
consideration received by the Borrower or Subsidiary in connection with such
Disposition is at least equal to the fair market value of Stations, assets and
properties disposed of, and (E) a resolution of the board of directors of the
Borrower or such Subsidiary determining the fair market value of the Stations,
assets and properties disposed of in connection with such Disposition;
(c) Dispositions permitted by Section 7.04(c) and (d) of the Nexstar Credit
Agreement; (d) Dispositions of cash or Cash Equivalents, unless such cash or
Cash Equivalents are in a Cash Collateral Account or otherwise prohibited under
the Nexstar Credit Agreement or the other Nexstar Loan Documents; (e) so long as
(i) no Default (as defined in the Nexstar Credit Agreement) exists both before
and after giving effect thereto, (ii) all proceeds and compensation received for
such each such Disposition is 100% cash, (iii) 100% of the Net Cash Proceeds are
used to prepay the Loans in accordance with the terms of Section 2.06(b) of the
Nexstar Credit Agreement (except as provided in Section 2.06(b) of the Nexstar
Credit Agreement) and (iv) any television station owned by the Borrower in the
same market is sold by the Nexstar Borrower concurrently with such Disposition
and in accordance with the terms of the Nexstar Credit Agreement, Dispositions
consisting of Sale and Leaseback Transactions effected on terms and conditions
satisfactory to, and with the prior written consent of, the Nexstar
Administrative Agent and the Majority Lenders (as defined in the Nexstar Credit
Agreement); (f) so long as (i) no Default (as defined in the Nexstar Credit
Agreement) exists both before and after giving effect thereto, and (ii) 100% of
the Net Cash Proceeds are used to prepay the Loans in accordance with the terms
of Section 2.06(b) of the Nexstar Credit Agreement (except as provided in
Section 2.06(b) of the Nexstar Credit Agreement), Dispositions of equipment no
longer used or useful in the ordinary course of business; (g) so long as no
Default (as defined in the Nexstar Credit Agreement) exists before and after
giving thereto, Dispositions of motor vehicles, provided that the Net Cash
Proceeds of such Dispositions are reinvested in replacement vehicles in the
ordinary course of business; and (h) so long as no Default (as defined in the
Nexstar Credit Agreement) exists both before and after giving effect thereto,
Dispositions in connection with a like-kind exchange (in accordance with the
Code) of a Station or Stations in connection with an Acquisition in accordance
with the terms of Section 7.04(b) of the Nexstar Credit Agreement, provided that
the Nexstar Borrower provides all information and certificates required by
Section 7.04(b) of the Nexstar Credit Agreement.

29. The Nexstar Borrower will not, and will not suffer or permit any Nexstar
Entity to directly or indirectly, (1) wind up, liquidate or dissolve themselves
(or enter into any agreement to take any such action), or (2) make any
Acquisition, or enter into any agreement to make any Acquisition, or (3) convey,
sell, transfer, lease or otherwise dispose of all or substantially all of their
respective assets, either in one transaction or a series of related
transactions, to any other Person or Persons, or (4) form, create or acquire any
new Subsidiary (whether a non Wholly-Owned Subsidiary or Wholly-Owned
Subsidiary) or minority equity interest, or commit to do any of the foregoing,
except: (a) the Nexstar Entities may make Dispositions permitted under
Section 7.03 of the Nexstar Credit Agreement; (b) so long as no Default (as
defined in the Nexstar Credit Agreement) exists both before and after giving
effect thereto, (i) the purchase or acquisition (by merger, consolidation,
acquisition of Capital Stock or assets,

 

Schedule 8.01(b) – Page 14



--------------------------------------------------------------------------------

like-kind exchange or otherwise) by the Nexstar Borrower or any Wholly-Owned
Subsidiary of the Nexstar Borrower, after the Second Amendment Effective Date of
(A) 100% of the Capital Stock of any Person primarily engaged in the Television
Broadcasting Business, or (B) a television broadcast station and all related
assets necessary to operate such television broadcast station, or (C) all or
substantially all of the Television Broadcasting Business assets of another
Person, or any Television Broadcasting Business or division of another Person,
or (ii) the entering into by the Nexstar Borrower or any of its Wholly-Owned
Subsidiaries, after the Second Amendment Effective Date, of any Local Marketing
Agreement, Joint Sales Agreement and/or Shared Services Agreement with respect
to a television broadcasting station (other than in connection with a
Disposition) owned by a third Person that is not an Affiliate of any Credit
Party (prior to giving effect to such contemplated agreement); provided that at
least 5 Business Days prior to both the entering into commitment to enter into
any transactions or series of related transactions and the consummation of any
such proposed transaction or series of related transactions, or at such later
time as agreed to by the Nexstar Administrative Agent, the Nexstar Borrower
shall have delivered to the Nexstar Administrative Agent, (1) a certificate of
the Nexstar Borrower executed on its behalf by a Responsible Officer of the
Nexstar Borrower, certifying (x) that the financial projections attached thereto
have been prepared on a Pro Forma Basis (as defined in the Nexstar Credit
Agreement) in good faith after inclusion of the full transaction or series of
related transactions and all related borrowings and other transactions in
connection therewith for the period from the date of the actual or anticipated,
as applicable, consummation of the proposed transaction or series of related
transactions to the Maturity Date for the latest to mature of the Loans, and
(y) that no Default (as defined in the Nexstar Credit Agreement) exists or is
projected to exist both before and after giving effect to the consummation of
such transaction or series of related transactions after giving effect to the
full transaction or series of related transactions and all related borrowings
and other transactions in connection therewith; and (2) a Pro Forma Compliance
Certificate of the Nexstar Borrower for the Measurement Period for the actual or
anticipated, as applicable, consummation of such transactions, giving effect to
the consummation of such transaction or series of related transactions; provided
further, that (i) if immediately after giving effect to such transaction or
series of related transactions, the Consolidated Total Leverage Ratio is
(A) equal to or greater than 7.50:1.00, the aggregate annual purchase
consideration paid or committed to be paid (or the fair market value of the
assets Acquired, if greater) by the Nexstar Entities and the Mission Entities
for all Acquisitions by the Nexstar Entities and the Mission Entities, may not
exceed $30,000,000, or (B) less than 7.50:1.00, the aggregate annual purchase
consideration paid or committed to be paid (or the fair market value of the
assets acquired, if greater) by the Nexstar Entities and the Mission Entities
for all Acquisitions by the Nexstar Entities and the Mission Entities may not
exceed $50,000,000, (ii) notwithstanding the foregoing annual limitations, in no
event shall the aggregate cumulative consideration paid or committed to be paid
by the Nexstar Entities and the Mission Entities for all Acquisitions by the
Nexstar Entities and the Mission Entities exceed an amount equal to $75,000,000
for the period commencing on the Second Amendment Effective Date through any
date of any such proposed Acquisition (computed after giving pro forma effect to
such proposed Acquisition) and (iii) the certificate provided pursuant to clause
(1) of the foregoing proviso shall contain, in addition to those requirements
set forth in (x) and (y), certification of compliance with clauses (i) and
(ii) of this second proviso; (c) any Subsidiary of the Nexstar Borrower may
merge with and into, or be dissolved or liquidated into, the Nexstar Borrower so
long as (i) the Nexstar Borrower is the surviving Person of any such merger,
dissolution or liquidation and (ii) the Nexstar Borrower complies with the
relevant provisions of the Nexstar Security Documents to which it is a party so
that the security interests granted to the Nexstar Collateral Agent or the
Nexstar Administrative Agent pursuant to such Nexstar Security Documents in the
assets of such merged, dissolved or liquidated Subsidiary so merged shall remain
in full force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation); (d) any
Subsidiary of the Nexstar Borrower may merge with and into, or be dissolved or
liquidated into, any Wholly-Owned Subsidiary of the Nexstar Borrower that is a
Guarantor so long as (i) such Wholly-Owned Subsidiary of the Nexstar Borrower is
the surviving corporation of such merger, dissolution or liquidation and
(ii) the acquiring Wholly-Owned Subsidiary complies with the

 

Schedule 8.01(b) – Page 15



--------------------------------------------------------------------------------

relevant provisions of the Nexstar Security Documents to which it is a party so
that the security interests granted to the Nexstar Collateral Agent or the
Nexstar Administrative Agent pursuant to such Nexstar Security Documents in the
assets of such merged, dissolved or liquidated Subsidiary shall remain in full
force and effect and perfected (to at least the same extent as in effect
immediately prior to such merger, dissolution or liquidation); (e) with respect
to any Station owned by any Mission Entity, the Nexstar Borrower may (subject to
the FCC’s rules and regulations) enter into a Local Marketing Agreement, Joint
Sales Agreement and/or Shared Services Agreement with any Mission Entity,
provided that (i) such Local Marketing Agreement, Joint Sales Agreement and/or
Shared Services Agreement shall specifically permit the assignment to, and first
priority Liens and security interests by, the Nexstar Administrative Agent
and/or Nexstar Collateral Agent for the benefit of the Secured Parties (as
defined in the Nexstar Credit Agreement) to secure the Nexstar Obligations,
(ii) not less than 5 Business Days prior to the entering into of such agreement,
the Nexstar Borrower shall have delivered to the Nexstar Administrative Agent a
certificate of the Nexstar Borrower executed on its behalf by a Responsible
Officer of the Nexstar Borrower, which certificate shall contain (A) a summary
of the terms of such agreement comparing it to the agreement (if any) that such
agreement is replacing, (B) such other information reasonably requested by the
Nexstar Administrative Agent and (C) a certification that no Default (as defined
in the Nexstar Credit Agreement) exists both before and after giving effect to
such agreement; (f) Settlement Securities acquired from time to time by any
Nexstar Entity in good faith; and (g) the formation or creation of new
Subsidiaries of the Nexstar Entities in accordance with Section 7.11(g) of the
Nexstar Credit Agreement.

30. The Nexstar Borrower will not, and will not suffer or permit any other
Nexstar Entity to, create, incur, issue, assume, suffer to exist, or otherwise
become or remain directly or indirectly liable with respect to, any
Indebtedness, except: (a) Indebtedness existing on the First Amendment Effective
Date and described on Schedule 7.05(a) to the Nexstar Credit Agreement without
any modifications, amendments, consents, waivers, refinancings, refundings,
renewals or extensions thereof; provided that immaterial clarifying amendments
correcting errors shall be permitted, so long as in each case no fee is payable
in connection therewith; (b) Indebtedness incurred pursuant to any Nexstar Loan
Document; (c) Indebtedness of any Nexstar Entity owing to the Nexstar Borrower
or any Wholly-Owned Subsidiary of the Borrower that is a Guarantor, provided
that any such Indebtedness (i) is permitted to be advanced by the Borrower or
such Wholly-Owned Subsidiary pursuant to the provisions of Section 7.11 of the
Nexstar Credit Agreement and (ii) is not subordinated to any other Indebtedness
of the obligor (other than the Nexstar Obligations); (d) so long as no Event of
Default (as defined in the Nexstar Credit Agreement) exists both before and
after giving effect to the incurrence thereof, Indebtedness of the Nexstar
Borrower and/or its Subsidiaries secured by Liens permitted by Section 7.02(h)
of the Nexstar Credit Agreement, in an aggregate amount outstanding not in
excess of $4,000,000 in the aggregate at any time outstanding for the Credit
Parties, such maximum amount to be reduced by the aggregate principal amount of
Indebtedness of any Mission Entity permitted under Section 7.05(d) of the
Agreement outstanding at any time; (e) so long as no Event of Default (as
defined in the Nexstar Credit Agreement) exists both before and after giving
effect to the incurrence thereof, Interest Rate Protection Agreements required
hereunder or in respect of Indebtedness otherwise permitted hereby so long as
such agreements are not entered into for speculative purposes and the Nexstar
Borrower is in compliance with Section 6.15 of the Nexstar Credit Agreement
after giving effect thereto; (f) Capital Lease Obligations and other
Indebtedness (other than Indebtedness for borrowed money) of the Nexstar
Borrower and/or its Subsidiaries in an amount not to exceed $2,500,000 in the
aggregate for the Nexstar Borrower and its Subsidiaries at any time outstanding,
such maximum amount to be reduced by the aggregate principal amount of
Indebtedness of any Mission Entity permitted under Section 7.05(q) of the
Mission Credit Agreement outstanding at any time; (g) (i) Guaranty Obligations
of the Nexstar Entities (other than the Nexstar Borrower) with respect to Senior
Second Lien Secured Notes incurred in accordance with the terms of
Section 7.05(h) or 7.05(i)(x) of the Nexstar Credit Agreement, (ii) unsecured
Guaranty Obligations of the Nexstar Entities (other than the Nexstar Borrower)
with respect to Additional Unsecured Notes incurred in accordance with the terms
of Section 7.05(i)(z) of the Nexstar Credit Agreement and (iii) subordinated
Guaranty

 

Schedule 8.01(b) – Page 16



--------------------------------------------------------------------------------

Obligations of the Nexstar Entities (other than the Nexstar Borrower) with
respect to Additional Subordinated Notes incurred in accordance with the terms
of Section 7.05(i)(v) (subordinated on terms and conditions, and subject to
documentation, acceptable to the Nexstar Administrative Agent in its sole
discretion); (h) the Indebtedness under the 2010 Senior Second Lien Secured
Notes and the other 2010 Indenture Documentation up to a maximum principal
amount of $325,000,000; (i) so long as (i) no Default(as defined in the Nexstar
Credit Agreement) exists before and after giving effect to the incurrence
thereof, (ii) such Permitted Refinancing Indebtedness is issued by the Nexstar
Borrower for cash only, (iii) such Permitted Refinancing Indebtedness is only
issued to, and 100% of the Net Debt Proceeds of the issuance of such Permitted
Refinancing Indebtedness is used to (A) prepay the Nexstar Loans and Nexstar
Obligations at par in accordance with the terms of Section 2.06(e) and
Section 7.16(a) of the Nexstar Credit Agreement, (B) to refinance or redeem any
of the Unsecured Notes or (C) to refinance or redeem any of the 2010 Senior
Second Lien Secured Notes and in each case the principal amount of such
Permitted Refinancing Indebtedness shall not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness refinanced; (iv) such
Indebtedness shall have a final maturity date not earlier than 180 days after
the Stated Term B Maturity Date, (v) no voluntary or scheduled repayments,
prepayments, redemptions, repurchases or other return of principal, cancellation
of principal or like transaction shall be required (other than pursuant to
customary change of control provisions or asset sale offers similar to those in
the 2010 Indenture Documentation) or made with respect to the principal of such
Indebtedness (including, without limitation, any redemption, defeasance, setting
aside of funds, or other provision for, or assurance of, payment), (vi) if such
Indebtedness being refinanced by Permitted Refinancing Indebtedness is
subordinated in right of payment to the Loans and the Obligations, such
Permitted Refinancing Indebtedness must be subordinated in right of payment to
the Loans and Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the Indebtedness being refinanced,
(vii) the obligors under the new Permitted Refinancing Indebtedness may not
include any Credit Party that is not an obligor under the Indebtedness to be
refinanced, and (viii) the Nexstar Administrative Agent shall have received an
opinion of Kirkland & Ellis, LLP or other large commercial law firm reasonably
acceptable to the Nexstar Administrative Agent, as counsel to the Nexstar
Entities, in form and substance acceptable to the Nexstar Administrative Agent
in its reasonable discretion, regarding (A) the terms and conditions of such
Indebtedness not conflicting with the terms or conditions of the Agreement, the
Nexstar Credit Agreement, the other Nexstar Loan Documents and the Loan
Documents, the Unsecured Notes, any Senior Second Lien Secured Notes, any
Additional Unsecured Notes or any Additional Subordinated Notes, and all other
material contracts of the Credit Parties, and the provisions thereof, (B) to the
extent the Nexstar Administrative Agent is a control agent for such
Indebtedness, (I) the granting of Liens and security interests on the Collateral
to secure such Indebtedness (if any), and (II) the enforceability of the
Security Documents, the Nexstar Credit Agreement and any other Loan Document,
(C) the enforceability of any intercreditor agreement, subordination agreement,
subordination terms of such Indebtedness (if any) or any other agreement
constituting a Nexstar Loan Document or provision of any such agreement, or
amendments, restatements, replacements or substitutions to any Nexstar Loan
Document entered into in connection with such Indebtedness, and (D) such other
matters as reasonably requested by the Nexstar Administrative Agent, (x) the
Nexstar Borrower may incur additional senior second lien secured notes, such
Indebtedness to be on terms and conditions, and pursuant to documentation,
acceptable to the Nexstar Administrative Agent in its reasonable discretion
(provided that, notwithstanding the foregoing, in no event shall such terms,
conditions and documentation be less favorable in any material respect to the
Lenders than the 2010 Indenture Documentation and the 2010 Intercreditor
Agreement, except with respect to pricing terms) (the “Additional Senior Second
Lien Secured Notes”) provided that, (1) the Consolidated Senior Secured Leverage
Ratio will not exceed 5.50 to 1.00 (determined on a pro forma basis as of the
date of incurrence of such Indebtedness after giving effect to the borrowing of
such Indebtedness), (2) the Holders of the Additional Senior Second Lien Secured
Notes and the Nexstar Administrative Agent on behalf of the Secured Parties
shall have entered into (A) a joinder to the 2010 Intercreditor Agreement in
form and substance reasonably satisfactory to the parties thereto or (B) an
intercreditor agreement regarding the

 

Schedule 8.01(b) – Page 17



--------------------------------------------------------------------------------

priority of the Liens and security interests in the Collateral, among the
Secured Parties and the Holders of the Additional Senior Second Lien Secured
Notes, and the attendant rights and obligations in connection therewith, on
terms and conditions, and subject to documentation acceptable to the Nexstar
Administrative Agent in its reasonable discretion (provided that,
notwithstanding the foregoing, in no event shall such terms, conditions and
documentation be less favorable in any material respect to the Lenders than the
2010 Intercreditor Agreement) (the “Intercreditor Agreement”), and (3) any
amendment, waiver, consent or other modification to the Nexstar Credit Agreement
or any other Nexstar Loan Document necessary in order to effectuate the intent
of Section 7.05(i) of the Nexstar Credit Agreement and the issuance of the
Additional Senior Second Lien Secured Notes may be made by the Nexstar
Administrative Agent in its discretion, and the Majority Revolver Lenders and
the Majority Lenders hereby authorize the Nexstar Administrative Agent to enter
into such amendment, consent, waiver or other modification on behalf of the
Lenders, but in no event shall any such amendment reflect any other change to
the Nexstar Credit Agreement or any of the Nexstar Loan Documents except those
changes necessary to give effect to the provisions of Section 7.05(i) of the
Nexstar Credit Agreement unless such changes are agreed to by the Nexstar
Borrower and the requisite required Lenders as provided by the terms of
Section 10.01 of the Nexstar Credit Agreement; (y) the Nexstar Borrower or the
Ultimate Nexstar Parent may incur unsecured Indebtedness that is fully
subordinated to the Obligations and Nexstar Obligations, such unsecured and
subordinated Indebtedness to be on terms and conditions, and pursuant to
documentation, acceptable to the Nexstar Administrative Agent in its reasonable
discretion (provided that, in no event shall such documentation include any
covenant or default which is more restrictive in any material respect than the
covenants and Defaults under the Nexstar Credit Agreement and the Nexstar Loan
Documents) (the “Additional Subordinated Notes”) provided that, (1) there are no
cash principal payments due on such Additional Subordinated Notes (other than
pursuant to customary change of control provisions similar to those in the 2010
Indenture Documentation) prior to the Stated Term B Maturity Date, and (2) any
amendment, waiver, consent or other modification to the Nexstar Credit Agreement
and any other Nexstar Loan Document necessary in order to effectuate the intent
of Section 7.05(i) of the Nexstar Credit Agreement and the issuance of the
Additional Subordinated Notes may be made by the Nexstar Administrative Agent on
behalf of the Lenders in its discretion, and the Majority Revolver Lenders and
the Majority Lenders hereby authorize the Nexstar Administrative Agent to enter
into such amendment, consent, waiver or other modification on behalf of the
Lenders, but in no event shall any such amendment reflect any other change to
the Nexstar Credit Agreement or any of the Nexstar Loan Documents except those
changes necessary to give effect to the provisions of Section 7.05(i) of the
Nexstar Credit Agreement unless such changes are agreed to by the Nexstar
Borrower and the requisite required Lenders as provided by the terms of
Section 10.01 of the Nexstar Credit Agreement; and (z) so long as the Credit
Parties create License Subsidiaries for all of the Broadcast Licenses prior to
the incurrence permitted below (and fully comply with the provisions of
Section 6.26 of the Nexstar Credit Agreement, Section 6.16 of the Nexstar Credit
Agreement, Section 7.18 of the Nexstar Credit Agreement and the other provisions
of the Nexstar Credit Agreement and the Nexstar Loan Documents (and the
comparable provisions of the Loan Documents)), the Nexstar Borrower or the
Ultimate Nexstar Parent may incur unsecured Indebtedness, such Indebtedness to
be on terms and conditions, and pursuant to documentation acceptable to the
Nexstar Administrative Agent in its reasonable discretion (provided that, in no
event shall such documentation include any covenant or default which is more
restrictive in any material respect than the covenants and Defaults under the
Nexstar Credit Agreement and the Nexstar Loan Documents) (the “Additional
Unsecured Notes”) provided that, any amendment, waiver, consent or other
modification to the Nexstar Credit Agreement or any other Nexstar Loan Document
necessary in order to effectuate the intent of Section 7.05(i) of the Nexstar
Credit Agreement and the issuance of the Additional Unsecured Notes may be made
by the Nexstar Administrative Agent in its discretion on behalf of the Lenders,
and the Majority Revolver Lenders and the Majority Lenders hereby authorize the
Nexstar Administrative Agent to enter into such amendment, consent, waiver or
other modification on behalf of the Lenders, but in no event shall any such
amendment reflect any other change to the Nexstar Credit Agreement or any of the
Nexstar Loan Documents except those changes necessary to give effect to the

 

Schedule 8.01(b) – Page 18



--------------------------------------------------------------------------------

provisions of Section 7.05(i) of the Nexstar Credit Agreement unless such
changes are agreed to by the Nexstar Borrower and the requisite required Lenders
as provided by the terms of Section 10.01 of the Nexstar Credit Agreement. The
Additional Senior Second Lien Secured Notes, the Additional Unsecured Notes and
the Additional Subordinated Notes are collectively referred to herein as
“Permitted Refinancing Indebtedness.” In each case of issuance of any Permitted
Refinancing Indebtedness, (A) prior to the date of the incurrence thereof, the
Nexstar Borrower shall have delivered to the Nexstar Administrative Agent (1) a
certificate of the Nexstar Borrower executed on its behalf by a Responsible
Officer of the Nexstar Borrower, certifying and demonstrating in reasonable
detail (x) compliance with each of the financial covenants contained in
Section 7.09 of the Nexstar Credit Agreement and, in the case of any incurrence
of Additional Senior Secured Second Liens Notes, compliance with the requirement
that the Consolidated Senior Secured Leverage Ratio will not exceed 5.50 to 1.00
(determined on a pro forma basis as of the date of incurrence of such
Indebtedness after giving effect to the borrowing of such Indebtedness), in each
case based on financial projections of the Nexstar Borrower and its Subsidiaries
attached to such certificate which have been prepared on a Pro Forma Basis for
the period from the date of the proposed date of the incurrence of such
Permitted Refinancing Indebtedness to the Maturity Date of the latest to mature
of the Loans and (y) that no Default (as defined in the Nexstar Credit
Agreement) exists or will exist both before and after giving effect to the
incurrence of such Indebtedness and (2) a Pro Forma Compliance Certificate of
the Nexstar Borrower prepared as of the date of the incurrence of such
Indebtedness giving effect to the incurrence of such Indebtedness and the use(s)
of the proceeds thereof, and (B) concurrently upon receipt thereof, 100% of the
Net Debt Proceeds from the issuance of Additional Senior Second Lien Secured
Notes, Additional Subordinated Notes and Additional Unsecured Notes are used by
the Nexstar Borrower to (i) prepay the Loans and Obligations at par in
accordance with the terms of Section 7.16(a) of the Nexstar Credit Agreement or
(ii) redeem or refinance the Unsecured Notes or the 2010 Senior Second Lien
Secured Notes in accordance with the terms of the Nexstar Credit Agreement;
(j) so long as no Default (as defined in the Nexstar Credit Agreement) exists
both before and after giving effect thereto, Indebtedness of the Ultimate
Nexstar Parent under the Quorum Contingent Note in an aggregate principal amount
not to exceed $7,250,000, without any amendment, consent or waiver with respect
thereto; and (k) so long as no Default (as defined in the Nexstar Credit
Agreement) exists both before and after giving effect thereto, Indebtedness
incurred in connection with permitted Acquisitions up to a maximum amount of
$5,000,000 in the aggregate during the term of the Nexstar Agreement for all
Credit Parties, such maximum amount to be reduced by the aggregate principal
amount of Indebtedness of any Mission Entity permitted under Section 7.05(i) of
the Nexstar Agreement outstanding at any time.

31. The Nexstar Borrower will not, and will not suffer or permit any other
Nexstar Entity to enter into, or cause, suffer, or permit to exist: (a) any
arrangement or contract with any of its Affiliates of a nature customarily
entered into by Persons which are Affiliates of each other (including
arrangements relating to the allocation of revenues, taxes, and expenses or
otherwise) requiring any payments to be made by any Nexstar Entity to any such
Affiliate unless in each case (i) such arrangement or contract is
(x) specifically permitted by the Nexstar Credit Agreement, (y) is in the
ordinary course of such Person’s business and (z) is fair and equitable to such
Nexstar Entity and (ii) the Nexstar Borrower provides to the Nexstar
Administrative Agent (x) with respect to arrangements or contracts involving
consideration in excess of $5,000,000, a resolution of its board of directors
stating that such arrangement or contract complies with Section 7.06 of the
Nexstar Credit Agreement and has been approved by a majority of the
disinterested members of the board of directors of the Nexstar Borrower and
(y) with respect to arrangements or contracts involving consideration in excess
of $10,000,000, an opinion as to the fairness to such Nexstar Entity of such
arrangement or contact from a financial point of view issued by an independent
accounting, appraisal or investment banking firm of national standing; (b) any
other transaction, arrangement, or contract with any of its Affiliates unless in
each case (i) such

 

Schedule 8.01(b) – Page 19



--------------------------------------------------------------------------------

transaction, arrangement or contract is on terms which are specifically
permitted by the Nexstar Credit Agreement, (y) is in the ordinary course of such
Person’s business and (z) is on terms not less favorable than are obtainable
from any Person which is not one of its Affiliates and (ii) the Nexstar Borrower
provides to the Nexstar Administrative Agent (x) with respect to transactions,
arrangements or contracts involving consideration in excess of $5,000,000, a
resolution of its board of directors stating that such transaction, arrangement
or contract complies with Section 7.06 of the Nexstar Credit Agreement and has
been approved by a majority of the disinterested members of the board of
directors of the Nexstar Borrower and (y) with respect to transactions,
arrangements or contracts involving consideration in excess of $10,000,000, an
opinion as to the fairness to such Nexstar Entity of such transaction,
arrangement or contract from a financial point of view issued by an independent
accounting, appraisal or investment banking firm of national standing; or
(c) any management services agreement, except those arrangements, agreements and
transactions listed on Schedule 7.06 to the Nexstar Credit Agreement.

32. The Nexstar Borrower will not and will not suffer or permit its use any
portion of the proceeds of the Nexstar Loans or any Nexstar Letter of Credit,
directly or indirectly, to purchase or carry Margin Stock other than in
compliance with Regulations T, U and X of the FRB. At no time shall the value of
the Margin Stock owned by any Nexstar Entity (as determined in accordance with
Regulation U of the FRB) exceed 25% of the value (as determined in accordance
with Section 221.2(g)(2) of Regulation U of the FRB) of the assets of such
Nexstar Entity.

33. The Nexstar Borrower will not, and will not permit any other Nexstar Entity
to violate any Environmental Law to an extent sufficient to give rise to a
Material Adverse Effect (as defined in the Nexstar Credit Agreement); and,
without limiting the foregoing, the Nexstar Borrower will not, and will not
suffer or permit any other Nexstar Entity or Person to, dispose of any Hazardous
Material into or onto, or (except in accordance with Applicable Law) from, any
Real Property owned, operated or otherwise used by any Nexstar Entity or any
other Credit Party, or allow any Lien imposed pursuant to any Environmental Law
to be imposed or to remain on such Real Property, in each case to the extent the
same are reasonably likely to have a Material Adverse Effect (as defined in the
Nexstar Credit Agreement), except as contested in reasonable good faith by
appropriate proceedings and the pendency of such proceedings will not have a
Material Adverse Effect (as defined in the Nexstar Credit Agreement) and except
and unless adequate reserves have been established and are being maintained on
its books in accordance with GAAP.

34. The Nexstar Borrower shall not permit the Consolidated Total Leverage Ratio
at any time during any period set forth below to exceed the ratio set forth
opposite such period below:

 

Period

   Ratio

Second Amendment Effective Date through June 29, 2010

   10.25 to 1.00

June 30, 2010 through September 29, 2010

   9.50 to 1.00

September 30, 2010 through December 30, 2010

   8.75 to 1.00

December 31, 2010 through March 30, 2011

   8.00 to 1.00

March 31, 2011 through June 29, 2011

   8.00 to 1.00

June 30, 2011 through September 29, 2011

   8.50 to 1.00

September 30, 2011 through December 30, 2011

   8.50 to 1.00

December 31, 2011 through March 30, 2012

   9.25 to 1.00

March 31, 2012 through June 29, 2012

   9.25 to 1.00

June 30, 2012 through September 29, 2012

   8.00 to 1.00

September 30, 2012 through December 30, 2012

   8.00 to 1.00

December 31, 2012 and thereafter

   6.50 to 1.00

 

Schedule 8.01(b) – Page 20



--------------------------------------------------------------------------------

The Nexstar Borrower shall not permit the Consolidated First Lien Indebtedness
Ratio at any time to be more than 2.50 to 1.00. The Nexstar Borrower shall not
permit the Consolidated Fixed Charge Coverage Ratio at any time to be less than
1.10 to 1.00. The Consolidated Total Leverage Ratio, the Consolidated First Lien
Indebtedness Ratio and the Consolidated Fixed Charge Coverage Ratio are herein
referred to as the “Nexstar Financial Covenants”). The Nexstar Financial
Covenants are incorporated herein by this reference with appropriate
substitutions (including all exhibits, schedules and defined terms referred to
therein, as the same may be amended, supplemented, restated or otherwise
modified from time to time) with the same effect as though set forth herein in
their entirety, and all such Nexstar Financial Covenants so incorporated shall
survive any termination, cancellation, discharge or replacement of the Nexstar
Credit Agreement.

35. The Nexstar Borrower will not, and will permit any other Nexstar Entity to
make any Restricted Payment, except: (a) so long as no Default (as defined in
the Nexstar Credit Agreement) exists both before and after giving effect to such
repurchases, the Ultimate Nexstar Parent may repurchase equity interests in the
Ultimate Nexstar Parent from former employees of the Nexstar Entities in an
aggregate amount for all such repurchases pursuant to Section 7.10(a) of the
Nexstar Credit Agreement combined not to exceed $250,000 during any Fiscal Year,
and the Subsidiaries of the Ultimate Nexstar Parent may authorize, declare
and/or pay Dividends to their respective shareholders, partners or members in
the amount necessary to provide the funds necessary to permit the Ultimate
Nexstar Parent to make such repurchases; (b) the Subsidiaries of the Nexstar
Borrower may make Restricted Payments to the Nexstar Borrower or any
Wholly-Owned Subsidiary of the Nexstar Borrower; (c) so long as no Default (as
defined in the Nexstar Credit Agreement) exists both before and after the making
thereof, (i) the Nexstar Borrower may authorize, declare and pay Dividends to
Nexstar Finance Holdings in the amount necessary to permit Nexstar Finance
Holdings to make payments of scheduled cash interest which becomes due and
payable with respect to the 11.375% Senior Discount Notes issued by Nexstar
Finance Holdings on March 27, 2003 and due 2013 and (ii) Nexstar Finance
Holdings may make such scheduled cash interest payments if, prior to the making
of such payments of cash interest by Nexstar Finance Holdings, the Nexstar
Borrower shall have delivered to the Nexstar Administrative Agent a Pro Forma
Compliance Certificate of the Nexstar Borrower prepared as of the date of the
making of each such Dividend of the Nexstar Borrower, giving effect to each such
Dividend of the Nexstar Borrower and the related payments of cash interest to be
made by Nexstar Finance Holdings as though each such Dividend of the Nexstar
Borrower and the related payments of cash interest to be made by Nexstar Finance
Holdings had been made on the first day of the applicable Measurement Period
relating to the date each such Dividend by the Nexstar Borrower is to be made,
and otherwise demonstrating that no Default (as defined in the Nexstar Credit
Agreement) exists both before and after giving effect to each such Dividend and
related payments of cash interest; (d) so long as no Default (as defined in the
Nexstar Credit Agreement) exists both before and after the making thereof, the
Nexstar Borrower may make Restricted Payments constituting scheduled cash
interest due and payable with respect to any (i) Second Lien Secured Notes,
(ii) Additional Unsecured Notes, (iii) 7% Senior Subordinated PIK Notes due
2014, issued by the Nexstar Borrower, (iv) 7% Senior Subordinated Notes due
2014, issued by the Nexstar Borrower and (v) 13% Senior Subordinated Notes due
2014, issued by the Nexstar Borrower, so long as in each case prior to the
making of such payments of cash interest, the Nexstar Borrower has delivered to
the Nexstar Administrative Agent a Pro Forma Compliance Certificate of the
Nexstar Borrower prepared as of the date of making of each such payment of cash
interest, giving effect to each such payment as though such payment had been
made on the first day of the applicable Measurement Period relating to the date
such payment is to be made, and otherwise demonstrating that no Default (as
defined in the Nexstar Credit Agreement) exists both before and after giving
effect to such payment of cash interest; (e) so long as no Default (as defined
in the Nexstar Credit Agreement) exists both before and after the making
thereof, the Nexstar Borrower may (i) authorize, declare and pay Dividends to
Nexstar Finance Holdings

 

Schedule 8.01(b) – Page 21



--------------------------------------------------------------------------------

in the amount necessary to permit Nexstar Finance Holdings to extinguish or
reduce the 11.375% Senior Discount Notes issued by Nexstar Finance Holdings on
March 27, 2003 and due 2013, but only in accordance with the terms of
Section 7.16(c) of the Nexstar Credit Agreement and (ii) make Restricted
Payments to extinguish or reduce any of the Unsecured Notes or 2010 Senior
Second Lien Secured Notes in accordance with the terms of Section 7.05(i) of the
Nexstar Credit Agreement, Section 7.16(b) of the Nexstar Credit Agreement and
Section 7.16(c) of the Nexstar Credit Agreement, as applicable; and (f) so long
as no Default (as defined in the Nexstar Credit Agreement) exists both before
and after giving effect to such Dividends, the Nexstar Borrower may authorize,
declare and pay Dividends to its shareholders, partners or members, as
applicable, in an aggregate amount not to exceed $5,000,000 during the term of
the Nexstar Credit Agreement.

36. The Nexstar Borrower will not, and will not suffer or permit any other
Nexstar Entity to, lend money or credit or make advances to any Person, or
purchase or acquire any Capital Stock, obligations or securities of, or any
other interest in, or make any capital or other equity contribution to, any
Person (including, without limitation, the Mission Borrower), or purchase or own
a futures contract or otherwise become liable for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or hold any cash or Cash Equivalents, except: (a) the Nexstar Entities
may invest in cash and Cash Equivalents; (b) the Nexstar Borrower may enter into
Interest Rate Protection Agreements in compliance with Section 7.05(e) of the
Nexstar Credit Agreement; (c) advances, loans and investments in existence on
the First Amendment Effective Date and listed on Schedule 7.11 to the Nexstar
Credit Agreement shall be permitted, without giving effect to any additions
thereto or replacements thereof (except those additions or replacements which
are existing obligations as of the First Amendment Effective Date); (d) the
Nexstar Entities may make loans and advances to their respective employees in
the ordinary course of business in an aggregate principal amount for all Nexstar
Entities not to exceed $250,000, provided that such loans and advances are made
(i) for anticipated business out-of-pocket expenses or (ii) for loans to
non-executive employees; (e) the Nexstar Borrower may make (i) intercompany
loans and advances to any Wholly-Owned Subsidiary of the Nexstar Borrower which
is a Nexstar Entity and Guarantor and (ii) so long as no Default (as defined in
the Nexstar Credit Agreement) exists, equity contributions of any Wholly-Owned
Subsidiary of the Nexstar Borrower which is a Nexstar Entity and Guarantor;
(f) the Nexstar Borrower may acquire Settlement Securities in good faith; and
(g) any Nexstar Entity may establish or create new Wholly-Owned Subsidiaries so
long as (i) at least 30 days’ prior written notice thereof (or such lesser
notice as is acceptable to the Nexstar Administrative Agent) is given to the
Nexstar Administrative Agent, (ii) the Capital Stock of such new Subsidiary is
pledged pursuant to, and to the extent required by, the Nexstar Credit Agreement
and the Pledge and Security Agreement (as defined in the Nexstar Credit
Agreement) and the certificates, if any, representing Capital Stock, together
with stock powers duly executed in blank, are delivered to the Nexstar
Collateral Agent, (iii) such new Subsidiary executes Guaranty Supplements, a
Joinder to Security Agreement and a Joinder to Pledge and Security Agreement,
and (iv) such new Subsidiary, takes all actions required pursuant to
Section 6.16 of the Nexstar Credit Agreement. In addition, each new Wholly-Owned
Subsidiary that is required to execute any Nexstar Loan Document shall execute
and deliver, or cause to be executed and delivered, all other relevant
documentation of the type described in Section 4.01 of the Nexstar Credit
Agreement as such new Subsidiary would have had to deliver if such new
Subsidiary were a Credit Party on the Effective Date.

37. (a) The Parent Guarantors (as defined in the Nexstar Credit Agreement) shall
not engage in any business activities other than the ownership of Capital Stock
of other Parent Guarantors (as defined in the Nexstar Credit Agreement) or the
Nexstar Borrower and shall have no (i) significant assets other than such
Capital Stock, (ii) liabilities other than the Indebtedness permitted to be
incurred by them pursuant to Section 7.05 of the Nexstar Credit Agreement
(including by waiver or consent) and (iii) liabilities for the payment of taxes.
(b) The Nexstar Borrower and its Subsidiaries shall not engage in any business
other than the Television Broadcasting Business.

 

Schedule 8.01(b) – Page 22



--------------------------------------------------------------------------------

38. The Nexstar Borrower will not, and will not permit any other Nexstar Entity
to, sell or issue any of their Capital Stock to any Person; provided that so
long as there exists no Default (as defined in the Nexstar Credit Agreement)
before and after giving effect to any such issuance and the Borrower gives the
Nexstar Administrative Agent not less than 10 days notice of such issuance (or
such lesser notice as agreed to by the Nexstar Administrative Agent), the
Ultimate Nexstar Parent may sell or issue (a) preferred Capital Stock that is in
each case (i) convertible into common stock only, (ii) not Disqualified Stock,
(iii) not entitled to any cash payment of any kind under any circumstances prior
to the payment in full of the Obligations and the Nexstar Obligations and
termination of the Commitments and Nexstar Commitments and (iv) not treated for
accounting purposes under any circumstances as a liability or Indebtedness
(“Preferred Capital Stock”); such Preferred Capital Stock to be on other terms
and conditions, and subject to documentation, in each case acceptable to the
Nexstar Administrative Agent, or (b) common Capital Stock (excluding
Disqualified Stock), in each case so long as all Net Issuance Proceeds are
immediately contributed to the Nexstar Borrower as cash common equity on terms
and conditions acceptable to the Nexstar Administrative Agent and are
immediately applied by the Nexstar Borrower to (x) prepay the Loans at par in
accordance with the terms of Section 7.16(a) of the Nexstar Credit Agreement,
(y) repurchase and extinguish Unsecured Notes in accordance with the terms of
Section 7.16(b) of the Nexstar Credit Agreement and the other provisions of the
Nexstar Credit Agreement and the other Nexstar Loan Documents or (z) to
repurchase and extinguish 2010 Senior Second Lien Secured Notes in accordance
with the terms of Section 7.16(c) of the Nexstar Credit Agreement and the other
provisions of the Nexstar Credit Agreement and the other Nexstar Loan Documents.

39. The Nexstar Borrower will not, and will not permit any other Nexstar Entity
to (i) permit any waiver, supplement, modification or amendment of the
documentation relating to the Unsecured Notes, the Senior Second Lien Secured
Notes, the Additional Unsecured Notes, the Additional Subordinated Notes and any
other Indebtedness of any Credit Party having a principal balance (or a Guaranty
Obligation with respect to such Indebtedness) of more than $500,000, or any
indenture or other agreement evidencing, creating or governing any of the
foregoing Indebtedness, in each case other than any such amendment, modification
or change which is specifically permitted in the Nexstar Credit Agreement or an
immaterial clarifying amendment correcting an error and so long as, in each
case, no consent fee is payable in connection therewith, (ii) enter into any new
Charter Document or modify any of their respective Charter Documents (as defined
in the Nexstar Credit Agreement), to the extent that any such modification of
such Charter Documents (as defined in the Nexstar Credit Agreement) would be
adverse to the Nexstar Lenders in any material respect or (iii) enter into any
Contractual Obligation (as defined in the Nexstar Credit Agreement) which would
prohibit or restrict the Subsidiaries of the Nexstar Borrower or Parent
Guarantors (as defined in the Nexstar Credit Agreement) from making Dividends or
Restricted Payments to the Nexstar Borrower, or from granting Liens or security
interests on assets and properties as Collateral for the Nexstar Obligations.

40. The Nexstar Borrower will not, and will not permit any other Nexstar Entity
to prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except (a) the prepayment at par of
the Nexstar Obligations in accordance with the terms of the Nexstar Credit
Agreement and (b) as permitted in accordance with the terms of Section 7.16 of
the Nexstar Credit Agreement.

41. The Nexstar Borrower will not, and will not permit any other Nexstar Entity,
Credit Party or other Affiliate of any thereof to, repurchase, buy, redeem,
prepay, defease, receive an assignment of, issue any notice of redemption or
defeasance with respect to, or otherwise cause the cancellation, forgiveness or
purchase (including, without limitation, any setting aside of funds, or other
provision for, or assurance of, payment), or enter into any other transaction
which accomplishes a like result, of any of

 

Schedule 8.01(b) – Page 23



--------------------------------------------------------------------------------

its Indebtedness including the Loans, Obligations and the Nexstar Loans and
Nexstar Obligations, provided that, notwithstanding the preceding:

(a) (i) the Nexstar Borrower may prepay the Nexstar Loans at par in accordance
with the terms of Sections 2.05 and 2.06 of the Nexstar Credit Agreement
(subject to Section 8.01(n) of the Nexstar Credit Agreement) and (ii) the
Borrower can prepay its Loans in accordance with the terms of the Agreement,

(b) so long as (i) there exists no Default before or after giving effect to
(A) the issuance of Capital Stock of the Ultimate Nexstar Parent, and (B) such
transaction and (ii) the Nexstar Borrower delivers to the Nexstar Administrative
Agent a certificate of a Responsible Officer certifying as to the foregoing in
clause (i) in detail reasonably acceptable to the Nexstar Administrative Agent
and demonstrating pro forma compliance with all provisions of Section 7.09 of
the Nexstar Credit Agreement after giving effect to all such transactions, the
Nexstar Borrower may use the Net Issuance Proceeds of the issuance of such
Capital Stock permitted to be issued by the terms of Section 7.13 of the Nexstar
Credit Agreement, to (x) prepay the Loans at par in accordance with the terms of
Section 7.16(a) of the Nexstar Credit Agreement, (y) extinguish all or any
portion of the Unsecured Notes or (z) extinguish all or any portion of the
Senior Second Lien Secured Notes,

(c) so long as (i) there exists no Default before or after giving effect to such
transaction, (ii) Liquidity after giving effect to any such use is not less than
$10,000,000 on such date and (iii) the Nexstar Borrower delivers to the Nexstar
Administrative Agent a certificate of a Responsible Officer certifying as to
each of the foregoing (i) and (ii) in detail reasonably acceptable to the
Nexstar Administrative Agent and demonstrating pro forma compliance with all
provisions of Section 7.09 of the Nexstar Credit Agreement after giving effect
to all such transactions, the Nexstar Borrower may extinguish all or any portion
of the Unsecured Notes and 2010 Senior Second Lien Secured Notes using
(1) available Excess Cash Flow of the Nexstar Borrower for each Fiscal Quarter
of the Nexstar Borrower (and any Excess Cash Flow up to the amount of the
Special Purpose Revolver Borrowing Availability (as defined in the Nexstar
Credit Agreement) available to be borrowed in accordance with subsection (a) of
the definition thereof), (2) available Net Debt Proceeds of any Permitted
Refinancing Indebtedness incurred in accordance with Section 7.05(i) of the
Nexstar Credit Agreement, so long as less than 90 days have passed since the
Credit Party’s receipt of such Net Debt Proceeds (and any Net Debt Proceeds of
any Permitted Refinancing Indebtedness up to the amount of the Special Purpose
Revolver Borrowing Availability available to be borrowed in accordance with
subsection (b) of the definition thereof), (3) available Net Cash Proceeds of
any Disposition to the extent that such proceeds are not required to prepay the
Loans in accordance with the terms of Section 2.06(b) of the Nexstar Credit
Agreement (and any Net Cash Proceeds up to the amount of the Special Purpose
Revolver Borrowing Availability available to be borrowed in accordance with
subsection (c) of the definition thereof), or (4) the proceeds of any
Incremental Term Loans, and (ii) the Mission Borrower can make the prepayments
and/or extinguish debt permitted by Sections 7.16(b) of the terms of the Mission
Credit Agreement,

(d) so long as there exists no Default before or after giving effect to such
transaction, any Affiliate that is not a Credit Party may purchase all or any
portion of the Unsecured Notes, the Additional Unsecured Notes and the
Additional Subordinated Notes, and

(e) so long as there exists no Default before or after giving effect to such
transaction, ABRY Lender may purchase Term B Loans from Lenders, provided that,
notwithstanding the foregoing or any other provision in the Nexstar Credit
Agreement or otherwise,

 

Schedule 8.01(b) – Page 24



--------------------------------------------------------------------------------

(i) ABRY Lender shall only be permitted to own Nexstar Term B Loans and shall
never be entitled to own or control any Nexstar Revolving Loans,

(ii) ABRY Lender shall not, at any time, own and/or control Nexstar Term B Loans
which, when added to the Term B Loans owned or controlled by ABRY Lender, equal
or exceed 10% of the sum of (x) the aggregate amount of outstanding Nexstar Term
B Loans and (y) the aggregate amount of outstanding Term B Loans, which
percentage shall be calculated without taking into account any forgiveness or
other cancellation of any of the Term B Loans purchased by the ABRY Lender,

(iii) ABRY Lender shall not (A) be entitled to any voting rights (and shall not
be afforded the protections of Section 10.01 of the Nexstar Credit Agreement,
individually or otherwise, and in each case ABRY Lender shall not be afforded
any other voting, approval or consent privileges afforded Lenders in the Nexstar
Credit Agreement or in any other Loan Document), and (B) be entitled to vote
with respect to any amendments, waivers, supplements, consents or other
modifications to the Nexstar Credit Agreement or any other Loan Document,

(iv) the amount of any Term B Loans owned or controlled by ABRY Lender shall be
excluded from any and each calculation of Majority Lenders, and actions to be
taken that require the consent or approval of any Lender, Majority Lenders or
Majority Revolver Lenders shall be consented to or approved by requisite Lenders
excluding ABRY Lender,

(v) ABRY Lender shall (A) not be entitled to any rights and privileges afforded
each of the other Lenders with respect to Article IX of the Nexstar Credit
Agreement and the other provisions of the Nexstar Credit Agreement, (B) shall
release and hold harmless the Nexstar Administrative Agent, L/C Issuer, each
Lender, each Hedge Bank and each Cash Management Bank fully for its actions or
inactions with respect to the Loans, the Nexstar Borrower, the Borrower or
otherwise in connection with the Nexstar Credit Agreement and the Agreement, the
other Loan Documents, the Nexstar Loan Documents and the transactions
contemplated hereby and thereby and (C) until all Nexstar Commitments, Nexstar
Letters of Credit, Commitments and Letters of Credit have terminated and all
Nexstar Obligations and Obligations have been paid in full, subordinate any
claim or other rights which it has against the Nexstar Borrower and each
Guarantor, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution, indemnification, whether or not such
claim, remedy or right arises in equity, or under contract, statutes or common
law, including without limitation, the right to take or receive from the Nexstar
Borrower or any Guarantor, directly or indirectly, in cash or other property or
by set-off or in any other manner, payment or security on account of such claim
or other rights, and

(vi) ABRY Lender shall in all respects be treated as a participant and not
Lender, except that ABRY Lender shall not be entitled to the voting rights
afforded Participants under Section 10.06(d) of the Nexstar Credit Agreement and
its consent or approval of any action or inaction shall not be solicited from
ABRY Lender by the Nexstar Administrative Agent, any Lender, any Affiliate
thereof or the Nexstar Borrower.

(vii) In addition, and notwithstanding anything herein or in any other Loan
Document or otherwise, (1) at any time that ABRY Lender is a Lender, ABRY Lender
shall further waive the right to object or consent to actions approved (or
opposed) by the

 

Schedule 8.01(b) – Page 25



--------------------------------------------------------------------------------

Majority Lenders and/or the Majority Revolver Lenders, including, without
limitation, actions taken in connection with any insolvency proceeding of the
Borrower, the Nexstar Borrower or any subsidiary or parent of the Borrower or
the Nexstar Borrower, matters pertaining to the use of cash collateral,
post-petition financing, “363 sales”, relief from the automatic stay, adequate
protection and the approval, support or opposition of any plan of
reorganization, (2) no ABRY Lender that holds any Nexstar Term B Loan shall be
permitted to obtain confidential information provided or required to be provided
to Lenders, any of their Affiliates, any Cash Management Bank or Hedge Bank, or
otherwise or vote or attend or otherwise be present at meetings of Lenders or
the Nexstar Administrative Agent, or be entitled to communications,
documentation and/or information (including without limitation, privileged
information) among or between any of the following parties: the Nexstar
Administrative Agent, any Lender (except ABRY Lender), any Affiliate of any
Lender (except ABRY Lender), legal counsel and other advisors to the Nexstar
Administrative Agent or any Lender (except ABRY Lender), the L/C Issuer, any
Restructuring Advisor, any Hedge Bank, any Cash Management Bank, or any
Affiliate of any of them, (3) ABRY Lender cannot be a Hedge Bank or Cash
Management Bank or party to Secured Hedge Agreement or Secured Cash Management
Agreement, and (4) no obligation of the Borrower, the Nexstar Borrower or any
subsidiary or other Nexstar Entity or Mission Entity to pay any fees or other
amounts (other than Term B Loans owned by ABRY Lender and accrued interest
related thereto) shall be secured by the Collateral or included in the
definition of “Obligations” in the Agreement or the Nexstar Credit Agreement.

(viii) ABRY Lender shall be permitted to forgive or otherwise cancel Term B
Loans held by the ABRY Lender, so long as in each case no consideration of any
type (including but not limited to equity) is received by the ABRY Lender from
any Person in connection with such forgiveness or other cancellation; provided
that notwithstanding in the Nexstar Credit Agreement or in any Loan Document to
the contrary, in no event shall any such forgiveness or cancellation result in
the ABRY Lender being permitted to purchase more Term B Loans than the ABRY
Lender would have otherwise been permitted to purchase if such cancellation or
forgiveness had not occurred .

(ix) No amendment, waiver or consent which, to the extent ABRY Lender is a
Lender, would otherwise require the consent of ABRY Lender under any of
subsections (i)(A), (i)(C), (i)(D), (i)(G), (i)(H) or (i)(I) of Section 10.01 of
the Nexstar Credit Agreement, may be given without the consent of ABRY Lender if
such amendment, waiver or consent would, upon its consummation, result in the
disproportionate treatment of ABRY Lender.

(x) Notwithstanding anything in the Nexstar Credit Agreement or in any other
Nexstar Loan Document or other agreement to the contrary, ABRY Lender shall not
be entitled to purchase any Nexstar Term B Loans unless and until (A) the
Nexstar Borrower consents to such assignment by consenting to the Assignment and
Assumption, which such Assignment and Assumption Agreement shall contain a
representation of the Nexstar Borrower that (i) it has no material non-public
information that has not been previously disclosed to the Nexstar Administrative
Agent and the Lenders and (ii) that there is no Default (as defined in the
Nexstar Credit Agreement) and (B) ABRY Lender has entered into an agreement with
the Nexstar Administrative Agent, in form and substance acceptable to the
Nexstar Administrative Agent, setting forth (i) ABRY Lender’s agreement to these
terms and conditions of its purchase of Nexstar Term B Loans, (ii) its
representation and warranty that (1) it has no material non-public

 

Schedule 8.01(b) – Page 26



--------------------------------------------------------------------------------

information that has not been previously disclosed to the Nexstar Administrative
Agent and the Lenders, (2) both before and after giving effect to such purchase,
ABRY Lender does not, and will not, own and/or control Nexstar Term B Loans
which, when added to the Term B Loans owned or controlled by ABRY Lender, equal
or exceed 10% of the sum of (x) the aggregate amount of outstanding Nexstar Term
B Loans and (y) the aggregate amount of outstanding Term B Loans, (iii) its
treatment as a Lender under the Nexstar Credit Agreement and under the other
Nexstar Loan Documents and (iv) the other terms and conditions set forth in
Section 7.16 of the Nexstar Credit Agreement.

Notwithstanding anything in the Nexstar Credit Agreement or in any other Nexstar
Loan Document or other agreement to the contrary, the Nexstar Revolving Loans
shall not be used to repurchase, buy, redeem, prepay or defease any of the
(i) Unsecured Notes, (ii) the 2010 Senior Second Lien Secured Notes or (iii) the
Permitted Refinancing Indebtedness, except to the extent of, and up to the
amount of Special Purpose Revolver Borrowing Availability, limited by the
conditions set forth in Section 7.16(c) of the Nexstar Credit Agreement.

42. The Nexstar Entities shall not, and shall not permit any Credit Party or any
Affiliate to, (a) modify, change, consent to, waive any provision with respect
to, or otherwise not comply with or effectuate any change to, any written
agreement between or among the Borrower and the Nexstar Borrower, or any Nexstar
Entity and any Mission Entity, including, without limitation, the
Nexstar/Mission Agreements, except any immaterial clarifying amendment
correcting an error and so long as, in each case, no consent fee is payable in
connection therewith, (b) allow any Nexstar/Mission Agreement to lapse, expire
or terminate, or otherwise not be in full force and effect against any party
thereto, except to the extent any television station owned by the Borrower is
sold in accordance with the terms of the Agreement and the other Loan Documents,
(c) permit, allow or suffer to exist any Nexstar/Mission Agreement then in
effect not being subject to a Lien and security interest of the Nexstar
Administrative Agent on behalf of the Secured Parties (as defined in the Nexstar
Credit Agreement) to secure the Nexstar Obligations, or (d) enter any other
agreement or other transaction between any Nexstar Entity and any Mission Entity
except to the extent such agreement or transaction is in the ordinary course of
business and is in each case on terms not less favorable to the Nexstar Entities
and the Mission Entities than are obtainable in an arm’s length third party
transaction, except, in each case, the Nexstar/Mission Agreements set forth on
Schedule 1.01(A).

43. (a) Notwithstanding anything herein, in the Loan Documents or in the Nexstar
Loan Documents to the contrary (and specifically notwithstanding any permissive
provision in Article VII or Article VII of the Agreement), the Nexstar Borrower
shall not permit any License Subsidiary to: (i) create, incur, assume or have
outstanding any Indebtedness or other liabilities or obligations except for
(A) obligations under the Nexstar Loan Documents and the Senior Second Lien
Secured Notes and (B) the contractual agreements with one or more Operating
Subsidiaries entered into in the ordinary course of business and solely to the
extent reasonably necessary to cause such Operating Subsidiary to provide such
operating assets and related services as are necessary to operate the Station or
Nexstar Station, as applicable, being operated under the authority of the
Broadcast Licenses held by such License Subsidiary (collectively, the
“Intra-Company Broadcast Operating Agreements”); (ii) own any right, franchise
or other asset, except for Broadcast Licenses assigned to it by the Nexstar
Borrower of which it is a Wholly-Owned Subsidiary, Broadcast Licenses acquired
in the ordinary course of business and rights under any such Intra-Company
Broadcast Operating Agreements with one or more Operating Subsidiaries;
(iii) enter into any transaction of merger, consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); (iv) create, incur or permit to exist any Lien (other than the
Lien created by the Security Documents and the Liens securing Senior Second Lien
Secured Notes) on or in respect of, or sell, lease, assign, transfer or
otherwise dispose of, any of its rights, franchises or other assets; (v) engage
in, or conduct, any business or transaction other than holding Broadcast
Licenses and

 

Schedule 8.01(b) – Page 27



--------------------------------------------------------------------------------

entering into and performing under related Intra-Company Broadcast Operating
Agreements with Operating Subsidiaries; or (vi) make or hold any Investment. In
no event shall any assets or properties (including without limitation, accounts
and employees), of any of the other Nexstar Entities or other Mission Entities
be commingled with any License Subsidiary, and the Nexstar Borrower shall
preserve, and install protocols to protect, the corporate separateness of each
License Subsidiary (including, without limitation, as between Nexstar Entities
and Mission Entities). Further, notwithstanding anything herein, in the Loan
Documents or in the Nexstar Loan Documents to the contrary (and specifically
notwithstanding any permissive provision in Article VII or Article VII of the
Agreement), the Capital Stock of a License Subsidiary may not be Disposed,
transferred or sold except in connection with a permitted Disposition of a
Station in which the related assets of the Operating Subsidiaries are Disposed,
transferred or sold in accordance with the terms of the Nexstar Credit
Agreement.

(b) On the date of, and at all times after the License Subsidiary Trigger Date,
the Nexstar Borrower will not permit any Broadcast License for any Station or
Nexstar Station to be directly or indirectly controlled by, or held by or in the
name of, any Person other than a License Subsidiary for the respective Station
or Nexstar Station being operated under authority of such Broadcast License.

(c) On the date of, and at all times after the License Subsidiary Trigger Date,
the Nexstar Borrower will not permit (i) the operating assets related to the
business and operations of any Nexstar Station to be held by any Person except a
Wholly-Owned Subsidiary of the Nexstar Borrower which is operating under the
authority of the related Broadcast License held by the related License
Subsidiary (a “Mission Operating Subsidiary” and collectively with Nexstar
Operating Subsidiaries, the “Operating Subsidiaries”); or (ii) the Capital Stock
of any License Subsidiaries or Operating Subsidiary to be pledged or used as
collateral for any Indebtedness except the Obligations and the Nexstar
Obligations, in each case under the appropriate Loan Documents or Nexstar Loan
Documents.

(d) The Nexstar Administrative Agent may, on behalf of the Nexstar Borrower and
the Lenders, from time to time amend the Nexstar Credit Agreement and the
Nexstar other Loan Documents to reflect the provisions agreed to by Section 7.18
of the Nexstar Credit Agreement, but in no case shall any such amendment reflect
any other change to the Nexstar Credit Agreement or any of the Nexstar Loan
Documents except those changes necessary to give effect to the provisions of
Section 7.18 of the Nexstar Credit Agreement unless such other changes are
agreed to by the Nexstar Borrower and the requisite required Lenders as provided
by the terms of Section 10.01 of the Nexstar Credit Agreement, and the Majority
Revolver Lenders and the Majority Lenders hereby authorize the Nexstar
Administrative Agent to enter into such amendment, consent, waiver or other
modification on behalf of the Lenders.

 

Schedule 8.01(b) – Page 28



--------------------------------------------------------------------------------

EXHIBIT L

Form of 2010 Intercreditor Agreement



--------------------------------------------------------------------------------

 

 

INTERCREDITOR AGREEMENT

among

BANK OF AMERICA, N.A.,

as First Lien Nexstar Agent

BANK OF AMERICA, N.A.,

as First Lien Mission Agent

THE BANK OF NEW YORK MELLON,

as Second Lien Agent

BANK OF AMERICA, N.A.,

as Nexstar Control Agent

BANK OF AMERICA, N.A.,

as Mission Control Agent

NEXSTAR BROADCASTING, INC.

NEXSTAR BROADCASTING GROUP, INC.

NEXSTAR FINANCE HOLDINGS, INC.

NEXSTAR SUBSIDIARY GUARANTORS

MISSION BROADCASTING, INC.

MISSION SUBSIDIARY GUARANTORS

DAVID S. SMITH

and

WILMINGTON TRUST FSB

DATED AS OF APRIL 19, 2010

 

 

 



--------------------------------------------------------------------------------

CONTENTS

 

INDEX OF DEFINED TERMS    iv BACKGROUND    1 AGREEMENT    2 1   Lien Priorities
   2   1.1    Seniority of Liens Securing First Lien Nexstar Obligations and
First Lien Mission Obligations    2   1.2    First Lien Nexstar Obligations,
First Lien Mission Obligations and Second Lien Obligations    3   1.3    First
Lien Nexstar Collateral, First Lien Mission Collateral and Second Lien
Collateral to be Identical    4   1.4    Possessory Collateral and Control
Collateral    7   1.5    Limitations on Duties and Obligations    10   1.6   
Prohibition on Contesting Liens; No Marshaling    12   1.7    Confirmation of
Second Lien Priority in Second Lien Collateral Documents    12   1.8    Release
of Liens or Guaranties    12   1.9    Intended Collateral    14 2   Modification
of Obligations    14   2.1    Permitted Modifications    14   2.2   
Modifications Requiring Consent    15   2.3    Parallel Modifications to Second
Lien Obligations    16   2.4    Notice of Modifications    16 3   Enforcement   
17   3.1    Who May Exercise Remedies    17   3.2    Manner of Exercise    18  
3.3    Specific Performance    20   3.4    Notice of Exercise    20 4   Payments
   20   4.1    Application of Proceeds – Dispositions    20   4.2    Insurance
   22   4.3    Payment Turnover    22   4.4    Refinancing after Discharge of
First Lien Nexstar Obligations or First Lien Mission Obligations    23 5  
Purchase of First Lien Nexstar Obligations and First Lien Mission Obligations by
Second Lien Claimholders    24   5.1    Purchase Right    24   5.2    Purchase
Notice    26   5.3    Purchase Price    26   5.4    Purchase Closing    27   5.5
   Actions after Purchase Closing    27   5.6    No Recourse or Warranties;
Defaulting Creditors    28 6   Insolvency Proceedings    29   6.1    Use of Cash
Collateral and DIP Financing    29

 

ii



--------------------------------------------------------------------------------

  6.2    Sale of Collateral    30   6.3    Relief from the Automatic Stay    30
  6.4    Adequate Protection    30   6.5    First Lien Objections to Second Lien
Actions    31   6.6    Avoidance; Reinstatement of Obligations    31   6.7   
Reorganization Securities    32   6.8    Post-Petition Claims    32   6.9   
Waivers    32   6.10    Separate Grants of Security and Separate Classification
   33   6.11    Effectiveness in Insolvency Proceedings    33 7   Termination
and Resignation of Second Lien Agent    33   7.1    Resignation    33   7.2   
Successor Second Lien Agent    33   7.3    Removal of Second Lien Agent    34  
7.4    Effective Time of Successor Second Lien Agent    34   7.5    Cooperation
   34   7.6    Accession    34   7.7    Benefit    34 8   Miscellaneous    35  
8.1    Conflicts    35   8.2    No Waivers; Remedies Cumulative; Integration   
35   8.3    Effectiveness; Severability; Termination    35   8.4   
Modifications of this Agreement    35   8.5    Information Concerning Financial
Condition of Ultimate Parent and its Subsidiaries and Mission and its
Subsidiaries    36   8.6    No Reliance    36   8.7    No Warranties;
Independent Action    37   8.8    Agency Provisions    38   8.9    Subrogation
   44   8.10    Applicable Law; Jurisdiction; Service    44   8.11    WAIVER OF
JURY TRIAL    45   8.12    Notices    45   8.13    Further Assurances    45  
8.14    Successors and Assigns    45   8.15    Authorization    46   8.16    No
Third Party Beneficiaries    46   8.17    No Indirect Actions    46   8.18   
Counterparts    46   8.19    Original Grantors, Additional Grantors    46   8.20
   Second Lien Agent    47 9   Definitions    47   9.1    Defined Terms    47  
9.2    Usages    58

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Affiliate, 47

   Mission Entities, 54

Agreement, 47

   Mission Guarantor Subsidiary, 54

Assignment and Assumption, 25

   Mission Hedge Bank, 54

Authorization, 47

   Mission Letter of Credit, 54

Bankruptcy Code, 47

   modify, 54

Bankruptcy Law, 47

   Net Cash Proceeds, 54

Business Day, 47

   New Mission Agent, 24

Capital Stock, 47

   New Nexstar Agent, 23

Cash Management Agreement, 47

   Nexstar, 1

Collateral, 47

   Nexstar Cash Management Bank, 54

Control, 48

   Nexstar Control Agent, 54

Control Collateral, 48

   Nexstar Entities, 54

Defaulting Creditor, 29

   Nexstar Finance Holdings, 1

DIP Financing, 48

   Nexstar Guarantor Subsidiary, 54

Discharge of First Lien Mission Obligations, 48

   Nexstar Hedge Bank, 55

Discharge of First Lien Nexstar Obligations, 48

   Nexstar Letter of Credit, 55

Discharge of Second Lien Obligations, 49

   Obligations, 55

Disposition, 49

   Party, 55

Enforcement Action, 49

  

Permitted Additional Second Lien Indebtedness, 55

FCC, 50

  

Permitted Additional Second Lien Indebtedness Documents, 55

First Lien Mission Agent, 1

  

Permitted Additional Second Lien Obligations, 55

First Lien Mission Claimholders, 4

  

Permitted Additional Second Lien Obligations Representative, 55

First Lien Mission Collateral, 50    Person, 55

First Lien Mission Collateral Documents, 50

   Possessory Collateral, 55 First Lien Mission Credit Agreement, 1   
Post-Petition Claims, 55 First Lien Mission Lenders, 50    Proceeds, 56 First
Lien Mission Loan Documents, 50    Purchase Date, 26 First Lien Mission
Obligations, 51    Purchase Event, 25 First Lien Nexstar Agent, 1    Purchase
Notice, 26 First Lien Nexstar Claimholders, 4    Purchase Obligations, 25 First
Lien Nexstar Collateral, 51    Purchase Price, 26 First Lien Nexstar Collateral
Documents, 51    Purchasing Creditors, 26 First Lien Nexstar Credit Agreement, 1
  

Qualified Control Agent Successor, 56

First Lien Nexstar Lenders, 51    Recovery, 31 First Lien Nexstar Loan
Documents, 51    Refinance, 56 First Lien Nexstar Obligations, 52   
Representative Joinder, 56 Governmental Authority, 52    SEC, 56 Grantor, 52   
Second Lien Agent, 1 Grantor Joinder, 52    Second Lien Claimholders, 4 Hedge
Agreement, 53    Second Lien Collateral, 56 Indebtedness, 53    Second Lien
Collateral Documents, 56 Insolvency Proceeding, 53    Second Lien Documents, 56
Intended Collateral, 53    Second Lien Note Holders, 56 Intercreditor Agreement,
12    Second Lien Notes, 2 License, 53    Second Lien Notes Indenture, 2 Lien,
53    Mission, 1    Mission Cash Management Bank, 54   

Mission Control Agent, 54

  

 

iv



--------------------------------------------------------------------------------

Second Lien Obligations, 56, 57

  

Smith, 1

Secured Mission Cash Management Agreement, 57

   Smith Collateral, 57

Secured Mission Hedge Agreement, 57

  

Standby Collateral Agent Fee Letter, 57

Secured Nexstar Cash Management Agreement, 57

   Standby Control Agent, 57

Secured Nexstar Hedge Agreement, 57

   Subsidiary, 57

Security Agreement Collateral, 57

   Trustee, 2    UCC, 57    Ultimate Parent, 1

 

v



--------------------------------------------------------------------------------

INTERCREDITOR AGREEMENT

THIS INTERCREDITOR AGREEMENT dated as of April 19, 2010, is entered into by and
among NEXSTAR BROADCASTING, INC., a Delaware corporation (“Nexstar”), NEXSTAR
BROADCASTING GROUP, INC., a Delaware corporation (“Ultimate Parent”), NEXSTAR
FINANCE HOLDINGS, INC., a Delaware corporation (“Nexstar Finance Holdings”),
MISSION BROADCASTING, INC., a Delaware corporation (“Mission”), DAVID S. SMITH,
an individual resident in the State of Ohio (“Smith”), each other Grantor who
executes a Grantor Joinder from time to time party hereto, BANK OF AMERICA,
N.A., a national banking association, in its capacity as administrative agent
under the First Lien Nexstar Documents (together with its successors and assigns
in such capacity from time to time, “First Lien Nexstar Agent”), BANK OF
AMERICA, N.A., a national banking association, in its capacity as administrative
agent under the First Lien Mission Documents (together with its successors and
assigns in such capacity from time to time, “First Lien Mission Agent”), THE
BANK OF NEW YORK MELLON, a New York state chartered bank, solely in its
capacities as trustee under the Second Lien Notes Indenture and as collateral
agent under the Second Lien Documents (“Second Lien Agent”) and not in its
individual capacity, any Permitted Additional Second Lien Obligations
Representative who executes a Representative Joinder from time to time, BANK OF
AMERICA, N.A., a national banking association, in its capacity as the initial
Nexstar Control Agent, BANK OF AMERICA, N.A., a national banking association, in
its capacity as the initial Mission Control Agent, and WILMINGTON TRUST FSB, a
federal savings bank (“WTFSB”), in its capacity as Standby Control Agent.

BACKGROUND

Nexstar, as borrower, Ultimate Parent, Nexstar Finance Holdings, the lenders
from time to time party thereto, and the First Lien Nexstar Agent, have entered
into the Fourth Amended and Restated Credit Agreement dated as of April 1, 2005
(such agreement, together with all modifications or as Refinanced from time to
time, the “First Lien Nexstar Credit Agreement”), providing for the making of a
revolving credit facility and a term loan facility to Nexstar, and the issuance
of, and participation in, letters of credit for the account of Nexstar and
Nexstar Subsidiaries, all as provided therein.

Grantors (other than Nexstar and Smith) have guaranteed the obligations of
Nexstar under the First Lien Nexstar Credit Agreements, Secured Nexstar Hedge
Agreements and Secured Nexstar Cash Management Agreements pursuant to the
Guaranty and the Mission Guaranty of Nexstar Obligations (as defined in the
First Lien Nexstar Credit Agreement) and the obligations of Grantors under the
First Lien Master Loan Documents are secured by substantially all of the
personal property assets and certain real property assets of Grantors (other
than Smith) and certain Capital Stock of Smith, pursuant to the terms of the
First Lien Nexstar Collateral Documents, subject to certain limited exceptions
as described therein.

Mission, as borrower, the lenders from time to time party thereto, and the First
Lien Mission Agent, have entered into the Third Amended and Restated Credit
Agreement dated as of April 1, 2005 (such agreement, together with all
modifications or as Refinanced from time to time, the “First Lien Mission Credit
Agreement”), providing for the making of a revolving credit facility and a term
loan facility, and the issuance of, and participation in, letters of credit for
the account of Mission and Mission Subsidiaries, all as provided therein.

Grantors (other than Mission and Smith) have guaranteed the obligations of
Mission under the First Lien Mission Credit Agreement, Secured Mission Hedge
Agreements and Secured Mission Cash Management Agreements pursuant to the
Nexstar Guaranty of Mission Obligations (as defined in the First Lien Mission
Credit Agreement) and the obligations of Grantors under the Mission First Lien
Loan Documents are secured by substantially all of the personal property assets
and real property assets of Grantors (other than Smith) and certain Capital
Stock of Smith, pursuant to the terms of the First Lien Mission Collateral
Documents, subject to certain limited exceptions as described therein.

 

INTERCREDITOR AGREEMENT - Page 1



--------------------------------------------------------------------------------

Nexstar and Mission, as issuers, Ultimate Parent, as guarantor, and The Bank of
New York Mellon, in its capacity as trustee (the “Trustee”) have entered into
the Indenture dated as of the date hereof (such agreement, together with all
modifications or as Refinanced from time to time, the “Second Lien Notes
Indenture”), pursuant to which Nexstar and Mission have issued certain notes
(such notes and exchange notes issued pursuant to the Second Lien Notes
Indenture as permitted by the First Lien Nexstar Credit Agreement and the First
Lien Mission Credit Agreement, together with all modifications, the “Second Lien
Notes”) to the holders thereof from time to time, guaranteed by Ultimate Parent,
which Second Lien Notes and obligations under the Second Lien Notes Indenture
will be secured by liens junior in priority to the liens securing the First Lien
Nexstar Obligations and First Lien Mission Obligations.

The obligations of Grantors under the Second Lien Documents will also be secured
by all or substantially all of the personal property assets and certain real
property assets of Grantors (other than Nexstar Finance Holdings and Smith)
pursuant to the terms of the Second Lien Collateral Documents, subject to
certain limited exceptions as described therein.

Grantors may, from time to time, incur additional secured debt pursuant to the
First Lien Nexstar Loan Documents and First Lien Mission Loan Documents and such
additional debt will be secured by the first-priority security interest in all
Collateral in favor of or for the benefit of First Lien Nexstar Agent, on behalf
of First Lien Nexstar Claimholders, and in favor of First Lien Mission Agent, on
behalf of First Lien Mission Claimholders, in accordance with the First Lien
Nexstar Loan Documents and First Lien Mission Loan Documents in existence at the
time of such incurrence and this Agreement.

Grantors may, from time to time, incur additional secured debt pursuant to
Permitted Additional Second Lien Indebtedness Documents and such additional debt
will be secured by the second-priority security interest in all Collateral in
favor of or for the benefit of the Permitted Additional Second Lien Obligations
Representative, on behalf of holders of Permitted Additional Second Lien
Obligations, in accordance with the First Lien Nexstar Loan Documents, First
Lien Mission Loan Documents and Second Lien Documents in existence at the time
of such incurrence and this Agreement.

A Grantor may enter into Hedge Agreements with one or more Nexstar Hedge Banks
or Mission Hedge Banks as counterparties, which may be included in the First
Lien Nexstar Obligations.

A Grantor may enter into one or more Cash Management Agreements with one or more
Nexstar Cash Management Banks or Mission Cash Management Banks, which may be
included in First Lien Nexstar Obligations and First Lien Mission Obligations.

AGREEMENT

1 Lien Priorities

1.1 Seniority of Liens Securing First Lien Nexstar Obligations and First Lien
Mission Obligations

(a) A Lien on Collateral securing or purporting to secure any First Lien Nexstar
Obligation and First Lien Mission Obligation will at all times be senior and
prior in all respects to a Lien on such Collateral securing or purporting to
secure any Second Lien Obligation, and a Lien on Collateral securing or
purporting to secure any Second Lien Obligation will at all times be junior and
subordinate in all respects to a Lien on such Collateral securing or purporting
to secure any First Lien Nexstar Obligation and First Lien Mission Obligation.

 

INTERCREDITOR AGREEMENT - Page 2



--------------------------------------------------------------------------------

(b) Except as otherwise expressly provided herein, the priority of the Liens
securing First Lien Nexstar Obligations, the First Lien Mission Obligations and
the Second Lien Obligations and the rights and obligations of the Parties will
remain in full force and effect irrespective of:

(1) how a Lien or purported Lien was acquired (whether by grant, possession,
statute, operation of law, subrogation, judgment, or otherwise),

(2) the time, manner, or order of the grant, attachment, or perfection of a Lien
or purported Lien,

(3) any conflicting provision of the UCC or other applicable law,

(4) any defect in, or non-perfection, setting aside, lapse, or avoidance of, a
Lien or purported Lien or a First Lien Nexstar Loan Document, First Lien Mission
Loan Document or a Second Lien Document,

(5) the modification or Refinancing of a First Lien Nexstar Obligation, First
Lien Mission Obligation or a Second Lien Obligation,

(6) the modification of a First Lien Nexstar Loan Document, First Lien Mission
Loan Document or a Second Lien Document,

(7) the subordination of a Lien or purported Lien on Collateral securing a First
Lien Nexstar Obligation or a First Lien Mission Obligation to a Lien or
purported Lien securing another obligation of a Grantor or other Person,

(8) the exchange of a security interest in any Collateral for a security
interest in other Collateral,

(9) the commencement of an Insolvency Proceeding, or

(10) any other circumstance whatsoever, including a circumstance that might be a
defense available to, or a discharge of, a Grantor in respect of the grant,
perfection or priority of any Lien or purported Lien, a First Lien Nexstar
Obligation, a First Lien Mission Obligation or a Second Lien Obligation or
holder of such Obligation.

1.2 First Lien Nexstar Obligations, First Lien Mission Obligations and Second
Lien Obligations

(a) To the extent that any payment with respect to the First Lien Nexstar
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set-off, or otherwise) is declared to be fraudulent
or preferential in any respect, set aside, or required to be paid to a debtor in
possession, trustee, receiver, or similar Person, then the obligation or part
thereof originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

(b) To the extent that any payment with respect to the First Lien Mission
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set-off, or otherwise) is declared to be fraudulent
or preferential in any respect, set aside, or required to be paid to a debtor in
possession, trustee, receiver, or similar Person, then the obligation or part
thereof originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

 

INTERCREDITOR AGREEMENT - Page 3



--------------------------------------------------------------------------------

(c) To the extent that any payment with respect to the Second Lien Obligations
(whether by or on behalf of any Grantor, as proceeds of security, enforcement of
any right of set-off, or otherwise) is declared to be fraudulent or preferential
in any respect, set aside, or required to be paid to a debtor in possession,
trustee, receiver, or similar Person, then the obligation or part thereof
originally intended to be satisfied will be deemed to be reinstated and
outstanding as if such payment had not occurred.

(d) The inclusion of Obligations under Secured Nexstar Hedge Agreements in the
First Lien Nexstar Obligations will not create in favor of the applicable
counterparty any rights in connection with the management or release of any
Collateral or of the Obligations of any Grantor under any First Lien Nexstar
Collateral Document, and the inclusion of Obligations under Secured Mission
Hedge Agreements in the First Lien Mission Obligations will not create in favor
of the applicable counterparty any rights in connection with the management or
release of any Collateral or of the Obligations of any Grantor under any First
Lien Mission Collateral Document.

(e) The inclusion of Obligations under Secured Nexstar Cash Management
Agreements in the First Lien Nexstar Obligations will not create in favor of the
applicable depository institution any rights in connection with the management
or release of any Collateral or of the Obligations of any Grantor under any
First Lien Nexstar Collateral Document, and the inclusion of Obligations under
Secured Mission Cash Management Agreements in the First Lien Mission Obligations
will not create in favor of the applicable depository institution any rights in
connection with the management or release of any Collateral or of the
Obligations of any Grantor under any First Lien Mission Collateral Document.

(f) First Lien Nexstar Agent, Nexstar Control Agent and the holders of First
Lien Nexstar Obligations are, together, the “First Lien Nexstar Claimholders”.
First Lien Mission Agent, Mission Control Agent and the holders of First Lien
Mission Obligations are, together, the “First Lien Mission Claimholders”. Second
Lien Agent, each Permitted Additional Second Lien Obligations Representative and
the holders of Second Lien Obligations are, together, the “Second Lien
Claimholders”.

1.3 First Lien Nexstar Collateral, First Lien Mission Collateral and Second Lien
Collateral to be Identical

(a) The Parties intend that the First Lien Nexstar Collateral, the First Lien
Mission Collateral and the Second Lien Collateral be identical, except (i) First
Lien Nexstar Collateral and First Lien Mission Collateral will include certain
vehicles not included in Second Lien Collateral, (ii) that in the event that as
a result of a grant of a Lien by a Grantor Rule 3-16 of Regulation S-X would
require (or is replaced with another rule or regulation, or any other law, rule
or regulation is adopted, which would require) the filing with the SEC (or any
other Governmental Authority) of separate financial statements of any Subsidiary
of Ultimate Parent or Mission, as applicable, due to the fact that such
Subsidiary’s Capital Stock secures the Second Lien Obligations, then the Lien in
the Capital Stock of such Subsidiary shall be granted only for the benefit of
the First Lien Nexstar Claimholders and First Lien Mission Claimholders,
(iii) Second Lien Collateral shall not include any Smith Collateral, and
(iv) the Second Lien Collateral Documents exclude from Second Lien Collateral
certain other items included in First Lien Nexstar Collateral and First Lien
Mission Collateral. Accordingly, subject to the other provisions of this
Agreement, the Parties will cooperate:

(1) to determine the specific items included in the First Lien Nexstar
Collateral, the First Lien Mission Collateral and the Second Lien Collateral,
the steps taken to perfect the Liens thereon, and the identity of the Persons
having First Lien Nexstar Obligations, First Lien Mission Obligations or Second
Lien Obligations, and

 

INTERCREDITOR AGREEMENT - Page 4



--------------------------------------------------------------------------------

(2) to make the forms, documents, and agreements creating or evidencing the
First Lien Nexstar Collateral, the First Lien Mission Collateral and Second Lien
Collateral and the guaranties of the First Lien Nexstar Obligations, First Lien
Mission Obligations and the Second Lien Obligations materially the same, other
than with respect to the first and second lien nature of the Liens.

(b) Until the Discharge of First Lien Nexstar Obligations and Discharge of First
Lien Mission Obligations, and whether or not an Insolvency Proceeding has
commenced, each Nexstar Entity will not grant a Lien on any property:

(1) in favor of a First Lien Nexstar Claimholder to secure the First Lien
Nexstar Obligations unless such Nexstar Entity grants to First Lien Mission
Agent a Lien on such property to secure the First Lien Mission Obligations that
is pari passu with the Lien granted on such property in favor of such First Lien
Nexstar Claimholders, and to Second Lien Agent a junior Lien on such property to
secure the Second Lien Obligations (however, the refusal of Second Lien Agent to
accept such Lien will not prevent the First Lien Nexstar Claimholder or First
Lien Mission Agent from taking the Lien; provided, that the First Lien Nexstar
Collateral Documents, First Lien Mission Collateral Documents and Second Lien
Collateral Documents pursuant to which such a Lien in such property is granted
shall be substantially identical except for the first-priority nature of the
First Lien Nexstar Collateral Documents and the First Lien Mission Collateral
Documents and the second-priority nature of the Second Lien Collateral
Documents),

(2) in favor of a First Lien Mission Claimholder to secure the First Lien
Mission Obligations unless such Nexstar Entity grants to First Lien Nexstar
Agent a Lien on such property to secure the First Lien Nexstar Obligations that
is pari passu with the Lien on such property granted in favor of such First Lien
Mission Claimholders, and to Second Lien Agent a junior Lien on such property to
secure the Second Lien Obligations (however, the refusal of Second Lien Agent to
accept such Lien will not prevent the First Lien Nexstar Agent or First Lien
Mission Agent from taking the Lien; provided, that the First Lien Nexstar
Collateral Documents, First Lien Mission Collateral Documents and Second Lien
Collateral Documents pursuant to which such a Lien in such property is granted
shall be substantially identical except for the first-priority nature of the
First Lien Nexstar Collateral Documents and the First Lien Mission Collateral
Documents and the second-priority nature of the Second Lien Collateral
Documents), and

(3) in favor of a Second Lien Claimholder to secure the Second Lien Obligations
unless such Nexstar Entity grants to First Lien Nexstar Agent a senior Lien and
to First Lien Mission Agent a senior Lien on such property to secure the First
Lien Nexstar Obligations and First Lien Mission Obligations, respectively;
provided, that the First Lien Nexstar Collateral Documents, First Lien Mission
Collateral Documents and Second Lien Collateral Documents pursuant to which such
a Lien in such property is granted shall be substantially identical except for
the first-priority nature of the First Lien Nexstar Collateral Documents and the
First Lien Mission Collateral Documents and the second-priority nature of the
Second Lien Collateral Documents.

(c) Until the Discharge of First Lien Nexstar Obligations and Discharge of First
Lien Mission Obligations, and whether or not an Insolvency Proceeding has
commenced, each Mission Entity will not grant a Lien on any property:

(1) in favor of a First Lien Nexstar Claimholder to secure the First Lien
Nexstar Obligations unless such Mission Entity grants to First Lien Mission
Agent a Lien on such property to secure the First Lien Mission Obligations that
is pari passu with the Lien granted on such property in favor of such First Lien
Nexstar Claimholders, and to Second Lien Agent a junior Lien on such property to
secure the Second Lien Obligations (however, the refusal of Second Lien Agent to
accept such Lien will not prevent the First Lien Nexstar Claimholder or First
Lien Mission Agent from

 

INTERCREDITOR AGREEMENT - Page 5



--------------------------------------------------------------------------------

taking the Lien; provided, that the First Lien Nexstar Collateral Documents,
First Lien Mission Collateral Documents and Second Lien Collateral Documents
pursuant to which such a Lien in such property is granted shall be substantially
identical except for the first-priority nature of the First Lien Nexstar
Collateral Documents and the First Lien Mission Collateral Documents and the
second-priority nature of the Second Lien Collateral Documents),

(2) in favor of a First Lien Mission Claimholder to secure the First Lien
Mission Obligations unless such Mission Entity grants to First Lien Nexstar
Agent a Lien on such property to secure the First Lien Nexstar Obligations that
is pari passu with the Lien on such property granted in favor of such First Lien
Mission Claimholders, and to Second Lien Agent a junior Lien on such property to
secure the Second Lien Obligations (however, the refusal of Second Lien Agent to
accept such Lien will not prevent the First Lien Nexstar Agent or First Lien
Mission Agent from taking the Lien; provided, that the First Lien Nexstar
Collateral Documents, First Lien Mission Collateral Documents and Second Lien
Collateral Documents pursuant to which such a Lien in such property is granted
shall be substantially identical except for the first-priority nature of the
First Lien Nexstar Collateral Documents and the First Lien Mission Collateral
Documents and the second-priority nature of the Second Lien Collateral
Documents), and

(3) in favor of a Second Lien Claimholder to secure the Second Lien Obligations
unless such Mission Entity grants to First Lien Nexstar Agent a senior Lien and
to First Lien Mission Agent a senior Lien on such property to secure the First
Lien Nexstar Obligations and First Lien Mission Obligations, respectively;
provided, that the First Lien Nexstar Collateral Documents, First Lien Mission
Collateral Documents and Second Lien Collateral Documents pursuant to which such
a Lien in such property is granted shall be substantially identical except for
the first-priority nature of the First Lien Nexstar Collateral Documents and the
First Lien Mission Collateral Documents and the second-priority nature of the
Second Lien Collateral Documents.

(d) Until the Discharge of First Lien Nexstar Obligations and Discharge of First
Lien Mission Obligations, and whether or not an Insolvency Proceeding has
commenced, Smith will not grant a Lien on any Smith Collateral:

(1) in favor of a First Lien Nexstar Claimholder to secure the First Lien
Nexstar Obligations unless Smith grants to First Lien Mission Agent a Lien on
such Smith Collateral to secure the First Lien Mission Obligations that is pari
passu with the Lien granted on such Smith Collateral in favor of such First Lien
Nexstar Claimholders; provided, that the First Lien Nexstar Collateral Documents
and First Lien Mission Collateral Documents pursuant to which such a Lien in
such Smith Collateral is granted shall be substantially identical,

(2) in favor of a First Lien Mission Claimholder to secure the First Lien
Mission Obligations unless Smith grants to First Lien Nexstar Agent a Lien on
such Smith Collateral to secure the First Lien Nexstar Obligations that is pari
passu with the Lien on such Smith Collateral granted in favor of such First Lien
Mission Claimholders; provided, that the First Lien Nexstar Collateral Documents
and First Lien Mission Collateral Documents pursuant to which such a Lien in
such Smith Collateral is granted shall be substantially identical, and

(3) in favor of or for the benefit of a Second Lien Claimholder to secure the
Second Lien Obligations.

(e) Subject to Section 1.1, if a Second Lien Claimholder hereafter acquires a
Lien on property to secure a Second Lien Obligation where the property is not
also subject to a Lien securing both the First Lien Nexstar Obligations and the
First Lien Mission Obligations, then such Second Lien Claimholder will give
First Lien Nexstar Agent and First Lien Mission Agent written notice of such
Lien

 

INTERCREDITOR AGREEMENT - Page 6



--------------------------------------------------------------------------------

no later than 5 Business Days after acquiring such Lien. If First Lien Nexstar
Agent or First Lien Mission Agent also obtains a Lien on such property or if
such Second Lien Claimholder fails to provide such timely notice to First Lien
Nexstar Agent and First Lien Mission Agent, then such property will be deemed to
be Collateral for all purposes hereunder.

(f) Notwithstanding any provision of this Section 1.3, none of any Nexstar
Entity, any Mission Entity and Smith shall be required to grant a Lien in any
property to or for the benefit of Second Lien Agent or any other Second Lien
Claimholder if such property is excluded from Second Lien Collateral as provided
in Section 1.3(a).

1.4 Possessory Collateral and Control Collateral

(a) Nexstar Control Agent.

(1) If Nexstar Control Agent (including First Lien Nexstar Agent in its capacity
as initial Nexstar Control Agent) has any Possessory Collateral in its
possession or any Control Collateral in its control, then, subject to
Section 1.1 and this Section 1.4, such Possessory Collateral or Control
Collateral shall be deemed to be possessed or controlled, as applicable, by
Nexstar Control Agent as gratuitous bailee and/or gratuitous agent for
perfection for the benefit of First Lien Nexstar Agent (if First Lien Nexstar
Agent is not Nexstar Control Agent), First Lien Mission Agent and Second Lien
Agent as secured party, so as to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 8-301(b)(2) and 9-313(c) of the UCC, and Nexstar
Control Agent hereby acknowledges such possession and control for the benefit of
First Lien Nexstar Agent (if First Lien Nexstar Agent is not Nexstar Control
Agent), First Lien Mission Agent and Second Lien Agent.

(2) Nexstar Control Agent will have no obligation to any First Lien Nexstar
Claimholder, First Lien Mission Claimholder or Second Lien Claimholder to ensure
that any Possessory Collateral or Control Collateral is genuine or owned by any
of Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 1.4. The duties or responsibilities of Nexstar Control
Agent under this Section 1.4 will be limited solely to possessing the Possessory
Collateral or controlling the Control Collateral as gratuitous bailee and/or
gratuitous agent for perfection in accordance with this Section 1.4 and
delivering the Possessory Collateral and Control Collateral upon a Discharge of
First Lien Nexstar Obligations as provided in Section 1.4(a)(4) or upon Nexstar
Control Agent’s resignation as provided in Section 1.4(a)(6).

(3) First Lien Nexstar Agent (if First Lien Nexstar Agent is not Nexstar Control
Agent), for itself and each other First Lien Nexstar Claimholder, hereby waives
and releases Nexstar Control Agent from all claims and liabilities arising out
of Nexstar Control Agent’s role under this Section 1.4 as bailee and/or agent
with respect to the Possessory Collateral and Control Collateral. First Lien
Mission Agent, for itself and each other First Lien Mission Claimholder, hereby
waives and releases Nexstar Control Agent and each First Lien Nexstar
Claimholder from all claims and liabilities arising out of Nexstar Control
Agent’s role under this Section 1.4 as bailee and/or agent with respect to the
Possessory Collateral and Control Collateral. Second Lien Agent, for itself and
each other Second Lien Claimholder, hereby waives and releases Nexstar Control
Agent and each First Lien Nexstar Claimholder from all claims and liabilities
arising out of Nexstar Control Agent’s role under this Section 1.4 as bailee
and/or agent with respect to the Possessory Collateral and Control Collateral.

(4) Upon the Discharge of First Lien Nexstar Obligations, Nexstar Control Agent
shall promptly deliver or transfer control of any Possessory Collateral in its
possession and any Control Collateral in its control, together with any
necessary endorsements (which endorsements will be without recourse and without
any representation or warranty),

 

INTERCREDITOR AGREEMENT - Page 7



--------------------------------------------------------------------------------

(i) first, to Mission Control Agent if any First Lien Mission Obligations remain
outstanding,

(ii) second, to Second Lien Agent if any Second Lien Obligations remain
outstanding, and

(iii) third, to the appropriate Grantor (or, at the discretion of Nexstar
Control Agent, to Nexstar as agent for such Grantor),

and shall take any other action reasonably requested by Mission Control Agent
(at the expense of Nexstar or, upon default by Nexstar in payment or
reimbursement thereof, Mission Control Agent) in connection with Mission Control
Agent obtaining a first-priority interest in the Possessory Collateral and
Control Collateral and, after the Discharge of First Lien Mission Obligations,
Second Lien Agent (at the expense of Nexstar or, upon default by Nexstar in
payment or reimbursement thereof, Second Lien Agent) in connection with Second
Lien Agent obtaining a second-priority interest in the Possessory Collateral and
Control Collateral.

(5) First Lien Nexstar Agent (on behalf of itself and First Lien Nexstar
Claimholders if First Lien Nexstar Agent is not Nexstar Control Agent), First
Lien Mission Agent (on behalf of itself and First Lien Mission Claimholders) and
Second Lien Agent (on behalf of itself and Second Lien Claimholders) each hereby
appoint Nexstar Control Agent as its collateral agent for the limited purpose of
acting as the gratuitous bailee and/or gratuitous agent on behalf of First Lien
Nexstar Agent (on behalf of itself and First Lien Nexstar Claimholders if First
Lien Nexstar Agent is not Nexstar Control Agent), First Lien Mission Agent (on
behalf of itself and First Lien Mission Claimholders) and the Second Lien Agent
(on behalf of itself and Second Lien Claimholders) with respect to the
Possessory Collateral and Control Collateral in the possession of or in control
of Nexstar Control Agent, solely for purposes of perfecting the Liens of such
parties on such Possessory Collateral and such Control Assets pursuant to this
Section 1.4.

(6) Nexstar Control Agent shall have an unfettered right to resign as Nexstar
Control Agent upon 3 days notice to First Lien Nexstar Agent, First Lien Mission
Agent and Second Lien Agent. If upon the effective date of such resignation no
successor to Nexstar Control Agent has been appointed by First Lien Nexstar
Agent, First Lien Mission Agent and Second Lien Agent, Nexstar Control Agent
shall promptly deliver the Possessory Collateral and Control Collateral,
together with any necessary endorsements (which endorsements will be without
recourse and without any representation or warranty) to WTFSB or such other
successor agent as may be appointed pursuant to Section 8.8(e)(2) (or otherwise
allow WTFSB or such other successor agent as may be appointed pursuant to
Section 8.8(e)(2) to obtain possession and control of such Possessory Collateral
and Control Collateral) or as a court of competent jurisdiction may otherwise
direct and WTFSB or such other successor agent as may be appointed pursuant to
Section 8.8(e)(2) shall accept and succeed to the role of the Nexstar Control
Agent with respect to such Possessory Collateral and Control Collateral.

(b) Mission Control Agent.

(1) If Mission Control Agent (including First Lien Mission Agent in its capacity
as initial Mission Control Agent) has any Possessory Collateral in its
possession or any Control Collateral in its control, then, subject to
Section 1.1, and this Section 1.4, such Possessory Collateral or Control
Collateral shall be deemed to be possessed or controlled, as applicable, by
Mission Control Agent as gratuitous bailee and/or gratuitous agent for
perfection for the benefit of First Lien Mission Agent (if First Lien Mission
Agent is not Mission Control Agent), First Lien Nexstar Agent and Second Lien
Agent as secured party, so as to satisfy the requirements of Sections
8-106(d)(3), 8-301(a)(2), 8-301(b)(2) and 9-313(c) of the UCC, and Mission
Control Agent hereby acknowledges such possession and control for the benefit of
First Lien Mission Agent (if First Lien Mission Agent is not Mission Control
Agent), First Lien Nexstar Agent and Second Lien Agent.

 

INTERCREDITOR AGREEMENT - Page 8



--------------------------------------------------------------------------------

(2) Mission Control Agent will have no obligation to any First Lien Mission
Claimholder, First Lien Nexstar Claimholder or Second Lien Claimholder to ensure
that any Possessory Collateral or Control Collateral is genuine or owned by any
of Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 1.4. The duties or responsibilities of Mission Control
Agent under this Section 1.4 will be limited solely to possessing the Possessory
Collateral or controlling the Control Collateral as gratuitous bailee and/or
gratuitous agent for perfection in accordance with this Section 1.4 and
delivering the Possessory Collateral and Control Collateral upon a Discharge of
First Lien Mission Obligations as provided in Section 1.4(b)(4) or upon Mission
Control Agent’s resignation as provided in Section 1.4(b)(6).

(3) First Lien Mission Agent (if First Lien Mission Agent is not Mission Control
Agent), for itself and each other First Lien Mission Claimholder, hereby waives
and releases Mission Control Agent from all claims and liabilities arising out
of Mission Control Agent’s role under this Section 1.4 as bailee and/or agent
with respect to the Possessory Collateral and Control Collateral. First Lien
Nexstar Agent, for itself and each other First Lien Nexstar Claimholder, hereby
waives and releases Mission Control Agent and each First Lien Mission
Claimholder from all claims and liabilities arising out of Mission Control
Agent’s role under this Section 1.4 as bailee and/or agent with respect to the
Possessory Collateral and Control Collateral. Second Lien Agent, for itself and
each other Second Lien Claimholder, hereby waives and releases Mission Control
Agent and each First Lien Mission Claimholder from all claims and liabilities
arising out of Mission Control Agent’s role under this Section 1.4 as bailee
and/or agent with respect to the Possessory Collateral and Control Collateral.

(4) Upon the Discharge of First Lien Mission Obligations, Mission Control Agent
shall promptly deliver or transfer control of any Possessory Collateral in its
possession and any Control Collateral in its control, together with any
necessary endorsements (which endorsements will be without recourse and without
any representation or warranty),

(i) first, to Nexstar Control Agent if any First Lien Nexstar Obligations remain
outstanding,

(ii) second, to Second Lien Agent if any Second Lien Obligations remain
outstanding, and

(iii) third, to the appropriate Grantor (or, at the discretion of Mission
Control Agent, to Mission as the agent of such Grantor),

and shall take any other action reasonably requested by Nexstar Control Agent
(at the expense of Nexstar or, upon default by Nexstar in payment or
reimbursement thereof, Nexstar Control Agent) in connection with Nexstar Control
Agent obtaining a first-priority interest in the Possessory Collateral and
Control Collateral and, after the Discharge of First Lien Nexstar Obligations,
Second Lien Agent (at the expense of Nexstar or, upon default by Nexstar in
payment or reimbursement thereof, Second Lien Agent) in connection with Second
Lien Agent obtaining a second-priority interest in the Possessory Collateral and
Control Collateral.

(5) First Lien Mission Agent (on behalf of itself and First Lien Mission
Claimholders if First Lien Mission Agent is not Mission Control Agent), First
Lien Nexstar Agent (on behalf of itself and First Lien Nexstar Claimholders) and
Second Lien Agent (on behalf of itself and Second Lien Claimholders) each hereby
appoint Mission Control Agent as its collateral agent for the limited purpose of
acting as the gratuitous bailee and/or gratuitous agent on behalf of First Lien
Mission

 

INTERCREDITOR AGREEMENT - Page 9



--------------------------------------------------------------------------------

Agent (on behalf of itself and First Lien Mission Claimholders if First Lien
Mission Agent is not Mission Control Agent), First Lien Nexstar Agent (on behalf
of itself and First Lien Nexstar Claimholders) and the Second Lien Agent (on
behalf of itself and Second Lien Claimholders) with respect to the Possessory
Collateral and Control Collateral in the possession of or in control of Mission
Control Agent, solely for purposes of perfecting the Liens of such parties on
such Possessory Collateral and such Control Assets pursuant to this Section 1.4.

(6) Mission Control Agent shall have an unfettered right to resign as Mission
Control Agent upon 3 days notice to First Lien Mission Agent, First Lien Nexstar
Agent and Second Lien Agent. If upon the effective date of such resignation no
successor to Mission Control Agent has been appointed by First Lien Mission
Agent, First Lien Nexstar Agent and Second Lien Agent, Mission Control Agent
shall promptly deliver the Possessory Collateral and Control Collateral,
together with any necessary endorsements (which endorsements will be without
recourse and without any representation or warranty) to WTFSB or such other
successor agent as may be appointed pursuant to Section 8.8(e)(3) (or otherwise
allow WTFSB or such other successor agent as may be appointed pursuant to
Section 8.8(e)(3) to obtain possession and control of such Possessory Collateral
and Control Collateral) or as a court of competent jurisdiction may otherwise
direct and WTFSB or such other successor agent as may be appointed pursuant to
Section 8.8(e)(3) shall accept and succeed to the role of the Mission Control
Agent with respect to such Possessory Collateral and Control Collateral.

(c) If any Possessory Collateral is in the possession or any Control Collateral
is in the control of Second Lien Agent, Second Lien Agent shall, not later than
10 Business Days after Second Lien Agent obtains such possession or control,
deliver to Nexstar Control Agent such Possessory Collateral and Control
Collateral (with respect to Collateral in which a Nexstar Entity has an
interest) and deliver to Mission Control Agent such Possessory Collateral and
Control Collateral (with respect to Collateral in which a Mission Entity or
Smith has an interest), together with any necessary endorsements (which
endorsements will be without recourse and without any representation or
warranty).

(d) In this Section 1.4, “control” has the meaning given that term in Sections
8-106 and 9-314 of the UCC.

1.5 Limitations on Duties and Obligations

(a)    (1) Except for Mission Control Agent’s obligations under Section 1.4(a),
First Lien Nexstar Agent will be solely responsible for perfecting and
maintaining the perfection of its Liens on the First Lien Nexstar Collateral,

(2) Except for Nexstar Control Agent’s obligations under Section 1.4(b), First
Lien Mission Agent will be solely responsible for perfecting and maintaining the
perfection of its Liens on the First Lien Mission Collateral, and

(3) Except for Nexstar Control Agent’s and Mission Control Agent’s respective
obligations under Section 1.4(a) and (b), Second Lien Agent will be solely
responsible for perfecting and maintaining the perfection of its Liens on the
Second Lien Collateral.

(b) This Agreement is intended solely to govern the respective Lien priorities
as among First Lien Nexstar Claimholders, First Lien Mission Claimholders and
Second Lien Claimholders and does not impose on First Lien Nexstar Agent, First
Lien Mission Agent or Second Lien Nexstar Agent any obligations in respect of
the disposition of Proceeds of foreclosure on any Collateral that would conflict
with a prior perfected claim in favor of another Person, an order or decree of a
court or other Governmental Authority, or applicable law.

 

INTERCREDITOR AGREEMENT - Page 10



--------------------------------------------------------------------------------

(c) Notwithstanding any other provision of this Agreement, First Lien Nexstar
Agent will only be required to verify the payment of, or other satisfactory
arrangements with respect to, First Lien Nexstar Obligations arising under
Secured Nexstar Cash Management Agreements or Secured Nexstar Hedge Agreements
if First Lien Nexstar Agent receives notice of such Obligations from the
applicable Nexstar Cash Management Bank and Nexstar Hedge Bank, together with
any supporting documentation First Lien Nexstar Agent requests, from the
applicable Person.

(d) Notwithstanding any other provision of this Agreement, First Lien Mission
Agent will only be required to verify the payment of, or other satisfactory
arrangements with respect to, First Lien Mission Obligations arising under
Secured Mission Cash Management Agreements or Secured Mission Hedge Agreements
if First Lien Mission Agent receives notice of such Obligations from the
applicable Mission Cash Management Bank and Mission Hedge Bank, together with
any supporting documentation First Lien Mission Agent requests, from the
applicable Person.

(e) Except for obligations expressly provided for herein, First Lien Nexstar
Agent, Nexstar Control Agent and the other First Lien Nexstar Claimholders will
have no liability to any First Lien Mission Claimholder or Second Lien
Claimholder for any action by a First Lien Claimholder with respect to any First
Lien Nexstar Obligations or Collateral, including:

(1) the maintenance, preservation or collection of First Lien Nexstar
Obligations or any Collateral, and

(2) the foreclosure upon, or the sale, liquidation, maintenance, preservation or
other disposition of, any Collateral.

(f) Except for obligations expressly provided for herein, First Lien Mission
Agent, Mission Control Agent and the other First Lien Mission Claimholders will
have no liability to any First Lien Nexstar Claimholder or Second Lien
Claimholder for any action by a First Lien Mission Claimholder with respect to
any First Lien Mission Obligations or Collateral, including:

(1) the maintenance, preservation or collection of First Lien Mission
Obligations or any Collateral, and

(2) the foreclosure upon, or the sale, liquidation, maintenance, preservation or
other disposition of, any Collateral.

(g) Neither First Lien Nexstar Agent nor Nexstar Control Agent will have by
reason of this Agreement or any other document or agreement a fiduciary
relationship with any First Lien Nexstar Claimholder, First Lien Mission
Claimholder or Second Lien Claimholder. The Parties recognize that the interests
of First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission
Claimholders and Second Lien Claimholders may differ, and each of First Lien
Nexstar Agent and Nexstar Control Agent may act in its own interest without
taking into account the interests of any First Lien Mission Claimholder or
Second Lien Claimholder.

(h) Neither First Lien Mission Agent nor Mission Control Agent will have by any
reason of this Agreement or any other document or agreement a fiduciary
relationship with any First Lien Mission Claimholder, First Lien Nexstar
Claimholder or Second Lien Claimholder. The Parties recognize that the interests
of each of First Lien Mission Agent, Mission Control Agent, First Lien Nexstar
Claimholders and Second Lien Claimholders may differ, and First Lien Mission
Agent and Mission Control Agent may act in its own interest without taking into
account the interests of any First Lien Nexstar Claimholder or Second Lien
Claimholder.

 

INTERCREDITOR AGREEMENT - Page 11



--------------------------------------------------------------------------------

1.6 Prohibition on Contesting Liens; No Marshaling

(a) First Lien Nexstar Agent will not contest in any proceeding (including an
Insolvency Proceeding) the validity, enforceability, perfection, or priority of
any Lien securing a First Lien Mission Obligation or a Second Lien Obligation,
but nothing in this Section 1.6 will impair the rights of any First Lien
Claimholder to enforce this Agreement, including the priority of the Liens
securing the First Lien Nexstar Obligations or the provisions for exercise of
remedies.

(b) First Lien Mission Agent will not contest in any proceeding (including an
Insolvency Proceeding) the validity, enforceability, perfection, or priority of
any Lien securing a First Lien Nexstar Obligation or a Second Lien Obligation,
but nothing in this Section 1.6 will impair the rights of any First Lien Mission
Claimholder to enforce this Agreement, including the priority of the Liens
securing the First Lien Mission Obligations or the provisions for exercise of
remedies.

(c) Second Lien Agent will not contest in any proceeding (including an
Insolvency Proceeding) the validity, enforceability, perfection, or priority of
any Lien securing a First Lien Nexstar Obligation or a First Lien Mission
Obligation, but nothing in this Section 1.6 will impair the rights of any Second
Lien Claimholder to enforce this Agreement, including the priority of the Liens
securing the Second Lien Obligations or the provisions for exercise of remedies.

(d) Until the last to occur of the Discharge of First Lien Nexstar Obligations
and Discharge of First Lien Mission Obligations, Second Lien Agent will not
assert any marshaling, appraisal, valuation or other similar right that may
otherwise be available to a junior secured creditor.

1.7 Confirmation of Second Lien Priority in Second Lien Collateral Documents

Each Nexstar Entity and each Mission Entity will cause each Second Lien
Collateral Document to include the following language (or language to similar
effect approved by First Lien Nexstar Agent and First Lien Mission Agent) and
any other language First Lien Nexstar Agent or First Lien Mission Agent
reasonably requests to reflect the subordination of the Lien securing the Second
Lien Obligations:

Notwithstanding anything herein to the contrary, the lien and security interest
granted to The Bank of New York Mellon pursuant to this Agreement and the
exercise of any right or remedy by Second Lien Agent hereunder are subject to
the provisions of the Intercreditor Agreement dated as of April 19, 2010 (such
agreement, together with all modifications and restatements, the “Intercreditor
Agreement”), among Bank of America, N.A., as First Lien Nexstar Agent, First
Lien Mission Agent, Nexstar Control Agent and Mission Control Agent, The Bank of
New York Mellon, as Second Lien Agent, and Grantors (as defined therein) from
time to time party thereto and other persons party or that may become party
thereto from time to time. If there is a conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement will control.

1.8 Release of Liens or Guaranties

(a) If First Lien Nexstar Agent or First Lien Mission Agent, respectively,
releases a Lien on Collateral, or releases a Grantor from its Obligations under
its guaranty of the First Lien Nexstar Obligations or First Lien Mission
Obligations, in connection with:

(1) an Enforcement Action, or

 

INTERCREDITOR AGREEMENT - Page 12



--------------------------------------------------------------------------------

(2) a Disposition of any Collateral under the First Lien Nexstar Loan Documents
or First Lien Mission Loan Documents other than pursuant to an Enforcement
Action (whether or not there is an event of default under the First Lien Nexstar
Loan Documents or First Lien Mission Loan Documents)

then any Lien of Second Lien Agent on such Collateral, and the Obligations of
the applicable Grantor under such guaranty of the Second Lien Obligations, will
be, except as otherwise provided in this Section 1.8, automatically and
simultaneously released, and Second Lien Agent will promptly execute and deliver
to First Lien Nexstar Agent and First Lien Mission Agent or the applicable
Grantor such termination statements, releases and other documents as First Lien
Nexstar Agent and First Lien Mission Agent or the applicable Grantor reasonably
requests to effectively confirm the release; provided, that such release will
not occur without the consent of Second Lien Agent

(A) for an Enforcement Action, as to any Collateral the net Proceeds of the
disposition of which will not be applied to repay (and, to the extent
applicable, to reduce permanently commitments with respect to) either the First
Lien Nexstar Obligations or First Lien Mission Obligations, or

(B) for a Disposition, if the Disposition is prohibited by a provision of the
Second Lien Notes Indenture other than solely as the result of the existence of
a default or event of default under the Second Lien Documents.

(b) Until (1) the Discharge of First Lien Nexstar Obligations (as to the
appointment of First Lien Nexstar Agent) and (2) the Discharge of First Lien
Mission Obligations (as to the appointment of First Lien Mission Agent), Second
Lien Agent hereby appoints each of First Lien Nexstar Agent and First Lien
Mission Agent and any officer or agent of First Lien Nexstar Agent and First
Lien Mission Agent, respectively, with full power of substitution, as its true
and lawful attorney-in-fact with full power and authority in the place and stead
of Second Lien Agent or in First Lien Nexstar Agent’s or First Lien Mission
Agent’s own name, in First Lien Nexstar Agent’s and First Lien Mission Agent’s
discretion to take any action and to execute any and all documents and
instruments that may be reasonable and appropriate for the limited purpose of
carrying out the terms of this Section 1.8, including any endorsements or other
instruments of transfer or release. This appointment is coupled with an interest
and is irrevocable until the Discharge of First Lien Nexstar Obligations (as to
the appointment of First Lien Nexstar Agent), the Discharge of First Lien
Mission Obligations (as to the appointment of First Lien Mission Agent) or such
time as this Agreement is terminated in accordance with its terms.

(c) Until the Discharge of First Lien Nexstar Obligations, to the extent that
First Lien Nexstar Agent

(1) releases a Lien on Collateral or a Grantor from its Obligations under its
guaranty, which Lien or guaranty is reinstated, or

(2) obtains a new Lien or additional guaranty from a Grantor,

then First Lien Mission Agent will be granted a pari passu Lien on such
Collateral and an additional guaranty and Second Lien Agent will be granted a
junior Lien on such Collateral and an additional guaranty, as the case may be,
subject to Section 1.1.

 

INTERCREDITOR AGREEMENT - Page 13



--------------------------------------------------------------------------------

(d) Until the Discharge of First Lien Mission Obligations, to the extent that
First Lien Mission Agent

(1) releases a Lien on Collateral or a Grantor from its Obligations under its
guaranty, which Lien or guaranty is reinstated, or

(2) obtains a new Lien or additional guaranty from a Grantor,

then First Lien Nexstar Agent will be granted a pari passu Lien on such
Collateral and an additional guaranty and Second Lien Agent will be granted a
junior Lien on such Collateral and an additional guaranty, as the case may be,
subject to Section 1.1.

1.9 Intended Collateral

First Lien Nexstar Agent, First Lien Mission Agent and Second Lien Agent
acknowledge and agree that (a) all of such Intended Collateral are material
assets of Grantors, (b) Intended Collateral is or may be subject to laws,
regulations or agreements that (i) restrict the right or power of a Grantor to
grant, allow the perfection of, or grant rights allowing the exercise of
remedies with respect to a Lien in Intended Collateral, (ii) restrict the right
of a Person to receive, perfect, or exercise remedies with respect to a Lien in
Intended Collateral, or (iii) could result in a default or potential forfeiture
of such Intended Collateral related to the grant of, perfection of, or exercise
of remedies with respect to a Lien in such Intended Collateral, (c) Intended
Collateral and any Lien or purported Lien in or with respect to any of the
Intended Collateral might be subject to any of the matters described in
Section 1.1(b), (d) First Lien Nexstar Claimholders, First Lien Mission
Claimholders and Second Lien Claimholders would intend and require that all
Intended Collateral be, but for such restrictions, imperfections or matters
described in Section 1.1(b), subject to a perfected Lien granted by the
applicable Grantor for the benefit of First Lien Nexstar Claimholders, First
Lien Mission Claimholders and Second Lien Claimholders, (e) First Lien Nexstar
Claimholders, First Lien Mission Claimholders and Second Lien Claimholders do
intend that all Intended Collateral be subject to the Lien priorities applicable
to Collateral as provided in this Agreement, notwithstanding any such
restrictions or imperfections, any absence or ineffectiveness of the grant of a
Lien or purported Lien, the failure to perfect such Lien or purported Lien in
any Intended Collateral and/or any other matter described in Section 1.1(b), and
(f) notwithstanding any such restrictions or imperfections, any absence or
ineffectiveness of the grant of a Lien or purported Lien, the failure to perfect
such Lien or purported Lien in any Intended Collateral and/or any other matter
described in Section 1.1(b), solely for determining the rights of First Lien
Nexstar Claimholders, First Lien Mission Claimholders and Second Lien
Claimholders, First Lien Nexstar Agent, First Lien Mission Agent and Second Lien
Agent shall be deemed to have a perfected security instrument and Lien in all
Intended Collateral and all Intended Collateral shall be deemed Collateral.

2 Modification of Obligations

2.1 Permitted Modifications

Except as otherwise expressly provided in this Section 2,

(a) subject to Section 2.2(a), the First Lien Nexstar Obligations may be
modified in accordance with their terms, and their aggregate amount increased or
Refinanced, without notice to or consent by any First Lien Mission Claimholder
or Second Lien Claimholder, provided that the holders of any Refinancing
Indebtedness (or their agent) bind themselves in a writing addressed to First
Lien Mission Claimholders and Second Lien Claimholders to the terms of this
Agreement,

 

INTERCREDITOR AGREEMENT - Page 14



--------------------------------------------------------------------------------

(b) subject to Section 2.2(a), the First Lien Mission Obligations may be
modified in accordance with their terms, and their aggregate amount increased or
Refinanced, without notice to or consent by any First Lien Nexstar Claimholder
or Second Lien Claimholder, provided that the holders of any Refinancing
Indebtedness (or their agent) bind themselves in a writing addressed to First
Lien Nexstar Claimholders and Second Lien Claimholders to the terms of this
Agreement, and

(c) subject to Section 2.2(b), the Second Lien Obligations may be modified in
accordance with their terms and the aggregate amount increased or Refinanced,
without notice to or consent by any First Lien Claimholder, provided that the
holders of any Refinancing Indebtedness (or their agent) bind themselves in a
writing addressed to First Lien Nexstar Claimholders and First Lien Mission
Claimholders to the terms of this Agreement.

However, no such modification may alter or otherwise affect Sections 1.1 or 1.8.

2.2 Modifications Requiring Consent

(a) Notwithstanding Section 2.1, the majority of Second Lien Noteholders
(determined based on the then unpaid principal amount of Second Lien Obligations
constituting Indebtedness (as defined in the Second Lien Notes Indenture, as the
Second Lien Notes Indenture exists on the date of this Agreement)) must consent
to any modification to the First Lien Nexstar Obligations or the First Lien
Mission Obligations that increases the aggregate outstanding principal amount of
First Lien Nexstar Obligations and First Lien Mission Obligations constituting
Indebtedness (as defined in the First Lien Nexstar Credit Agreement and the
First Lien Mission Credit Agreement) by an amount that would, after giving
effect to such incurrence, result in a default under Section 4.09 of the Second
Lien Notes Indenture (as the Second Lien Notes Indenture exists on the date of
this Agreement).

(b) Notwithstanding Section 2.1, First Lien Nexstar Agent and First Lien Mission
Agent must consent to any modification to or Refinancing of the Second Lien
Obligations, that:

(i) increases the aggregate principal amount of bonds, debentures, notes or
similar instruments or other similar extensions of credit and, any increase
resulting from payment of interest in kind permitted under the Second Lien
Documents or commitments therefor to an amount greater than $500,000,000;

(ii) increases

(A) the interest rate or yield, including by increasing the “applicable margin”
or similar component of the interest rate or by modifying the method of
computing interest, or

(B) a fee

so that the combined interest rate and fees are increased by more than 1.00% per
annum in the aggregate at any level of pricing, but excluding increases
resulting from

(1) increases in an underlying reference rate not caused by a modification or
Refinancing of such Obligations,

(2) accrual of interest at the “default rate” defined in the Second Lien
Documents at the date hereof or, for a Refinancing, a rate that corresponds to
the default rate, or

(3) application of a pricing grid set forth in the Second Lien Documents at the
date hereof;

 

INTERCREDITOR AGREEMENT - Page 15



--------------------------------------------------------------------------------

(iii) modifies covenants, defaults or events of default to make them materially
more restrictive as to any Grantor or its property, except for modifications to
match changes made to the First Lien Nexstar Obligations and First Lien Mission
Obligations so as to preserve, on substantially similar economic terms, any
differential that exists on the date hereof between the covenants, defaults, or
events of default in the First Lien Loan Nexstar Documents and the First Lien
Mission Documents and the covenants, defaults, or events of default in the
Second Lien Documents;

(iv) accelerates any date upon which a scheduled payment of principal or
interest is due, or otherwise decreases the weighted average life to maturity;

(v) changes a prepayment, redemption, or defeasance provisions so as to require
a new payment or accelerate an existing payment Obligation;

(vi) changes a term that would result in a default under the First Lien Nexstar
Credit Agreement or First Lien Mission Credit Agreement;

(vii) increases the Obligations of a Grantor;

(viii) changes any remedy of a Second Lien Claimholder in any manner adverse to
any First Lien Nexstar Claimholder or First Lien Mission Claimholder or adds any
remedy available to any Second Lien Claimholder; or

(ix) confers additional rights on a Second Lien Claimholder in a manner
materially adverse to a First Lien Nexstar Claimholder or First Lien Mission
Claimholder.

2.3 Parallel Modifications to Second Lien Obligations

If a First Lien Nexstar Claimholder or First Lien Mission Claimholder and a
Grantor modify a First Lien Nexstar Collateral Document or First Lien Mission
Collateral Document, respectively, the modification will apply automatically to
any comparable provision of a Second Lien Collateral Document in which the
Grantor grants a Lien on the same Collateral, without the consent of any Second
Lien Claimholder and without any action by Second Lien Agent or any Grantor,
provided that no such modification will

(a) remove or release Second Lien Collateral, except to the extent that (1) the
release is permitted or required by this Agreement, or (2) there is a
corresponding release of First Lien Nexstar Collateral and First Lien Mission
Collateral, or

(b) impose duties on Second Lien Agent without its consent.

2.4 Notice of Modifications

First Lien Nexstar Agent, First Lien Mission Agent and Second Lien Agent will
notify each other, Nexstar Control Agent, Mission Control Agent and Standby
Control Agent of each modification to the First Lien Nexstar Obligations, First
Lien Mission Obligations or Second Lien Obligations, respectively, within 10
Business Days after the modification’s effective date and, if requested by the
notified agent, including Nexstar Control Agent, Mission Control Agent and
Standby Control Agent, promptly provide copies of any documents executed and
delivered in connection with the modification.

 

INTERCREDITOR AGREEMENT - Page 16



--------------------------------------------------------------------------------

3 Enforcement

3.1 Who May Exercise Remedies

(a) Subject to Sections 3.1(b) and (f), until the last to occur of the Discharge
of First Lien Nexstar Obligations and Discharge of First Lien Mission
Obligations, First Lien Nexstar Claimholders and First Lien Mission Claimholders
will have the exclusive right to

(1) commence and maintain an Enforcement Action (including the rights to set-off
or credit bid their debt),

(2) subject to Section 1.8, make determinations regarding the release or
disposition of, or restrictions with respect to, the Collateral, and

(3) otherwise enforce the rights and remedies of a secured creditor under the
UCC and the Bankruptcy Laws of any applicable jurisdiction,

so long as any Proceeds received by First Lien Nexstar Agent in excess of those
necessary to achieve Discharge of First Lien Nexstar Obligations and by First
Lien Mission Agent to achieve a Discharge of First Lien Mission Obligations are
distributed in accordance with the UCC and applicable law, subject to the
relative priorities described in Section 1.1 and the provisions of Section 4.

(b) Notwithstanding Section 3.1(a) or any other Section of this Agreement, but
subject to Section 1.3, a Second Lien Claimholder may

(1) file a proof of claim or statement of interest, vote on a plan of
reorganization (including a vote to accept or reject a plan of partial or
complete liquidation, reorganization, arrangement, composition or extension),
and make other filings, arguments and motions, with respect to the Second Lien
Obligations and the Collateral in any Insolvency Proceeding commenced by or
against any Grantor, in each case in accordance with this Agreement; provided,
that any such filings, arguments and motions are not adverse to the priority
status in accordance with this Agreement of the Liens on the Collateral securing
the First Lien Nexstar Obligations and the First Lien Mission Obligations or
First Lien Nexstar Claimholders’ or First Lien Mission Claimholders’ rights to
exercise remedies,

(2) take action to create, perfect, preserve or protect its Lien on the
Collateral; provided, that any such actions are not adverse to the priority
status in accordance with this Agreement of Liens on the Collateral securing the
First Lien Nexstar Obligations and the First Lien Mission Obligations or First
Lien Nexstar Claimholders’ or First Lien Mission Claimholders’ rights to
exercise remedies,

(3) file necessary pleadings in opposition to a claim objecting to or otherwise
seeking the disallowance of a Second Lien Obligation or a Lien securing the
Second Lien Obligation; provided, that any such filings and other actions are
not adverse to the priority status in accordance with this Agreement of the
Liens on the Collateral securing the First Lien Nexstar Obligations and the
First Lien Mission Obligations or First Lien Nexstar Claimholders’ or First Lien
Mission Claimholders’ rights to exercise remedies,

(4) join (but not exercise any control over) a judicial foreclosure or Lien
enforcement proceeding with respect to the Collateral initiated by First Lien
Nexstar Agent or First Lien Mission Agent, to the extent that such action could
not reasonably be expected to materially interfere with the Enforcement Action,
but no Second Lien Claimholder may receive any Proceeds thereof unless expressly
permitted herein; and

 

INTERCREDITOR AGREEMENT - Page 17



--------------------------------------------------------------------------------

(5) bid for or purchase Collateral at any public, private or judicial
foreclosure upon such Collateral initiated by any First Lien Nexstar Claimholder
or First Lien Mission Claimholder, or any sale of Collateral during an
Insolvency Proceeding; provided that such bid may include a “credit bid” in
respect of any Second Lien Obligations unless the proceeds of such bid are
otherwise sufficient to cause the Discharge of First Lien Nexstar Obligations
and Discharge of First Lien Mission Obligations in their entirety.

(c) Except as otherwise expressly set forth in this Section 3.1, Second Lien
Claimholders may exercise any rights and remedies that could be exercised by an
unsecured creditor other than initiating or joining in an involuntary case or
proceeding under the Bankruptcy Code with respect to a Grantor against a Grantor
that has guaranteed or granted Liens to secure the Second Lien Obligations in
accordance with the terms of the Second Lien Documents and applicable law,
provided that any judgment Lien or any distribution to unsecured creditors (to
the extent such distribution includes Intended Collateral and Proceeds of
Intended Collateral) obtained by a Second Lien Claimholder as a result of such
exercise of rights will be included in the Second Lien Collateral and be subject
to this Agreement for all purposes (including in relation to the First Lien
Nexstar Obligations and First Lien Mission Obligations).

(e) First Lien Nexstar Agent will promptly notify First Lien Mission Agent and
Second Lien Agent of the Discharge of First Lien Nexstar Obligations and First
Lien Mission Agent will promptly notify First Lien Nexstar Agent and Second Lien
Agent of the Discharge of First Lien Mission Obligations.

(f) First Lien Nexstar Agent shall have the exclusive right (acting on its own
or through any agent (including Nexstar Control Agent) or any other Person who
First Lien Nexstar Agent is authorized to act through pursuant to the First Lien
Nexstar Loan Documents) to take any Enforcement Action pursuant to the First
Lien Nexstar Collateral Documents. First Lien Mission Agent shall have the
exclusive right (acting on its own or through any agent (including Mission
Control Agent) or any other Person who First Lien Mission Agent is authorized to
act through pursuant to the First Lien Mission Loan Documents) to take any
Enforcement Action pursuant to the First Lien Mission Collateral Documents.

3.2 Manner of Exercise

(a) Subject to the rights of First Lien Nexstar Agent, First Lien Mission Agent,
Nexstar Control Agent and Mission Control Agent under the First Lien Nexstar
Loan Documents and First Lien Mission Loan Documents and Section 3.1(f), a First
Lien Nexstar Claimholder may take any Enforcement Action

(1) in any manner in its sole discretion in compliance with applicable law,

(2) without consultation with or the consent of any First Lien Mission
Claimholder or Second Lien Claimholder,

(3) regardless of whether an Insolvency Proceeding has been commenced,

(4) regardless of any provision of any First Lien Mission Loan Document or
Second Lien Document (other than this Agreement), and

(5) regardless of whether such exercise is adverse to the interest of any First
Lien Mission Claimholder or Second Lien Claimholder.

 

INTERCREDITOR AGREEMENT - Page 18



--------------------------------------------------------------------------------

(b) Subject to the rights of First Lien Nexstar Agent, First Lien Mission Agent,
Nexstar Control Agent and Mission Control Agent under the First Lien Nexstar
Loan Documents and First Lien Mission Loan Documents and Section 3.1(f), a First
Lien Mission Claimholder may take any Enforcement Action

(1) in any manner in its sole discretion in compliance with applicable law,

(2) without consultation with or the consent of any First Lien Nexstar
Claimholder or Second Lien Claimholder,

(3) regardless of whether an Insolvency Proceeding has been commenced,

(4) regardless of any provision of any First Lien Nexstar Loan Document or
Second Lien Document (other than this Agreement), and

(5) regardless of whether such exercise is adverse to the interest of any First
Lien Nexstar Claimholder or Second Lien Claimholder.

(c) The rights of a First Lien Nexstar Claimholder (including Nexstar Control
Agent) to enforce any provision of this Agreement or any First Lien Nexstar Loan
Document will not be prejudiced or impaired by

(1) any act or failure to act of any Grantor, any other First Lien Nexstar
Claimholder, or Nexstar Control Agent, or

(2) noncompliance by any Person other than such First Lien Nexstar Claimholder
with any provision of this Agreement, any First Lien Nexstar Loan Document, any
First Lien Mission Loan Document or any Second Lien Document,

regardless of any knowledge thereof that any First Lien Nexstar Claimholder or
Nexstar Control Agent may have or otherwise be charged with.

(d) The rights of a First Lien Mission Claimholder (including Mission Control
Agent) to enforce any provision of this Agreement or any First Lien Mission Loan
Document will not be prejudiced or impaired by

(1) any act or failure to act of any Grantor, any other First Lien Mission
Claimholder, or Mission Control Agent, or

(2) noncompliance by any Person other than such First Lien Mission Claimholder
with any provision of this Agreement, any First Lien Mission Loan Document, any
First Lien Nexstar Loan Document or any Second Lien Document,

regardless of any knowledge thereof that any First Lien Mission Claimholder or
Mission Control Agent may have or otherwise be charged with.

(e) No Second Lien Claimholder will contest, protest or object to, or take any
action to hinder, and each waives any and all claims with respect to, any
Enforcement Action by a First Lien Nexstar Claimholder and First Lien Mission
Claimholder.

 

INTERCREDITOR AGREEMENT - Page 19



--------------------------------------------------------------------------------

3.3 Specific Performance

First Lien Nexstar Agent, First Lien Mission Agent and Second Lien Agent may
each demand specific performance of this Agreement as against one another, First
Lien Nexstar Claimholders, First Lien Mission Claimholders and Second Lien
Claimholders, and each waives any defense based on the adequacy of a remedy at
law and any other defense that might be asserted to bar the remedy of specific
performance in any action brought by a Second Lien Claimholder, a First Lien
Nexstar Claimholder or a First Lien Mission Claimholder, respectively.

3.4 Notice of Exercise

First Lien Nexstar Agent, First Lien Mission Agent and Second Lien Agent will
each provide reasonable prior notice to each other, Nexstar Control Agent,
Mission Control Agent and Standby Control Agent of its initial material
Enforcement Action.

4 Payments

4.1 Application of Proceeds – Dispositions

Until the Discharge of First Lien Nexstar Obligations, the Discharge of First
Lien Mission Obligations and the Discharge of Second Lien Obligations, and
regardless of whether an Insolvency Proceeding has been commenced, Collateral or
cash Proceeds received in connection with a Disposition of Assets or an
Enforcement Action or as a result of an insurance payment will be applied

(a) first, to the amounts owing to Nexstar Control Agent and Mission Control
Agent by each of (1) Grantors, First Lien Nexstar Claimholders, First Lien
Mission Claimholders or Second Lien Claimholders (other than Nexstar Control
Agent and Mission Control Agent) pursuant to this Agreement, the First Lien
Nexstar Collateral Documents, the First Lien Mission Collateral Documents and
the Second Lien Collateral Documents, including, without limitation, payment of
reasonable expenses and protective advances incurred by Nexstar Control Agent
and Mission Control Agent with respect to maintenance and protection of the
Collateral and of reasonable expenses incurred with respect to the Disposition
of or realization upon any Collateral or the perfection, enforcement or
protection of the rights of First Lien Nexstar Claimholders, First Lien Mission
Claimholders and Secured Lien Claimholders (including reasonable attorneys’ fees
and expenses), and (2) First Lien Nexstar Claimholders, First Lien Mission
Claimholders and Second Lien Claimholders (other than Nexstar Control Agent and
Mission Control Agent) as result of any indemnity given for the benefit of
Nexstar Control Agent and Mission Control Agent pursuant to this Agreement, any
First Lien Nexstar Loan Document, any First Lien Mission Loan Document, any
Second Lien Document or any separate indemnity required by Nexstar Control Agent
or Mission Control Agent, pro rata based on the aggregate amount owed to Nexstar
Control Agent and Mission Control Agent in such capacities and not as a First
Lien Nexstar Claimholder or First Lien Mission Claimholder,

(b) second, to the amounts owing to First Lien Nexstar Agent and First Lien
Mission Agent by each of (1) Grantors, First Lien Nexstar Claimholders, First
Lien Mission Claimholders or Second Lien Claimholders (other than First Lien
Nexstar Agent and First Lien Mission Agent) pursuant to this Agreement, the
First Lien Nexstar Collateral Documents, the First Lien Mission Collateral
Documents and the Second Lien Collateral Documents, including, without
limitation, payment of reasonable expenses and protective advances incurred by
First Lien Nexstar Agent and First Lien Mission Agent with respect to
maintenance and protection of the Collateral and of reasonable expenses incurred
with respect to the Disposition of or realization upon any Collateral or the
perfection, enforcement or protection of the rights of First Lien Nexstar
Claimholders, First Lien Mission Claimholders and Secured Lien Claimholders
(including reasonable attorneys’ fees and expenses), and (2) First Lien Nexstar

 

INTERCREDITOR AGREEMENT - Page 20



--------------------------------------------------------------------------------

Claimholders, First Lien Mission Claimholders and Second Lien Claimholders
(other than First Lien Nexstar Agent and First Lien Mission Agent) as result of
any indemnity given for the benefit of First Lien Nexstar Agent and First Lien
Mission Agent pursuant to this Agreement, any First Lien Nexstar Loan Document,
any First Lien Mission Loan Document, any Second Lien Document or any separate
indemnity required by First Lien Nexstar Agent or First Lien Mission Agent, pro
rata based on the aggregate amount owed to First Lien Nexstar Agent and First
Lien Mission Agent in such capacities and not as a First Lien Nexstar
Claimholder of First Lien Mission Claimholder,

(c) third, to each of (1) First Lien Nexstar Agent for the benefit of First Lien
Nexstar Claimholders who have provided an indemnity to Nexstar Control Agent or
First Lien Nexstar Agent pursuant to this Agreement, any First Lien Nexstar Loan
Document or any separate indemnity required by Nexstar Control Agent or First
Lien Nexstar Agent, (2) First Lien Mission Agent for the benefit of First Lien
Mission Claimholders who have provided an indemnity to Mission Control Agent or
First Lien Mission Agent pursuant to this Agreement, any First Lien Mission Loan
Document or any separate indemnity required by Mission Control Agent or First
Lien Mission Agent, and (3) Second Lien Agent the benefit of Second Lien
Claimholders who have provided an indemnity to Nexstar Control Agent, First Lien
Nexstar Agent, Mission Control Agent or First Lien Mission Agent pursuant to
this Agreement, any Second Lien Document or any separate indemnity required by
Nexstar Control Agent, First Lien Nexstar Agent, Mission Control Agent or First
Lien Mission Agent, in a ratable amount based upon the aggregate amount of all
indemnities provided by all First Lien Nexstar Claimholders, First Lien Mission
Claimholders and Second Lien Claimholders pursuant to agreements described in
this Section 4.1(c),

(d) fourth, to First Lien Nexstar Agent for the benefit of First Lien Nexstar
Claimholders for application in accordance with the terms of the First Lien
Nexstar Credit Agreement and to First Lien Mission Agent for the benefit of
First Lien Mission Claimholders for application in accordance with the terms of
the First Lien Mission Credit Agreement, pro rata based on the aggregate amount
of all First Lien Nexstar Obligations and all First Lien Mission Obligations,

(e) fifth, to all First Lien Nexstar Obligations and First Lien Mission
Obligations not described in Sections 4.1(a), (b), (c) and (d),

(f) sixth, to Second Lien Agent for the benefit of Second Lien Claimholders for
application in accordance with the terms of the Second Lien Documents,

(g) seventh, the balance, if any, shall be returned to the applicable Grantor or
such other Persons as are entitled thereto.

in each case as specified in the First Lien Nexstar Loan Documents, the First
Lien Mission Loan Documents and the Second Lien Documents, or as otherwise
determined by First Lien Nexstar Claimholders, First Lien Mission Claimholders
or Second Lien Claimholders, as applicable but subject to this Agreement.

Notwithstanding the foregoing, any non-cash Collateral or non-cash Proceeds
(with respect to Collateral and Proceeds of Collateral in which the Lien was
granted by a Nexstar Entity) will be held by First Lien Nexstar Agent as
Collateral unless the failure to apply such amounts as set forth above would be
commercially unreasonable and any non-cash Collateral or non-cash Proceeds (with
respect to Collateral and Proceeds of Collateral in which the Lien was granted
by a Mission Entity) will be held by First Lien Mission Agent as Collateral
unless the failure to apply such amounts as set forth above would be
commercially unreasonable.

 

INTERCREDITOR AGREEMENT - Page 21



--------------------------------------------------------------------------------

4.2 Insurance

First Lien Nexstar Agent, First Lien Mission Agent and Second Lien Agent will be
named as additional insureds and/or loss payees, as applicable, under any
insurance policies maintained by any Grantor.

(a) Until the Discharge of First Lien Nexstar Obligations, and subject to the
rights of the Grantors under the First Lien Nexstar Loan Documents,

(i) with respect to any claim related to property of a Nexstar Entity, First
Lien Nexstar Agent will have the exclusive right to adjust settlement for any
losses covered by an insurance policy covering such Collateral, and to approve
an award granted in a condemnation or similar proceeding (or a deed in lieu of
condemnation) affecting such Collateral,

(ii) with respect to any liability policy owned by a Nexstar Entity or in which
a Nexstar Entity is an insured, First Lien Nexstar Agent will have the exclusive
right to adjust settlement for any claim covered by such policy, and

(iii) all Proceeds of such policy, award, or deed will be applied in the order
provided in Section 4.1.

(b) Until the Discharge of First Lien Mission Obligations, and subject to the
rights of the Grantors under the First Lien Mission Documents,

(i) with respect to any claim related to property of a Mission Entity, First
Lien Mission Agent will have the exclusive right to adjust settlement for any
losses covered by an insurance policy covering such Collateral, and to approve
any award granted in a condemnation or similar proceeding (or a deed in lieu of
condemnation) affecting such Collateral,

(ii) with respect to any liability policy owned by a Mission Entity or in which
a Mission Entity is an insured, First Lien Mission Agent will have the exclusive
right to adjust settlement of any claim covered by such policy, and

(iii) all Proceeds of such policy, award or deed will be applied in the order
provided in Section 4.1.

(c) After application of the amounts as provided in Sections 4.3(a) and (b), if
no Second Lien Obligations are outstanding, such amounts shall be applied to the
payment to the owner of the subject property, such other Person as may be
entitled thereto, or as a court of competent jurisdiction may otherwise direct.

4.3 Payment Turnover

Until the last to occur of the Discharge of First Lien Nexstar Obligations and
the Discharge of First Lien Mission Obligations, whether or not an Insolvency
Proceeding has commenced, Collateral or Proceeds (including insurance proceeds
or property or Proceeds received by a Second Lien Claimholder in connection with
the exercise of a right or remedy (including set-off, recoupment, or an
Enforcement Action)) will be

(a) segregated and held in trust, and

 

INTERCREDITOR AGREEMENT - Page 22



--------------------------------------------------------------------------------

(b) promptly paid over to First Lien Nexstar Agent (with respect to property of
a Nexstar Entity) or to First Lien Mission Agent (with respect to property of a
Mission Entity or Smith) in the form received, with any necessary endorsements
or as a court of competent jurisdiction may otherwise direct. Each of First Lien
Nexstar Agent and First Lien Mission Agent is authorized to make such
endorsements as agent for the Second Lien Claimholder. This authorization is
coupled with an interest and is irrevocable until the last to occur of Discharge
of First Lien Nexstar Obligations and the Discharge of First Lien Mission
Obligations.

4.4 Refinancing after Discharge of First Lien Nexstar Obligations or First Lien
Mission Obligations

(a) If, after the Discharge of First Lien Nexstar Obligations, Nexstar issues or
incurs Refinancing Indebtedness that is permitted to be incurred under the First
Lien Mission Loan Documents and Second Lien Documents, then the First Lien
Nexstar Obligations will automatically be deemed not to have been discharged for
all purposes of this Agreement (except for actions taken as a result of the
initial Discharge of First Lien Nexstar Obligations). Upon First Lien Mission
Agent’s and Second Lien Agent’s receipt of a notice stating that Nexstar has
entered into a new First Lien Nexstar Loan Document and identifying the new
First Lien Nexstar Agent (the “New Nexstar Agent”),

(i) the Obligations under such Refinancing Indebtedness will automatically be
treated as First Lien Nexstar Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein.

(ii) the New Nexstar Agent under such new First Lien Nexstar Loan Documents will
be First Lien Nexstar Agent for all purposes of this Agreement,

(iii) First Lien Mission Agent and Second Lien Agent will promptly,

(A) enter into such documents and agreements (including modifications to this
Agreement) as Nexstar or New Nexstar Agent reasonably requests to provide to New
Nexstar Agent the rights contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement, and

(B) deliver to the New Nexstar Agent any Possessory Collateral and Control
Collateral (with respect to such Collateral in which a Nexstar Entity has
granted a Lien) held or controlled by it together with any necessary
endorsements (or, if Standby Control Agent has possession of any Possessory
Collateral or control of any Control Collateral, cause Standby Control Agent to
deliver to New Nexstar Agent such Possessory Collateral and Control Collateral
and otherwise allow New Nexstar Agent to obtain possession and control of such
Possessory Collateral and Control Collateral).

(iv) New Nexstar Agent will promptly agree in a writing addressed to First Lien
Mission Agent and Second Lien Agent to be bound by the terms of this Agreement.

If any Obligations under the new First Lien Nexstar Loan Documents are secured
by Collateral that does not also secure the First Lien Mission Loan Obligations
and Second Lien Obligations, then the First Lien Mission Obligations will be
secured at such time by a pari passu Lien on such Collateral to the same extent
provided in the First Lien Mission Collateral Documents and this Agreement and
Second Lien Obligations will be secured at such time by a second priority Lien
on such Collateral to the same extent provided in the Second Lien Collateral
Documents and this Agreement.

 

INTERCREDITOR AGREEMENT - Page 23



--------------------------------------------------------------------------------

(b) If, after the Discharge of First Lien Mission Obligations, Mission issues or
incurs Refinancing Indebtedness that is permitted to be incurred under the First
Lien Nexstar Loan Documents and Second Lien Documents, then the First Lien
Mission Obligations will automatically be deemed not to have been discharged for
all purposes of this Agreement (except for actions taken as a result of the
initial Discharge of First Lien Mission Obligations). Upon First Lien Nexstar
Agent’s and Second Lien Agent’s receipt of a notice stating that Mission has
entered into a new First Lien Mission Loan Document and identifying the new
First Lien Mission Agent (the “New Mission Agent”),

(i) the Obligations under such Refinancing Indebtedness will automatically be
treated as First Lien Mission Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein.

(ii) the New Mission Agent under such new First Lien Mission Loan Documents will
be First Lien Mission Agent for all purposes of this Agreement,

(iii) First Lien Nexstar Agent and Second Lien Agent will promptly,

(A) enter into such documents and agreements (including amendments or
supplements to this Agreement) as Mission or New Mission Agent reasonably
requests to provide to New Mission Agent the rights contemplated hereby, in each
case consistent in all material respects with the terms of this Agreement, and

(B) deliver to the New Mission Agent any Possessory Collateral and Control
Collateral (with respect to such Collateral in which a Mission Entity has
granted a Lien) held or controlled by it together with any necessary
endorsements (or, if Standby Control Agent has possession of any Possessory
Collateral or control of any Control Collateral, cause Standby Control Agent to
deliver to New Mission Agent such Possessory Collateral and Control Collateral
and otherwise allow New Mission Agent to obtain possession and control of such
Possessory Collateral and Control Collateral).

(iv) New Mission Agent will promptly agree in a writing addressed to First Lien
Nexstar Agent and Second Lien Agent to be bound by the terms of this Agreement.

If any Obligations under the new First Lien Mission Loan Documents are secured
by Collateral that does not also secure the First Lien Nexstar Loan Obligations
and Second Lien Obligations, then the First Lien Nexstar Obligations will be
secured at such time by a pari passu Lien on such Collateral to the same extent
provided in the First Lien Nexstar Collateral Documents and this Agreement and
Second Lien Obligations will be secured at such time by a second priority Lien
on such Collateral to the same extent provided in the Second Lien Collateral
Documents and this Agreement.

5 Purchase of First Lien Nexstar Obligations and First Lien Mission Obligations
by Second Lien Claimholders

5.1 Purchase Right

(a) If there is

(1) an acceleration of the First Lien Nexstar Obligations in accordance with the
First Lien Nexstar Credit Agreement,

(2) an acceleration of the First Lien Mission Obligations in accordance with the
First Lien Mission Credit Agreement,

 

INTERCREDITOR AGREEMENT - Page 24



--------------------------------------------------------------------------------

(3) a payment default under the First Lien Nexstar Credit Agreement that is not
cured, or waived by First Lien Nexstar Claimholders, within 60 days after the
date on which such payment was due (after giving effect to any grace and cure
period),

(4) a payment default under the First Lien Mission Credit Agreement that is not
cured, or waived by First Lien Mission Claimholders, within 60 days after the
date on which such payment was due (after giving effect to any grace and cure
period), or

(5) the commencement of an Insolvency Proceeding,

(each a “Purchase Event”), then Second Lien Claimholders may purchase all, but
not less than all, of both the First Lien Nexstar Obligations and First Lien
Mission Obligations (the “Purchase Obligations”). Such purchase will

(A) include all principal of, and all accrued and unpaid interest, fees and
expenses in respect of, all First Lien Nexstar Obligations and First Lien
Mission Obligations outstanding at the time of purchase,

(B) be made pursuant to an “Assignment and Assumption” (as such term is defined
in the First Lien Nexstar Credit Agreement and First Lien Mission Credit
Agreement) whereby Second Lien Claimholders will assume all rights, all funding
commitments and Obligations of First Lien Nexstar Claimholders under the First
Lien Nexstar Loan Documents and of First Lien Mission Claimholders under the
First Lien Mission Loan Documents other than under the Secured Nexstar Hedge
Agreements, Secured Nexstar Cash Management Agreements, Secured Mission Swap
Agreements and Secured Mission Cash Management Agreements, and

(C) otherwise be subject to the terms and conditions of this Section 5.

Each First Lien Nexstar Claimholder will retain all rights to indemnification
provided in the relevant First Lien Nexstar Loan Documents for all claims and
other amounts relating to periods prior to the purchase of the First Lien
Nexstar Obligations pursuant to this Section 5. Each First Lien Mission
Claimholder will retain all rights to indemnification provided in the relevant
First Lien Mission Loan Documents for all claims and other amounts relating to
periods prior to the purchase of the First Lien Mission Obligations pursuant to
this Section 5.

(b) Except as to Enforcement Actions that First Lien Nexstar Agent is required
to take pursuant to the First Lien Nexstar Loan Documents or that First Lien
Nexstar Agent determines in its reasonable discretion are necessary to protect
the interest of First Lien Nexstar Claimholders, First Lien Nexstar Claimholders
will not commence an Enforcement Action during the period commencing on the date
First Lien Nexstar Agent receives a Purchase Notice conforming with the
requirements of this Agreement and ending on the Purchase Date.

(c) Except as to Enforcement Actions that First Lien Mission Agent is required
to take pursuant to the First Lien Mission Loan Documents or that First Lien
Mission Agent determines in its reasonable discretion are necessary to protect
the interest of First Lien Mission Claimholders, First Lien Mission Claimholders
will not commence an Enforcement Action during the period commencing on the date
First Lien Mission Agent receives a Purchase Notice conforming with the
requirements of this Agreement and ending on the Purchase Date.

 

INTERCREDITOR AGREEMENT - Page 25



--------------------------------------------------------------------------------

5.2 Purchase Notice

(a) Second Lien Claimholders desiring to purchase all of the Purchase
Obligations (the “Purchasing Creditors”) will deliver a “Purchase Notice” to
First Lien Nexstar Agent and First Lien Mission Agent that

(1) is signed by Purchasing Creditors,

(2) states that it is a Purchase Notice under this Section 5,

(3) states that each Purchasing Creditor is irrevocably electing to purchase, in
accordance with this Section 5, the percentage of all of the Purchase
Obligations stated in the Purchase Notice for that Purchasing Creditor, which
percentages must aggregate exactly 100 percent for all Purchasing Creditors, and

(4) designates a “Purchase Date” on which the purchase will occur, that is
(A) at least 5 but not more than 15 Business Days after the first to occur of
First Lien Nexstar Agent’s and First Lien Mission Agent’s receipt of the
Purchase Notice, and (B) not more than 60 days after the Purchase Event.

A Purchase Notice will be ineffective if it is (1) not received by both First
Lien Nexstar Agent and First Lien Mission Agent within 10 days after the
Purchase Event, or (2) received by both First Lien Nexstar Agent and First Lien
Mission Agent after the occurrence giving rise to the Purchase Event is waived,
cured or otherwise ceases to exist.

(b) Upon both First Lien Nexstar Agent’s and First Lien Mission Agent’s receipt
of an effective Purchase Notice conforming to this Section 5.2, Purchasing
Creditors will be irrevocably obligated to purchase, and First Lien Nexstar
Claimholders and First Lien Mission Claimholders will be irrevocably obligated
to sell, the First Lien Nexstar Obligations and First Lien Mission Obligations,
respectively, in accordance with and subject to this Section 5.

5.3 Purchase Price

The “Purchase Price” for the Purchase Obligations will equal the sum of

(a) the principal amount of all loans, advances or similar extensions of credit
included in the Purchase Obligations (including unreimbursed amounts drawn on
Letters of Credit, but excluding the undrawn amount of outstanding Letters of
Credit), and all accrued and unpaid interest thereon through the Purchase Date
(excluding any acceleration prepayment penalties or premiums but including any
interest accrued at a default rate),

(b) the net aggregate amount then owing to counterparties under Secured Nexstar
Hedge Agreements and Secured Mission Hedge Agreements, including all amounts
owing to the counterparties as a result of the termination (or early
termination) thereof,

(c) the net aggregate amount then owing to creditors under Secured Nexstar Cash
Management Agreements and Secured Mission Cash Management Agreements, including
all amounts owing to the creditors as a result of the termination (or early
termination) thereof, and

(d) all accrued and unpaid fees, expenses, indemnities (but only to the extent a
claim has been made with respect thereto) and other amounts owed to the First
Lien Nexstar Claimholders under the First Lien Nexstar Loan Documents and to the
First Lien Mission Claimholders under the First Lien Mission Loan Documents,
respectively, on the Purchase Date.

 

INTERCREDITOR AGREEMENT - Page 26



--------------------------------------------------------------------------------

5.4 Purchase Closing

On the Purchase Date,

(a) Purchasing Creditors, First Lien Nexstar Agent, First Lien Mission Agent,
First Lien Nexstar Lenders and First Lien Mission Lenders will execute and
deliver the respective Assignment and Assumption,

(b) Purchasing Creditors will pay the Purchase Price allocable to the First Lien
Nexstar Obligations to First Lien Nexstar Agent and the Purchase Price allocable
to the First Lien Mission Obligations to First Lien Mission Agent by wire
transfer of immediately available funds,

(c) Purchasing Creditors will deposit with (i) First Lien Nexstar Agent or its
designee by wire transfer of immediately available funds, the sum of (A) 105% of
the aggregate undrawn amount of all then outstanding Nexstar Letters of Credit
and (B) the aggregate facing and similar fees that will accrue thereon through
the stated maturity of the Nexstar Letters of Credit (assuming no drawings
thereon before stated maturity), and (ii) First Lien Mission Agent or its
designee by wire transfer of immediately available funds, the sum of (A) 105% of
the aggregate undrawn amount of all then outstanding Mission Letters of Credit
and (B) the aggregate facing and similar fees that will accrue thereon through
the stated maturity of the Mission Letters of Credit (assuming no drawings
thereon before stated maturity), and

(d) Second Lien Agent will execute and deliver to First Lien Nexstar Agent and
First Lien Mission Agent a waiver of all claims arising out of this Agreement
and the transactions contemplated hereby as a result of exercising the purchase
option contemplated by this Section 5.

5.5 Actions after Purchase Closing

(a) Promptly after the closing of the purchase of all Purchase Obligations,
(i) First Lien Nexstar Agent will distribute the Purchase Price allocable to the
First Lien Nexstar Obligations to First Lien Nexstar Claimholders, and
(ii) First Lien Mission Agent will distribute the Purchase Price allocable to
First Lien Mission Obligations to First Lien Mission Claimholders, in accordance
with the terms of the First Lien Nexstar Loan Documents and First Lien Mission
Loan Documents, respectively.

(b) After the closing of the purchase of all Purchase Obligations, First Lien
Nexstar Agent shall immediately resign as administrative agent under the First
Lien Nexstar Loan Documents and as collateral agent under the First Lien Nexstar
Loan Documents, and Nexstar Control Agent shall immediately resign as Nexstar
Control Agent. Upon such resignations, a new administrative agent and, if
applicable, a new collateral agent and/or Nexstar Control Agent will be elected
or appointed in accordance with the First Lien Nexstar Loan Documents.

(c) After the closing of the purchase of all Purchase Obligations, First Lien
Mission Agent shall immediately resign as administrative agent under the First
Lien Mission Loan Documents and as collateral agent under the First Lien Mission
Loan Documents, and Mission Control Agent shall immediately resign as Mission
Control Agent. Upon such resignations, a new administrative agent and, if
applicable, a new collateral agent and/or Mission Control Agent will be elected
or appointed in accordance with the First Lien Mission Loan Documents.

 

INTERCREDITOR AGREEMENT - Page 27



--------------------------------------------------------------------------------

(d) First Lien Nexstar Agent shall apply cash collateral to reimburse Nexstar
Letter of Credit issuers for drawings under Nexstar Letters of Credit, any
customary fees charged by the issuer in connection with such draws, and facing
or similar fees. After giving effect to each such payment, any remaining cash
collateral that exceeds the sum of (i) 105% of the aggregate undrawn amount of
all then outstanding Nexstar Letters of Credit and (ii) the aggregate facing and
similar fees that will accrue thereon through the stated maturity of such
Nexstar Letters of Credit (assuming no drawings thereon before stated maturity)
shall be returned to Purchasing Creditors (as their interests appear). When all
Nexstar Letters of Credit have been cancelled with the consent of the
beneficiary thereof, expired, or been fully drawn, and after all payments from
the account described above have been made, any remaining cash collateral will
be returned to Purchasing Creditors, as their interests appear.

(e) First Lien Mission Agent shall apply cash collateral to reimburse Mission
Letter of Credit issuers for drawings under Mission Letters of Credit, any
customary fees charged by the issuer in connection with such draws, and facing
or similar fees. After giving effect to each such payment, any remaining cash
collateral that exceeds the sum of (i) 105% of the aggregate undrawn amount of
all then outstanding Mission Letters of Credit and (ii) the aggregate facing and
similar fees that will accrue thereon through the stated maturity of such
Mission Letters of Credit (assuming no drawings thereon before stated maturity)
shall be returned to Purchasing Creditors (as their interests appear). When all
Mission Letters of Credit have been cancelled with the consent of the
beneficiary thereof, expired, or been fully drawn, and after all payments from
the account described above have been made, any remaining cash collateral will
be returned to Purchasing Creditors, as their interests appear.

(f) If for any reason other than the gross negligence or willful misconduct of
First Lien Nexstar Agent or First Lien Mission Agent, respectively, the cash
collateral is less than the amount owing with respect to a Nexstar Letter of
Credit or Mission Letter of Credit, respectively, described in Section 5.6(d) or
(e), then Purchasing Creditors will, in proportion to their interests, promptly
reimburse First Lien Nexstar Agent (who will then pay the issuing bank) or First
Lien Mission Agent (who will then pay the issuing bank) the amount of the
deficiency.

5.6 No Recourse or Warranties; Defaulting Creditors

(a) First Lien Nexstar Claimholders and First Lien Mission Claimholders will be
entitled to rely on the statements, representations and warranties in the
Purchase Notice without investigation.

(b) The purchase and sale of the First Lien Nexstar Obligations under this
Section 5 will be without recourse and without representation or warranty of any
kind by First Lien Nexstar Claimholders, except that each First Lien Nexstar
Claimholders represents and warrants, as to itself and not as to any other First
Lien Nexstar Claimholder, that on the Purchase Date, immediately before giving
effect to the purchase,

(1) the principal of and accrued and unpaid interest on the First Lien Nexstar
Obligations owed to such First Lien Nexstar Claimholder, and the fees and
expenses thereof, are as stated in the applicable Assignment and Assumption,

(2) such First Lien Nexstar Claimholder owns such First Lien Nexstar Obligations
owed to it free and clear of any Liens (other than participation interests not
prohibited by the First Lien Nexstar Credit Agreements), and

(3) such First Lien Nexstar Claimholder has the full right and power to assign
its First Lien Nexstar Obligations and such assignment has been duly authorized
by all necessary corporate action by such First Lien Nexstar Claimholder.

 

INTERCREDITOR AGREEMENT - Page 28



--------------------------------------------------------------------------------

(c) The purchase and sale of the First Lien Mission Obligations under this
Section 5 will be without recourse and without representation or warranty of any
kind by First Lien Mission Claimholders, except that each First Lien Mission
Claimholder represents and warrants, as to itself and not as to any other First
Lien Mission Claimholder, that on the Purchase Date, immediately before giving
effect to the purchase,

(1) the principal of and accrued and unpaid interest on the First Lien Mission
Obligations owed to such First Lien Mission Claimholder, and the fees and
expenses thereof, are as stated in the applicable Assignment and Assumption,

(2) such First Lien Mission Claimholder owns such First Lien Mission Obligations
owed to it free and clear of any Liens (other than participation interests not
prohibited by the First Lien Mission Credit Agreements), and

(3) such First Lien Mission Claimholder has the full right and power to assign
its First Lien Mission Obligations and such assignment has been duly authorized
by all necessary corporate action by such First Lien Mission Claimholder.

(d) The obligations of First Lien Nexstar Claimholders and First Lien Mission
Claimholders to sell their respective Purchase Obligations under this Section 5
are several and not joint and several. If a First Lien Nexstar Claimholder or a
First Lien Mission Claimholder (a “Defaulting Creditor”) breaches its obligation
to sell its Purchase Obligations under this Section 5, no other First Lien
Nexstar Claimholder or First Lien Mission Claimholder will be obligated to
purchase the Defaulting Creditor’s Purchase Obligations for resale to the
holders of Second Lien Obligations. A First Lien Nexstar Claimholder and a First
Lien Mission Claimholder that complies with this Section 5 will not be in
default of this Agreement or otherwise be deemed liable for any action or
inaction of any Defaulting Creditor, provided that nothing in this
Section 5.6(d) will require the Purchasing Creditors to purchase less than all
of the Purchase Obligations.

(e) Nexstar, Ultimate Parent, Nexstar Finance Holdings, Mission and Smith
irrevocably consent, and will use their best efforts to obtain any necessary
consent of each other Grantor, to any assignment effected to one or more
Purchasing Creditors pursuant to this Section 5.

6 Insolvency Proceedings

6.1 Use of Cash Collateral and DIP Financing

(a) Until the last to occur of the Discharge of First Lien Nexstar Obligations
and the Discharge of First Lien Mission Obligations, if an Insolvency Proceeding
has commenced, Second Lien Agent, as holder of a Lien on the Collateral, will
not contest, protest or object to, and each Second Lien Claimholder will be
deemed to have consented to,

(1) any use, sale or lease of “cash collateral” (as defined in Section 363(a) of
the Bankruptcy Code), and

(2) Nexstar, Mission or any other Grantor obtaining DIP Financing

if First Lien Nexstar Agent or First Lien Mission Agent consents in writing to
such use, sale or lease, or DIP Financing, provided that Second Lien Agent
otherwise retains its Lien on the Collateral.

 

INTERCREDITOR AGREEMENT - Page 29



--------------------------------------------------------------------------------

Upon written request from First Lien Nexstar Agent or First Lien Mission Agent,
Second Lien Agent, as holder of a Lien on the Collateral, will join any
objection by First Lien Nexstar Agent or First Lien Mission Agent to the use,
sale, or lease of cash collateral.

(b) Any customary “carve-out” or other similar administrative priority expense
or claim consented to in writing by either of First Lien Nexstar Agent or First
Lien Mission Agent to be paid prior to the last to occur of the Discharge of
First Lien Nexstar Obligations and the Discharge of First Lien Mission
Obligations will be deemed for purposes of Section 6.1(a)

(1) to be a use of cash collateral, and

(2) a principal amount of DIP Financing

at the time of such consent.

No Second Lien Claimholder may provide DIP Financing to any Nexstar Entity, any
Mission Entity or other Grantor.

6.2 Sale of Collateral

Second Lien Agent, as holder of a Lien on the Collateral and on behalf of the
Second Lien Claimholders, will not contest, protest or object, and will be
deemed to have consented pursuant to Section 363(f) of the Bankruptcy Code, to a
Disposition of Collateral free and clear of its Liens or other interests under
Section 363 of the Bankruptcy Code if either of First Lien Nexstar Agent or
First Lien Mission Agent consents in writing to the Disposition, provided that
either (a) pursuant to court order, the Liens of Second Lien Claimholders attach
to the net Proceeds of the Disposition with the same priority and validity as
the Liens held by Second Lien Claimholders on such Collateral, and the Liens
remain subject to the terms of this Agreement or (b) the Proceeds of a
Disposition of Collateral received by First Lien Nexstar Agent in excess of
those necessary to achieve the Discharge of First Lien Nexstar Obligations and
by First Lien Mission Agent in excess of those necessary to achieve the
Discharge of First Lien Mission Obligations are distributed in accordance with
this Agreement and otherwise as provided in the UCC and applicable law.

Upon First Lien Nexstar Agent’s or First Lien Mission Agent’s written request,
Second Lien Agent, solely in its capacity as holder of a Lien on Collateral,
will join any objection asserted by First Lien Nexstar Agent or First Lien
Mission Agent to any Disposition of Collateral during an Insolvency Proceeding.

6.3 Relief from the Automatic Stay

Until the last to occur of the Discharge of First Lien Nexstar Obligations and
the Discharge of First Lien Mission Obligations, no Second Lien Claimholder may
seek relief from the automatic stay or any other stay in an Insolvency
Proceeding in respect of the Collateral without both First Lien Nexstar Agent’s
and First Lien Mission Agent’s prior written consent or oppose any request by
either First Lien Nexstar Agent or First Lien Mission Agent for relief from such
stay.

6.4 Adequate Protection

(a) No Second Lien Claimholder will contest, protest or object to

(1) a request by a First Lien Nexstar Claimholder or a First Lien Mission
Claimholder for “adequate protection” under any Bankruptcy Law, or

 

INTERCREDITOR AGREEMENT - Page 30



--------------------------------------------------------------------------------

(2) an objection by a First Lien Nexstar Claimholder or a First Lien Mission
Claimholder to a motion, relief, action or proceeding based on a First Lien
Nexstar Claimholder or a First Lien Mission Claimholder claiming a lack of
adequate protection.

(b) Notwithstanding Section 6.4(a), in an Insolvency Proceeding:

(1) Except as permitted in this Section 6.4, no Second Lien Claimholder may seek
or request adequate protection or relief from the automatic stay imposed by
Section 362 of the Bankruptcy Code or other relief based upon a lack of adequate
protection.

(2) If a First Lien Nexstar Claimholder or a First Lien Mission Claimholder is
granted adequate protection in the form of additional or replacement Collateral
in connection with a motion described in Section 6.1, then Second Lien Agent may
seek or request adequate protection in the form of a Lien on such additional or
replacement Collateral, which Lien will be subordinated to the Liens securing
the First Lien Nexstar Obligations, the First Lien Mission Obligations and any
DIP Financing (and all related Obligations) on the same basis as the other Liens
securing the Second Lien Obligations are subordinated to the Liens securing
First Lien Nexstar Obligations and the First Lien Mission Obligations under this
Agreement.

(3) Any claim by a Second Lien Claimholder under Section 507(b) of the
Bankruptcy Code will be subordinate in right of payment to any claim of First
Lien Nexstar Claimholders and First Lien Mission Claimholders under
Section 507(b) of the Bankruptcy Code and any payment thereof will be deemed to
be Proceeds of Collateral; provided that, subject to Section 6.7, Second Lien
Claimholders will be deemed to have agreed pursuant to Section 1129(a)(9) of the
Bankruptcy Code that such Section 507(b) claims may be paid under a plan of
reorganization in any form having a value on the effective date of such plan
equal to the allowed amount of such claims.

6.5 First Lien Objections to Second Lien Actions

Subject to Section 3.1 and except as expressly provided in Section 6.4, nothing
in this Section 6 limits a First Lien Nexstar Claimholder or a First Lien
Mission Claimholder from objecting in an Insolvency Proceeding or otherwise to
any action taken by a Second Lien Claimholder, including the Second Lien
Claimholder’s seeking adequate protection or asserting any of its rights and
remedies under the Second Lien Documents or otherwise.

6.6 Avoidance; Reinstatement of Obligations

If a First Lien Nexstar Claimholder, a First Lien Mission Claimholder or a
Second Lien Claimholder receives payment or property on account of a First Lien
Nexstar Obligation, First Lien Mission Obligation or Second Lien Obligation, and
the payment is subsequently invalidated, avoided, declared to be fraudulent or
preferential, set aside or otherwise required to be transferred to a trustee,
receiver, or the estate of any Nexstar Entity, any Mission Entity or other
Grantor (a “Recovery”), then, to the extent of the Recovery, the First Lien
Nexstar Obligations, First Lien Mission Obligations or Second Lien Obligations
intended to have been satisfied by the payment will be reinstated as First Lien
Nexstar Obligations, First Lien Mission Obligations or Second Lien Obligations,
as applicable, on the date of the Recovery, and no Discharge of First Lien
Nexstar Obligations, Discharge of First Lien Mission Obligations or Discharge of
Secured Lien Obligations will be deemed to have occurred for all purposes
hereunder. If this Agreement is terminated prior to a Recovery, this Agreement
will be reinstated in full force and effect, and such prior termination will not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from the date of reinstatement. Upon any such reinstatement of First
Lien Nexstar Obligations or First Lien Mission Obligations, each Second Lien
Claimholder will deliver to First Lien Nexstar Agent and First Lien Mission
Agent any Collateral or Proceeds thereof received

 

INTERCREDITOR AGREEMENT - Page 31



--------------------------------------------------------------------------------

between the Discharge of First Lien Nexstar Obligations and the Discharge of
First Lien Mission Obligations, respectively, and their reinstatement in
accordance with Section 4.4. No Second Lien Claimholder may benefit from a
Recovery, and any distribution made to a Second Lien Claimholder as a result of
a Recovery will be paid over to First Lien Nexstar Agent and First Lien Mission
Agent for application to the First Lien Nexstar Obligations and First Lien
Mission Obligations in accordance with Section 4.1.

6.7 Reorganization Securities

Nothing in this Agreement prohibits or limits the right of a Second Lien
Claimholder to receive and retain any debt or equity securities that are issued
by a reorganized debtor pursuant to a plan of reorganization or similar
dispositive restructuring plan in connection with an Insolvency Proceeding,
provided that any debt securities received by a Second Lien Claimholder on
account of a Second Lien Obligation that constitutes a “secured claim” within
the meaning of Section 506(b) of the Bankruptcy Code will be paid over or
otherwise transferred to First Lien Nexstar Agent and First Lien Mission Agent
for application in accordance with Section 4.1, unless such distribution is made
under a plan that is consented to by the affirmative vote of all classes
composed of the secured claims of First Lien Nexstar Claimholders and all
classes comprised of the secured claims of First Lien Mission Agent.

If, in an Insolvency Proceeding, debt Obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of First Lien Nexstar Obligations, on account of First Lien Mission
Obligations and on account of Second Lien Obligations, then, to the extent the
debt Obligations distributed on account of the First Lien Nexstar Obligations,
on account of First Lien Mission Obligations and on account of the Second Lien
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt Obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
Obligations.

6.8 Post-Petition Claims

(a) No Second Lien Claimholder may oppose or seek to challenge any claim in any
Insolvency Proceeding by a First Lien Nexstar Claimholder or a First Lien
Mission Claimholder for allowance or payment in any Insolvency Proceeding of
First Lien Nexstar Obligations and First Lien Mission Obligations consisting of
Post-Petition Claims.

(b) Neither any First Lien Nexstar Claimholder nor any First Lien Mission
Claimholder may oppose or seek to challenge in an Insolvency Proceeding a claim
by a Second Lien Claimholder for allowance or payment of Second Lien Obligations
consisting of Post-Petition Claims; provided, any such allowance or payment
shall be subject to this Agreement.

6.9 Waivers

Second Lien Agent waives

(1) any claim it may hereafter have against any First Lien Nexstar Claimholder
and First Lien Mission Claimholder arising out of any cash collateral or
financing arrangement or out of any grant of a Lien in connection with the
Collateral in an Insolvency Proceeding, so long as such actions are not in
express contravention of the terms of this Agreement;

(2) any right to assert or enforce any claim under Section 506(c) or 552 of the
Bankruptcy Code as against First Lien Nexstar Claimholders, First Lien Mission
Claimholders or any of the Collateral to the extent securing the First Lien
Nexstar Obligations or First Lien Mission Obligations; and

 

INTERCREDITOR AGREEMENT - Page 32



--------------------------------------------------------------------------------

(3) solely in its capacity as a holder of a Lien on Collateral, any claim or
cause of action that any Grantor may have against any First Lien Nexstar
Claimholder or any First Lien Mission Claimholder.

6.10 Separate Grants of Security and Separate Classification

The grants of Liens pursuant to the First Lien Nexstar Collateral Documents, the
First Lien Mission Collateral Documents and the Second Lien Collateral Documents
constitute three separate and distinct grants. Because of, among other things,
their differing rights in the Collateral, the Second Lien Obligations, to the
extent deemed to be “secured claims” within the meaning of Section 506(b) of the
Bankruptcy Code, are fundamentally different from the First Lien Nexstar
Obligations and the First Lien Mission Obligations and must be separately
classified in any plan of reorganization in an Insolvency Proceeding. Second
Lien Claimholders will not seek in an Insolvency Proceeding to be treated as
part of the same class of creditors as First Lien Nexstar Claimholders or First
Lien Mission Claimholders and will not oppose or contest any pleading by First
Lien Nexstar Claimholders or First Lien Mission Claimholders seeking separate
classification of their respective secured claims. Notwithstanding any
determination made by a court of competent jurisdiction in an Insolvency
Proceeding that the claims of the First Lien Nexstar Claimholders and the First
Lien Mission Claimholders may be classified with and treated the same as the
claims of the Second Lien Claimholders, the First Lien Nexstar Claimholders, the
First Lien Mission Claimholders, and the Second Lien Claimholders agree to treat
any distributions made to such class as if the claims of the Second Lien
Claimholders were separately classified from the claims of the First Lien
Nexstar Claimholders and the First Lien Mission Claimholders. Any distributions
made to the Second Lien Claimholders shall be applied in accordance with the
terms of this Agreement, including Section 4.1.

6.11 Effectiveness in Insolvency Proceedings

The Parties acknowledge that this Agreement is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, which will be effective before, during
and after the commencement of an Insolvency Proceeding. All references in this
Agreement to any Grantor will include such Person as a debtor-in-possession and
any receiver or trustee for such Person in an Insolvency Proceeding.

7 Termination and Resignation of Second Lien Agent

7.1 Resignation

Subject to Section 7.5, Second Lien Agent may resign its appointment under this
Agreement at any time by giving notice to First Lien Nexstar Agent, First Lien
Mission Agent, Trustee, Nexstar and Mission.

7.2 Successor Second Lien Agent

A successor Second Lien Agent shall be selected (a) by the retiring Second Lien
Agent nominating one of its Affiliates, following consultation with Nexstar,
Mission, First Lien Nexstar Agent, First Lien Mission Agent, and Trustee, as
successor Second Lien Agent in its notice of resignation, (b) if the retiring
Second Lien Agent makes no such nomination, by Nexstar, Mission, First Lien
Nexstar Agent, First Lien Mission Agent, and Trustee or (c) if a Second Lien
Agent is not appointed pursuant to clause (a) or (b) above, Second Lien Agent
may (at the expense of Grantors), at its option, petition a court

 

INTERCREDITOR AGREEMENT - Page 33



--------------------------------------------------------------------------------

of competent jurisdiction for appointment of a successor Second Lien Agent,
which must be a bank or trust company that has a combined capital and surplus of
at least $500,000,000 and maintains an office in New York, New York.

7.3 Removal of Second Lien Agent

The appointment of Second Lien Agent may be terminated and a successor Second
Lien Agent appointed at any time with the consent of Nexstar, Mission, First
Lien Nexstar Agent, First Lien Mission Agent, and Trustee on at least 30 days
prior written notice being given to Second Lien Agent, Nexstar and Mission.

7.4 Effective Time of Successor Second Lien Agent

The resignation of the retiring Second Lien Agent and the appointment of the
successor Second Lien Agent will become effective only upon the successor Second
Lien Agent accepting its appointment as Second Lien Agent, and upon the
execution of all documents necessary to substitute the successor as holder of
the security comprised in the Second Lien Collateral Documents, at which time,
(a) the successor Second Lien Agent will become bound by all the obligations of
Second Lien Agent and become entitled to all the rights, privileges, powers,
authorities and discretions of Second Lien Agent under this Agreement, (b) the
agency of the retiring Second Lien Agent will terminate (but without prejudice
to any liabilities which the retiring Second Lien Agent may have incurred prior
to the termination of its agency) and (c) the retiring Second Lien Agent will be
discharged from any further liability or obligation under or in connection with
this Agreement or the other Second Lien Collateral Documents.

7.5 Cooperation

The retiring Second Lien Agent will cooperate with the successor Second Lien
Agent in order to ensure that its functions are transferred to the successor
Second Lien Agent without disruption to the service provided to Nexstar,
Mission, First Lien Nexstar Agent and First Lien Mission Agent and will promptly
make available to the successor Second Lien Agent the documents and records
which have been maintained in connection with this Agreement and the other
Second Lien Collateral Documents in order that the successor Second Lien Agent
is able to discharge its functions.

7.6 Accession

Second Lien Agent may resign its appointment upon appointment of a successor
Second Lien Agent and such successor Second Lien Agent having accepted the role
of the Second Lien Agent under this Agreement. Any such new appointment and all
powers to be granted to Second Lien Agent will be granted pursuant to an
accession agreement satisfactory to Nexstar, Mission, First Lien Agent, First
Lien Mission Agent, and Trustee.

7.7 Benefit

The provisions of this Agreement will continue in effect for the benefit of any
retiring Second Lien Agent in respect of any actions taken or omitted to be
taken by it or any event occurring before the termination of its agency.

 

INTERCREDITOR AGREEMENT - Page 34



--------------------------------------------------------------------------------

8 Miscellaneous

8.1 Conflicts

If this Agreement conflicts with any First Lien Nexstar Loan Document, First
Lien Mission Loan Document or Second Lien Document, this Agreement will control.

8.2 No Waivers; Remedies Cumulative; Integration

A Party’s failure or delay in exercising a right under this Agreement will not
waive the right, nor will a Party’s single or partial exercise of a right
preclude it from any other or further exercise of that or any other right.

The rights and remedies provided in this Agreement will be cumulative and not
exclusive of other rights or remedies provided by law.

This Agreement constitutes the entire agreement between the Parties and
supersedes all prior agreements, oral or written, relating to its subject
matter.

8.3 Effectiveness; Severability; Termination

This Agreement will become effective when executed and delivered by the Parties.

Each Party waives any right it may have under applicable law to revoke this
Agreement or any provision of this Agreement.

This Agreement will survive, and continue in full force and effect, in any
Insolvency Proceeding.

If a provision of this Agreement is prohibited or unenforceable in a
jurisdiction, the prohibition or unenforceability will not invalidate the
remaining provisions hereof, or invalidate or render unenforceable that
provision in any other jurisdiction.

Subject to Sections 4.5 and 6.6, this Agreement will terminate and be of no
further force and effect

(a) for First Lien Nexstar Claimholders, upon the Discharge of First Lien
Nexstar Obligations,

(b) for First Lien Mission Claimholders, upon the Discharge of First Lien
Mission Obligations, and

(c) for Second Lien Claimholders, upon the Discharge of Second Lien Obligations.

8.4 Modifications of this Agreement

A modification or waiver of any provision of this Agreement will only be
effective if in writing signed on behalf of each Party or its authorized agent,
and a waiver will be a waiver only for the specific instance involved and will
not impair the rights of the Parties making the waiver or the obligations of the
other Parties to such Party in any other respect or at any other time.
Notwithstanding the foregoing, none of Nexstar, Ultimate Parent, Nexstar Finance
Holdings, Mission, Smith or any other Grantor will have a right to consent to or
approve a modification of this Agreement except to the extent its rights are
directly affected.

 

INTERCREDITOR AGREEMENT - Page 35



--------------------------------------------------------------------------------

8.5 Information Concerning Financial Condition of Ultimate Parent and its
Subsidiaries and Mission and its Subsidiaries

(a) First Lien Nexstar Claimholders, First Lien Mission Claimholders and Second
Lien Claimholders will each be responsible for keeping themselves informed of

(1) the financial condition of Grantors, and

(2) all other circumstances bearing upon the risk of nonpayment of the First
Lien Nexstar Obligations, First Lien Mission Obligations or Second Lien
Obligations.

None of Nexstar Control Agent, Mission Control Agent, any First Lien Nexstar
Claimholder, any First Lien Mission Claimholder, Second Lien Agent or any Second
Lien Claimholder will have any duty to advise any other Party of information
known to it regarding any such condition or circumstances or otherwise.

(b) If a First Lien Nexstar Claimholder, a First Lien Mission Claimholder or a
Second Lien Claimholder provides any such information to any other Party, it
will not have any obligation to:

(1) make, and it does not make, any express or implied representation or
warranty, including as to accuracy, completeness, truthfulness or validity,

(2) provide additional information on that or any subsequent occasion,

(3) undertake any investigation, or

(4) disclose information that, pursuant to applicable law or accepted or
reasonable commercial finance practices, it desires or is required to maintain
as confidential.

(c) Notwithstanding anything to the contrary set forth in this Section 8.5,
WTFSB, whether in its capacity as Standby Control Agent or as successor Nexstar
Control Agent or Mission Control Agent, shall have no obligation to keep itself
informed of:

(1) The financial condition of Grantors, and

(2) All other circumstances bearing upon the risk of nonpayment of the First
Lien Nexstar Obligations, First Lien Mission Obligations or Second Lien
Obligations.

WTFSB will have no duty to advise any Party of information known to it regarding
any such condition or circumstance or otherwise. No information known to any
Party, First Lien Nexstar Claimholder, First Lien Mission Claimholder, Second
Lien Claimholder or other Person shall be imputed to WTFSB for any purpose in
connection with this Agreement, the First Lien Nexstar Loan Documents, the First
Lien Mission Loan Documents, the Second Lien Documents or otherwise relating in
any way to any Nexstar Entity or any Mission Entity.

8.6 No Reliance

(a) First Lien Nexstar Agent acknowledges that it and each other First Lien
Nexstar Claimholder has, independently and without reliance on any First Lien
Mission Claimholder or any Second Lien Claimholder, and based on documents and
information such First Lien Nexstar Claimholder deemed appropriate, made its own
credit analysis and decision to enter into the First Lien Nexstar Loan Documents
and this Agreement, and will continue to make its own credit decisions in taking
or not taking any action under the First Lien Nexstar Loan Documents or this
Agreement.

 

INTERCREDITOR AGREEMENT - Page 36



--------------------------------------------------------------------------------

(b) First Lien Mission Agent acknowledges that it and each other First Lien
Mission Claimholder has, independently and without reliance on any First Lien
Nexstar Claimholder or any Second Lien Claimholder, and based on documents and
information such First Lien Mission Claimholder deemed appropriate, made its own
credit analysis and decision to enter into the First Lien Mission Loan Documents
and this Agreement, and will continue to make its own credit decisions in taking
or not taking any action under the First Lien Mission Loan Documents or this
Agreement.

(c) Second Lien Agent acknowledges that it and each other Second Lien
Claimholder has, independently and without reliance on any First Lien Nexstar
Claimholder or any First Lien Mission Claimholder, and based on documents and
information such Second Lien Claimholder deemed appropriate, made its own credit
analysis and decision to enter into the Second Lien Documents and this
Agreement, and will continue to make its own credit decisions in taking or not
taking any action under the Second Lien Documents or this Agreement.

8.7 No Warranties; Independent Action

(a) Except as otherwise expressly provided herein,

(1) no Second Lien Claimholder has made any express or implied representation or
warranty to any First Lien Nexstar Claimholder or any First Lien Mission
Claimholder, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any Second Lien Document, the
ownership of any Collateral or the perfection or priority of any Liens thereon,
and

(2) each Second Lien Claimholder may manage and supervise its loans and
extensions of credit under the Second Lien Documents in accordance with
applicable law and as it may otherwise, in its sole discretion, deem
appropriate.

(b) Except as otherwise expressly provided herein,

(1) no First Lien Nexstar Claimholder has made any express or implied
representation or warranty to any First Lien Mission Claimholder or any Second
Lien Claimholder, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any First Lien Nexstar Loan
Document, the ownership of any Collateral or the perfection or priority of any
Liens thereon, and

(2) each First Lien Nexstar Claimholder may manage and supervise its loans and
extensions of credit under the First Lien Nexstar Loan Documents in accordance
with law and as it may otherwise, in its sole discretion, deem appropriate.

(c) Except as otherwise expressly provided herein,

(1) no First Lien Mission Claimholder has made any express or implied
representation or warranty to any First Lien Nexstar Claimholder or any Second
Lien Claimholder, including with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any First Lien Mission Loan
Document, the ownership of any Collateral or the perfection or priority of any
Liens thereon, and

 

INTERCREDITOR AGREEMENT - Page 37



--------------------------------------------------------------------------------

(2) each First Lien Mission Claimholder may manage and supervise its loans and
extensions of credit under the First Lien Mission Loan Documents in accordance
with law and as it may otherwise, in its sole discretion, deem appropriate.

(d) No Second Lien Claimholder will have any duty to any First Lien Nexstar
Claimholder or any First Lien Mission Claimholder, no First Lien Nexstar
Claimholder will have any duty to any First Lien Mission Claimholder or any
Second Lien Claimholder and no First Lien Mission Claimholder will have any duty
to any First Lien Nexstar Claimholder or Second Lien Claimholder, to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with Nexstar,
Mission or any other Grantor (including the First Lien Nexstar Loan Documents,
the First Lien Mission Loan Documents and the Second Lien Documents), regardless
of any knowledge thereof that it may have or be charged with.

8.8 Agency Provisions

(a) Each of First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission
Agent, Mission Control Agent and Second Lien Agent may exercise their respective
powers and execute any of their respective duties under this Agreement, the
First Lien Nexstar Collateral Documents, First Lien Mission Collateral Documents
and Second Lien Collateral Documents jointly with any co-agent, co-trustee or
co-trustees appointed pursuant to the First Lien Nexstar Collateral Documents,
First Lien Mission Collateral Documents and Second Lien Collateral Documents or
by or through employees, agents, attorneys-in-fact or separate trustees
appointed pursuant to the First Lien Nexstar Collateral Documents, First Lien
Mission Collateral Documents and Second Lien Collateral Documents and shall be
entitled to take and to rely on advice of counsel and other experts concerning
all matters pertaining to such powers and duties. None of First Lien Nexstar
Agent, Nexstar Control Agent, First Lien Mission Agent, Mission Control Agent
and Second Lien Agent shall be responsible for the negligence or misconduct of
any agents, attorneys-in-fact, co-trustees or separate trustees selected by it
with reasonable care.

(b) (1) None of First Lien Nexstar Agent, Nexstar Control Agent or any of First
Lien Nexstar Agent’s or Nexstar Control Agent’s officers, directors, employees,
agents, attorneys-in-fact, co-trustees, separate trustees or Affiliates shall be
(A) liable for any action reasonably believed by it to be lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any First Lien Nexstar Loan Document (except, with respect to First
Lien Nexstar Agent and its officers, directors, employees, agents,
attorneys-in-fact, co-trustees, separate trustees or Affiliates and not with
respect to Nexstar Control Agent and its officers, directors, employees, agents,
attorneys-in-fact, co-trustees, separate trustees or Affiliates, for its or such
Person’s own gross negligence or willful misconduct) or (B) responsible in any
manner to any First Lien Nexstar Claimholder, First Lien Mission Claimholder or
Second Lien Claimholder for any recitals, statements, representations or
warranties made by any Grantor, any other Nexstar Entity, any other Mission
Entity, any First Lien Nexstar Claimholder, First Lien Mission Claimholder,
Second Lien Claimholder or any officer of any thereof contained in any First
Lien Nexstar Loan Document, First Lien Mission Loan Document, Second Lien
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by, First Lien Nexstar Agent or Nexstar Control
Agent under or in connection with this Agreement, any First Lien Nexstar Loan
Document or any other document in any way connected therewith, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of the First
Lien Nexstar Collateral Documents or any Lien under the First Lien Nexstar
Collateral Documents or the perfection or priority of any such Lien or for any
failure of any Grantor to perform its obligations thereunder. None of First Lien
Nexstar Agent, Nexstar Control Agent or any of First Lien Nexstar Agent’s or
Nexstar Control Agent’s officers, directors, employees, agents,
attorneys-in-fact, co-trustees, separate trustees or Affiliates shall be under
any obligation to any First Lien Nexstar Claimholder, First Lien Mission
Claimholder or Second Lien Claimholder to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, the First Lien Nexstar Loan Documents.

 

INTERCREDITOR AGREEMENT - Page 38



--------------------------------------------------------------------------------

(2) None of First Lien Mission Agent, Mission Control Agent or any of First Lien
Mission Agent’s or Mission Control Agent’s officers, directors, employees,
agents, attorneys-in-fact, co-trustees, separate trustees or Affiliates shall be
(A) liable for any action reasonably believed by it to be lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any First Lien Mission Loan Document (except, with respect to First
Lien Mission Agent and its officers, directors, employees, agents,
attorneys-in-fact, co-trustees, separate trustees or Affiliates and not with
respect to Mission Control Agent and its officers, directors, employees, agents,
attorneys-in-fact, co-trustees, separate trustees or Affiliates, for its or such
Person’s own gross negligence or willful misconduct) or (B) responsible in any
manner to any First Lien Nexstar Claimholder, First Lien Mission Claimholder or
Second Lien Claimholder for any recitals, statements, representations or
warranties made by any Grantor, any other Nexstar Entity, any other Mission
Entity, any First Lien Nexstar Claimholder, First Lien Mission Claimholder,
Second Lien Claimholder or any officer of any thereof contained in any First
Lien Nexstar Loan Document, First Lien Mission Loan Document, Second Lien
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by, First Lien Mission Agent or Mission Control
Agent under or in connection with this Agreement, any First Lien Mission Loan
Document or any other document in any way connected therewith, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of the First
Lien Mission Collateral Documents or any Lien under the First Lien Mission
Collateral Documents or the perfection or priority of any such Lien or for any
failure of any Grantor to perform its obligations thereunder. None of First Lien
Mission Agent, Mission Control Agent or any of First Lien Mission Agent’s or
Mission Control Agent’s officers, directors, employees, agents,
attorneys-in-fact, co-trustees, separate trustees or Affiliates shall be under
any obligation to any First Lien Nexstar Claimholder, First Lien Mission
Claimholder or Second Lien Claimholder to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, the First Lien Mission Loan Documents.

(3) Neither Second Lien Agent nor any of Second Lien Agent’s officers,
directors, employees, agents, attorneys-in-fact, co-trustees, separate trustees
or Affiliates shall be (A) liable for any action reasonably believed by it to be
lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any Second Lien Document (except for its or
such Person’s own gross negligence or willful misconduct) or (B) responsible in
any manner to any First Lien Nexstar Claimholder, First Lien Mission Claimholder
or Second Lien Claimholder for any recitals, statements, representations or
warranties made by any Grantor, any other Nexstar Entity, any other Mission
Entity, any First Lien Nexstar Claimholder, First Lien Mission Claimholder,
Second Lien Claimholder or any officer of any thereof contained in any First
Lien Nexstar Loan Document, First Lien Mission Loan Document, Second Lien
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by, Second Lien Agent under or in connection
with this Agreement, any Second Lien Document or any other document in any way
connected therewith, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of the Second Lien Collateral Documents or any
Lien under the Second Lien Collateral Documents or the perfection or priority of
any such Lien or for any failure of any Grantor to perform its obligations
thereunder. Neither Second Lien Agent nor any of Second Lien Agent’s officers,
directors, employees, agents, attorneys-in-fact, co-trustees, separate trustees
or Affiliates shall be under any obligation to any First Lien Nexstar
Claimholder, First Lien Mission Claimholder or Second Lien Claimholder to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, the Second Lien Documents.

 

INTERCREDITOR AGREEMENT - Page 39



--------------------------------------------------------------------------------

(4) Each of First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission
Agent and Mission Control Agent is entitled to all the limitations on liability
and rights and protections afforded (A) First Lien Nexstar Agent, First Lien
Mission Agent and any collateral agent acting under the First Lien Nexstar
Collateral Documents or the First Lien Mission Collateral Documents that are set
forth in the First Lien Nexstar Loan Documents and First Lien Mission Loan
Documents, and (B) Second Lien Agent under Second Lien Documents, including,
without limitation those expressly set forth in Articles 9 and 10 of the First
Lien Nexstar Credit Agreement, Articles 9 and 11 of the First Lien Mission
Credit Agreement, Article 7 of the Second Lien Notes Indenture and each similar
provision of each Permitted Additional Second Lien Indebtedness Document;
provided, that none of First Lien Nexstar Agent, Nexstar Control Agent, First
Lien Mission Agent and Mission Control Agent has any duties or obligations to
Second Lien Agent or any other Second Lien Claimholder (including, without
limitation, any fiduciary obligations) or pursuant to any Second Lien Document
other than as expressly set forth in this Agreement.

(5) Second Lien Agent (individually and on behalf of each Second Lien
Claimholder Secured Party) acknowledges and agrees in connection with all
aspects of the transactions contemplated by this Agreement that (A) except as
otherwise expressly agreed in writing by the relevant parties, none of First
Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission Agent and Mission
Control Agent has been, is, and will be acting as an advisor, agent or fiduciary
for any other Party, any of its Affiliates or any other Person or entity,
(B) this Agreement and the agreement regarding the services to be provided by
First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission Agent and
Mission Control Agent is an arm’s-length commercial transaction among the
Parties, and each Party is capable of evaluating and understanding, and each
Party understands and accepts, the terms, risks and conditions of the
transactions contemplated by this Agreement; (C) none of First Lien Nexstar
Agent, Nexstar Control Agent, First Lien Mission Agent and Mission Control Agent
has (i) assumed or will it assume an advisory, agency or fiduciary
responsibility in any Person’s favor with respect to any of the transactions
contemplated hereby (irrespective of whether any of First Lien Nexstar Agent,
Nexstar Control Agent, First Lien Mission Agent, Mission Control Agent or any of
their Affiliates has advised or is currently advising any such Person on other
matters) and (ii) any obligation to any other Party or its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein, (D) each of First Lien Nexstar Agent, Nexstar
Control Agent, First Lien Mission Agent, Mission Control Agent and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of any other Party and those of its
Affiliates, and none of First Lien Nexstar Agent, Nexstar Control Agent, First
Lien Mission Agent and Mission Control Agent has any obligation to disclose any
of such interests to any other Party or its Affiliates, (E) Second Lien Agent
and each Second Lien Claimholder, on the one hand, and First Lien Nexstar Agent,
Nexstar Control Agent, First Lien Mission Agent, Mission Control Agent and their
respective Affiliates through which they may be acting, on the other hand, have
an arms-length business relationship that creates no fiduciary duty on the part
of First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission Agent,
Mission Control Agent and their respective Affiliates and Second Lien Agent
(individually and on behalf of each Second Lien Claimholder) expressly disclaims
any fiduciary relationship and (F) none of First Lien Nexstar Agent, Nexstar
Control Agent, First Lien Mission Agent and Mission Control Agent has provided
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and each Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate.

(c) Each of First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission
Agent, Mission Control Agent, Second Lien Agent and their respective Affiliates
shall be entitled to rely, and shall be fully protected in relying, upon any
electronic communication, email, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to a Grantor), independent accountants
and other

 

INTERCREDITOR AGREEMENT - Page 40



--------------------------------------------------------------------------------

experts selected by First Lien Nexstar Agent, Nexstar Control Agent, First Lien
Mission Agent, Mission Control Agent, Second Lien Agent or such Affiliate. Each
of First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission Agent,
Mission Control Agent, Second Lien Agent and their respective Affiliates shall
be fully justified in failing or refusing to take action under this Agreement,
the First Lien Nexstar Collateral Documents and the First Lien Mission
Collateral Documents unless it shall first receive such advice or concurrence of
First Lien Nexstar Agent and First Lien Mission Agent and it shall first be
indemnified to its reasonable satisfaction by First Lien Nexstar Claimholders,
First Lien Mission Claimholders and Second Lien Claimholders (other than First
Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission Agent, Mission
Control Agent and Second Lien Agent, as applicable) against any and all
liability and expense which may be incurred by it by reason of taking,
continuing to take or refraining from taking any such action. Each of First Lien
Nexstar Agent, Nexstar Control Agent, First Lien Mission Agent, Mission Control
Agent and their respective Affiliates shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement, the First Lien
Nexstar Collateral Documents and the First Lien Mission Collateral Documents in
accordance with this Agreement, including without limitation, when acting in
accordance with written instructions of First Lien Nexstar Agent, First Lien
Mission Agent or Second Lien Agent, and any action taken or failure to act
pursuant thereto shall be binding upon all First Lien Nexstar Claimholders,
First Lien Mission Claimholders and Second Lien Claimholders and all future
holders of First Lien Nexstar Obligations, First Lien Mission Obligations and
Second Lien Obligations; provided, none of First Lien Nexstar Agent, Nexstar
Control Agent, First Lien Mission Agent and Mission Control Agent shall have any
obligation to consult with or obtain the consent of any Second Lien Claimholder
with respect to any matter related to this Agreement except to the extent
specifically required by the terms of this Agreement. Second Lien Agent and its
respective Affiliates shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the Second Lien Collateral
Documents in accordance with this Agreement, including without limitation, when
acting in accordance with written instructions of First Lien Nexstar Agent,
First Lien Mission Agent or any Second Lien Claimholder, and any action taken or
failure to act pursuant thereto shall be binding upon all Second Lien
Claimholders and all future holders of Second Lien Obligations.

(d) None of First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission
Agent, Mission Control Agent and Second Lien Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default or the
acceleration of any of the First Lien Nexstar Obligations, First Lien Mission
Obligations and Second Lien Obligations (and no knowledge of such event by Bank
of America, N.A. in its capacity as First Lien Nexstar Agent, Nexstar Control
Agent, First Lien Mission Agent and Mission Control Agent or as a First Lien
Nexstar Claimholder or First Lien Mission Claimholder shall be imputed to any of
First Lien Nexstar Agent, Nexstar Control Agent, First Lien Mission Agent,
Mission Control Agent and Second Lien Agent) unless First Lien Nexstar Agent,
Nexstar Control Agent, First Lien Mission Agent, Mission Control Agent or Second
Lien Agent, as applicable, has received written notice from a First Lien Nexstar
Claimholder, First Lien Mission Claimholder, Second Lien Claimholder or a
Grantor referring to the specific First Lien Nexstar Loan Document, First Lien
Mission Loan Document or Second Lien Document, describing such Default, Event of
Default or acceleration, setting forth in reasonable detail the facts and
circumstances thereof and stating that First Lien Nexstar Agent, Nexstar Control
Agent, First Lien Mission Agent, Mission Control Agent or Second Lien Agent may
rely on such notice without further inquiry.

(e) (1) Each of Nexstar Control Agent and Mission Control Agent may (A) resign
at any time upon 3 days’ written notice to First Lien Nexstar Agent, First Lien
Mission Agent, Second Lien Agent, Nexstar, Mission and WTFSB or (B) be removed
by First Lien Nexstar Agent (as to Nexstar Control Agent) and First Lien Mission
Agent (as to Mission Control Agent) at any time. Each of First Lien Nexstar
Agent and First Lien Mission Agent may resign or be removed at any time as
provided in the First Lien Nexstar Credit Agreement and the First Lien Mission
Credit Agreement, as applicable. If

 

INTERCREDITOR AGREEMENT - Page 41



--------------------------------------------------------------------------------

the same Person is both the acting First Lien Nexstar Agent and Nexstar Control
Agent, at the effective time of any resignation or removal of First Lien Nexstar
Agent, such Person shall be deemed to have resigned or have been removed, as
applicable, as Nexstar Control Agent. If the same Person is both the acting
First Lien Mission Agent and Mission Control Agent, at the effective time of the
resignation or removal of First Lien Mission Agent, such Person shall be deemed
to have resigned or have been removed, as applicable, as Mission Control Agent.
After any resignation or removal hereunder of First Lien Nexstar Agent, Nexstar
Control Agent, First Lien Mission Agent and Mission Control Agent, the
provisions of this Section 8.8, including but not limited to the limitations on
liability, rights and protections set forth in the agreements referred to in
this Section 8.8, shall continue to inure to its benefit as to any actions taken
or omitted to be taken by it in its capacity as First Lien Nexstar Agent,
Nexstar Control Agent, First Lien Mission Agent and Mission Control Agent
hereunder while it was the First Lien Nexstar Agent, Nexstar Control Agent,
First Lien Mission Agent and Mission Control Agent under this Agreement.

(2) Upon receiving written notice of any such resignation or removal of Nexstar
Control Agent, a successor Nexstar Control Agent shall be appointed by First
Lien Nexstar Agent (or its successor if Nexstar Control Agent was deemed to have
resigned or been removed as a result of the resignation or removal of First Lien
Nexstar Agent). If a successor Nexstar Control Agent shall not have been
appointed pursuant to this Section 8.8(e)(2) within such 3 day period after the
effectiveness of Nexstar Control Agent’s resignation or upon removal of Nexstar
Control Agent, WTFSB shall be appointed as successor Nexstar Control Agent.
Notwithstanding anything to the contrary contained herein, WTFSB’s appointment
as successor Nexstar Control Agent shall become effective as of the opening of
business on the fourth business day following its receipt of written notice
evidencing its appointment; provided, that under no circumstance shall the
appointment of WTFSB as successor Nexstar Control Agent become effective until
all fees due and payable to WTFSB under the Standby Collateral Agent Fee Letter
have been paid. Subject to the immediately preceding sentence. WTFSB hereby
accepts such appointment to act as successor Nexstar Control Agent and agrees to
serve in such capacity until such time as a successor Nexstar Control Agent can
be appointed pursuant to the terms of this Section 8.8(e)(2). First Lien Nexstar
Agent, on behalf of First Lien Nexstar Claimholders, First Lien Mission Agent,
on behalf of First Lien Mission Claimholders, and Second Lien Agent, on behalf
of Second Lien Claimholders, hereby consent to such appointment of WTFSB as the
successor Nexstar Control Agent. Upon resignation or removal (other than a
removal resulting from the appointment of a successor Nexstar Control Agent by
First Lien Nexstar Agent pursuant to this Section 8.8(e)(2)) of WTFSB, Second
Lien Agent may, but shall not be under an obligation to, petition a court of
competent jurisdiction for the appointment of a successor Nexstar Control Agent.
Such court shall, after such notice as it may deem proper, appoint a successor
Nexstar Control Agent; provided, however, that any such successor Nexstar
Control Agent shall be a Qualified Control Agent Successor. The appointment of a
successor Nexstar Control Agent pursuant to this Section 8.8(e)(2) shall become
effective upon the first to occur of (A) the expiration of the time period as
described herein after which WTFSB shall become the successor Nexstar Control
Agent or (B) with respect to the resignation of WTFSB or any other successor
Nexstar Control Agent, upon the acceptance of the appointment as Nexstar Control
Agent hereunder by a successor Nexstar Control Agent: provided, that, in the
event that no Person has accepted the appointment as Nexstar Control Agent
within thirty days from the date of the resignation of WTFSB or any other
successor Nexstar Control Agent, WTFSB or such other successor Nexstar Control
Agent may, but shall not be under an obligation to, petition a court of
competent jurisdiction for the appointment of a successor Nexstar Control Agent.
Such court shall, after such notice as it may deem proper, appoint a successor
Nexstar Control Agent, as applicable; provided, however, that any such successor
Nexstar Control Agent shall be a Qualified Control Agent Successor. Upon such
effective appointment, the successor Nexstar Control Agent shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Nexstar Control Agent.

 

INTERCREDITOR AGREEMENT - Page 42



--------------------------------------------------------------------------------

(3) Upon receiving written notice of any such resignation or removal of Mission
Control Agent, a successor Mission Control Agent shall be appointed by First
Lien Mission Agent (or its successor if Mission Control Agent was deemed to have
resigned or been removed as a result of the resignation or removal of First Lien
Mission Agent). If a successor Mission Control Agent shall not have been
appointed pursuant to this Section 8.8(e)(3) within such 3 day period after the
effectiveness of Mission Control Agent’s resignation or upon removal of Mission
Control Agent, WTFSB shall be appointed as successor Mission Control Agent.
Notwithstanding anything to the contrary contained herein, WTFSB’s appointment
as successor Mission Control Agent shall become effective as of the opening of
business on the fourth business day following its receipt of written notice
evidencing its appointment; provided, that under no circumstance shall the
appointment of WTFSB as successor Mission Control Agent become effective until
all fees due and payable to WTFSB under the Standby Collateral Agent Fee Letter
have been paid. Subject to the immediately preceding sentence. WTFSB hereby
accepts such appointment to act as successor Mission Control Agent and agrees to
serve in such capacity until such time as a successor Mission Control Agent can
be appointed pursuant to the terms of this Section 8.8(e)(3). First Lien Nexstar
Agent, on behalf of First Lien Nexstar Claimholders, First Lien Mission Agent,
on behalf of First Lien Mission Claimholders, and Second Lien Agent, on behalf
of Second Lien Claimholders, hereby consent to such appointment of WTFSB as the
successor Mission Control Agent. Upon resignation or removal (other than a
removal resulting from the appointment of a successor Mission Control Agent by
First Lien Mission Agent pursuant to this Section 8.8(e)(3)) of WTFSB, Second
Lien Agent may, but shall not be under an obligation to, petition a court of
competent jurisdiction for the appointment of a successor Mission Control Agent.
Such court shall, after such notice as it may deem proper, appoint a successor
Mission Control Agent; provided, however, that any such successor Mission
Control Agent shall be a Qualified Control Agent Successor. The appointment of a
successor Mission Control Agent pursuant to this Section 8.8(e)(3) shall become
effective upon the first to occur of (A) the expiration of the time period as
described herein after which WTFSB shall become the successor Mission Control
Agent or (B) with respect to the resignation of WTFSB or any other successor
Mission Control Agent, upon the acceptance of the appointment as Mission Control
Agent hereunder by a successor Mission Control Agent; provided, that, in the
event that no Person has accepted the appointment as Mission Control Agent
within thirty days from the date of the resignation of WTFSB or any other
successor Mission Control Agent, WTFSB or such other successor Mission Control
Agent may, but shall not be under an obligation to, petition a court of
competent jurisdiction for the appointment of a successor Mission Control Agent.
Such court shall, after such notice as it may deem proper, appoint a successor
Mission Control Agent; provided, however, that any such successor Mission
Control Agent shall be a Qualified Control Agent Successor. Upon such effective
appointment, the successor Mission Control Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Mission Control Agent.

(4) The resignation or removal of Nexstar Control Agent or Mission Control
Agent, as applicable, shall take effect on the day specified in the written
notice described in Section 8.8(e)(2) or (3), as applicable (which effective
date shall not be less than 3 days after the date of such written notice),
unless previously a successor Nexstar Control Agent or Mission Control Agent
shall have been appointed and shall have accepted such appointment, in which
event such resignation or removal shall take effect immediately upon the
effectiveness of such appointment of such successor Nexstar Control Agent or
Mission Control Agent, as applicable.

(5) Upon the (A) resignation of the predecessor Nexstar Control Agent or Mission
Control Agent and (B) the effective appointment of a successor Nexstar Control
Agent or Mission Control Agent, the successor Nexstar Control Agent or Mission
Control Agent, as applicable, shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Nexstar Control Agent or
Mission Control Agent and the predecessor Nexstar Control Agent or Mission
Control Agent hereby appoints the successor Nexstar Control Agent or Mission
Control Agent the

 

INTERCREDITOR AGREEMENT - Page 43



--------------------------------------------------------------------------------

attorney-in-fact of such predecessor Nexstar Control Agent or Mission Control
Agent to accomplish the purposes hereof, which appointment is coupled with an
interest. Such appointment and designation shall be full evidence of the right
and authority to act as Nexstar Control Agent or Mission Control Agent hereunder
and all Possessory Collateral and Control Collateral, power, trusts, duties,
documents, rights and authority of the previous Nexstar Control Agent or Mission
Control Agent shall rest in the successor, without any further deed or
conveyance. The predecessor Nexstar Control Agent or Mission Control Agent
shall, nevertheless, on the written request of First Lien Nexstar Agent or First
Lien Mission Agent, as applicable, or successor Nexstar Control Agent or Mission
Control Agent, as applicable, execute and deliver any other such instrument
transferring to such successor Nexstar Control Agent or Mission Control Agent
all Possessory Collateral and Control Collateral, properties, rights, power,
trust, duties, authority and title of such predecessor. Nexstar and Mission
(A) shall be, jointly and severally, responsible and obligated to pay all fees
and expenses associated with the assignment and transfer to the successor
Nexstar Control Agent or Mission Control Agent, as applicable, including,
without limitation, any initial and ongoing fees charged by the successor
Nexstar Control Agent or Mission Control Agent and, the costs and expenses
associated with effectuating the assignment and transfer including any recording
or filing fees, and (B) to the extent requested by First Lien Nexstar Agent or
First Lien Mission Agent, as applicable, or Nexstar Control Agent or Mission
Control Agent, as applicable, shall procure any and all documents, conveyances
or instruments and execute same, to the extent required, in order to reflect the
assignment and transfer to the successor Nexstar Control Agent or Mission
Control Agent.

8.9 Subrogation

If a Second Lien Claimholder pays or distributes cash, property, or other assets
to a First Lien Nexstar Claimholder or a First Lien Mission Claimholder under
this Agreement, the Second Lien Claimholder will be subrogated to the rights of
such First Lien Nexstar Claimholder or First Lien Mission Claimholder with
respect to the value of the payment or distribution, provided that the Second
Lien Claimholder waives such right of subrogation until the last to occur of the
Discharge of First Lien Nexstar Obligations and the Discharge of First Lien
Mission Obligations. Such payment or distribution will not reduce the Second
Lien Obligations.

8.10 Applicable Law; Jurisdiction; Service

This Agreement, and any claim or controversy relating to the subject matter
hereof, will be governed by the laws of the State of New York.

All judicial proceedings brought against a Party arising out of or relating
hereto may be brought in any state or federal court of competent jurisdiction in
the state, county, and city of New York. Each Party irrevocably:

(a) accepts generally and unconditionally the nonexclusive personal jurisdiction
and venue of such courts,

(b) waives any defense of forum non conveniens, and

(c) agrees that service of process in such proceeding may be made by registered
or certified mail, return receipt requested, to the Party at its address
provided in accordance with Section 8.11 and that such service will confer
personal jurisdiction over the Party in such proceeding and otherwise
constitutes effective and binding service in every respect.

 

INTERCREDITOR AGREEMENT - Page 44



--------------------------------------------------------------------------------

8.11 WAIVER OF JURY TRIAL

Each Party waives its right to jury trial of any claim or cause of action based
upon or arising hereunder. The scope of this waiver is intended to encompass any
and all disputes that may be filed in any court and that relate to the subject
matter hereof, including contract claims, tort claims, breach of duty claims and
all other common law and statutory claims. Each Party acknowledges that this
waiver is a material inducement to enter into a business relationship, that it
has already relied on this waiver in entering into this Agreement, and that it
will continue to rely on this waiver in its related future dealings. Each Party
further represents and warrants that it knowingly and voluntarily waives its
jury trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing
(other than by a mutual written waiver specifically referring to this
Section 8.11 and executed by each of the Parties), and will apply to any
subsequent modification hereof. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

8.12 Notices

(a) Any notice to a First Lien Nexstar Claimholder, a First Lien Mission
Claimholder or a Second Lien Claimholder under this Agreement must also be given
to First Lien Nexstar Agent, First Lien Mission Agent, Second Lien Agent,
Nexstar Control Agent, Mission Control Agent and Standby Control Agent,
respectively. Unless otherwise expressly provided herein, notices must be in
writing and will be deemed to have been given (i) when delivered in person or by
courier service and signed for against receipt thereof, (ii) upon receipt of
facsimile, and (iii) three Business Days after deposit in the United States mail
with first-class postage prepaid and properly addressed. For the purposes
hereof, the address of each Party will be as set forth below the Party’s name on
the signature pages hereto, or at such other address as the Party may designate
by notice to the other Parties.

(b) Failure to give a notice or copies as required by Sections 2.4, 3.1(d), or
3.4 regarding notice of Discharge of First Lien Nexstar Obligations or Discharge
of First Lien Mission Obligations will not affect the effectiveness or validity
of any modification or of this Agreement, impose any liability on any First Lien
Nexstar Claimholder, First Lien Mission Claimholder or Second Lien Claimholder,
or waive any rights of any Party.

8.13 Further Assurances

First Lien Nexstar Agent, First Lien Mission Agent, Second Lien Agent, Nexstar,
Mission and each other Grantor will each take such further action and will
execute and deliver such additional documents and instruments (in recordable
form, if requested) as First Lien Nexstar Agent, First Lien Mission Agent or
Second Lien Agent may reasonably request to effectuate the terms of and the Lien
priorities contemplated by this Agreement.

8.14 Successors and Assigns

This Agreement is binding upon and inures to the benefit of each First Lien
Nexstar Claimholder, each First Lien Mission Claimholder and each Second Lien
Claimholder and their respective successors and assigns. This Agreement is
binding upon Nexstar, Mission and each other Grantor and their respective
successors, assigns, heirs and estates. However, no provision of this Agreement
will inure to the benefit of a trustee, debtor-in-possession, creditor trust or
other representative of an estate or creditor of Nexstar, Mission or other
Grantor, including where such estate or creditor representative is the
beneficiary of a Lien securing Collateral by virtue of the avoidance of such
Lien in an Insolvency Proceeding.

 

INTERCREDITOR AGREEMENT - Page 45



--------------------------------------------------------------------------------

If any of First Lien Nexstar Agent, First Lien Mission Agent or Second Lien
Agent resigns or is replaced pursuant to the First Lien Nexstar Credit
Agreement, First Lien Mission Credit Agreement or Second Lien Notes Indenture or
Permitted Additional Second Lien Indebtedness Document, as applicable, its
successor will be a party to this Agreement with all the rights, and subject to
all the obligations of this Agreement. Notwithstanding any other provision of
this Agreement, this Agreement may not be assigned to any Person except as
expressly provided herein.

8.15 Authorization

By its signature hereto, each Person signing this Agreement on behalf of a Party
represents and warrants to the other Parties that it is duly authorized to
execute this Agreement.

8.16 No Third Party Beneficiaries

No Person is a third-party beneficiary of this Agreement. None of Nexstar,
Mission, any other Grantor, or any other creditor thereof, has any rights
hereunder, and none of Nexstar, Mission or any other Grantor may rely on the
terms hereof. Nothing in this Agreement impairs the Obligations of Nexstar,
Mission and the other Grantors to pay principal, interest, fees and other
amounts as provided in the First Lien Nexstar Loan Documents, the First Lien
Mission Loan Documents and the Second Lien Documents. Except to the extent
expressly provided in this Agreement, no Person will have a right to notice of a
modification to, or action taken under, this Agreement, any First Lien Nexstar
Loan Document, any First Lien Mission Loan Document or any Second Lien Document
(including the release or impairment of any Collateral) other than as a lender
under the First Lien Nexstar Credit Agreement or First Lien Mission Credit
Agreement or as a note holder or lender, as applicable, under a Second Lien
Document, and then only to the extent expressly provided in the First Lien
Nexstar Loan Documents, First Lien Mission Loan Documents or Second Lien
Documents, as applicable.

8.17 No Indirect Actions

Unless otherwise expressly stated, if a Party may not take an action under this
Agreement, then it may not take that action indirectly, or support any other
Person in taking that action directly or indirectly. “Taking an action
indirectly” means taking an action that is not expressly prohibited for the
Party but is intended to have substantially the same effects as the prohibited
action.

8.18 Counterparts

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract. Delivery of an
executed counterpart of a signature page of this Agreement or any document or
instrument delivered in connection herewith by telecopy or PDF or other
electronic means will be effective as delivery of a manually executed
counterpart of this Agreement or such other document or instrument, as
applicable, and each Party utilizing telecopy, PDF or other electronic means for
delivery will deliver a manually executed original counterpart to each other
Party on request.

8.19 Original Grantors, Additional Grantors

Nexstar, Mission and each other Grantor on the date of this Agreement will
constitute the original Grantors party hereto. The original Grantors will cause
each Subsidiary of Nexstar, of Ultimate Parent and of Mission which becomes a
Grantor after the date hereof to contemporaneously become a party hereto (as a
Guarantor Subsidiary) by executing and delivering a Grantor Joinder agreement to
First Lien Nexstar Agent, First Lien Mission Agent and Second Lien Agent. The
Parties further agree that, notwithstanding any failure to take the actions
required by the immediately preceding sentence, each

 

INTERCREDITOR AGREEMENT - Page 46



--------------------------------------------------------------------------------

Person that becomes a Grantor at any time (and any security granted by any such
Person) will be subject to the provisions hereof as fully as if it constituted a
Guarantor Subsidiary party hereto and had complied with the requirements of the
immediately preceding sentence.

8.20 Second Lien Agent.

In connection with its execution and acting hereunder, Second Lien Agent is
entitled to all rights, privileges, protections, benefits, immunities and
indemnities provided to it as trustee under the Second Lien Notes Indenture.

9 Definitions

9.1 Defined Terms

Unless otherwise stated or the context otherwise clearly requires, the following
terms have the following meanings:

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agreement” means this Intercreditor Agreement, together with all modifications.

“Authorization” means any filing, recording and registration with, and any
validation or exemption, approval, order, authorization, consent, License,
certificate, franchise and permit from, any Governmental Authority, including,
without limitation, FCC Licenses.

“Bankruptcy Code” means the federal Bankruptcy Code.

“Bankruptcy Law” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in New York City and Dallas are authorized or required by law
to close.

“Capital Stock” means (a) any capital stock, partnership, membership, joint
venture or other ownership or equity interest, participation or securities
(whether voting or non-voting, whether preferred, common or otherwise, and
including any stock appreciation, contingent interest or similar right) and
(b) any option, warrant, security or other right (including debt securities or
other evidence of Indebtedness) directly or indirectly convertible into or
exercisable or exchangeable for, or otherwise to acquire directly or indirectly,
any capital stock, partnership, membership, joint venture or other ownership or
equity interest, participation or security described in clause (a).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Collateral” means all of the property of any Grantor, whether real, personal,
or mixed, that is (or is required to be) both First Lien Nexstar Collateral,
First Lien Mission Collateral and Second Lien Collateral, including any property
subject to Liens granted pursuant to Section 6 to secure First Lien Nexstar
Obligations, First Lien Mission Collateral and Second Lien Obligations.

 

INTERCREDITOR AGREEMENT - Page 47



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Collateral” means deposit accounts, securities accounts, commodity
accounts and titles to motor vehicles and similar equipment subject to a
certificate of title or similar law included in Collateral.

“DIP Financing” means the obtaining of credit or incurring debt secured by Liens
on the Collateral pursuant to Section 364 of the Bankruptcy Code (or similar
Bankruptcy Law).

“Discharge of First Lien Mission Obligations” means, except to the extent
otherwise expressly provided in Section 5,

(a) cash payment in full of the principal of and interest (including interest
accruing on or after the commencement of an Insolvency Proceeding, whether or
not such interest would be allowed in the proceeding) on all outstanding
Indebtedness included in the First Lien Mission Obligations,

(b) termination or expiration of any commitments to extend credit that would be
First Lien Mission Obligations (other than pursuant to Secured Mission Cash
Management Agreements or Secured Mission Hedge Agreements, in each case as to
which reasonably satisfactory arrangements have been made with the applicable
Mission Cash Management Bank or Mission Hedge Bank as provided in clauses
(d) and (e)),

(c) termination or cash collateralization (in an amount and manner required by
the First Lien Mission Credit Agreement), of all Mission Letters of Credit and
contingent obligations of each issuer of Mission Letters of Credit in respect of
such Mission Letters of Credit,

(d) termination or cash collateralization (in an amount reasonably satisfactory
to First Lien Mission Agent) or other arrangements reasonably satisfactory to
First Lien Mission Agent of all Secured Mission Hedge Agreements,

(e) termination or cash collateralization (in an amount reasonably satisfactory
to First Lien Mission Agent) or other arrangements reasonably satisfactory to
First Lien Mission Agent of all Secured Mission Cash Management Agreements,

(f) cash collateralization or other arrangements reasonably satisfactory to
First Lien Mission Agent for any indemnification Obligations not yet due and
payable but for which a claim or demand has been made against a First Lien
Mission Claimholder, and

(g) cash payment in full of all other First Lien Mission Obligations that are
due and payable or otherwise accrued and owing at or prior to the time principal
and interest described in clause (a) are paid (other than indemnification
Obligations for which no claim or demand for payment, whether oral or written,
has been made at such time).

 

INTERCREDITOR AGREEMENT - Page 48



--------------------------------------------------------------------------------

“Discharge of First Lien Nexstar Obligations” means, except to the extent
otherwise expressly provided in Section 5,

(a) cash payment in full of the principal of and interest (including interest
accruing on or after the commencement of an Insolvency Proceeding, whether or
not such interest would be allowed in the proceeding) on all outstanding
Indebtedness included in the First Lien Nexstar Obligations,

(b) termination or expiration of any commitments to extend credit that would be
First Lien Nexstar Obligations (other than pursuant to Secured Nexstar Cash
Management Agreements or Secured Nexstar Hedge Agreements, in each case as to
which reasonably satisfactory arrangements have been made with the applicable
Nexstar Cash Management Bank or Nexstar Hedge Bank as provided in clauses
(d) and (e)),

(c) termination or cash collateralization (in an amount and manner required by
the First Lien Nexstar Credit Agreement) of all Nexstar Letters of Credit and
contingent obligations of each issuer of Nexstar Letters of Credit in respect of
such Nexstar Letters of Credit,

(d) termination or cash collateralization (in an amount reasonably satisfactory
to First Lien Nexstar Agent) or other arrangements reasonably satisfactory to
First Lien Nexstar Agent of all Secured Nexstar Hedge Agreements,

(e) termination or cash collateralization (in an amount reasonably satisfactory
to First Lien Nexstar Agent) or other arrangements reasonably satisfactory to
First Lien Nexstar Agent of all Secured Nexstar Cash Management Agreements,

(f) cash collateralization or other arrangements reasonably satisfactory to
First Lien Nexstar Agent for any indemnification Obligations not yet due and
payable but for which a claim or demand has been made against a First Lien
Nexstar Claimholder, and

(g) cash payment in full of all other First Lien Nexstar Obligations that are
due and payable or otherwise accrued and owing at or prior to the time principal
and interest described in clause (a) are paid (other than indemnification
Obligations for which no claim or demand for payment, whether oral or written,
has been made at such time).

“Discharge of Second Lien Obligations” means

(a) cash payment in full of the principal of and interest (including interest
accruing on or after the commencement of an Insolvency Proceeding, whether or
not such interest would be allowed in the proceeding) on all outstanding
Indebtedness included in the Second Lien Obligations, and

(b) cash payment in full of all other Second Lien Obligations that are due and
payable or otherwise accrued and owing at or prior to the time principal and
interest described in clause (a) are paid (other than indemnification
Obligations for which no claim or demand for payment, whether oral or written,
has been made at such time).

“Disposition” means a “Disposition” (as defined in the First Lien Nexstar Credit
Agreement and First Lien Mission Credit Agreement), or other sale, lease,
exchange, transfer, or other disposition.

 

INTERCREDITOR AGREEMENT - Page 49



--------------------------------------------------------------------------------

“Enforcement Action” means an action under applicable law to

(a) foreclose, execute, levy, or collect on, take possession or control of, sell
or otherwise realize upon (judicially or non-judicially), or lease, license, or
otherwise dispose of (whether publicly or privately), Collateral, or otherwise
exercise or enforce remedial rights with respect to Collateral under the First
Lien Nexstar Loan Documents, First Lien Mission Loan Documents or the Second
Lien Documents (including by way of setoff, recoupment, notification of a public
or private sale or other disposition pursuant to the UCC or other applicable
law, notification to account debtors, notification to depositary banks under
deposit account control agreements, or exercise of rights under landlord
consents, if applicable),

(b) solicit bids from third Persons to conduct the liquidation or disposition of
Collateral or to engage or retain sales brokers, marketing agents, investment
bankers, accountants, appraisers, auctioneers, or other third Persons for the
purposes of valuing, marketing, promoting, and selling Collateral,

(c) to receive a transfer of Collateral in satisfaction of Indebtedness or any
other Obligation secured thereby, or

(d) to otherwise enforce a Lien or exercise another right or remedy, as a
secured creditor or otherwise, pertaining to the Collateral at law, in equity,
or pursuant to the First Lien Nexstar Loan Documents, First Lien Mission Loan
Documents or Second Lien Documents (including the commencement of applicable
legal proceedings or other actions with respect to all or any portion of the
Collateral to facilitate the actions described in the preceding clauses, and
exercising voting rights in respect of equity interests comprising Collateral),
provided that “Enforcement Action” will be deemed to include the commencement
of, or joinder in filing of a petition for commencement of, an Insolvency
Proceeding against the owner of Collateral.

“FCC” means the Federal Communications Commission, and any Governmental
Authority succeeding to any of its functions under the Communications Act of
1934.

“First Lien Mission Collateral” means the assets of any Grantor, whether real,
personal, or mixed, as to which a Lien is granted as security for a First Lien
Mission Obligation.

“First Lien Mission Collateral Documents” means the “Security Documents” as
defined in the First Lien Mission Credit Agreement, and any other documents or
instruments granting a Lien on real or personal property to secure a First Lien
Mission Obligation or granting rights or remedies with respect to such Liens.

“First Lien Mission Lenders” means the “Lenders” under and as defined in the
First Lien Mission Loan Documents.

“First Lien Mission Loan Documents” means

(a) the First Lien Mission Credit Agreement and the “Loan Documents” as defined
in the First Lien Mission Credit Agreement,

(b) each other agreement, document, or instrument securing, providing for, or
evidencing an Obligation under the First Lien Mission Credit Agreement, Secured
Mission Cash Management Agreements and Secured Mission Hedge Agreements,

(c) any other document or instrument executed or delivered at any time in
connection with Mission’s Obligations under the First Lien Mission Credit
Agreement, Secured Mission Cash Management Agreements and Secured Mission Hedge
Agreements, including any guaranty of or grant of Collateral to secure such
Obligations, and any intercreditor or joinder agreement to which holders of
First Lien Mission Obligations are parties, and

 

INTERCREDITOR AGREEMENT - Page 50



--------------------------------------------------------------------------------

(d) each other agreement, document or instrument securing, providing for, or
evidencing any DIP Financing provided by First Lien Mission Lenders and deemed
consented to by Second Lien Lenders pursuant to Section 6.1,

to the extent effective at the relevant time.

“First Lien Mission Obligations” means all Obligations of Grantors under:

(a) the First Lien Mission Credit Agreement and the other First Lien Mission
Loan Documents,

(b) the guaranties by Mission Entities (other than Mission) and Nexstar Entities
of Mission’s Obligations under the First Lien Mission Loan Documents,

(c) any Secured Mission Hedge Agreement,

(d) the guaranties by each Grantor of each other Grantor’s Obligations under
Secured Mission Hedge Agreements,

(e) any Secured Mission Cash Management Agreement,

(f) the guaranties by each Grantor of each other Grantor’s Obligations under
Secured Mission Cash Management Agreements,

(g) the Nexstar Guaranty of Mission Obligations, or

(h) any agreement or instrument granting or providing for the perfection of a
Lien securing any of the foregoing.

Notwithstanding any other provision hereof, the term “First Lien Mission
Obligations” will include accrued interest, fees, costs and other charges
incurred under the First Lien Mission Credit Agreement and the other First Lien
Mission Loan Documents, whether incurred before or after commencement of an
Insolvency Proceeding, and whether or not allowable in an Insolvency Proceeding.

“First Lien Nexstar Collateral” means the assets of any Grantor, whether real,
personal, or mixed, as to which a Lien is granted as security for a First Lien
Nexstar Obligation.

“First Lien Nexstar Collateral Documents” means the “Security Documents” as
defined in the First Lien Nexstar Credit Agreement, and any other documents or
instruments granting a Lien on real or personal property to secure a First Lien
Nexstar Obligation or granting rights or remedies with respect to such Liens.

“First Lien Nexstar Lenders” means the “Lenders” under and as defined in the
First Lien Nexstar Loan Documents.

“First Lien Nexstar Loan Documents” means

(a) the First Lien Nexstar Credit Agreement and the “Loan Documents” as defined
in the First Lien Nexstar Credit Agreement,

 

INTERCREDITOR AGREEMENT - Page 51



--------------------------------------------------------------------------------

(b) each other agreement, document, or instrument securing, providing for, or
evidencing an Obligation under the First Lien Nexstar Credit Agreement, Secured
Nexstar Cash Management Agreements and Secured Mission Nexstar Agreements,

(c) any other document or instrument executed or delivered at any time in
connection with Nexstar’s Obligations under the First Lien Nexstar Credit
Agreement, Secured Nexstar Cash Management Agreements and Secured Nexstar Hedge
Agreements, including any guaranty of or grant of Collateral to secure such
Obligations, and any intercreditor or joinder agreement to which holders of
First Lien Nexstar Obligations are parties, and

(d) each other agreement, document or instrument securing, providing for, or
evidencing any DIP Financing provided by First Lien Nexstar Lenders and deemed
consented to by Second Lien Lenders pursuant to Section 6.1,

to the extent effective at the relevant time.

“First Lien Nexstar Obligations” means all Obligations of Grantors under:

(a) the First Lien Nexstar Credit Agreement and the other First Lien Nexstar
Loan Documents,

(b) the guaranties by Nexstar Entities (other than Nexstar) and Mission Entities
of Nexstar’s Obligations under the First Lien Nexstar Loan Documents,

(c) any Secured Nexstar Hedge Agreement,

(d) the guaranties by each Grantor of each other Grantor’s Obligations under
Secured Nexstar Hedge Agreements,

(e) any Secured Nexstar Cash Management Agreement,

(f) the guaranties by each Grantor of each other Grantor’s Obligations under
Secured Nexstar Cash Management Agreements,

(g) the Nexstar Guaranty and the Mission Guaranty of Nexstar Obligations, or

(h) any agreement or instrument granting or providing for the perfection of a
Lien securing any of the foregoing.

Notwithstanding any other provision hereof, the term “First Lien Nexstar
Obligations” will include accrued interest, fees, costs and other charges
incurred under the First Lien Nexstar Credit Agreement and the other First Lien
Nexstar Loan Documents, whether incurred before or after commencement of an
Insolvency Proceeding, and whether or not allowable in an Insolvency Proceeding.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra national bodies such as the European Union or the European Central Bank).

“Grantor” means Nexstar, Ultimate Parent, Nexstar Finance Holdings, each Nexstar
Guarantor Subsidiary, Mission, each Mission Guarantor Subsidiary, Smith, and
each other Person that executes and delivers a First Lien Nexstar Collateral
Document, a First Lien Mission Collateral Document or a Second Lien Collateral
Document as a “debtor,” “grantor” or “pledgor” (or the equivalent).

 

INTERCREDITOR AGREEMENT - Page 52



--------------------------------------------------------------------------------

“Grantor Joinder” means a Grantor Joinder Agreement substantially in the form of
Exhibit B.

“Hedge Agreement” means

(a) an interest rate swap, cap or collar agreement, or other similar agreement
or arrangement designed to protect a Grantor against fluctuations in interest
rates, or

(b) a foreign exchange contract, currency swap agreement, futures contract,
option contract, synthetic cap, or other similar agreement or arrangement, each
of which is for the purpose of hedging the foreign currency risk associated with
the operations of any Grantor,

in either case, to the extent that the incurrence of the obligations in respect
thereof was permitted under the First Lien Loan Documents as in effect on the
date hereof.

“Indebtedness” means and includes all Obligations that constitute “Indebtedness”
under the First Lien Nexstar Credit Agreement, the First Lien Mission Credit
Agreement or the Second Lien Notes Indenture, as applicable.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of its creditors generally; in each case undertaken under U.S.
Federal, State or foreign law, including the Bankruptcy Code.

“Intended Collateral” means all right, title and interest of a Grantor in, to
and under any FCC Licenses, other Authorizations, other Licenses, agreements and
other types of property that are described in the definition of Security
Agreement Collateral (without reference to the proviso in clause (xx)), together
with Proceeds thereof.

“License” means any authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which permits
or authorizes the use of an electromagnetic transmission frequency or the
construction or operation of a broadcast television station system or any part
thereof or any other authorization, permit, consent, franchise, ordinance,
registration, certificate, license, agreement or other right filed with, granted
by or entered into with a Governmental Authority or other Person which is
necessary for the lawful conduct of the business of constructing or operating a
broadcast television station.

“Lien” means, with respect to any property or asset (or any revenues, income or
profits therefrom) of any Person (in each case whether the same is consensual or
nonconsensual or arises by contract, operation of law, legal process or
otherwise), (a) any mortgage, lien, security interest, pledge, attachment, levy
or other charge or encumbrance of any kind thereupon or in respect thereof,
(b) any other arrangement under which the same is transferred, sequestered or
otherwise identified with the intention of subjecting the same to, or making the
same available for, the payment or performance of any liability in priority to
the payment of the ordinary, unsecured creditors of such Person or (c) any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof, and any option, call,
trust, UCC financing statement, or other preferential arrangement having the
practical effect of any of the foregoing, including any right of setoff or

 

INTERCREDITOR AGREEMENT - Page 53



--------------------------------------------------------------------------------

recoupment. For purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any asset that it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Mission Cash Management Bank” means Bank of America, N.A. and its Affiliates
and any other Person that, at the time it enters into a Cash Management
Agreement, is a First Lien Mission Lender or an Affiliate of a First Lien
Mission Lender, in its capacity as a party to such Cash Management Agreement.

“Mission Control Agent” means (a) First Lien Mission Agent acting in its
capacity as gratuitous bailee and/or gratuitous agent as provided in
Section 1.4(a), and (b) any successor Mission Control Agent appointed pursuant
to this Agreement.

“Mission Entities” means “Mission Entities” as defined in the First Lien Mission
Credit Agreement.

“Mission Guarantor Subsidiary” means a “Subsidiary Guarantor” as defined in the
First Lien Mission Credit Agreement.

“Mission Hedge Bank” means (a) any Person that, at the time it entered into a
Hedge Agreement, was a First Lien Mission Lender or an Affiliate of a First Lien
Mission Lender and (b) Bank of America, N.A. and each of its Affiliates party to
a Hedge Agreement, in its capacity as a party to such Hedge Agreement.

“Mission Letter of Credit” means a “Letter of Credit” as defined in the First
Lien Mission Credit Agreement.

“modify”, as applied to any document or obligation, includes

(a) modification by amendment, supplement, termination, restatement or
replacement of the document or obligation,

(b) any waiver of a provision (including waivers by course of conduct), and

(c) the settlement or release of any claim,

whether oral or written, and regardless of whether the modification is in
conformity with the provisions of the document or obligation governing
modifications. “modification” and “modified” shall have correlative meanings.

“Net Cash Proceeds” means “Net Cash Proceeds” as defined in the First Lien
Nexstar Master Credit Agreement and the First Lien Mission Credit Agreement.

“Nexstar Cash Management Bank” means Bank of America, N.A. and its Affiliates
and any other Person that, at the time it enters into a Cash Management
Agreement, is a First Lien Nexstar Lender or an Affiliate of a First Lien
Nexstar Lender, in its capacity as a party to such Cash Management Agreement.

“Nexstar Control Agent” means (a) First Lien Nexstar Agent acting in its
capacity as gratuitous bailee and/or gratuitous agent as provided in
Section 1.4(a), and (b) any successor Nexstar Control Agent appointed pursuant
to this Agreement.

“Nexstar Entities” means the “Nexstar Entities” as defined in the First Lien
Nexstar Credit Agreement.

 

INTERCREDITOR AGREEMENT - Page 54



--------------------------------------------------------------------------------

“Nexstar Guarantor Subsidiary” means a “Subsidiary Guarantor” as defined in the
First Lien Nexstar Credit Agreement.

“Nexstar Hedge Bank” means (a) any Person that, at the time it entered into a
Hedge Agreement, was a First Lien Nexstar Lender or an Affiliate of a First Lien
Nexstar Lender and (b) Bank of America, N.A. and each of its Affiliates party to
a Hedge Agreement, in its capacity as a party to such Hedge Agreement.

“Nexstar Letter of Credit” means a Letter of Credit defined in the First Lien
Nexstar Credit Agreement.

“Obligations” means all obligations of every nature of a Person owed to any
obligee under an agreement, whether for principal, interest or payments for
early termination, fees, expenses, indemnification, or otherwise, and all
guaranties of any of the foregoing, whether absolute or contingent, due or to
become due, now existing or hereafter arising, and including interest and fees
that accrue after the commencement by or against any Person of any proceeding
under any Bankruptcy Law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“Party” means a party to this Agreement.

“Permitted Additional Second Lien Indebtedness” means Indebtedness that is
permitted by Section 7.02(b) of the First Lien Nexstar Credit Agreement and
Section 7.02(b) of the First Lien Mission Credit Agreements and qualifies as
“Pari Passu Secured Indebtedness” under the Second Lien Notes Indenture.

“Permitted Additional Second Lien Indebtedness Documents” means each of the
agreements, documents, joinders and instruments providing for or evidencing any
Permitted Additional Second Lien Indebtedness as well as any other document or
instrument executed or delivered at any time in connection with any Permitted
Additional Second Lien Indebtedness, to the extent such are effective at the
relevant time, as the same may be modified and/or Refinanced from time to time.

“Permitted Additional Second Lien Obligations” means Obligations under the
Permitted Additional Second Lien Indebtedness Documents with respect to
Permitted Additional Second Lien Indebtedness; provided that each Permitted
Additional Second Lien Obligations Representative of such Permitted Additional
Second Lien Obligations executes a Representative Joinder Agreement.

“Permitted Additional Second Lien Obligations Representative” means each duly
authorized representative of any holders of Permitted Additional Second Lien
Obligations which representative has executed a Representative Joinder Agreement
and which is a party to the Permitted Additional Second Lien Indebtedness
Documents.

“Person” means any natural person, corporation, limited liability company,
trust, business trust, joint venture, association, company, partnership,
Governmental Authority, or other entity.

“Possessory Collateral” means all collateral in the possession of Nexstar
Control Agent or Mission Control Agent, as applicable, or their respective
agents or bailees, to the extent possession is taken to perfect a Lien thereon
under the UCC or other applicable law.

“Post-Petition Claims” means interest, fees, costs, expenses, and other charges
that pursuant to the First Lien Nexstar Loan Documents, the First Lien Mission
Loan Documents or the Second Lien Documents continue to accrue after the
commencement of an Insolvency Proceeding, to the extent such interest, fees,
expenses, and other charges are allowed or allowable under Bankruptcy Law or in
the Insolvency Proceeding.

 

INTERCREDITOR AGREEMENT - Page 55



--------------------------------------------------------------------------------

“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the UCC, of the
Collateral, and (b) whatever is recovered when Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily, including any
additional or replacement Collateral provided during any Insolvency Proceeding
and any payment or property received in an Insolvency Proceeding on account of
any “secured claim” (within the meaning of Section 506(b) of the Bankruptcy Code
or similar Bankruptcy Law).

“Qualified Control Agent Successor” means a bank or trust company having a
combined capital and surplus of at least $500,000,000, subject to supervision or
examination by a Federal or state lending authority, and that is authorized
under the laws of the jurisdiction of its incorporation or organization to
assume the functions of Nexstar Control Agent or Mission Control Agent, as
applicable.

“Refinance” means, for any Indebtedness, to refinance, replace, refund or repay,
or to issue other Indebtedness in exchange or replacement for such Indebtedness
in whole or in part, whether with the same or different lenders, agents, or
arrangers. “Refinanced” and “Refinancing” have correlative meanings.

“Representative Joinder” means a Representative Joinder Agreement substantially
in the form of Exhibit A.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Lien Collateral” means all of the property of any Grantor, whether real,
personal, or mixed, as to which a Lien is granted as security for a Second Lien
Obligation.

“Second Lien Collateral Documents” means the “Security Documents” defined in the
Second Lien Notes Indenture, and any other documents or instruments granting a
Lien on real or personal property to secure a Second Lien Obligation or granting
rights or remedies with respect to such Liens.

“Second Lien Documents” means

(a) the Second Lien Notes Indenture,

(b) each other agreement, document or instrument securing, providing for, or
evidencing an Obligation under the Second Lien Notes Indenture,

(c) each agreement, document or instrument securing, providing for or evidencing
Permitted Additional Second Lien Obligations, and

(c) any other document or instrument executed or delivered at any time in
connection with Nexstar’s and Mission’s Obligations under the Second Lien Notes
Indenture, including any guaranty of or grant of Collateral to secure such
Obligations, and any intercreditor or joinder agreement to which holders of
Second Lien Obligations are parties,

to the extent effective at the relevant time.

“Second Lien Note Holders” means a “Holder” as defined in the Second Lien
Documents.

 

INTERCREDITOR AGREEMENT - Page 56



--------------------------------------------------------------------------------

“Second Lien Obligations” means all Obligations of Grantors under:

(a) the Second Lien Notes Indenture and the other Second Lien Documents,

(b) the guaranties by Nexstar Entities (other than Nexstar) of Nexstar’s
Obligations and by Mission Entities (other than Mission) of Mission’s
Obligations under the Second Lien Documents,

(c) the Permitted Additional Second Lien Indebtedness Documents, or

(d) any agreement or instrument granting or providing for the perfection of a
Lien securing any of the foregoing.

Notwithstanding any other provision hereof, the term “Second Lien Obligations”
will include accrued interest, fees, costs and other charges incurred under the
Second Lien Notes Indenture and the other Second Lien Documents, whether
incurred before or after commencement of an Insolvency Proceeding, and whether
or not allowable in an Insolvency Proceeding.

“Secured Mission Cash Management Agreement” means any Cash Management Agreement
entered into by any one or more Mission Entities and any Mission Cash Management
Bank.

“Secured Mission Hedge Agreement” means any Hedge Agreement that is entered into
by and between any one or more Mission Entities and any Mission Hedge Bank.

“Secured Nexstar Cash Management Agreement” means any Cash Management Agreement
entered into by any one or more Nexstar Entities and any Nexstar Cash Management
Bank.

“Secured Nexstar Hedge Agreement” means any Hedge Agreement that is entered into
by and between any one or more Nexstar Entities and any Nexstar Hedge Bank.

“Security Agreement Collateral” has the meaning specified in the First Lien
Nexstar Collateral Documents and First Lien Mission Collateral Documents.

“Smith Collateral” means the assets of Smith, whether real, personal, or mixed,
as to which a Lien has been granted as security for a First Lien Nexstar
Obligation or First Lien Mission Obligation.

“Standby Collateral Agent Fee Letter” means the Standby Collateral Agent Fee
Letter dated as of April 19, 2010, among Nexstar, Mission and WTFSB, together
with all amendments and restatements.

“Standby Control Agent” means WTFSB in its capacity pursuant to Section 7.8(e)
of this Agreement as standby successor Nexstar Control Agent and/or Mission
Control Agent.

“Subsidiary” of a Person means a corporation or other entity a majority of whose
voting stock is directly or indirectly owned or controlled by the Person. For
these purposes, “voting stock” of a Person means securities or other ownership
interests of the Person having general power under ordinary circumstances to
vote in the election of the directors, or other persons performing similar
functions, of the Person. References to a percentage or proportion of voting
stock refer to the relevant percentage or proportion of the votes entitled to be
cast by the voting stock.

“UCC” means the Uniform Commercial Code (or any similar legislation) as in
effect in any applicable jurisdiction.

 

INTERCREDITOR AGREEMENT - Page 57



--------------------------------------------------------------------------------

9.2 Usages

Unless otherwise stated or the context clearly requires otherwise:

Agents. References to First Lien Nexstar Agent, First Lien Mission Agent or
Second Lien Agent will refer to First Lien Nexstar Agent, First Lien Mission
Agent or Second Lien Agent acting on behalf of itself and on behalf of all of
the other First Lien Nexstar Claimholders, First Lien Mission Claimholders or
Second Lien Claimholders, respectively. Actions taken by First Lien Nexstar
Agent, First Lien Mission Agent or Second Lien Agent pursuant to this Agreement
are meant to be taken on behalf of itself and the other First Lien Nexstar
Claimholders, First Lien Mission Claimholders or Second Lien Claimholders,
respectively.

Singular and plural. Definitions of terms apply equally to the singular and
plural forms.

Masculine and feminine. Pronouns will include the corresponding masculine,
feminine, and neuter forms.

Will and shall. “Will” and “shall” have the same meaning.

Time periods. In computing periods from a specified date to a later specified
date, the words “from” and “commencing on” (and the like) mean “from and
including,” and the words “to,” “until” and “ending on” (and the like) mean “to
but excluding.”

When action may be taken. Any action permitted under this Agreement may be taken
at any time and from time to time.

Time of day. All indications of time of day mean Eastern time. Including.
“Including” means “including, but not limited to.”

Or. “A or B” means “A or B or both.”

Statutes and regulations. References to a statute refer to the statute and all
regulations promulgated under or implementing the statute as in effect at the
relevant time. References to a specific provision of a statute or regulation
include successor provisions. References to a section of the Bankruptcy Code
also refer to any similar provision of Bankruptcy Law.

Agreements. References to an agreement (including this Agreement) refer to the
agreement as amended or restated at the relevant time.

Governmental agencies and self-regulatory organizations. References to a
governmental or quasi-governmental agency or authority or a self-regulatory
organization include any successor agency, authority, or self-regulatory
organization.

Section references. Section references refer to sections of this Agreement.
References to numbered sections refer to all included sections. For example, a
reference to Section 6 also refers to Sections 6.1, 6.1(a), etc. References to a
section or article in an agreement, statute or regulation include successor and
renumbered sections and articles of that or any successor agreement, statute, or
regulation.

Successors and assigns. References to a Person include the Person’s permitted
successors and assigns.

 

INTERCREDITOR AGREEMENT - Page 58



--------------------------------------------------------------------------------

Herein, etc. “Herein,” “hereof,” “hereunder,” and words of similar import refer
to this Agreement in its entirety and not to any particular provision.

Assets and property. “Asset” and “property” have the same meaning and refer to
both real and personal, tangible and intangible assets and property, including
cash, securities, accounts, and general intangibles.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

INTERCREDITOR AGREEMENT - Page 59



--------------------------------------------------------------------------------

First Lien Nexstar Agent: BANK OF AMERICA, N.A., as First Lien Nexstar Agent By:
    Print Name:     Print Title:    

Notice Address:

Bank of America, N.A.

Agency Management

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Antonikia (Toni) L. Thomas

Telephone: 214.209.1569

Telecopier: 877.206.8432

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

Nexstar Control Agent: BANK OF AMERICA, N.A., as Nexstar Control Agent By:    
Print Name:     Print Title:     Notice Address: Bank of America, N.A. Agency
Management 901 Main Street Mail Code: TX1-492-14-11 Dallas, Texas 75202-3714

Attention: Antonikia (Toni) L. Thomas

Telephone: 214.209.1569

Telecopier: 877.206.8432

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

First Lien Mission Agent: BANK OF AMERICA, N.A., as First Lien Mission Agent By:
    Print Name:     Print Title:     Notice Address: Bank of America, N.A.
Agency Management 901 Main Street Mail Code: TX1-492-14-11 Dallas, Texas
75202-3714 Attention: Antonikia (Toni) L. Thomas Telephone: 214.209.1569
Telecopier: 877.206.8432

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

Mission Control Agent: BANK OF AMERICA, N.A., as Mission Control Agent By:    
Print Name:     Print Title:    

Notice Address:

Bank of America, N.A.

Agency Management

901 Main Street

Mail Code: TX1-492-14-11

Dallas, Texas 75202-3714

Attention: Antonikia (Toni) L. Thomas

Telephone: 214.209.1569

Telecopier: 877.206.8432

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

Second Lien Agent:

THE BANK OF NEW YORK MELLON,

as Second Lien Agent

By:     Print Name:     Print Title:    

Notice Address:

101 Barclay Street, 8 West

New York, New York 10286

Attention: Corporate Trust Administration

Telephone:

Telecopier:

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

Acknowledged and Agreed to by:

 

Nexstar: NEXSTAR BROADCASTING, INC. By:     Print Name:     Print Title:    
5215 North O’Connor Blvd. Suite 1400 Irving, Texas 75039 Attention: Mr. Perry
Sook Telephone: 972.373.8800 Telecopier: 972.373.8888

Ultimate Parent:

NEXSTAR BROADCASTING GROUP, INC. By:     Print Name:     Print Title:     5215
North O’Connor Blvd. Suite 1400 Irving, Texas 75039 Attention: Mr. Perry Sook
Telephone: 972.373.8800 Telecopier: 972.373.8888 Nexstar Finance Holdings:
NEXSTAR FINANCE HOLDINGS, INC. By:     Print Name:     Print Title:    

5215 North O’Connor Blvd.

Suite 1400 Irving, Texas 75039 Attention: Mr. Perry Sook Telephone: 972.373.8800
Telecopier: 972.373.8888

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

Mission:

MISSION BROADCASTING, INC. By:     Print Name:     Print Title:     Notice
Address: 7650 Chippewa Road Suite 305 Brecksville, Ohio 44141 Attention: David
S. Smith Telephone: 440.526.2227 Telecopier: 440.546.1903

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

Smith:

   DAVID S. SMITH Notice Address: 7650 Chippewa Road Suite 305 Brecksville, Ohio
44141 Attention: David S. Smith Telephone: 440.526.2227 Telecopier: 440.546.1903

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

WTFSB:

WILMINGTON TRUST FSB By:     Print Name:     Print Title:     Notice Address:
c/o: Wilmington Trust Company Rodney Square North 1100 North Market Street
Wilmington, Delaware 19890-1605 Attention: James A. Hanley Telephone:
302.636.6453 Telecopier: 302.636.4145

 

INTERCREDITOR AGREEMENT - Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

REPRESENTATIVE JOINDER AGREEMENT

The undersigned,                     , a                     , hereby (a) agrees
to become a party as a Permitted Additional Second Lien Obligations
Representative under the Intercreditor Agreement dated as of April 19, 2010
(such agreement, together with all modifications, the “Intercreditor
Agreement”), among NEXSTAR BROADCASTING, INC., a Delaware corporation, NEXSTAR
BROADCASTING GROUP, INC., a Delaware corporation, NEXSTAR FINANCE HOLDINGS,
INC., a Delaware corporation, MISSION BROADCASTING, INC., a Delaware
corporation, DAVID S. SMITH, an individual resident in the State of Ohio, each
other Grantor who executes a Grantor Joinder from time to time, BANK OF AMERICA,
N.A., a national banking association (“BofA”), in its capacity as First Lien
Nexstar Agent, BofA in its capacity as First Lien Mission Agent, THE BANK OF NEW
YORK MELLON, solely in its capacities as trustee under the Second Lien Notes
Indenture and as collateral agent under the Second Lien Documents (the “Second
Lien Agent”) and not in its individual capacity, any other Permitted Additional
Second Lien Obligations Representative who executes a Representative Joinder
from time to time, BofA in its capacity as Nexstar Control Agent, and BofA in
its capacity as Mission Control Agent, for all purposes thereof on the terms set
forth therein, (b) agrees to be bound by the terms of the Intercreditor
Agreement as fully as if the undersigned had executed and delivered the
Intercreditor Agreement as of the date thereof and (c) irrevocably appoints and
authorizes the Second Lien Agent to take such action as agent on its behalf and
to exercise such powers under the Intercreditor Agreement as are delegated to
the Second Lien Agent by the terms thereof, together with all such powers as are
reasonably incidental thereto.

The provisions of Sections 8.10 and 8.11 of the Intercreditor Agreement will
apply with like effect to this Representative Joinder Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Representative Joinder
Agreement to be executed by its duly authorized officer as of
                    , 20    .

 

  By:    

Print Name:     Print Title:    

EXHIBIT A, FORM OF REPRESENTATIVE JOINDER AGREEMENT - Solo Page



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

GRANTOR JOINDER AGREEMENT

The undersigned,                     , a                     , hereby (a) agrees
to become a party as a Grantor under the Intercreditor Agreement dated as of
April 19, 2010 (such agreement, together with all modifications, the
“Intercreditor Agreement”) among NEXSTAR BROADCASTING, INC., a Delaware
corporation, NEXSTAR BROADCASTING GROUP, INC., a Delaware corporation, NEXSTAR
FINANCE HOLDINGS, INC., a Delaware corporation, MISSION BROADCASTING, INC., a
Delaware corporation, DAVID S. SMITH, an individual resident in the State of
Ohio, each other Grantor who executes a Grantor Joinder from time to time, BANK
OF AMERICA, N.A., a national banking association (“BofA”), in its capacity as
First Lien Nexstar Agent, BofA in its capacity as First Lien Mission Agent, THE
BANK OF NEW YORK MELLON, solely in its capacities as trustee under the Second
Lien Notes Indenture and as collateral agent under the Second Lien Documents and
not in its individual capacity, any other Permitted Additional Second Lien
Obligations Representative who executes a Representative Joinder from time to
time, BofA in its capacity as Nexstar Control Agent, and BofA in its capacity as
Mission Control Agent, for all purposes thereof on the terms set forth therein,
and (b) agrees to be bound by the terms of the Intercreditor Agreement as fully
as if the undersigned had executed and delivered the Intercreditor Agreement as
of the date thereof.

The provisions of Sections 8.10 and 8.11 of the Intercreditor Agreement will
apply with like effect to this Grantor Joinder Agreement.

IN WITNESS WHEREOF, the undersigned has caused this Grantor Joinder Agreement to
be executed by its duly authorized officer as of                     , 20    .

 

  By:    

Print Name:     Print Title:    

EXHIBIT B, FORM OF GRANTOR JOINDER AGREEMENT - Solo Page



--------------------------------------------------------------------------------

SCHEDULE 1.01(D)

DESCRIPTION OF 2010 SENIOR SECOND LIEN SECURED NOTES

The Offering

Co-Issuers Nexstar Broadcasting, Inc. (“Nexstar Broadcasting”) and Mission
Broadcasting, Inc. (“Mission”)

Securities Offered $325,000,000 aggregate principal amount of 8.875% senior
secured second lien notes due 2017.

Issue Price 99.364%

Maturity The notes will mature on April 15, 2017.

Interest Rate 8.875% per year (calculated using a 360-day year)

Interest Payment Dates Each April 15 and October 15, beginning on October 15,
2010. Interest will accrue from the issue date of the notes.

Guarantees Nexstar Broadcasting’s ultimate parent, Nexstar Broadcasting Group,
Inc., and all of Nexstar Broadcasting’s and Mission’s future domestic restricted
subsidiaries will guarantee the notes on a senior secured basis. However,
Nexstar Broadcasting Group, Inc. will not be considered a guarantor for any
purpose under the indenture and, therefore, will not be subject to the
indenture.

Collateral The notes and the guarantees will be secured on a second priority
basis, subject to certain exceptions and certain permitted liens, by Nexstar
Broadcasting’s, Mission’s and the guarantors’ assets that secure the Nexstar
facility and the Mission facility on a first priority basis. These liens will be
junior in priority to the liens on the same collateral securing the Nexstar
facility and the Mission facility (and permitted replacements thereof) and to
all other permitted liens, including liens securing certain hedging obligations.
The liens securing first priority lien obligations will be held by the
collateral agent under the Nexstar facility and the Mission facility.

Intercreditor Agreement The trustee and the collateral agent under the indenture
governing the notes and the collateral agent under the Nexstar facility and the
Mission facility will enter into an intercreditor agreement as to the relative
priorities of their respective security interests in the assets securing the
notes and borrowings under the Nexstar facility and the Mission facility and
certain other matters relating to the administration of security interests.

Ranking The notes and guarantees will be second lien senior secured obligations
of Nexstar Broadcasting, Mission and the guarantors and will:

 

  •  

rank equally in right of payment to all of Nexstar Broadcasting’s, Mission’s and
the guarantors’ existing and future senior indebtedness;

 

Schedule 1.01(D) – Page 1



--------------------------------------------------------------------------------

  •  

rank senior in right of payment to all of Nexstar Broadcasting’s, Mission’s and
the guarantors’ existing and future indebtedness and other obligations that
expressly provide for their subordination to the notes and the guarantees;

 

  •  

be effectively senior to all of Nexstar Broadcasting’s, Mission’s and the
guarantors’ existing and future unsecured indebtedness to the extent of the
value of the collateral securing the notes, after giving effect to first
priority liens on the collateral and permitted liens;

 

  •  

be effectively junior to Nexstar Broadcasting’s, Mission’s and the guarantors’
indebtedness that is either (i) secured by priority liens on the collateral,
including indebtedness under the Nexstar facility and the Mission facility, or
(ii) secured by assets that are not part of the collateral that is securing the
notes, to the extent of the value of the collateral; and

 

  •  

be structurally subordinated to all of the liabilities, including trade
payables, of Nexstar Broadcasting’s and Mission’s future subsidiaries that do
not guarantee the notes.

Optional Redemption Nexstar Broadcasting and Mission may redeem some or all of
the notes at any time prior to April 15, 2014 at a price equal to 100% of the
principal amount of the notes redeemed plus accrued and unpaid interest to the
redemption date and a “make-whole” premium.

Additionally, Nexstar Broadcasting and Mission may redeem the notes, in whole or
in part, at any time on and after April 15, 2014 at the redemption prices set
forth in the offering memorandum.

Optional Redemption after Equity Offerings Nexstar Broadcasting and Mission may
redeem up to 35% of the outstanding notes with money that Nexstar Broadcasting
or Mission raises in one or more equity offerings at any time (which may be more
than once) prior to April 15, 2013, as long as at least 65% of the aggregate
principal amount of notes issued remains outstanding afterwards.

Exchange Offer; Registration Rights In connection with the issuance of the
notes, Nexstar Broadcasting, Mission, the initial purchasers and the guarantors
will enter into a registration rights agreement for the benefit of the
noteholders obligating Nexstar Broadcasting and Mission to file a registration
statement with the SEC.

Transfer Restrictions The notes have not been registered under the Securities
Act. Nexstar Broadcasting and Mission do not intend to list the notes on any
securities exchange. The notes are subject to restrictions on transfer and may
only be offered or sold in transactions exempt from or not subject to the
registration requirements of the Securities Act.

 

Schedule 1.01(D) – Page 2



--------------------------------------------------------------------------------

SCHEDULE 5.26

ACCOUNTS AS OF THIRD AMENDMENT EFFECTIVE DATE

 

Bank

  

Branch Name,
Street Address

   ABA No.    Account No.   

Account Name

   Subject to
Control
Agreement
Y/N American State Bank   

1401 Avenue Q

Lubbock, TX

79401-3819

   111322583    10082570    Nexstar Broadcasting Inc. dba KMID TV    N American
State Bank   

1401 Avenue Q

Lubbock, TX

79401-3819

   111322583    10192465    Nexstar Broadcasting Inc. dba KTAB TV/KRBC TV    N
Commerce Bank   

1345 E.

Battlefield

Springfield, MO

65804-3603

   101000019    500836778    Nexstar Broadcasting, Inc. dba KSFX-TV    N

 

Schedule 5.26



--------------------------------------------------------------------------------

SCHEDULE 6.17(a)(i)

REAL PROPERTY REQUIRING AMENDMENTS

MISSION

 

Illinois    IL7    1917 Meridian Road, Rockford, Winnebago County Indiana    IN4
   [W of US Hwy 41 approx 1 mi SW,] Sullivan County

NEXSTAR

 

Arkansas    AR1    Two Towers Road, Little Rock, Pulaski County [13 miles NW of
Little Rock]    AR2-3    19209 Cartwright Mountain Road, Crawford County
Illinois    IL1    509 S. Neil St., Champaign, Champaign County    IL2    508 S.
Randolph, Champaign, Champaign County State Hwy 10- 10 miles west of Champaign
   IL5    3131 N. University Street, Peoria, Peoria County Indiana    IN1   
10849 N. US Hwy 41, Sullivan County    IN2    477 Carpenter Street, Evansville,
Vanderburgh County    IN3    3707 Hillegas Road, Allen County Montana    MT1   
445 S. 24th Street West, Billings, Yellowstone County

 

Schedule 6.17(a)(i)